Exhibit 10.1

 

 

 

 

STANDBY PURCHASE AGREEMENT

 

 

by and among

 

 

Idearc Inc.

 

 

and

 

 

Paulson & Co. Inc.

 

 

--------------------------------------------------------------------------------

 

Dated as of November 18, 2009

 

--------------------------------------------------------------------------------

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

Section 1. DEFINITIONS

 

3

 

 

 

 

 

Section 2. STANDBY COMMITMENT AND PURCHASE

 

8

 

2.1

 

Standby Commitment and Purchase

 

8

 

2.2

 

Closing; Payments

 

9

 

 

 

 

 

 

Section 3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

9

 

3.1

 

Corporate Status

 

9

 

3.2

 

Authorization; Noncontravention

 

10

 

3.3

 

No Conflict

 

10

 

3.4

 

Capital Structure

 

11

 

3.5

 

SEC Reports and Company Financial Statements

 

12

 

3.6

 

Private Placement

 

13

 

3.7

 

Registration Rights

 

13

 

 

 

 

 

 

Section 4. REPRESENTATIONS AND WARRANTIES OF EACH STANDBY PURCHASER

 

14

 

4.1

 

Corporate Status

 

14

 

4.2

 

Authorization; Noncontravention

 

14

 

4.3

 

Investment Representations

 

15

 

4.4

 

Claims Ownership

 

15

 

4.5

 

Available Funds

 

15

 

 

 

 

 

 

Section 5. COVENANTS AND ADDITIONAL AGREEMENTS

 

15

 

5.1

 

Confidentiality

 

15

 

5.2

 

Further Actions

 

16

 

5.3

 

Bankruptcy Matters

 

16

 

5.4

 

Fees and Expenses

 

17

 

5.5

 

Listing

 

17

 

5.6

 

Use of Proceeds

 

17

 

5.7

 

Publicity

 

18

 

5.8

 

Further Assurances

 

18

 

5.9

 

Access to Books and Records

 

18

 

5.10

 

Notices

 

18

 

5.11

 

Notice of Alternative Transaction

 

18

 

5.12

 

Acquisitions of Interests

 

19

 

5.13

 

Survival of Representations and Warranties

 

19

 

 

 

 

 

 

Section 6. CONDITIONS TO OBLIGATIONS OF STANDBY PURCHASERS

 

19

 

 

 

Section 7. CONDITIONS TO OBLIGATIONS OF THE COMPANY

 

21

 

 

 

Section 8. TERMINATION

 

22

 

8.1

 

Termination

 

22

 

8.2

 

Effect of Termination

 

24

 

 

 

 

 

 

Section 9. MISCELLANEOUS

 

24

 

9.1

 

No Fiduciary Representation

 

24

 

9.2

 

Non-Reliance

 

24

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

9.3

Notices

25

9.4

Assignment

25

9.5

Entire Agreement

26

9.6

Waivers and Amendments

26

9.7

Governing Law; Jurisdiction; Venue; No Jury Trial

26

9.8

Third Party Beneficiaries

27

9.9

Counterparts

27

9.10

Interpretation; Exhibits and Schedules

27

9.11

Severability

27

9.12

No Presumption

27

9.13

No Personal Liability

27

9.14

Several, Not Joint, Obligations

27

9.15

Specific Performance

28

 

 

ii

--------------------------------------------------------------------------------


 

 

EXHIBITS

 

Exhibit A

 

—

 

Existing Plan

 

 

 

 

 

Exhibit B

 

—

 

Form of Plan Modification

 

 

 

 

 

Exhibit C

 

—

 

Form of Standstill Agreement

 

 

 

 

 

Exhibit D

 

—

 

Form of Rights Agreement

 

 

 

 

 

Exhibit E

 

—

 

Approval Order

 

 

 

 

 

Exhibit F

 

—

 

Form of Amended and Restated Bylaws

 

 

 

 

 

Exhibit G

 

—

 

Form of Amended and Restated Certificate of Incorporation

 

 

 

 

 

Exhibit H

 

—

 

Form of Registration Rights Agreement

 

SCHEDULES

 

1

 

—

 

Standby Purchasers

3.4(b)

 

—

 

Subsidiaries

4.2(b)

 

—

 

Standby Purchasers Regulatory Filings

6(f)

 

—

 

Company Required Approvals

7(d)

 

—

 

Standby Purchasers Required Approvals

 

iii

--------------------------------------------------------------------------------


 

STANDBY PURCHASE AGREEMENT

 

STANDBY PURCHASE AGREEMENT, dated as of November 18, 2009 (this “Agreement”),
among Idearc Inc., Debtor and Debtor-in-Possession, a Delaware corporation (the
“Company”), and the investment funds and accounts managed by Paulson & Co. Inc.
(“Paulson”) set forth on Schedule 1 (the “Standby Purchasers”).  All capitalized
terms used herein have the meanings ascribed to such terms in Section 1 or
ascribed to them in the Chapter 11 plan of reorganization of the Company and its
U.S. subsidiaries, dated as of September 9, 2009 and supplemented as of
October 29, 2009, a copy of which is attached hereto as Exhibit A (the “Existing
Plan”).

 

RECITALS

 

A.            The Company and its wholly-owned, direct and indirect U.S.
subsidiaries (collectively with the Company, the “Debtors”) have filed chapter
11 petitions under Chapter 11 of Title 11 of the United States Code, 11 U.S.C.
§§101-1532 (as amended, the “Bankruptcy Code”) in the United States Bankruptcy
Court for the Northern District of Texas (the “Bankruptcy Court”) (such chapter
11 cases, the “Chapter 11 Cases”) and have proposed to effectuate a financial
and corporate restructuring of the Debtors through the Existing Plan.

 

B.            The Existing Plan provides that (i) each holder of an Allowed
Secured Credit Facility Claim (the “Class 3 Holders”) will receive, on the
Effective Date and in full satisfaction, settlement, release, discharge of, in
exchange for, and on account of such Allowed Secured Credit Facility Claim, its
Pro Rata share of (x) Distributable Cash; (y) $2.75 billion in principal amount
of the New Term Loans, and (z) shares of New Common Stock representing in the
aggregate 95% of the New Common Stock to be issued and outstanding as of the
Effective Date, and (ii) each holder of an Allowed Unsecured Note Claim, an
Allowed Unsecured Credit Facility Claim and an Allowed General Unsecured Claim
(the “Class 4 Holders” and together with the Class 3 Holders, but excluding the
Standby Purchasers and their Affiliates, the “Eligible Subscribers”) will
receive, on the Effective Date and in full satisfaction, settlement, release,
discharge of, in exchange for, and on account of such Allowed Claim, its Pro
Rata share of (x) shares of New Common Stock representing 5% of the New Common
Stock to be issued pursuant to the Existing Plan and outstanding as of the
Effective Date, and (y) all distributions, if any, to be made from the
Litigation Trust to be established on the Effective Date for the sole benefit of
Class 4 Claims to hold the Litigation Trust Rights.

 

C.            Certain Standby Purchasers are Class 3 Holders and Class 4
Holders, and in such capacities will receive shares of New Common Stock to be
issued pursuant to the Existing Plan.

 

D.            The Standby Purchasers desire to purchase additional shares of New
Common Stock so that the Standby Purchasers will own up to an aggregate of 45%
of the New Common Stock to be issued and outstanding as of the Effective Date,
immediately after the effectiveness of the Plan.

 

E.             The Existing Plan will be amended pursuant to (i) a Plan
Modification in the form attached hereto as Exhibit B to provide, among other
things, that the Eligible Subscribers may elect to receive cash in lieu of
shares of New Common Stock (such election, the “Plan

 

--------------------------------------------------------------------------------


 

Election”), and (ii) subject to Bankruptcy Court approval, a settlement term
sheet (a copy of which has been provided to Paulson) that will provide, among
other things, the amount of shares of New Common Stock to be distributed will be
85% to Class 3 Holders and 15% to Class 4 Holders, the Class 4 Holders will
receive a cash distribution, and the senior secured lenders will waive
distributions of cash and New Common Stock for their deficiency claims included
in the Class 4 Claims (collectively Exhibit B and the global settlement, the
“Plan Modification,” and the Existing Plan as amended in accordance with the
Plan Modification, the “Plan”).

 

F.             Upon the terms and subject to the conditions set forth herein,
the Standby Purchasers have agreed, severally, but not jointly, to subscribe for
and purchase from the Company, and the Company has agreed to issue and sell to
the Standby Purchasers, the number of shares of New Common Stock for which the
Eligible Subscribers have elected under the Plan Election to receive cash.  The
cash proceeds from the sale to the Standby Purchasers of such shares of New
Common Stock will be used by the Company to fund the cash payments to the
Eligible Subscribers under the Plan Election.

 

G.            The Company and the Standby Purchasers have agreed that the
maximum number of shares of New Common Stock to be issued by the Company to the
Standby Purchasers hereunder, together with the shares of New Common Stock to be
received by the Standby Purchasers in their capacity as Class 3 Holders and
Class 4 Holders and any shares of New Common Stock otherwise beneficially owned
by Paulson and the Standby Purchasers, shall not result in the Beneficial
Ownership by the Standby Purchasers in the aggregate of more than 45% of the New
Common Stock to be issued and outstanding as of the Effective Date (such 45%
limitation is referred to herein as the “Ownership Limitation”).  Accordingly,
in the event the Eligible Subscribers elect under the Plan Election to receive
cash in lieu of shares of New Common Stock that would otherwise result in the
corresponding issuance and sale to the Standby Purchasers of shares of New
Common Stock that would exceed the Ownership Limitation, the amount of cash to
be received by the Eligible Subscribers in lieu of shares of New Common Stock
that they would otherwise have received under the Plan Election will be reduced
pro rata so that the number of shares of New Common Stock to be issued by the
Company to the Standby Purchasers will not result in Paulson and the Standby
Purchasers beneficially owning in excess of the Ownership Limitation.

 

H.            As a material inducement to the Company to enter into this
Agreement, the Standby Purchasers have agreed to enter into a standstill
agreement, in the form of Exhibit C (the “Standstill Agreement”).

 

I.              Upon the effectiveness of the Plan, the Company may adopt a
Rights Agreement substantially identical to Exhibit D (the “Rights Agreement”).

 

K.            On or prior to the date hereof, the Bankruptcy Court entered an
order in the Chapter 11 Cases approving the Company’s entering into this
Agreement, the Standstill Agreement and the Registration Rights Agreement and
consummating the transactions contemplated hereby and thereby on the terms and
subject to the conditions set forth in such order, a copy of which is attached
hereto as Exhibit E (the “Approval Order”).

 

2

--------------------------------------------------------------------------------


 

Accordingly, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the parties hereby agree as follows:

 


SECTION 1.
DEFINITIONS


 

The following capitalized terms as used in this Agreement have the respective
meanings ascribed to such terms as specified below:

 

“Action” means any action, cause of action, claim, prosecution, investigation,
suit, litigation, grievance, arbitration or other proceeding, whether civil,
criminal or administrative, at Law or in equity, by or before any Governmental
Entity.

 

“Affiliate” of any Person means any Person that directly or indirectly controls,
or is under common control with, or is controlled by, such Person.  As used in
this definition, “control” (including with its correlative meanings, “controlled
by” and “under common control with”) shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person (whether through ownership of securities or partnership or
other ownership interests, by contract or otherwise).

 

“Agreement” means this Standby Purchase Agreement, as the same may be hereafter
amended, modified or supplemented.

 

“Alternative Transaction” means any of the following: (i) the acquisition of any
shares of capital stock or any other voting securities or debt securities of any
Debtor or any interests therein, (ii) the acquisition of all or a material
portion of the assets and properties of any Debtor or interests therein,
(iii) the merger, consolidation or combination of any Debtor, (iv) the financing
or refinancing of any Debtor, including, without limitation, any
debtor-in-possession financing, (v) the liquidation, dissolution or
reorganization of any Debtor, including, without limitation, any plan or
reorganization other than the Existing Plan (as amended by the Plan
Modification), or (vi) the acquisition, directly or indirectly, by any Debtor,
or its subsidiaries, of capital stock or assets and properties of any other
Person.

 

“Amended and Restated By-laws” means the Amended and Restated By-laws of the
Company in the form attached hereto as Exhibit F.

 

“Amended and Restated Certificate of Incorporation” means the Amended and
Restated Certificate of Incorporation of the Company in the form attached hereto
as Exhibit G.

 

“Ancillary Agreements” means the Registration Rights Agreement and the
Standstill Agreement.

 

“Approval Order” has the meaning set forth in the Recitals.

 

“Approvals” means any consents, orders, authorizations, approvals, clearances or
declarations from any Governmental Entity or other Person.

 

“Bankruptcy Code” has the meaning set forth in the Recitals.

 

3

--------------------------------------------------------------------------------


 

“Bankruptcy Court” has the meaning set forth in the Recitals.

 

“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure and any local
bankruptcy rules in effect in the Bankruptcy Court.

 

“Beneficially Own” and its correlatives each has the meaning ascribed to such
terms under Rule 13d-3 of the Exchange Act.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

 

“Cash-Out Shares” means the shares of New Common Stock available for
distribution to Eligible Subscribers under the Existing Plan (as amended by the
Plan Modification) prior to giving effect to the Plan Election.

 

“Chapter 11 Cases” has the meaning set forth in the Recitals.

 

“Class 3 Holders” has the meaning set forth in the Recitals.

 

“Class 4 Holders” has the meaning set forth in the Recitals.

 

“Closing” has the meaning set forth in Section 2.2(a).

 

“Closing Date” has the meaning set forth in Section 2.2(a).

 

“Company” has the meaning set forth in the Preamble and includes the Company
prior to and after the effectiveness of the Plan.

 

“Confidentiality Agreement” has the meaning set forth in Section 5.1.

 

“Confirmation Order” means the order of the Bankruptcy Court confirming the
Plan, in a form that is reasonably satisfactory to the Standby Purchasers.

 

“Contract” means any contract, agreement, commitment, lease, purchase order,
license, mortgage, indenture, supplemental indenture, line of credit, note,
bond, loan, credit agreement, capital lease, sale/leaseback arrangement,
concession agreement, franchise agreement or other instrument, including all
amendments, supplements, exhibits and attachments thereto.

 

“Debtors” has the meaning set forth in the Recitals and includes the Debtors
prior to and after the effectiveness of the Plan.

 

“Default” means in violation or breach of, or in default under (or, with or
without the giving of notice or lapse of time, or both, would be in default)
according to the terms of the relevant document or agreement.

 

“Disclosure Statement” means the Disclosure Statement with respect to the Plan,
Solicitation Version, Docket No. 940 in the Chapter 11 Cases.

 

“Eligible Subscribers” has the meaning set forth in the Recitals.

 

4

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Existing Plan” has the meaning set forth in the Preamble.

 

“Final Order” means an order of the Bankruptcy Court as to which the time to
appeal, petition for certiorari, or move for reargument or rehearing has expired
and as to which no appeal, petition for certiorari, or other proceedings for
reargument or rehearing shall then be pending or as to which any right to
appeal, petition for certiorari, reargument, or rehearing shall have been waived
in writing in form and substance reasonably satisfactory to the Standby
Purchasers, or, in the event that an appeal, writ of certiorari or reargument,
or rehearing thereof has been sought, such order of the Bankruptcy Court shall
have been determined by the highest court to which such order was appealed, or
certiorari, reargument or rehearing shall have been denied and the time to take
any further appeal, petition for certiorari, or move for reargument or rehearing
shall have expired; provided, however, that the possibility that a motion under
Rule 60 of the Federal Rules of Civil Procedure, or any analogous rule under the
Bankruptcy Rules, may be filed with respect to such order shall not preclude
such order from being a Final Order.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

 

“Governmental Entity” means any supranational, foreign, domestic, federal,
territorial, provincial, state, municipal or local governmental authority,
quasi-governmental authority, instrumentality, court, government or
self-regulatory organization, commission, tribunal, arbitral body or
organization or any regulatory, administrative or other agency, or any political
or other subdivision, department or branch of any of the foregoing.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Indebtedness” means, with respect to any person, without duplication: 
(i) (A) indebtedness for borrowed money, (B) all obligations of such person
evidenced by bonds, debentures, notes or similar instruments, (C) all
obligations of such person under interest rate or currency hedging transactions
(valued at the termination value thereof), (D) all letters of credit issued for
the account of such person and (E) obligations of such person to pay rent or
other amounts under any lease of real property or personal property, which
obligations are required to be classified as capital leases in accordance with
GAAP; (ii) indebtedness for borrowed money of any other person guaranteed,
directly or indirectly, in any manner by such person; and (iii) indebtedness of
the type described in clause (i) above secured by any Lien upon property owned
by such person, even though such person has not in any manner become liable for
the payment of such indebtedness; provided, however, that Indebtedness shall not
be deemed to include (i) any accounts payable or trade payables incurred in the
ordinary course of business of such person, or (ii) any intercompany
indebtedness between any person and any wholly owned subsidiary of such person
or between any wholly owned subsidiaries of such person.

 

“KCC” has the meaning set forth in Section 5.3(c).

 

“Knowledge” shall mean, as to any party, the actual knowledge of such party’s
principal executive officers.

 

5

--------------------------------------------------------------------------------


 

“Law” means any domestic, foreign, federal, state, local or other law, statute,
ordinance, writ, rule, regulation or governmental requirement of any kind, and
the rules, regulations and orders promulgated thereunder and any final orders,
decrees, judgments or injunction of any regulatory agency, court or other
Governmental Entity.

 

“Liens” means any mortgage, pledge, security interest, encumbrance, lien
(statutory or other), claim, liability, charge, lease, covenant, easement,
option, right of others, hypothecation, conditional sale agreement or
restriction (whether on voting, sale, transfer, defenses, set-off or recoupment
rights, disposition, or otherwise), whether imposed by agreement, understanding,
law, equity, or otherwise.

 

“Material Adverse Effect” means a change, effect, event, occurrence,
development, circumstance or state of facts that, either alone or in combination
with other changes, effects, events, occurrences, developments, circumstances or
state of facts, has had a material adverse effect on the business, financial
condition or results of operations of the Company and its subsidiaries
(including foreign subsidiaries and their respective businesses) taken as a
whole; provided, however, that none of the following shall be deemed (either
alone or in combination) to constitute, and none of the following shall be taken
into account in determining whether there has been or would be, such a material
adverse effect: any adverse effect (including any litigation, loss of employees,
cancellation of or delay in customer orders, reduction in revenue or net income
or disruption of business relationships) arising from or attributable or
relating to (i) the announcement or pendency of the issuance of the New Common
Stock to the Standby Purchasers or any of the other transactions contemplated by
this Agreement, (ii) any act of terrorism or war, or any armed hostilities,
anywhere in the world, (iii) legal, accounting, investment banking or other fees
or expenses incurred in connection with the Plan or any of the other
transactions contemplated by this Agreement, (iv) the payment of any amounts due
to, or the provision of any other benefits to, any officers or other employees
under employment contracts, non-competition agreements, employee benefit plans,
severance arrangements or other arrangements in existence as of the date of this
Agreement and disclosed in the Existing Plan or the Disclosure Statement,
(v) compliance with the terms of, or the taking of any action required by, the
Existing Plan (as amended by the Plan Modification) or this Agreement, (vi) the
taking of any action by any Standby Purchaser or any action or omission to act
that has been approved or consented to in writing by any Standby Purchaser,
(vii) any breach (or event or circumstance with notice or lapse of time would
constitute a breach) of this Agreement by any Standby Purchaser, or (viii) any
change in accounting requirements or principles required by GAAP or any change
in applicable Laws, except, in the case of the foregoing clauses (ii), and
(viii), to the extent such changes, effects, events, occurrences, developments,
circumstances or state of facts have a disproportionate effect on the business,
financial condition or results of operations of the Company and its subsidiaries
(including foreign subsidiaries and their respective businesses) taken as a
whole.

 

“Material Contract” means any “material contract” (as such term is defined in
Item 601(b)(10) of Regulation S-K of the SEC) filed by the Company under the
Securities Act or the Exchange Act, and any material amendments, supplements or
modifications to any such material contract.

 

“Ownership Limitation” has the meaning set forth in the Recitals.

 

6

--------------------------------------------------------------------------------


 

“Paulson” has the meaning set forth in the Preamble.

 

“Person” includes all natural persons, corporations, business trusts, limited
liability companies, associations, companies, partnerships, joint ventures and
other entities, as well as governments and their respective agencies and
political subdivisions.

 

“Plan” has the meaning set forth in the Recitals, and includes any permitted
amendments, modifications or supplements thereto, subject to
Section 6(h) hereof.

 

“Plan Modification” has the meaning set forth in the Recitals.

 

“Plan Election” has the meaning set forth in the Recitals.

 

“Plan Election Deadline” shall mean 4:00 p.m., Central Time, on the date that is
20 days after the date on which the Company transmits to the Eligible
Subscribers the election forms for making the Plan Election in accordance with
Section 5.3(b), subject to extension in accordance with Section 5.3(c).

 

“Purchase Price” has the meaning set forth in Section 2.2(b).

 

“Registration Rights Agreement” means the Registration Rights Agreement by and
among the Company, each of the Standby Purchasers and the other Persons that
become a party thereto, in the form attached hereto as Exhibit H.

 

“Representatives” of any Person shall mean the attorneys, accountants or other
agents or employees of such Person.

 

“Retained Shares” means the number of Cash-Out Shares that will be issued under
the Plan to the Eligible Subscribers as of the Effective Date, after giving
effect to the Plan Election and the application of the Ownership Limitation.

 

“Rights Agreement” has the meaning set forth in the Recitals.

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Reports” has the meaning set forth in Section 3.6(a).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Standby Percentage” means the percentage of the total Purchase Price to be paid
by each Standby Purchaser and the percentage of the total Standby Purchase
Shares to be received by each Standby Purchaser, as set forth on Schedule 1.

 

“Standby Purchase” has the meaning set forth in Section 2.1(c).

 

“Standby Purchase Shares” means the number of Cash-Out Shares for which the
Eligible Subscribers have elected to receive cash pursuant to the Plan Election,
as such number of shares may be reduced to the extent necessary to prevent the
Ownership Limitation from being exceeded.

 

7

--------------------------------------------------------------------------------


 

“Standby Purchasers” has the meaning assigned to it in the Preamble.

 

“Standstill Agreement” has the meaning set forth in the Recitals.

 

“Subscription Price” means, subject to increase pursuant to Section 5.3(c), the
per share subscription price for the New Common Stock, in the Plan Election and
the Standby Purchase (which shall be the same in both cases), which amount will
be equal to $260,000,000 divided by the aggregate number of shares of New Common
Stock to be issued and outstanding on the Effective Date, immediately after the
effectiveness of the Plan.  For example, if on the Effective Date, immediately
after the effectiveness of the Plan (after giving effect to the Plan Election
and the Standby Purchase) there are 100,000,000 shares of New Common Stock then
issued and outstanding, the Subscription Price shall be $2.60.

 

“Third Party” means any Person other than the Company, Paulson, the Standby
Purchasers or any of their respective Affiliates.

 

“Voting Debt” means any bonds, debentures, notes or other debt securities having
the right to vote (or convertible into, or exchangeable for, securities having
the right to vote) generally in the election of directors of the Company or
other matters on which holders of the New Common Stock may vote.

 


SECTION 2.
STANDBY COMMITMENT AND PURCHASE


 


2.1           STANDBY COMMITMENT AND PURCHASE.


 

(A)           ON OR BEFORE THE SECOND BUSINESS DAY AFTER THE PLAN ELECTION
DEADLINE, PAULSON SHALL NOTIFY THE COMPANY IN WRITING AS TO (I) THE AMOUNT OF
CLAIMS OWNED OF RECORD AND BENEFICIALLY BY PAULSON, EACH STANDBY PURCHASER AND
THEIR RESPECTIVE AFFILIATES AND (II) THE CLAIMS FOR WHICH PAULSON, EACH STANDBY
PURCHASER AND THEIR RESPECTIVE AFFILIATES HAVE SIGNED A CONFIRMATION TO PURCHASE
SUCH CLAIMS, EACH AS OF THE PLAN ELECTION DEADLINE.

 

(B)           ON OR BEFORE THE FIFTH BUSINESS DAY AFTER THE PLAN ELECTION
DEADLINE, THE COMPANY SHALL NOTIFY EACH STANDBY PURCHASER IN WRITING AS TO
(I) THE AGGREGATE NUMBER OF CASH-OUT SHARES, (II) THE AGGREGATE NUMBER OF SHARES
OF NEW COMMON STOCK TO BE ISSUED TO THE STANDBY PURCHASERS IN THEIR CAPACITY AS
CLAIM 3 HOLDERS AND CLAIM 4 HOLDERS, (III) THE AGGREGATE NUMBER OF RETAINED
SHARES, (IV) THE SUBSCRIPTION PRICE, (V) THE AGGREGATE NUMBER OF STANDBY
PURCHASE SHARES, (VI) THE NUMBER OF STANDBY PURCHASE SHARES TO BE PURCHASED BY
EACH STANDBY PURCHASER AND ITS RESPECTIVE STANDBY PERCENTAGE AND (VII) THE
AGGREGATE SUBSCRIPTION PRICE PAYABLE BY EACH STANDBY PURCHASER TO THE COMPANY
FOR ITS STANDBY PURCHASE SHARES.

 

(C)           UPON THE TERMS AND SUBJECT TO THE CONDITIONS CONTAINED IN THIS
AGREEMENT, AT THE CLOSING THE COMPANY SHALL ISSUE AND SELL TO EACH STANDBY
PURCHASER, AND EACH STANDBY PURCHASER SHALL SUBSCRIBE FOR AND PURCHASE FROM THE
COMPANY (INDEPENDENT OF THE OBLIGATION OF ANY OTHER STANDBY PURCHASER) ITS
STANDBY PERCENTAGE OF THE STANDBY PURCHASE SHARES (THE “STANDBY PURCHASE”).

 

8

--------------------------------------------------------------------------------


 

2.2           Closing; Payments.

 

(A)           THE COMPLETION OF THE STANDBY PURCHASE (THE “CLOSING”) SHALL TAKE
PLACE AT THE OFFICES OF AKIN GUMP STRAUSS HAUER & FELD LLP IN NEW YORK, NEW
YORK, ON THE DATE ON WHICH ALL OF THE CONDITIONS TO THE OCCURRENCE OF THE
EFFECTIVE DATE (OTHER THAN THE CONDITION OF RECEIPT OF PAYMENT FROM THE STANDBY
PURCHASERS OF THE PURCHASE PRICE IN RESPECT OF THEIR STANDBY PURCHASE) HAVE BEEN
SATISFIED OR WAIVED AND ALL OF THE CONDITIONS SET FORTH UNDER SECTIONS 6 AND 7
HAVE BEEN SATISFIED OR WAIVED BY THE COMPANY OR THE STANDBY PURCHASERS (AS
APPLICABLE), OR AT SUCH OTHER LOCATION OR ON SUCH OTHER DATE AS MAY BE MUTUALLY
AGREED BY THE COMPANY AND THE STANDBY PURCHASERS (THE DAY ON WHICH THE CLOSING
TAKES PLACE BEING THE “CLOSING DATE”).  THE CLOSING SHALL BE DEEMED TO BE
EFFECTIVE AS OF 12:01 A.M. ON THE CLOSING DATE AND ALL DOCUMENTS AND INSTRUMENTS
WILL BE DEEMED TO HAVE BEEN DELIVERED SIMULTANEOUSLY AT SUCH TIME.

 

(B)           AT THE CLOSING, EACH STANDBY PURCHASER HEREBY AGREES, SEVERALLY,
BUT NOT JOINTLY, TO PAY THE COMPANY THE AGGREGATE SUBSCRIPTION PRICE FOR ITS
STANDBY PERCENTAGE OF THE STANDBY PURCHASE SHARES TO BE PURCHASED BY SUCH
STANDBY PURCHASER HEREUNDER (THE AGGREGATE OF SUCH PAYMENTS BY ALL OF THE
STANDBY PURCHASERS, THE “PURCHASE PRICE”) BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS TO AN ACCOUNT DESIGNATED BY THE COMPANY AT LEAST THREE BUSINESS
DAYS PRIOR TO THE SCHEDULED CLOSING DATE.

 

(C)           AT THE CLOSING, UPON RECEIPT IN FULL OF THE AGGREGATE SUBSCRIPTION
PRICE FOR EACH STANDBY PURCHASER’S STANDBY PERCENTAGE OF THE STANDBY PURCHASE
SHARES TO BE PURCHASED BY EACH STANDBY PURCHASER HEREUNDER, THE COMPANY SHALL
DELIVER TO SUCH STANDBY PURCHASER (OR ITS DESIGNEES) STOCK CERTIFICATES OR
EVIDENCE OF BOOK-ENTRY RECORD OWNERSHIP REPRESENTING THE STANDBY PURCHASE SHARES
TO BE ISSUED BY THE COMPANY TO SUCH STANDBY PURCHASER PURSUANT TO THIS
AGREEMENT, FREE AND CLEAR OF ANY LIENS, EXCEPT LIENS CREATED BY OR OTHERWISE
RESULTING FROM ACTIONS BY SUCH STANDBY PURCHASER.

 


SECTION 3.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


 

Except as set forth in the SEC Reports, the Existing Plan, the Plan Modification
or the Disclosure Statement (excluding any forward-looking disclosures contained
in such reports under the headings “Risk Factors” or “Cautionary Note” or any
similar sections and any other forward looking statement, disclaimer or
disclosure that is similarly nonspecific and predictive or forward-looking in
nature), the Company represents and warrants to the Standby Purchasers as
follows:

 

3.1           Corporate Status.  Each of the Debtors is duly incorporated or
otherwise organized, validly existing and in good standing under the Laws of its
governing jurisdiction and each (a) has all requisite corporate, limited
partnership or limited liability company power and authority to carry on its
business as it is now being conducted and (b) is duly qualified to do business
in each of the jurisdictions in which the ownership, operation or leasing of its
assets or the conduct of its business requires it to be so qualified, except
where the failure to have such corporate or other power or authority or to be so
qualified, individually or in the aggregate, has not had and would not
reasonably be expected to have a Material Adverse Effect.

 

9

--------------------------------------------------------------------------------


 

3.2           Authorization; Noncontravention.

 

(A)           THE COMPANY HAS ALL NECESSARY CORPORATE POWER AND AUTHORITY TO
EXECUTE AND DELIVER THIS AGREEMENT AND THE ANCILLARY AGREEMENTS, TO PERFORM ITS
OBLIGATIONS HEREUNDER AND THEREUNDER AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY.  THE BOARD OF DIRECTORS OF THE COMPANY HAS
ADOPTED RESOLUTIONS AT A MEETING DULY CALLED AND HELD, SUBJECT TO ALL NECESSARY
APPROVALS IN THE CHAPTER 11 CASES, (I) AUTHORIZING AND APPROVING THIS AGREEMENT,
THE ANCILLARY AGREEMENTS, THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION,
THE AMENDED AND RESTATED BYLAWS, THE RIGHTS AGREEMENT, THE ISSUANCE OF THE NEW
COMMON STOCK TO THE STANDBY PURCHASERS AT THE CLOSING AND THE OTHER TRANSACTIONS
CONTEMPLATED HEREBY AND BY THE ANCILLARY AGREEMENTS ON THE TERMS AND SUBJECT TO
THE CONDITIONS SET FORTH HEREIN AND THEREIN, AND (II) DIRECTING THAT THE PLAN,
INCLUDING THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION, THE AMENDED AND
RESTATED BY-LAWS, THE ANCILLARY AGREEMENTS AND THE RIGHTS AGREEMENT, BE
SUBMITTED FOR ALL NECESSARY APPROVALS IN THE CHAPTER 11 CASES.

 

(B)           THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE
ANCILLARY AGREEMENTS HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL NECESSARY
CORPORATE ACTION AND, SUBJECT TO THE ENTRY OF THE CONFIRMATION ORDER, THE
CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY,
INCLUDING THE ISSUANCE, SALE AND DELIVERY OF THE NEW COMMON STOCK, HAVE BEEN
DULY AND VALIDLY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION, AND NO OTHER
CORPORATE PROCEEDINGS ON THE PART OF THE COMPANY OR VOTE OF HOLDERS OF ANY CLASS
OR SERIES OF CAPITAL STOCK OF THE COMPANY IS NECESSARY TO AUTHORIZE THIS
AGREEMENT OR THE ANCILLARY AGREEMENTS OR TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY, INCLUDING THE ISSUANCE, SALE AND DELIVERY OF
THE STANDBY PURCHASE SHARES PURSUANT TO THIS AGREEMENT, INCLUDING ANY APPROVAL
UNDER THE RULES AND REGULATIONS OF ANY SECURITIES EXCHANGE ON WHICH THE
COMPANY’S EQUITY SECURITIES ARE OR, AFTER THE CLOSING WILL BE, TRADED.  THIS
AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY THE COMPANY AND (ASSUMING DUE
AUTHORIZATION BY PAULSON AND EACH STANDBY PURCHASER AND DUE EXECUTION AND
DELIVERY BY PAULSON) CONSTITUTES, AND EACH ANCILLARY AGREEMENT, WHEN EXECUTED
AND DELIVERED BY THE COMPANY (ASSUMING DUE AUTHORIZATION, EXECUTION AND DELIVERY
BY EACH STANDBY PURCHASER), WILL CONSTITUTE, A VALID AND BINDING OBLIGATION OF
THE COMPANY ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT
AS ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM AND OTHER SIMILAR LAWS RELATING TO OR AFFECTING CREDITORS’ RIGHTS
GENERALLY OR BY GENERAL EQUITABLE PRINCIPLES (REGARDLESS OF WHETHER SUCH
ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).  THE SALE AND
ISSUANCE OF THE STANDBY SHARES AT CLOSING ARE NOT SUBJECT TO ANY PREEMPTIVE
RIGHTS OR RIGHTS OF FIRST OFFER.

 

3.3           No Conflict.  Subject to the entry of the Confirmation Order, the
execution, delivery and performance by the Company of this Agreement and the
Ancillary Agreements do not, and the consummation of the transactions
contemplated hereby and thereby and compliance with the provisions of this
Agreement and the Ancillary Agreements will not, conflict with, or result in any
Default under, or give rise to an increase in, or right of termination,
cancellation or acceleration of, any obligation or to the loss of a benefit
under, or result in the suspension, revocation, impairment, forfeiture or
amendment of any term or provision of or the creation of any Lien upon any of
the properties or assets of any of the Debtors under, or require any consent or
waiver under, any provision of (i) the certificate of incorporation or by-laws
(or comparable organizational documents) of any of the Debtors (in the case of
the Company, including after the effectiveness of the Amended and Restated
Certificate of Incorporation and the Amended and Restated By-Laws), (ii) any
material Contract to which any of the Debtors or any of their

 

10

--------------------------------------------------------------------------------


 

respective subsidiaries is a party or by which any of its assets are bound, or
(iii) any Law, judgment, order or decree of any Governmental Entity, other than
with respect to clauses (ii) and (iii), to the extent it would not have and
would not reasonably be expected to have a Material Adverse Effect.  Subject to
the entry of the Confirmation Order and as may be required by the HSR Act, no
permit, no Approval of, or registration, qualification, or filing with, or
notice to, any Governmental Entity is required to be obtained or made by or with
respect to any of the Debtors in connection with the execution, delivery and
performance of this Agreement or any of the Ancillary Agreements by the Company
or the consummation by the Company of the transactions contemplated by this
Agreement or the Ancillary Agreements, including the issuance of the New Common
Stock.

 


3.4           CAPITAL STRUCTURE.


 

(A)           AS OF THE CLOSING DATE, THE AUTHORIZED CAPITAL STOCK OF THE
COMPANY WILL BE AS SET FORTH IN THE AMENDED AND RESTATED CERTIFICATE OF
INCORPORATION.  AS OF THE CLOSING DATE, SHARES OF NEW COMMON STOCK EQUAL TO 10%
OF THE AGGREGATE NUMBER OF SHARES OF NEW COMMON STOCK TO BE ISSUED AND
OUTSTANDING ON THE EFFECTIVE DATE, IMMEDIATELY AFTER THE EFFECTIVENESS OF THE
PLAN, WILL BE RESERVED FOR ISSUANCE PURSUANT TO AN EQUITY INCENTIVE PLAN AS
DESCRIBED IN THE DISCLOSURE STATEMENT.  NO SHARES OF PREFERRED STOCK OF THE
COMPANY WILL BE ISSUED AND OUTSTANDING ON THE CLOSING DATE.  THE SHARES OF NEW
COMMON STOCK ISSUABLE HEREUNDER AND UNDER THE PLAN WILL, WHEN ISSUED, (I) BE
DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, (II) NOT HAVE
BEEN ISSUED IN VIOLATION OF ANY PURCHASE OPTION, CALL OPTION, RIGHT OF FIRST
REFUSAL, PREEMPTIVE RIGHT, SUBSCRIPTION RIGHT OR ANY SIMILAR RIGHT UNDER ANY
PROVISION OF THE DELAWARE GENERAL CORPORATION LAW, THE AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION OR THE AMENDED AND RESTATED BY-LAWS OR ANY CONTRACT
TO WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH ANY OF
ITS OR THEIR RESPECTIVE ASSETS ARE BOUND, AND (III) BE DELIVERED BY THE COMPANY
FREE AND CLEAR OF ALL LIENS, EXCEPT FOR LIENS CREATED BY, OR OTHERWISE RESULTING
FROM ACTIONS BY, THE RECIPIENT OF SUCH SHARES.  AS OF THE CLOSING DATE, THE
COMPANY WILL HAVE NO VOTING DEBT.  AS OF THE CLOSING DATE THERE WILL BE NO
(A) OUTSTANDING OBLIGATIONS, OPTIONS, WARRANTS, CONVERTIBLE SECURITIES,
EXCHANGEABLE SECURITIES, SECURITIES OR RIGHTS THAT ARE LINKED TO THE VALUE OF
THE NEW COMMON STOCK OR OTHER RIGHTS, AGREEMENTS OR COMMITMENTS RELATING TO THE
CAPITAL STOCK OF THE COMPANY (BUT ONLY TO THE COMPANY’S KNOWLEDGE WITH RESPECT
TO ANY SUCH OBLIGATIONS, OPTIONS, RIGHTS, AGREEMENTS OR COMMITMENTS TO WHICH THE
COMPANY IS NOT A PARTY) OR OBLIGATING THE COMPANY TO ISSUE OR SELL OR OTHERWISE
TRANSFER SHARES OF CAPITAL STOCK OF THE COMPANY OR ANY SECURITIES CONVERTIBLE
INTO OR EXCHANGEABLE FOR ANY SHARES OF CAPITAL STOCK OF THE COMPANY OR ANY
VOTING DEBT, (B) OUTSTANDING OBLIGATIONS OF THE COMPANY TO REPURCHASE, REDEEM OR
OTHERWISE ACQUIRE SHARES OF ITS CAPITAL STOCK, (C) VOTING TRUSTS, STOCKHOLDER
AGREEMENTS, PROXIES OR OTHER AGREEMENTS OR UNDERSTANDINGS IN EFFECT WITH RESPECT
TO THE VOTING OR TRANSFER OF SHARES OF CAPITAL STOCK OF THE COMPANY (BUT ONLY TO
THE COMPANY’S KNOWLEDGE WITH RESPECT TO ANY SUCH AGREEMENTS OR UNDERSTANDINGS TO
WHICH THE COMPANY IS NOT A PARTY), EXCEPT FOR THE STANDSTILL AGREEMENT, OR
(D) RIGHTS OF FIRST REFUSAL, PREEMPTIVE RIGHTS, SUBSCRIPTION RIGHTS OR ANY
SIMILAR RIGHTS UNDER ANY PROVISION OF THE DELAWARE GENERAL CORPORATION LAW, THE
AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OR THE AMENDED AND RESTATED
BY-LAWS OR ANY CONTRACT TO WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A
PARTY OR BY WHICH ANY OF ITS OR THEIR RESPECTIVE ASSETS ARE BOUND, EXCEPT FOR
THE PREEMPTIVE RIGHTS PROVIDED FOR IN THE AMENDED AND RESTATED CERTIFICATE OF
INCORPORATION, AND EXCEPT, IN THE CASE OF THE FOREGOING CLAUSES (C) AND (D), AS
WOULD NOT REASONABLY BE EXPECTED TO MATERIALLY AND ADVERSELY AFFECT THE VALUE OF
THE

 

11

--------------------------------------------------------------------------------


 

NEW COMMON STOCK TO BE ACQUIRED BY THE STANDBY PURCHASERS PURSUANT TO THIS
AGREEMENT.  AS OF THE CLOSING DATE, THE COMPANY WILL NOT HAVE AN OUTSTANDING
“POISON PILL” OR ANY SIMILAR ARRANGEMENT IN EFFECT GIVING ANY PERSON THE RIGHT
TO PURCHASE ANY EQUITY INTEREST IN THE COMPANY UPON THE OCCURRENCE OF CERTAIN
EVENTS, EXCEPT FOR THE RIGHTS AGREEMENT.

 

(B)           SCHEDULE 3.4(B) SETS FORTH, AS OF THE DATE HEREOF AND AS OF THE
CLOSING DATE, A LIST OF ALL SUBSIDIARIES OF THE COMPANY, INCLUDING EACH SUCH
SUBSIDIARY’S NAME, ITS JURISDICTION OF INCORPORATION OR ORGANIZATION AND THE
PERCENTAGE OF ITS OUTSTANDING CAPITAL STOCK OR EQUITY INTERESTS OWNED BY THE
COMPANY OR A SUBSIDIARY OF THE COMPANY.  THE SHARES OF OUTSTANDING CAPITAL STOCK
OR EQUITY INTERESTS OF THE SUBSIDIARIES OF THE COMPANY ARE DULY AUTHORIZED,
VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, AND OWNED OF RECORD AND
BENEFICIALLY BY THE COMPANY OR A SUBSIDIARY OF THE COMPANY, FREE AND CLEAR OF
ANY LIENS, EXCEPT THOSE IN FAVOR OF THE DEBTORS’ SENIOR LENDERS.

 

(C)           AS OF THE CLOSING DATE, NO SUBSIDIARY OF THE COMPANY HAS ANY
VOTING DEBT.  AS OF THE CLOSING DATE, THERE WILL BE NO (I) OUTSTANDING
OBLIGATIONS, OPTIONS, WARRANTS, CONVERTIBLE SECURITIES, EXCHANGEABLE SECURITIES,
SECURITIES OR OTHER RIGHTS, AGREEMENTS OR COMMITMENTS, IN EACH CASE, RELATING TO
THE CAPITAL STOCK OF THE SUBSIDIARIES OF THE COMPANY (BUT ONLY TO THE COMPANY’S
KNOWLEDGE WITH RESPECT TO ANY SUCH OBLIGATIONS, OPTIONS, RIGHTS, AGREEMENTS OR
COMMITMENTS TO WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS NOT A PARTY) OR
OBLIGATING THE COMPANY OR ITS SUBSIDIARIES TO ISSUE OR SELL OR OTHERWISE
TRANSFER SHARES OF THE CAPITAL STOCK OF THE SUBSIDIARIES OF THE COMPANY OR ANY
SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR ANY SHARES OF CAPITAL STOCK OF
THE SUBSIDIARIES OF THE COMPANY OR ANY VOTING DEBT OF ANY SUBSIDIARY OF THE
COMPANY, (II) OUTSTANDING OBLIGATIONS OF THE SUBSIDIARIES OF THE COMPANY TO
REPURCHASE, REDEEM OR OTHERWISE ACQUIRE SHARES OF THEIR RESPECTIVE CAPITAL
STOCK, (III) VOTING TRUSTS, STOCKHOLDER AGREEMENTS, PROXIES OR OTHER AGREEMENTS
OR UNDERSTANDINGS IN EFFECT WITH RESPECT TO THE VOTING OR TRANSFER OF SHARES OF
CAPITAL STOCK OF THE SUBSIDIARIES OF THE COMPANY OR (IV) RIGHTS OF FIRST
REFUSAL, PREEMPTIVE RIGHTS, SUBSCRIPTION RIGHTS OR ANY SIMILAR RIGHTS UNDER ANY
PROVISION OF THE DELAWARE GENERAL CORPORATION LAW (OR THE CORRESPONDING
CORPORATION LAW OF SUCH SUBSIDIARY’S JURISDICTION OF ORGANIZATION), THE
GOVERNING OR ORGANIZATIONAL DOCUMENTS OF ANY SUBSIDIARY OF THE COMPANY OR ANY
CONTRACT TO WHICH ANY SUBSIDIARY OF THE COMPANY IS A PARTY OR BY WHICH ANY OF
THEIR RESPECTIVE ASSETS ARE BOUND.

 


3.5           SEC REPORTS AND COMPANY FINANCIAL STATEMENTS.


 

(A)           THE COMPANY HAS TIMELY FILED ALL FORMS, REPORTS, SCHEDULES,
STATEMENTS AND OTHER DOCUMENTS (INCLUDING ALL EXHIBITS) REQUIRED TO BE FILED BY
IT WITH THE SEC UNDER THE EXCHANGE ACT OR THE SECURITIES ACT SINCE JANUARY 1,
2008 (THE “SEC REPORTS”).  THE SEC REPORTS AT THE TIME FILED OR, (I) IN THE CASE
OF ANY SEC REPORTS AMENDED OR SUPERSEDED BY A FILING, THEN ON THE DATE OF SUCH
AMENDING OR SUPERSEDING FILING, AND (II) IN THE CASE OF REGISTRATION STATEMENTS
AND PROXY STATEMENTS, ON THE DATES OF EFFECTIVENESS AND THE DATES OF MAILING
RESPECTIVELY, (X) COMPLIED IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE
EXCHANGE ACT OR THE SECURITIES ACT, AS THE CASE MAY BE, AND THE RULES AND
REGULATIONS OF THE SEC THEREUNDER, AND (Y) DID NOT CONTAIN ANY UNTRUE STATEMENT
OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED
THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE THEREIN, IN THE LIGHT
OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.  NO SUBSIDIARY
OF THE COMPANY IS A REGISTRANT WITH THE SEC.

 

12

--------------------------------------------------------------------------------


 

(B)           EACH OF THE CONSOLIDATED FINANCIAL STATEMENTS (INCLUDING, IN EACH
CASE, ANY NOTES THERETO) INCLUDED OR INCORPORATED BY REFERENCE IN THE SEC
REPORTS COMPLIED AS TO FORM IN ALL MATERIAL RESPECTS WITH APPLICABLE ACCOUNTING
REQUIREMENTS AND THE PUBLISHED RULES AND REGULATIONS OF THE SEC WITH RESPECT
THERETO, WAS PREPARED IN ACCORDANCE WITH GAAP APPLIED ON A CONSISTENT BASIS
THROUGHOUT THE PERIODS INDICATED (EXCEPT AS MAY BE INDICATED IN THE NOTES
THERETO) AND FAIRLY PRESENTED IN ALL MATERIAL RESPECTS THE CONSOLIDATED
FINANCIAL POSITION, RESULTS OF OPERATIONS AND CASH FLOWS OF THE COMPANY AND ITS
CONSOLIDATED SUBSIDIARIES AS AT THE RESPECTIVE DATES THEREOF AND FOR THE
RESPECTIVE PERIODS INDICATED THEREIN, EXCEPT AS OTHERWISE NOTED THEREIN AND
SUBJECT, IN THE CASE OF UNAUDITED STATEMENTS, TO NORMAL, NON-MATERIAL AUDIT
ADJUSTMENTS.

 

(C)           EXCEPT AS SET FORTH ON OR RESERVED AGAINST IN THE CONSOLIDATED
BALANCE SHEET OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES AS OF JUNE 30,
2009 INCLUDED IN THE COMPANY’S FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2009
INCLUDING THE NOTES THERETO, NONE OF THE COMPANY OR ANY OF ITS CONSOLIDATED
SUBSIDIARIES HAS ANY LIABILITIES OR OBLIGATIONS OF ANY NATURE (WHETHER ACCRUED,
ABSOLUTE, CONTINGENT OR OTHERWISE), EXCEPT FOR LIABILITIES OR OBLIGATIONS
(I) INCURRED SINCE JUNE 30, 2009 IN THE ORDINARY COURSE OF BUSINESS AND
CONSISTENT WITH PAST PRACTICE, (II) THAT ARE LESS THAN $20,000,000 IN THE
AGGREGATE OR (III) FUTURE LEASE OBLIGATIONS AS DISCLOSED IN THE COMPANY’S
FORM 10-K FOR THE FISCAL YEAR ENDING DECEMBER 31, 2008.  EXCEPT AS DISCLOSED IN
THE COMPANY’S FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2009, NEITHER THE COMPANY
NOR ANY OF ITS SUBSIDIARIES HAS ANY OUTSTANDING INDEBTEDNESS, OTHER THAN
INTERCOMPANY LOANS (AMONG WHOLLY OWNED SUBSIDIARIES) AND OTHER THAN INDEBTEDNESS
INCURRED IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH PAST PRACTICE
SINCE JUNE 30, 2009 IN AN AGGREGATE PRINCIPAL AMOUNT WHICH DOES NOT EXCEED
$5,000,000.

 

(D)           NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO, OR
HAS ANY COMMITMENT TO BECOME A PARTY TO, ANY JOINT VENTURE, OFF-BALANCE SHEET
PARTNERSHIP OR ANY SIMILAR CONTRACT OR ARRANGEMENT (INCLUDING ANY CONTRACT
RELATING TO ANY TRANSACTION OR RELATIONSHIP BETWEEN OR AMONG THE COMPANY AND ANY
OF ITS SUBSIDIARIES, ON THE ONE HAND, AND ANY UNCONSOLIDATED AFFILIATE OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES, INCLUDING ANY STRUCTURED FINANCE, SPECIAL
PURPOSE OR LIMITED PURPOSE ENTITY OR PERSON, ON THE OTHER HAND, OR ANY
“OFF-BALANCE SHEET ARRANGEMENTS” (AS DEFINED IN ITEM 303(A) OF REGULATION S-K OF
THE SEC)), WHERE THE RESULT, PURPOSE OR EFFECT OF SUCH CONTRACT IS TO AVOID
DISCLOSURE OF ANY MATERIAL TRANSACTION INVOLVING, OR MATERIAL LIABILITIES OF,
THE COMPANY OR ANY OF ITS SUBSIDIARIES IN THE COMPANY’S OR SUCH SUBSIDIARY’S
AUDITED FINANCIAL STATEMENTS OR OTHER SEC REPORTS.

 

3.6           Private Placement.  The offer, sale, and issuance of the shares of
New Common Stock in conformity with the terms of this Agreement and the Plan
qualify for exemption from the registration requirements of Section 5 of the
Securities Act and applicable state securities laws.

 

3.7           Registration Rights.  Except as set forth in the Registration
Rights Agreement or as provided for in the Existing Plan (as amended by the Plan
Modification), the Company has not granted or agreed to grant, and is not under
any obligation to provide, any rights (including “piggy-back” registration
rights) to register under the Securities Act any of its securities to be issued
under the Plan or that may be issued subsequently, including the New Common
Stock.

 

13

--------------------------------------------------------------------------------


 


SECTION 4.
REPRESENTATIONS AND WARRANTIES OF EACH STANDBY PURCHASER


 

For purposes of this Section 4, Paulson hereby makes the following
representations and warranties to the Company on behalf of the Standby
Purchasers:

 

4.1           Corporate Status.  Such Standby Purchaser is duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
formation and has all requisite power and authority to carry on its business as
it is now being conducted.

 


4.2           AUTHORIZATION; NONCONTRAVENTION.


 

(A)           AUTHORIZATION.  SUCH STANDBY PURCHASER HAS ALL NECESSARY POWER AND
AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND THE ANCILLARY AGREEMENTS, TO
PERFORM ITS OBLIGATIONS HEREUNDER AND THEREUNDER AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE ANCILLARY AGREEMENTS AND THE CONSUMMATION
BY SUCH STANDBY PURCHASER OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL NECESSARY CORPORATE OR OTHER
ACTION.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY SUCH STANDBY
PURCHASER AND (ASSUMING DUE AUTHORIZATION, EXECUTION AND DELIVERY BY THE
COMPANY) CONSTITUTES, AND THE ANCILLARY AGREEMENTS, WHEN EXECUTED AND DELIVERED
BY THE COMPANY AND EACH OF THE STANDBY PURCHASERS (ASSUMING DUE AUTHORIZATION,
EXECUTION AND DELIVERY BY THE COMPANY AND, IN THE CASE OF THE REGISTRATION
RIGHTS AGREEMENT, ANY PARTY OTHER THAN THE COMPANY AND THE STANDBY PURCHASERS),
WILL CONSTITUTE, A VALID AND BINDING OBLIGATION OF SUCH STANDBY PURCHASER,
ENFORCEABLE AGAINST SUCH STANDBY PURCHASER IN ACCORDANCE WITH THEIR TERMS,
EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM AND OTHER SIMILAR LAWS RELATING TO OR AFFECTING
CREDITORS’ RIGHTS GENERALLY OR BY GENERAL EQUITABLE PRINCIPLES (REGARDLESS OF
WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).

 

(B)           NO CONFLICT.  THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH
STANDBY PURCHASER OF THIS AGREEMENT AND THE ANCILLARY AGREEMENTS DO NOT, AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY AND COMPLIANCE
WITH THE PROVISIONS OF THIS AGREEMENT AND THE ANCILLARY AGREEMENTS WILL NOT,
CONFLICT WITH, OR RESULT IN ANY DEFAULT UNDER, OR GIVE RISE TO A RIGHT OF
TERMINATION, CANCELLATION OR ACCELERATION OF ANY OBLIGATION OR TO THE LOSS OF A
BENEFIT UNDER, OR RESULT IN THE AMENDMENT OF ANY TERM OR PROVISION OF OR THE
CREATION OF ANY LIEN UPON ANY OF THE ASSETS OF SUCH STANDBY PURCHASER UNDER ANY
PROVISION OF (I) THE CERTIFICATE OF INCORPORATION OR BY-LAWS OR ANY OTHER
RELEVANT ORGANIZATIONAL DOCUMENTS OF SUCH STANDBY PURCHASER, (II) ANY MATERIAL
CONTRACT TO WHICH SUCH STANDBY PURCHASER IS A PARTY OR BY WHICH ANY OF ITS
ASSETS ARE BOUND OR (III) ANY LAW, JUDGMENT, ORDER OR DECREE OF ANY GOVERNMENTAL
ENTITY, IN EACH CASE APPLICABLE TO SUCH STANDBY PURCHASER OR ITS ASSETS, OTHER
THAN, IN THE CASE OF CLAUSES (II) OR (III), ANY SUCH CONFLICTS, DEFAULTS,
RIGHTS, LOSSES, AMENDMENTS OR LIENS THAT WOULD NOT REASONABLY BE EXPECTED TO
MATERIALLY IMPAIR OR DELAY THE ABILITY OF SUCH STANDBY PURCHASER TO PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT OR THE ANCILLARY AGREEMENTS OR CARRY OUT THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY IN ACCORDANCE WITH THE TERMS HEREIN
OR THEREIN.  NO MATERIAL PERMIT, APPROVAL OF OR REGISTRATION OR FILING WITH, OR
NOTICE TO, ANY GOVERNMENTAL ENTITY, INCLUDING UNDER THE HSR ACT, IS REQUIRED TO
BE OBTAINED OR MADE BY OR WITH RESPECT TO SUCH STANDBY PURCHASER IN CONNECTION
WITH THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS

 

14

--------------------------------------------------------------------------------


 

AGREEMENT OR THE ANCILLARY AGREEMENTS BY SUCH STANDBY PURCHASER OR THE
CONSUMMATION BY SUCH STANDBY PURCHASER OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR THE ANCILLARY AGREEMENTS, EXCEPT FOR COMPLIANCE WITH AND FILINGS
UNDER THE EXCHANGE ACT, THE SECURITIES ACT, STATE SECURITIES LAWS OR “BLUE-SKY”
LAWS AND THE RULES AND REGULATIONS OF THE NASDAQ STOCK MARKET AS DESCRIBED ON
SCHEDULE 4.2(B).

 

4.3           Investment Representations.  Each Standby Purchaser (a) is
acquiring the shares of New Common Stock hereunder solely for investment with no
present intention to distribute them to any person in violation of the
Securities Act or any applicable U.S. state securities laws, (b) has such
knowledge and experience in financial and business matters and in investments of
this type that it is capable of evaluating the merits and risks of the
purchasing the shares of New Common Stock hereunder and of making an informed
investment decision, has conducted a review of the business and affairs of the
Debtors that it considers sufficient and reasonable for purposes of purchasing
the shares of New Common Stock hereunder and has been provided an opportunity to
ask questions of and receive answers from Representatives of the Company
concerning the terms and conditions of this Agreement, the Ancillary Agreements
and the purchase of such New Common Stock, (c) is able to bear the economic risk
of the owning the shares of New Common Stock to be acquired hereunder and at the
present time is able to afford a complete loss of such investment and (d) is an
institutional “accredited investor” (as that term is defined by Rule 501 under
the Securities Act).

 

4.4           Claims Ownership.  Such Standby Purchaser and its Affiliates owns
of record and beneficially the Claims of the Debtors, and has trade date
confirmations as to the Claims of the Debtors, as separately disclosed in
writing by the Standby Purchasers to the Company.  Except as to any Claims of
the Debtors subject to such trade date confirmations, such Standby Purchaser or
such Affiliates has the right to vote such Claims in the Chapter 11 Cases and
does not own of record or beneficially or have the right to vote any other
Claims or other securities of the Debtors in the Chapter 11 Cases or otherwise.

 

4.5           Available Funds.  Such Standby Purchaser has, and will have at the
Closing, sufficient funds in its possession to permit it to acquire and pay for
the shares of New Common Stock to be purchased by it and to otherwise perform
and pay for its obligations under this Agreement.

 


SECTION 5.
COVENANTS AND ADDITIONAL AGREEMENTS


 

5.1           Confidentiality.  Paulson and each Standby Purchaser acknowledges
and agrees that (a) the information being provided to it in connection with the
consummation of the transactions contemplated hereby is subject to the terms of
a confidentiality agreement between Paulson and the Company dated as of
August 2009 (the “Confidentiality Agreement”), the terms of which are
incorporated herein by reference, and (b) it is bound by the terms and
conditions of the Confidentiality Agreement and the Confidentiality Agreement is
in full force and effect.

 

15

--------------------------------------------------------------------------------


 


5.2           FURTHER ACTIONS.

 

(A)           UPON THE TERMS AND SUBJECT TO THE CONDITIONS AND LIMITATIONS OF
THIS AGREEMENT, INCLUDING THE PROVISIONS IMMEDIATELY BELOW, EACH PARTY SHALL USE
ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE CLOSING TO OCCUR AS PROMPTLY AS
PRACTICABLE.

 

(B)           WITHOUT LIMITING THE GENERALITY OF SECTION 5.2(A), THE COMPANY
SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO PROMPTLY TAKE, OR CAUSE TO BE
TAKEN, ALL ACTIONS AND PROMPTLY DO, OR CAUSE TO BE DONE, ALL THINGS NECESSARY,
PROPER OR ADVISABLE IN ORDER TO (I) OBTAIN THE CONFIRMATION ORDER WITH RESPECT
TO THE PLAN, (II) INCLUDE IN THE CONFIRMATION ORDER THE APPROVAL OF THE AMENDED
AND RESTATED CERTIFICATE OF INCORPORATION AND THE AMENDED AND RESTATED BY-LAWS
AND (III) CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THE PLAN ON TERMS
CONSISTENT WITH THE TERMS SET FORTH IN THE PLAN, INCLUDING WITHOUT LIMITATION
THE FILING OF THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION WITH THE
SECRETARY OF STATE OF THE STATE OF DELAWARE AND THE ADOPTION OF THE AMENDED AND
RESTATED BY-LAWS BY THE COMPANY.

 

(C)           IF ANY OBJECTIONS ARE ASSERTED WITH RESPECT TO THE STANDBY
PURCHASE OR THE OTHER TRANSACTIONS CONTEMPLATED HEREBY UNDER ANY LAW OR IF ANY
SUIT IS INSTITUTED (OR THREATENED TO BE INSTITUTED) BY ANY APPLICABLE
GOVERNMENTAL ENTITY OR ANY PRIVATE PARTY CHALLENGING ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY AS VIOLATIVE OF ANY LAW OR THAT WOULD OTHERWISE PREVENT,
MATERIALLY IMPEDE OR MATERIALLY DELAY THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY, UPON NOTICE THEREOF EACH PARTY SHALL PROMPTLY NOTIFY EACH
OF THE OTHER PARTIES HERETO AND SHALL USE ITS REASONABLE BEST EFFORTS TO RESOLVE
ANY SUCH OBJECTIONS OR SUITS WHICH, IN ANY CASE IF NOT RESOLVED, WOULD
REASONABLY BE EXPECTED TO PREVENT, MATERIALLY IMPEDE OR MATERIALLY DELAY THE
CONSUMMATION OF THE STANDBY PURCHASE OR THE OTHER TRANSACTIONS CONTEMPLATED
HEREBY.

 

(D)           NOTHING IN THIS SECTION 5.2 SHALL REQUIRE THE STANDBY PURCHASERS
TO AGREE TO ANY CHANGE TO THE TERMS OF THIS AGREEMENT, ANY ANCILLARY AGREEMENT,
THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION, THE AMENDED AND RESTATED
BY-LAWS OR THE PLAN, OTHER THAN TO FILL IN BLANKS FOR NAMES AND DATES AND OTHER,
SIMILAR ITEMS OF A MINISTERIAL NATURE.  IN THE EVENT THE OBLIGATIONS SET FORTH
IN THIS SECTION 5.2 REQUIRE ANY STANDBY PURCHASER TO (I) MAKE ANY PAYMENTS OF
ANY MONEY OR INCUR ANY LIABILITY FOR FEES, EXPENSES OR OTHERWISE TO ANY THIRD
PARTY (OTHER THAN ORDINARY COURSE FEES TO ADVISORS THAT WOULD BE INCURRED IN
CONNECTION WITH THIS AGREEMENT ABSENT THE OBLIGATIONS IN THIS SECTION 5.2) OR
(II) RESOLVE OBJECTIONS OR SUITS, LITIGATE OR DISPUTE ANY MATTER WITH A THIRD
PARTY, THE COMPANY SHALL REIMBURSE SUCH STANDBY PURCHASER FOR ALL REASONABLE
OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING LEGAL FEES) ASSOCIATED THEREWITH
WITHIN 10 BUSINESS DAYS OF RECEIVING A REASONABLY DETAILED INVOICE FROM SUCH
STANDBY PURCHASER.

 


5.3           BANKRUPTCY MATTERS.


 

(A)           PROMPTLY AFTER THE DATE HEREOF, THE DEBTORS SHALL FILE THE PLAN
MODIFICATION WITH THE BANKRUPTCY COURT.

 

(B)           NO LATER THAN TWO BUSINESS DAYS AFTER THE DATE HEREOF, THE DEBTORS
SHALL COMMENCE THE SOLICITATION FOR THE PLAN ELECTION BY DISTRIBUTING TO THE
ELIGIBLE SUBSCRIBERS ELECTION FORMS APPROVED BY THE BANKRUPTCY COURT AND
CONTINUE SUCH SOLICITATION UNTIL THE PLAN ELECTION DEADLINE, AT WHICH TIME SUCH
ELECTION FORMS SHALL BE DUE.

 

16

--------------------------------------------------------------------------------


 

(C)           PAULSON SHALL HAVE THE RIGHT AT ANY TIME PRIOR TO THE PLAN
ELECTION DEADLINE TO ELECT TO EITHER (X) EXTEND THE ORIGINAL PLAN ELECTION
DEADLINE OR (Y) INCREASE THE SUBSCRIPTION PRICE AND EXTEND THE ORIGINAL PLAN
ELECTION DEADLINE, BY DELIVERING WRITTEN NOTICE TO THE COMPANY.  THE COMPANY
SHALL (I) WITHIN ONE BUSINESS DAY OF RECEIPT OF SUCH WRITTEN NOTICE ISSUE A
PRESS RELEASE CONCERNING PAULSON’S ELECTION AND POST A COPY OF SUCH PRESS
RELEASE, A COPY OF THE WRITTEN NOTICE OF SUCH ELECTION BY PAULSON AND A REVISED
ELECTION FORM FOR THE PLAN ELECTION, EACH IN A FORM ACCEPTABLE TO THE COMPANY
AND PAULSON, ON WWW.KCCLLC.NET/IDEARC AND (II) WITHIN TWO BUSINESS DAYS OF SUCH
ELECTION BY PAULSON, TO HAVE KURTZMAN CARSON CONSULTANTS LLC (“KCC”) MAIL TO ALL
ELIGIBLE SUBSCRIBERS A COPY OF THE WRITTEN NOTICE OF SUCH ELECTION BY PAULSON
AND A REVISED ELECTION FORM FOR THE PLAN ELECTION BY FIRST CLASS MAIL (EXCEPT
THAT SUCH MATERIALS WILL BE SENT TO THE BANKS, BROKERS, NOMINEES OR OTHER
HOLDERS OF THE CLASS 4 UNSECURED NOTE CLAIMS BY OVERNIGHT DELIVERY), WITH ALL
COSTS AND EXPENSES INCURRED BY KCC IN PRINTING AND MAILING THE WRITTEN NOTICES
AND REVISED ELECTION FORMS TO BE PAID FOR BY PAULSON, AND IN EACH CASE THE PLAN
ELECTION DEADLINE SHALL THEN BE EXTENDED UNTIL THE DATE THAT IS TEN BUSINESS
DAYS FOLLOWING THE DATE ON WHICH THE MATERIALS ARE MAILED (OR SENT BY OVERNIGHT
DELIVERY, AS APPLICABLE) TO ALL ELIGIBLE SUBSCRIBERS IN ACCORDANCE WITH THE
FOREGOING CLAUSE (II).  IF PAULSON ELECTS TO INCREASE THE SUBSCRIPTION PRICE IN
ACCORDANCE WITH THIS SECTION 5.3(C), ASSUMING THE CLOSING OCCURS, ALL ELIGIBLE
SUBSCRIBERS THAT ELECTED TO RECEIVE CASH PURSUANT TO THE PLAN ELECTION WOULD BE
ENTITLED TO RECEIVE THE INCREASED SUBSCRIPTION PRICE.

 

(D)           THE COMPANY SHALL CONSULT WITH PAULSON CONCERNING THE CONFIRMATION
ORDER AND ANY OTHER ORDERS OF THE BANKRUPTCY COURT AND BANKRUPTCY PROCEEDINGS IN
CONNECTION THEREWITH AND PROVIDE THE STANDBY PURCHASERS WITH COPIES OF REQUESTED
APPLICATIONS, PLEADINGS, NOTICES, PROPOSED ORDERS AND OTHER DOCUMENTS RELATING
TO SUCH PROCEEDINGS AS SOON AS REASONABLY PRACTICABLE PRIOR TO ANY SUBMISSION
THEREOF TO THE BANKRUPTCY COURT; EXCLUDING HOWEVER ANY DOCUMENTS SUBJECT TO
APPLICABLE PRIVILEGES.

 

5.4           Fees and Expenses. The Company shall reimburse Paulson and the
Standby Purchasers for the reasonable out-of-pocket fees, costs and expenses
incurred by Paulson, the Standby Purchasers or on Paulson’s or the Standby
Purchasers’ behalf in connection with this Agreement, the Ancillary Agreements
and the consummation of the Plan, including, without limitation, the fees and
expenses of accountants and counsel to Paulson and to the Standby Purchasers,
irrespective of whether the Closing occurs and the parties consummate the
transactions contemplated by this Agreement.  If the Plan is not consummated,
the Company shall pay the foregoing fees, costs and expenses to Paulson and each
Standby Purchaser in cash as an administrative expense under Section 503 of the
Bankruptcy Code.

 

5.5           Listing.  Promptly following the date hereof, the Company shall
apply to cause the shares of New Common Stock to be approved for listing on the
NASDAQ Global Market and shall use its commercially reasonable efforts to ensure
such shares are listed for quotation on the NASDAQ Global Market as of the
Closing Date.

 

5.6           Use of Proceeds.  The net proceeds from the sale of the Standby
Purchase Shares shall be used by the Company to fund the cash payments to be
made by the Company to the Eligible Subscribers pursuant to the Plan Election.

 

17

--------------------------------------------------------------------------------


 

5.7           Publicity.  The parties to this Agreement agree that no public
release or announcement concerning the transactions contemplated hereby or by
the Ancillary Agreements shall be issued by, or as a result of, the actions of
any of them without the prior consent of Paulson, with respect to the Company,
and the Company, with respect to Paulson or any Standby Purchaser; provided,
however, the Company may issue any such release or announcement as may be
required by Bankruptcy Rules or any other Law or the rules and regulations of
the NASDAQ Global Market or the SEC.  In such case, the Company shall notify
Paulson and allow Paulson reasonable time (taking into account the
circumstances) to comment on, such release or announcement in advance of such
issuance.

 

5.8           Further Assurances.  After the Closing, each party shall, at the
request of any other party hereto and without further conditions or
consideration, take such other actions as such other party may reasonably
request in order to more effectively consummate the transactions contemplated
hereby in accordance with and subject to the terms and conditions of this
Agreement, the Ancillary Agreements and the Confirmation Order.

 

5.9           Access to Books and Records.  From the date hereof until the
Closing, the Company shall provide Paulson and its Representatives access upon
reasonable prior notice, during normal business hours, to the facilities,
officers, advisors and Representatives of the Debtors and to the Debtors’ books,
records, and Contracts, except to the extent disclosure of such documents would
result in the loss of attorney client privilege (in which case the parties will,
to the extent possible, make appropriate substitute arrangements so that the
foregoing restriction would not apply).

 

5.10         Notices.  Between the date hereof and the Closing, each party shall
give prompt written notice to the other parties hereto of (i) the occurrence, or
failure to occur, of any event of which such party is aware which occurrence or
failure would be likely to cause any representation or warranty of such party
contained in this Agreement to be untrue or inaccurate in any material respect
or would be likely to cause any covenant of such party contained in this
Agreement not to be satisfied, (ii) receipt of any notice or other communication
from any Third Party alleging that the consent of such party is or may be
required in connection with the transactions contemplated by this Agreement or
the Ancillary Agreements, (iii) any notice or other communication from any
Governmental Entity in connection with the transactions contemplated by this
Agreement or the Ancillary Agreements, (iv) any Action commenced, or, to the
Knowledge of such party, threatened, relating to or involving or otherwise
affecting such party or the transactions contemplated by this Agreement or the
Ancillary Agreements, and (v) any failure of such party to comply, in any
material respect, with or satisfy any covenant, condition or agreement to be
complied with or satisfied by it hereunder.

 

5.11         Notice of Alternative Transaction.  In the event that any Debtor or
its Representatives receives an unsolicited inquiry, proposal or offer with
respect to an Alternative Transaction, whether written or oral, the Company
shall provide Paulson written notice thereof within two Business Days of such
receipt, and shall promptly notify Paulson in writing of any subsequent material
developments with respect to such inquiries, proposals or offers, which notices
will include a summary of the material terms of such inquiry, proposal or offer,
including, without limitation, economic terms, conditions to entering into a
definitive agreement, and conditions to consummating the transaction, as may be
applicable.  The Company represents and

 

18

--------------------------------------------------------------------------------


 

warrants to the Standby Purchasers that, except as contemplated by the Existing
Plan (as amended by the Plan Modification) and this Agreement, as of the date of
this Agreement, the Company is not a party to any pending agreements,
understandings, negotiations or discussions with respect to any Alternative
Transaction.

 

5.12         Acquisitions of Interests.  From the date of this Agreement to and
including the Closing Date, neither Paulson nor any Standby Purchaser nor any of
their respective Affiliates shall, directly or indirectly, purchase, acquire, or
enter into any agreement, arrangement or understanding with respect to the
purchase or acquisition by Paulson, any Standby Purchaser or any of their
respective Affiliates of, any Claims of any Debtor or any New Common Stock,
except pursuant to this Agreement and except for any Claims for which Paulson
has signed a confirmation to purchase such Claims as of the date of this
Agreement  which confirmations have been separately disclosed in writing by
Paulson to the Company.   Nothing in this Agreement shall restrict or prohibit
Paulson or any Standby Purchaser or any of their respective Affiliates from
(a) financing, pledging in connection with any financing transaction, selling,
or contracting to sell any Claims of the Debtors or (b) entering into any swap
or other arrangement that transfers to another Person, in whole or in part, any
of the voting or economic consequences of ownership of any Claims of the
Debtors.

 

5.13         Survival of Representations and Warranties.  Except as set forth in
the immediately succeeding sentence, the representations and warranties of the
Company and each Standby Purchaser, including Paulson on behalf of the Standby
Purchasers, contained in this Agreement or in any certificate delivered
hereunder shall not survive the Closing and shall be of no force and effect
after the Closing.  Notwithstanding anything to the contrary set forth herein,
nothing contained in this Agreement shall affect a party’s rights at law or in
equity in connection with actual (and not constructive) fraud or any knowing or
willful breach or violation of any representation, warranty or covenant under
this Agreement and nothing in this Agreement will be construed as limiting any
right, defense, or affirmative defense of any party in any proceeding involving
such a claim.

 


SECTION 6.
CONDITIONS TO OBLIGATIONS OF STANDBY PURCHASERS


 

The obligation of the Standby Purchasers to consummate the Standby Purchase
shall be subject, in each case, to the satisfaction (or waiver by Paulson) of
each of the following conditions:

 

(A)           REPRESENTATIONS AND WARRANTIES.  (I) THE REPRESENTATIONS AND
WARRANTIES OF THE COMPANY CONTAINED IN THIS AGREEMENT (OTHER THAN IN
SECTION 3.4(A) AND (C)) SHALL BE TRUE AND CORRECT, WITHOUT GIVING EFFECT TO ANY
“MATERIALITY” OR “MATERIAL ADVERSE EFFECT” QUALIFICATIONS THEREIN, ON AND AS OF
THE DATE HEREOF AND AS OF THE CLOSING DATE, WITH THE SAME FORCE AND EFFECT AS
THOUGH MADE ON AND AS OF SUCH DATES (EXCEPT TO THE EXTENT THAT ANY SUCH
REPRESENTATION OR WARRANTY IS MADE AS OF A SPECIFIED DATE, IN WHICH CASE, SUCH
REPRESENTATION OR WARRANTY SHALL BE TRUE AND CORRECT AS OF SUCH SPECIFIED DATE),
EXCEPT TO THE EXTENT THAT ANY FAILURES OF SUCH REPRESENTATIONS AND WARRANTIES TO
BE SO TRUE AND CORRECT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE NOT HAD OR WOULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND (II) THE
REPRESENTATIONS AND WARRANTIES OF THE COMPANY SET FORTH IN SECTION 3.4(A) AND
(C) SHALL BE TRUE

 

19

--------------------------------------------------------------------------------


 

AND CORRECT IN ALL RESPECTS ON AND AS OF THE DATE HEREOF AND AS OF THE CLOSING
DATE, WITH THE SAME FORCE AND EFFECT AS THOUGH MADE ON AND AS OF SUCH DATES,
EXCEPT TO THE EXTENT THAT ANY SUCH REPRESENTATION OR WARRANTY IS MADE AS OF A
SPECIFIED DATE, IN WHICH CASE SUCH REPRESENTATION OR WARRANTY SHALL BE TRUE AND
CORRECT IN ALL RESPECTS AS OF SUCH SPECIFIED DATE.

 

(B)           COMPLIANCE WITH COVENANTS.  THE COMPANY SHALL HAVE PERFORMED OR
COMPLIED WITH, IN ALL MATERIAL RESPECTS, ITS AGREEMENTS AND COVENANTS REQUIRED
TO BE PERFORMED OR COMPLIED WITH UNDER THIS AGREEMENT ON OR PRIOR TO THE
CLOSING.

 

(C)           MATERIAL ADVERSE EFFECT.  THERE SHALL HAVE OCCURRED FOLLOWING THE
DATE OF THIS AGREEMENT NO CHANGE, EFFECT, EVENT, OCCURRENCE, DEVELOPMENT,
CIRCUMSTANCE OR STATE OF FACTS, THAT HAS HAD OR WOULD REASONABLY BE EXPECTED TO
HAVE OR RESULT IN A MATERIAL ADVERSE EFFECT.

 

(D)           OFFICER’S CERTIFICATE.  THE COMPANY SHALL HAVE DELIVERED TO THE
STANDBY PURCHASERS A CERTIFICATE OF ITS CHIEF EXECUTIVE OFFICER OR CHIEF
FINANCIAL OFFICER TO THE EFFECT THAT EACH OF THE CONDITIONS SPECIFIED IN THIS
SECTION 6(A), (B) AND (C) ARE SATISFIED IN ALL RESPECTS.

 

(E)           SECRETARY’S CERTIFICATE.  THE COMPANY SHALL HAVE DELIVERED TO THE
STANDBY PURCHASERS A SECRETARY’S CERTIFICATE, DULY EXECUTED BY THE SECRETARY OF
THE COMPANY, CERTIFYING AS TO (A) THE RESOLUTIONS OF THE BOARD OF DIRECTORS OF
THE COMPANY APPROVING THE TRANSACTIONS CONTEMPLATED HEREBY, (B) THE COMPANY’S
CERTIFICATE OF INCORPORATION AND BYLAWS AND (C) THE INCUMBENCY AND SPECIMEN
SIGNATURE OF EACH OFFICER OF THE COMPANY EXECUTING THIS AGREEMENT AND ANY
DOCUMENT CONTEMPLATED TO BE DELIVERED PURSUANT HERETO ON BEHALF OF THE COMPANY. 
THE COMPANY SHALL ALSO HAVE DELIVERED TO THE STANDBY PURCHASERS A CERTIFICATE OF
GOOD STANDING OF THE COMPANY IN ITS STATE OF ORGANIZATION.

 

(F)            REQUIRED CONSENTS.  ALL OF THE APPROVALS SET FORTH ON SCHEDULE
6(F) SHALL HAVE BEEN OBTAINED.

 

(G)           BANKRUPTCY COURT ORDERS.  THE CONFIRMATION ORDER AND THE APPROVAL
ORDER SHALL HAVE BEEN ENTERED BY THE BANKRUPTCY COURT, EACH SUCH ORDER SHALL
HAVE REMAINED IN FULL FORCE AND EFFECT, AND NO ORDER STAYING, REVERSING,
MODIFYING OR AMENDING EITHER THE CONFIRMATION ORDER OR THE APPROVAL ORDER SHALL
BE IN EFFECT, AND SINCE THE DATE HEREOF, NONE OF THE DEBTORS SHALL HAVE MADE A
PUBLIC ANNOUNCEMENT, ENTERED INTO AN AGREEMENT OR FILED ANY PLEADING, EVIDENCING
ITS INTENTION TO SUPPORT OR OTHERWISE SUPPORTS ANY TRANSACTION WITH RESPECT TO
THE REORGANIZATION OR SALE OF ANY OF THE DEBTORS OR OTHERWISE SHALL HAVE TAKEN
ANY ACTION THAT IS MATERIALLY INCONSISTENT WITH THE TRANSACTIONS CONTEMPLATED BY
THE EXISTING PLAN (AS AMENDED BY THE PLAN MODIFICATION), THE DISCLOSURE
STATEMENT OR THIS AGREEMENT.

 

(H)           PLAN AMENDMENTS.  (I) ANY MATERIAL AMENDMENT TO THE EXISTING PLAN,
THE PLAN OR THE DISCLOSURE STATEMENT, AND (II) ANY CHANGE TO THE PRO FORMA
CAPITALIZATION OF THE COMPANY CONTEMPLATED BY THE EXISTING PLAN (AS AMENDED BY
THE PLAN MODIFICATION) OR THE DISCLOSURE STATEMENT THAT ADVERSELY AFFECTS THE
EQUITY VALUATION OF THE COMPANY OR ANY MODIFICATION TO THE CAPITAL STRUCTURE OF
THE COMPANY CONTEMPLATED BY THE EXISTING PLAN (AS AMENDED BY THE PLAN
MODIFICATION) OR THE DISCLOSURE STATEMENT, IN EACH CASE SHALL BE ACCEPTABLE TO
PAULSON.

 

20

--------------------------------------------------------------------------------


 

(I)            PLAN EFFECTIVENESS.  ALL CONDITIONS TO THE OCCURRENCE OF THE
EFFECTIVE DATE SHALL HAVE OCCURRED (OTHER THAN THE CONSUMMATION OF THE STANDBY
PURCHASE) OR SHALL HAVE BEEN SATISFIED OR WAIVED IN ACCORDANCE WITH THE PLAN.

 

(J)            PLAN DOCUMENTS.  THE FINAL DOCUMENTATION RELATING TO THE PLAN AND
THE TRANSACTIONS CONTEMPLATED BY THE PLAN SHALL BE IN FORM AND SUBSTANCE
CONSISTENT WITH THE PLAN AND THE EXHIBITS ATTACHED THERETO.

 

(K)           AMENDED AND RESTATED CERTIFICATE OF INCORPORATION.  THE AMENDED
AND RESTATED CERTIFICATE OF INCORPORATION SHALL HAVE BEEN FILED WITH THE
SECRETARY OF STATE OF THE STATE OF DELAWARE, SHALL BE IN FULL FORCE AND EFFECT
AND NO ACTION SHALL HAVE BEEN TAKEN TO FURTHER AMEND, MODIFY OR REPEAL SUCH
AMENDED AND RESTATED CERTIFICATE OF INCORPORATION.

 

(L)            AMENDED AND RESTATED BY-LAWS.  THE AMENDED AND RESTATED BY-LAWS
SHALL HAVE BEEN ADOPTED BY THE BOARD OF DIRECTORS OF THE COMPANY AND NO ACTION
HAS BEEN TAKEN TO FURTHER AMEND, MODIFY OR REPEAL SUCH AMENDED AND RESTATED
BY-LAWS.

 

(M)          LISTING.  THE SHARES OF NEW COMMON STOCK TO BE ISSUED TO THE
STANDBY PURCHASERS PURSUANT TO THIS AGREEMENT AND THE PLAN SHALL HAVE BEEN
LISTED AND AUTHORIZED FOR TRADING ON THE NASDAQ GLOBAL MARKET.

 

(N)           ANCILLARY AGREEMENTS.  EACH OF THE REGISTRATION RIGHTS AGREEMENT
AND THE STANDSTILL AGREEMENT SHALL HAVE BEEN DULY AUTHORIZED, EXECUTED AND
DELIVERED BY THE COMPANY.

 

(O)           JUDGMENTS, DECREES AND LITIGATION.  THERE SHALL NOT BE IN EFFECT
OR EXIST ANY LAW, JUDGMENT, ORDER, INJUNCTION OR DECREE ISSUED BY A GOVERNMENTAL
ENTITY RESTRAINING OR PROHIBITING THE CONSUMMATION OF OR IMPOSING MATERIAL
MODIFICATIONS ON THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE PLAN.

 


SECTION 7.


CONDITIONS TO OBLIGATIONS OF THE COMPANY


 

The obligation of the Company to consummate the Standby Purchase shall be
subject, in each case, to the satisfaction (or waiver by the Company) of each of
the following conditions:

 

(A)           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES OF THE STANDBY PURCHASERS AND PAULSON CONTAINED IN THIS AGREEMENT
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS, WITHOUT GIVING EFFECT TO ANY
“MATERIALITY” QUALIFICATIONS THEREIN, ON AND AS OF THE DATE HEREOF AND AS OF THE
CLOSING DATE, WITH THE SAME FORCE AND EFFECT AS THOUGH MADE ON AND AS OF SUCH
DATES, EXCEPT TO THE EXTENT THAT ANY SUCH REPRESENTATION OR WARRANTY IS MADE AS
OF A SPECIFIED DATE, IN WHICH CASE, SUCH REPRESENTATION OR WARRANTY SHALL BE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS, WITHOUT GIVING EFFECT TO ANY
“MATERIALITY” QUALIFICATIONS THEREIN,  AS OF SUCH SPECIFIED DATE.

 

(B)           COMPLIANCE WITH COVENANTS.  PAULSON AND ALL OF THE STANDBY
PURCHASERS SHALL HAVE PERFORMED OR COMPLIED WITH, IN ALL MATERIAL RESPECTS, ALL
OF THEIR RESPECTIVE SEVERAL

 

21

--------------------------------------------------------------------------------


 

AGREEMENTS AND COVENANTS REQUIRED TO BE PERFORMED OR COMPLIED WITH UNDER THIS
AGREEMENT ON OR PRIOR TO THE CLOSING.

 

(C)           OFFICER’S CERTIFICATES.  PAULSON SHALL HAVE DELIVERED TO THE
COMPANY A CERTIFICATE OF ITS CHIEF EXECUTIVE OFFICER OR CHIEF FINANCIAL OFFICER
TO THE EFFECT THAT EACH OF THE CONDITIONS SPECIFIED IN THIS SECTION 7(A) AND
(B) IS SATISFIED IN ALL RESPECTS.

 

(D)           REQUIRED CONSENTS.  ALL OF THE APPROVALS SET FORTH IN SCHEDULE
7(D) SHALL HAVE BEEN OBTAINED.

 

(E)           BANKRUPTCY COURT ORDERS; PLAN EFFECTIVENESS.  THE CONFIRMATION
ORDER AND THE APPROVAL ORDER SHALL HAVE BEEN ENTERED BY THE BANKRUPTCY COURT AND
ALL CONDITIONS TO THE OCCURRENCE OF THE EFFECTIVE DATE SHALL HAVE OCCURRED
(OTHER THAN THE CONSUMMATION OF THE STANDBY PURCHASE) OR SHALL HAVE BEEN
SATISFIED OR WAIVED IN ACCORDANCE WITH THE PLAN.

 

(F)            ANCILLARY AGREEMENTS.  EACH OF THE REGISTRATION RIGHTS AGREEMENT
AND THE STANDSTILL AGREEMENT SHALL HAVE BEEN DULY AUTHORIZED, EXECUTED AND
DELIVERED BY EACH OF THE STANDBY PURCHASERS.

 

(G)           JUDGMENTS, DECREES AND LITIGATION.  THERE SHALL NOT BE IN EFFECT
OR EXIST ANY LAW, JUDGMENT, ORDER, INJUNCTION OR DECREE ISSUED BY A GOVERNMENTAL
ENTITY RESTRAINING OR PROHIBITING THE CONSUMMATION OF OR IMPOSING MATERIAL
MODIFICATIONS ON THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE PLAN.

 


SECTION 8.


TERMINATION


 

8.1           Termination.  Notwithstanding anything in this Agreement to the
contrary, this Agreement may be terminated and the transactions contemplated
hereby abandoned at any time prior to the Closing:

 

(A)           BY MUTUAL WRITTEN CONSENT OF THE COMPANY AND PAULSON;

 

(B)           BY EITHER THE COMPANY OR PAULSON IF ANY LAW OR ANY JUDGMENT,
INJUNCTION, ORDER OR DECREE OF ANY GOVERNMENTAL ENTITY OF COMPETENT JURISDICTION
SHALL RESTRAIN OR PROHIBIT THE CONSUMMATION OF THE CLOSING OR THE PLAN, AND SUCH
JUDGMENT, INJUNCTION, ORDER OR DECREE SHALL BECOME FINAL AND NONAPPEALABLE AND
WAS NOT ENTERED AT THE REQUEST OF THE TERMINATING PARTY OR ANY OF ITS
AFFILIATES;

 

(C)           BY PAULSON, IN THE EVENT OF A BREACH OF ANY REPRESENTATION,
WARRANTY, COVENANT OR AGREEMENT OF THE COMPANY SET FORTH IN THIS AGREEMENT SUCH
THAT ANY CONDITION SET FORTH IN SECTION 6 WOULD BE INCAPABLE OF BEING SATISFIED;
PROVIDED, HOWEVER THAT, EXCEPT FOR BREACHES OF THE COVENANTS AND AGREEMENTS
CONTAINED IN SECTION 5.3(A), (B) AND (C), THE RIGHT TO TERMINATE THIS AGREEMENT
PURSUANT TO THIS SECTION 8.1(C) FOR BREACHES OF COVENANTS OR AGREEMENTS THAT ARE
CAPABLE OF BEING CURED SHALL ONLY BE AVAILABLE TO PAULSON AFTER THE COMPANY HAS
RECEIVED WRITTEN NOTICE OF SUCH BREACH AND HAS FAILED TO CURE SUCH BREACH WITHIN
FIVE BUSINESS DAYS FOLLOWING SUCH NOTICE;

 

22

--------------------------------------------------------------------------------


 

(D)           BY THE COMPANY, IN THE EVENT OF A BREACH OF ANY REPRESENTATION,
WARRANTY, COVENANT OR AGREEMENT OF PAULSON OR ANY STANDBY PURCHASER SET FORTH IN
THIS AGREEMENT SUCH THAT ANY CONDITION SET FORTH IN SECTION 7 WOULD BE INCAPABLE
OF BEING SATISFIED; PROVIDED, HOWEVER, THAT THE RIGHT TO TERMINATE THIS
AGREEMENT PURSUANT TO THIS SECTION 8.1(D) FOR BREACHES OF COVENANTS OR
AGREEMENTS SHALL ONLY BE AVAILABLE TO THE COMPANY AFTER PAULSON HAS RECEIVED
WRITTEN NOTICE OF SUCH BREACH AND HAS FAILED TO CURE SUCH BREACH WITHIN FIVE
BUSINESS DAYS FOLLOWING SUCH NOTICE;

 

(E)           BY PAULSON, IN THE EVENT THAT AFTER THE DATE HEREOF ANY OF THE
DEBTORS SHALL HAVE MADE A PUBLIC ANNOUNCEMENT, ENTERED INTO AN AGREEMENT OR
FILED ANY PLEADING EVIDENCING ITS INTENTION TO SUPPORT OR OTHERWISE SUPPORTS ANY
TRANSACTION WITH RESPECT TO THE REORGANIZATION OR SALE OF ANY OF THE DEBTORS OR
TAKES ANY OTHER ACTION THAT IS OTHERWISE MATERIALLY INCONSISTENT WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THE DISCLOSURE STATEMENT OR THE
EXISTING PLAN (AS MODIFIED BY THE PLAN MODIFICATION);

 

(F)            BY PAULSON, IF WITHOUT THE PRIOR WRITTEN CONSENT OF PAULSON THE
COMPANY SHALL HAVE (I) MATERIALLY AMENDED THE EXISTING PLAN, THE PLAN OR THE
DISCLOSURE STATEMENT, OR (II) CHANGED THE PRO FORMA CAPITALIZATION OF THE
COMPANY CONTEMPLATED BY THE EXISTING PLAN (AS AMENDED BY THE PLAN MODIFICATION)
OR THE DISCLOSURE STATEMENT IN A MANNER THAT ADVERSELY AFFECTS THE EQUITY
VALUATION OF THE COMPANY OR MODIFIED THE CAPITAL STRUCTURE OF THE COMPANY
CONTEMPLATED BY THE EXISTING PLAN (AS AMENDED BY THE PLAN MODIFICATION) OR THE
DISCLOSURE STATEMENT;

 

(G)           BY PAULSON, IF THERE SHALL HAVE OCCURRED FOLLOWING THE DATE OF
THIS AGREEMENT A CHANGE, EFFECT, EVENT, OCCURRENCE, DEVELOPMENT, CIRCUMSTANCE OR
STATE OF FACTS, THAT HAS HAD OR WOULD REASONABLY BE EXPECTED TO HAVE OR RESULT
IN A MATERIAL ADVERSE EFFECT;

 

(H)           BY PAULSON, IF THE SOLICITATION FOR THE PLAN ELECTION HAS NOT BEEN
COMMENCED BY THE DATE THAT IS FIVE BUSINESS DAYS FOLLOWING THE ENTRY OF THE
APPROVAL ORDER BY THE BANKRUPTCY COURT OR IF SUCH SOLICITATION SHALL NOT HAVE
CONCLUDED BY THE PLAN ELECTION DEADLINE;

 

(I)            BY PAULSON, IF THE CONFIRMATION ORDER SHALL NOT HAVE BEEN ENTERED
BY THE BANKRUPTCY COURT AND BECOME A FINAL ORDER BY FEBRUARY 15, 2010;

 

(J)            BY PAULSON, IF THE CONFIRMATION ORDER IS MODIFIED IN ANY MATERIAL
RESPECT THAT IS ADVERSE TO THE STANDBY PURCHASERS WITHOUT ITS CONSENT;

 

(K)           BY PAULSON, IF THE CHAPTER 11 CASES ARE CONVERTED TO CASES UNDER
CHAPTER 7 OF THE BANKRUPTCY CODE, A TRUSTEE OR EXAMINER WITH EXPANDED POWERS IS
APPOINTED PURSUANT TO THE BANKRUPTCY CODE OR THE BANKRUPTCY COURT ENTERS AN
ORDER PURSUANT TO SECTION 362 OF THE BANKRUPTCY CODE LIFTING THE AUTOMATIC STAY
WITH RESPECT TO ANY MATERIAL PORTION OF THE PROPERTIES AND ASSETS OF THE
DEBTORS; OR

 

(L)            BY THE COMPANY OR PAULSON, IF THE CLOSING HAS NOT OCCURRED ON OR
PRIOR TO FEBRUARY 28, 2010;

 

23

--------------------------------------------------------------------------------


 

provided, however, that the right to terminate this Agreement under the
foregoing subsections (b) through (d) shall not be available to any party whose
failure to fulfill any of its obligations, or whose breach of any representation
or warranty, under this Agreement has been the cause of or resulted in the event
or failure otherwise giving rise to the termination right.

 

8.2           Effect of Termination.  In the event of this Agreement is duly
terminated in accordance with Section 8.1, this Agreement shall become void and
of no further force and effect, and the transactions contemplated hereby shall
be abandoned, without further action by any of the parties, except that the
provisions of Sections 5.1, 5.4 and 5.7 shall survive any termination of this
Agreement.  Regardless of the termination of this Agreement, nothing contained
in this Agreement shall relieve any party hereto from liability for any breach
or inaccuracy of its representations, warranties, covenants or agreements
contained in this Agreement prior to such termination.

 


SECTION 9.


MISCELLANEOUS


 

9.1           No Fiduciary Representation.  Notwithstanding anything herein to
the contrary, the Company acknowledges and agrees that (a) the transactions
contemplated hereby are arm’s length commercial transactions between the
Company, on the one hand, and Paulson and the Standby Purchasers, on the other,
(b) in connection therewith and with the processes leading to such transactions,
Paulson and each Standby Purchaser is acting solely as a principal and not the
agent or fiduciary of the Debtors or their debtor estates, (c) neither Paulson
nor any Standby Purchaser has assumed an advisory or fiduciary responsibility in
favor of the Debtors or their debtor estates with respect to any legal, tax,
investment, accounting, regulatory or other matters involving the transactions
contemplated herein or the processes leading thereto (irrespective of whether
Paulson or such Standby Purchaser has advised or is currently advising the
Debtors on other matters), and (d) the Debtors have consulted their own legal
and financial advisors to the extent it deemed appropriate.  The Company agrees
that it will not claim that any Standby Purchaser has rendered advisory services
of any nature or respect, or owes a fiduciary or similar duty to the Debtors or
its shareholders or debtor estates, in connection with the transactions
contemplated herein or the processes leading thereto.

 

9.2           Non-Reliance.  Paulson and each Standby Purchaser acknowledges and
agrees that: (a) the Company has not made and is not making, and it has not
relied and is not relying upon, any representations or warranties whatsoever,
express or implied, regarding Debtors’ business or capitalization, regarding the
Debtors’ past or future performance or otherwise relating in any way to the
subject matter of this Agreement, except as expressly provided in Section 3, the
Plan or the Disclosure Statement; and (b) no Representative of the Debtors has
made, or is making, any representations or warranties whatsoever, express or
implied, regarding the Debtors’ business or capitalization, past or future
performance or otherwise relating in any way to the subject matter of this
Agreement.  Without limiting the generality of the foregoing, Paulson and each
Standby Purchaser acknowledges and agrees that, except as set forth in the Plan
or the Disclosure Statement, the Debtors have not made and are not making, and
it has not relied and is not relying upon, any representations or warranties
whatsoever, express or implied, regarding the future revenues, future results of
operations or future financial condition of the

 

24

--------------------------------------------------------------------------------


 

Debtors or regarding any projections, forecasts, estimates or budgets discussed
with, delivered to or made available to such Standby Purchaser or any of its
Representatives.

 

9.3           Notices.  Any notice or other communication required or which may
be given pursuant to this Agreement will be in writing and either delivered
personally to the addressee, telecopied to the addressee, sent via electronic
mail or mailed, certified or registered mail, postage prepaid, and will be
deemed given when so delivered personally, telecopied, or sent via electronic
mail, or, if mailed, five days after the date of mailing, as follows:

 

(A)           IF TO PAULSON OR ANY STANDBY PURCHASER, TO:

 

Paulson & Co. Inc.
1251 Avenue of the Americas, 50th Floor
New York, NY  10020
Attn:       Daniel B. Kamensky
Facsimile:  (212) 977-9505

 

with a copy to (which shall not constitute notice):

 

Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, NY 10036
Attn: Andrew Hulsh, Esq.
Fred Hodara, Esq.
Facsimile: (212) 872-1002

 

(B)           IF TO THE COMPANY, TO:

 

Idearc Inc.
2200 West Airfield Drive
DFW Airport, Texas  75261-9810
Attn:       Cody Wilbanks, Executive Vice President, General Counsel and
Secretary
Facsimile:  972-453-6869

 

with a copy to (which shall not constitute notice):

 

Fulbright & Jaworski L.L.P.
2200 Ross Avenue, Ste. 2800
Dallas, Texas 75201
Attn:       Glen J. Hettinger, Esq.
Facsimile:  (214) 855-8200

 

9.4           Assignment.  Except as described in this Section 9.4, this
Agreement will be binding upon and inure to the benefit of each and all of the
parties to this Agreement, and neither this Agreement nor any of the rights or
interests hereunder will be assigned nor any duties or obligations delegated by
any of the parties to this Agreement without the prior written consent of the
other parties.  Notwithstanding the foregoing, any Standby Purchaser (but not
Paulson) may assign its rights and delegate its obligations hereunder to any
Affiliate thereof; provided that any

 

25

--------------------------------------------------------------------------------


 

such delegation shall not release such Standby Purchaser from any of its
obligations under this Agreement.

 

9.5           Entire Agreement.  This Agreement, including the terms of the
agreements contemplated hereby and referred to herein contain the entire
agreement by and between the Company, Paulson and the Standby Purchasers with
respect to the transactions contemplated by this Agreement and supersedes all
prior written and prior or contemporaneous oral, agreements and representations
with respect thereto.

 

9.6           Waivers and Amendments.  This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions of this
Agreement may be waived, only by a written instrument signed by the Company and
Paulson or, in the case of a waiver, by (i) Paulson, in the case of a waiver by
any Standby Purchaser or (ii) the Company, in the case of a waiver by the
Company.  No delay on the part of any party in exercising any right, power or
privilege pursuant to this Agreement will operate as a waiver thereof, nor will
any waiver on the part of any party of any right, power or privilege pursuant to
this Agreement, nor will any single or partial exercise of any right, power or
privilege pursuant to this Agreement, preclude any other or further exercise
thereof or the exercise of any other right, power or privilege pursuant to this
Agreement.  The rights and remedies provided pursuant to this Agreement are
cumulative and are not exclusive of any rights or remedies which any party
otherwise may have at law or in equity.  Notwithstanding anything to the
contrary in this Agreement, no amendment that increases a Standby Purchaser’s
Standby Percentage of the Purchase Price shall be effective against any Standby
Purchaser without such Standby Purchaser’s consent.

 

9.7           Governing Law; Jurisdiction; Venue; No Jury Trial.  This Agreement
and any claim related directly or indirectly to this Agreement shall be governed
by and construed in accordance with the laws of the State of New York, without
regard to the principles of conflicts of law thereof that would defer to the
substantive laws of any other jurisdiction.  The parties agree that, during the
period from the date hereof until the date on which the Debtors’ Chapter 11
Cases are closed or dismissed (the “Bankruptcy Period”), the Bankruptcy Court
shall have exclusive jurisdiction to resolve any controversy, claim or dispute
arising out of or relating to this Agreement or any other agreement entered into
in connection herewith.  The parties further agree that, following the
Bankruptcy Period, any action or proceeding with respect to such controversy,
claim or dispute shall be brought against any of the parties exclusively in
either the United States District Court for the Southern District of New York or
any state court of the State of New York located in such district, and each of
the parties hereby consents to the personal jurisdiction of such court and the
Bankruptcy Court (and to the appropriate appellate courts) in any such action or
proceeding and waives any objection, including, without limitation, any
objection to the laying of venue or on the grounds of forum non conveniens,
which any of them may now or hereafter have to the bringing of such action or
proceeding in such respective jurisdictions.  Each party hereby irrevocably
consents to the service of process of any of the aforesaid courts in any such
action or proceeding by the mailing of copies thereof by registered or certified
mail, postage prepaid, to the other parties to such action or proceeding.  EACH
PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND

 

26

--------------------------------------------------------------------------------


 

THEREFORE EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
SUCH PARTY MAY HAVE TO A TRIAL BY JURY.

 

9.8           Third Party Beneficiaries.  This Agreement is for the sole benefit
of the parties hereto and their permitted assigns and nothing herein expressed
or implied shall give or be construed to give to any Person, other than the
parties hereto and such permitted assigns, any legal or equitable rights
hereunder.

 

9.9           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.  All such counterparts will be
deemed an original, will be construed together and will constitute one and the
same instrument.

 

9.10         Interpretation; Exhibits and Schedules.  The headings contained in
this Agreement, in any Exhibit or Schedule hereto and in the table of contents
to this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement.  The term “or” is not
exclusive.  All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein.  Any capitalized terms used in any Schedule or Exhibit but not otherwise
defined therein shall have the meaning as defined in this Agreement.  When a
reference is made in this Agreement to a Section, Exhibit or Schedule, such
reference shall be to a Section of, or an Exhibit or Schedule to, this Agreement
unless otherwise indicated.

 

9.11         Severability.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions contained herein will not be in any way impaired
thereby, it being intended that all of the rights and privileges of the parties
hereto will be enforceable to the fullest extent permitted by law.

 

9.12         No Presumption.  The Debtors and the Standby Purchasers each
participated in the negotiation and drafting of this Agreement and has each been
represented throughout to its satisfaction by legal counsel of its choosing.  In
the event any ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.

 

9.13         No Personal Liability.  No director, officer, employee,
incorporator, stockholder, managing member, member, general partner, limited
partner, principal or other agent of any of Paulson or the Standby Purchasers
shall have any liability for any obligations of the Standby Purchasers under
this Agreement or for any claim based on, in respect of, or by reason of, the
obligations of Paulson or the Standby Purchasers hereunder.  The Company waives
and releases all such liability.  This waiver and release is a material
inducement to Paulson’s and the Standby Purchasers’ entry into this Agreement.

 

9.14         Several, Not Joint, Obligations.  The agreements, representations,
and obligations of the Standby Purchasers under this Agreement are, in all
respects, several and not joint.

 

27

--------------------------------------------------------------------------------


 

9.15         Specific Performance.  The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions without the necessity of posting bond to prevent
breaches of this Agreement or to enforce specifically the performance of the
terms and provisions hereof, in addition to any other remedy to which they are
entitled at Law or in equity.  Unless otherwise expressly stated in this
Agreement, no right or remedy described or provided in this Agreement is
intended to be exclusive or to preclude a party from pursuing other rights and
remedies to the extent available under this Agreement, at Law or in equity.

 

[signature pages follow]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

 

 

THE COMPANY:

 

 

 

IDEARC INC.

 

 

 

 

 

By:

/s/ Samuel D. Jones

 

 

Name: Samuel D. Jones

 

 

Title: Executive Vice President, Chief

 

                Financial Officer and Treasurer

 

 

 

 

 

THE STANDBY PURCHASERS:

 

 

 

PAULSON & CO. INC.,

 

on behalf of investment funds and accounts

 

managed by it

 

 

 

 

 

By:

/s/ Michael Waldorf

 

 

Name: Michael Waldorf

 

 

Title: Managing Director

 

[Signature page to Standby Purchase Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

STANDSTILL AGREEMENT

 

This Standstill Agreement (this “Agreement”) is made as of [·], 2009 by and
between (a) Idearc Inc., a Delaware corporation (the “Company”), and
(b) Paulson & Co. Inc., a Delaware corporation (“Paulson & Co.”), for its own
account for the limited purposes set forth herein, and on behalf of the
investment funds and accounts managed by Paulson & Co. listed on Schedule A to
this Agreement (the “Standby Purchasers” and together with Paulson & Co.,
“Paulson”).

 

R E C I T A L S

 

WHEREAS, the Company and Paulson & Co. (on behalf of the Standby Purchasers) are
parties to that certain Standby Purchase Agreement dated as of [·], 2009 (the
“Purchase Agreement”);

 

WHEREAS, pursuant to the Purchase Agreement, the Company agreed to offer
pursuant to its Chapter 11 plan of reorganization of the Company and its
subsidiaries, dated as of September 9, 2009, as supplemented as of October [·],
2009 (the “Plan”), to each holder of Class 3 and Class 4 claims under the Plan
other than Paulson (“Eligible Subscribers”) the right to receive, in lieu of any
and all shares of common stock, par value $[·], of the Company (“New Common
Stock”) to be issued pursuant to the Plan, cash in an amount determined as set
forth in the Plan (the “Plan Election”), subject to the Ownership Limitation (as
defined in the Purchase Agreement);

 

WHEREAS, pursuant to the Purchase Agreement, the Standby Purchasers agreed to
subscribe for and purchase from the Company, and the Company agreed to issue and
sell to the Standby Purchasers, the number of shares of New Common Stock for
which the Eligible Subscribers have elected under the Plan Election to receive
cash, subject to the Ownership Limitation;

 

WHEREAS, the cash proceeds of the sale of such shares of New Common Stock to the
Standby Purchasers pursuant to the Purchase Agreement will be used by the
Company to fund the cash payments to the Eligible Subscribers under the Plan
Election; and

 

WHEREAS, Paulson and the Company are entering into this Agreement to define
certain agreements between Paulson and the Company.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants herein contained, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 


1.                                      BOARD REPRESENTATION.


 


(A)                                  THE COMPANY AGREES THAT IF PAULSON
BENEFICIALLY OWNS 20% OR MORE OF THE THEN ISSUED AND OUTSTANDING SHARES OF NEW
COMMON STOCK AT ANY TIME DURING THE PERIOD COMMENCING ON THE EFFECTIVE DATE AND
ENDING ON THE 180TH DAY AFTER THE EFFECTIVE DATE, PAULSON SHALL BE ENTITLED
DURING SUCH PERIOD TO NOMINATE ONE (1) INDIVIDUAL (SUCH

 

1

--------------------------------------------------------------------------------


 


INDIVIDUAL, AND ANY SUCCESSOR TO SUCH INDIVIDUAL AS CONTEMPLATED IN
SECTION 1(A)(III), THE “PAULSON NOMINEE”) FOR ELECTION AS A MEMBER OF THE BOARD
OF DIRECTORS OF THE COMPANY (THE “BOARD”); AND SPECIFICALLY THE COMPANY AGREES
TO:


 


(I)                                     AS PROMPTLY AS PRACTICABLE AND IN NO
EVENT LATER THAN 10 DAYS FOLLOWING THE NOMINATION OF THE PAULSON NOMINEE AS
CONTEMPLATED IN THIS SECTION 1, (I) INCREASE THE SIZE OF THE BOARD BY ONE SEAT
AND (II) APPOINT THE PAULSON NOMINEE AS A DIRECTOR OF THE COMPANY WHOSE TERM
SHALL EXPIRE ON THE EARLIER OF (A) SUCH TIME, IF ANY, AS PAULSON CEASES TO
BENEFICIALLY OWN 20% OR MORE OF THE ISSUED AND OUTSTANDING SHARES OF NEW COMMON
STOCK FOR A PERIOD OF 30 CONSECUTIVE DAYS AND (B) AT THE ANNUAL MEETING OF
STOCKHOLDERS TO BE HELD IN 2011, SUBJECT TO RE-ELECTION OR RE-APPOINTMENT OF THE
PAULSON NOMINEE AS PROVIDED IN SECTIONS 1(A)(II) AND 1(A)(III) BELOW,
RESPECTIVELY;


 


(II)                                  UNLESS PAULSON HAS AT ANY TIME PRIOR TO
THE TERMINATION DATE CEASED TO BENEFICIALLY OWN 20% OR MORE OF THE ISSUED AND
OUTSTANDING SHARES OF NEW COMMON STOCK FOR A PERIOD OF 30 CONSECUTIVE DAYS, AT
EACH ANNUAL MEETING OF STOCKHOLDERS OF THE COMPANY TO BE HELD PRIOR TO THE
TERMINATION DATE, THE COMPANY (1) WILL CAUSE THE SLATE OF NOMINEES STANDING FOR
ELECTION, AND RECOMMENDED BY THE BOARD, AT EACH SUCH MEETING TO INCLUDE THE
PAULSON NOMINEE, (2) WILL NOMINATE AND REFLECT IN THE PROXY STATEMENT ON
SCHEDULE 14A FOR EACH SUCH MEETING THE NOMINATION OF THE PAULSON NOMINEE FOR
ELECTION AS A DIRECTOR OF THE COMPANY AT EACH SUCH MEETING, AND (3) CAUSE ALL
PROXIES RECEIVED BY THE COMPANY TO BE VOTED IN THE MANNER SPECIFIED BY SUCH
PROXIES AND, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW AND STOCK EXCHANGE
RULES, CAUSE ALL PROXIES FOR WHICH A VOTE IS NOT SPECIFIED TO BE VOTED FOR THE
PAULSON NOMINEE; AND


 


(III)                               IF THE PAULSON NOMINEE CEASES TO BE A
DIRECTOR OF THE COMPANY OTHER THAN DUE TO PAULSON CEASING TO BENEFICIALLY OWN
20% OR MORE OF THE ISSUED AND OUTSTANDING SHARES OF NEW COMMON STOCK FOR A
PERIOD OF 30 CONSECUTIVE DAYS AT ANY TIME PRIOR TO THE TERMINATION DATE, PAULSON
MAY PROPOSE TO THE COMPANY A REPLACEMENT NOMINEE FOR ELECTION AS A DIRECTOR OF
THE COMPANY, IN WHICH EVENT SUCH INDIVIDUAL SHALL BE APPOINTED TO FILL THE
VACANCY CREATED AS A RESULT OF THE PRIOR PAULSON NOMINEE CEASING TO BE A
DIRECTOR OF THE COMPANY.


 


(B)                                 THE COMPANY AGREES THAT PROMPTLY FOLLOWING
THE APPOINTMENT OR ELECTION OF THE PAULSON NOMINEE, THE COMPANY WILL, UPON
WRITTEN REQUEST BY PAULSON, CAUSE THE PAULSON NOMINEE TO BE INCLUDED AS A MEMBER
OF ANY COMMITTEE OF THE BOARD ON WHICH THE PAULSON NOMINEE IS ELIGIBLE TO SERVE
UNDER APPLICABLE LAW OR STOCK EXCHANGE OR MARKET POLICY; PROVIDED, THAT PAULSON
AND THE COMPANY AGREE THAT THE FOLLOWING ACTIONS WILL REQUIRE APPROVAL OF A
MAJORITY OF DIRECTORS OF THE COMPANY WHO ARE INDEPENDENT OF PAULSON AND
MANAGEMENT OF THE COMPANY, WHICH INDEPENDENT DIRECTORS MAY COMPRISE A COMMITTEE
OF THE BOARD: (I) THE AMENDMENT OR WAIVER OF ANY PROVISION OF THIS AGREEMENT,
(II) CONSENT TO THE ASSIGNMENT OF PAULSON’S RIGHTS UNDER THIS AGREEMENT OR
CONSENT TO THE RELIEF OF PAULSON’S OBLIGATIONS UNDER THIS AGREEMENT, (III) THE
AMENDMENT OR WAIVER OF ANY PROVISION OF THE RIGHTS AGREEMENT (DEFINED IN
SECTION 4(A)) OR THE REGISTRATION RIGHTS AGREEMENT BETWEEN THE COMPANY, PAULSON
AND THE HOLDERS OF NEW COMMON STOCK NAMED THEREIN AND DATED AS OF THE DATE OF
THIS AGREEMENT, IN EACH CASE TO THE EXTENT

 

2

--------------------------------------------------------------------------------


 


ANY SUCH AMENDMENT OR WAIVER AFFECTS PAULSON, AND (IV) REDEMPTION OF THE RIGHTS
ISSUED UNDER THE RIGHTS AGREEMENT.


 


(C)                                  PAULSON WILL PROVIDE, AS PROMPTLY AS
REASONABLY PRACTICABLE, ALL INFORMATION RELATING TO THE PAULSON NOMINEE (AND
OTHER INFORMATION, IF ANY) TO THE EXTENT REQUIRED UNDER APPLICABLE LAW TO BE
INCLUDED IN ANY PROXY STATEMENT OF THE COMPANY AND IN ANY OTHER SOLICITATION
MATERIALS TO BE DELIVERED TO STOCKHOLDERS OF THE COMPANY IN CONNECTION WITH A
STOCKHOLDERS MEETING AS CONTEMPLATED BY SECTION 1(A)(II).


 


2.                                      VOTING.  PAULSON AGREES THAT EFFECTIVE
AS OF THE COMMENCEMENT DATE AND CONTINUING UNTIL THE TERMINATION DATE:


 


(A)                                  IT WILL CAUSE TO BE PRESENT, IN PERSON OR
REPRESENTED BY PROXY, ALL VOTING SECURITIES THAT PAULSON BENEFICIALLY OWNS AT
ALL STOCKHOLDER MEETINGS OF THE COMPANY SO THAT ALL VOTING SECURITIES THAT
PAULSON BENEFICIALLY OWNS MAY BE COUNTED FOR THE PURPOSES OF DETERMINING THE
PRESENCE OF A QUORUM AT SUCH MEETINGS;


 


(B)                                 IF AND FOR SO LONG AS PAULSON BENEFICIALLY
OWNS IN EXCESS OF 25% OF THE THEN ISSUED AND OUTSTANDING SHARES OF NEW COMMON
STOCK, ON ANY AND ALL MATTERS SUBMITTED TO A VOTE OF THE HOLDERS OF NEW COMMON
STOCK PAULSON (1) MAY VOTE UP TO 25% OF THE SHARES OF NEW COMMON STOCK THEN
ISSUED AND OUTSTANDING IN ITS DISCRETION, AND (2) SHALL VOTE, OR CAUSE TO BE
VOTED, ANY SHARES OF NEW COMMON STOCK THAT PAULSON BENEFICIALLY OWNS IN EXCESS
OF SUCH 25% IN THE SAME PROPORTION AS THE OTHER HOLDERS OF NEW COMMON STOCK VOTE
THEIR SHARES OF NEW COMMON STOCK WITH RESPECT TO SUCH MATTERS; PROVIDED, THAT
NOTWITHSTANDING THE FOREGOING:


 


(I)                                     WITH RESPECT TO THE ELECTION OF NOMINEES
TO THE BOARD, PAULSON (1) MAY VOTE UP TO 15% OF THE THEN ISSUED AND OUTSTANDING
SHARES OF NEW COMMON STOCK IN ITS DISCRETION AT THE ANNUAL MEETING OF THE
STOCKHOLDERS OF THE COMPANY TO BE HELD IN 2011, (2) MAY VOTE UP TO 20% OF THE
THEN ISSUED AND OUTSTANDING SHARES OF NEW COMMON STOCK IN ITS DISCRETION AT EACH
ANNUAL MEETING OF THE STOCKHOLDERS OF THE COMPANY TO BE HELD PRIOR TO THE
TERMINATION DATE (OTHER THAN THE ANNUAL MEETING TO BE HELD IN 2011), AND
(3) SHALL VOTE, OR CAUSE TO BE VOTED, ANY SHARES OF NEW COMMON STOCK THAT
PAULSON BENEFICIALLY OWNS IN EXCESS OF SUCH 15% AND 20%, AS APPLICABLE, IN THE
SAME PROPORTION AS OTHER HOLDERS OF SHARES OF NEW COMMON STOCK VOTE THEIR SHARES
OF NEW COMMON STOCK WITH RESPECT TO THE ELECTION OF NOMINEES TO THE BOARD AT
EACH ANNUAL MEETING OF THE STOCKHOLDERS OF THE COMPANY HELD PRIOR TO THE
TERMINATION DATE; PROVIDED, THAT IN ALL CASES, PAULSON MAY VOTE ALL OF ITS
SHARES OF NEW COMMON STOCK IN FAVOR OF THE ELECTION OF THE PAULSON NOMINEE;


 


(II)                                  WITH RESPECT TO A PROPOSED CHANGE OF
CONTROL TRANSACTION THAT PAULSON DESIRES TO VOTE IN FAVOR OF, PAULSON MAY VOTE
ALL SHARES OF NEW COMMON STOCK THAT PAULSON BENEFICIALLY OWNS IN FAVOR OF SUCH
CHANGE OF CONTROL TRANSACTION IF SUCH CHANGE OF CONTROL TRANSACTION TREATS
PAULSON AND ITS AFFILIATES THE SAME AS ALL OTHER HOLDERS OF NEW COMMON STOCK AND
IF PURSUANT TO SUCH CHANGE OF CONTROL TRANSACTION PAULSON WILL DISPOSE OF ITS
SHARES OF NEW COMMON STOCK;

 

3

--------------------------------------------------------------------------------


 


(III)                               WITH RESPECT TO A PROPOSED CHANGE OF CONTROL
TRANSACTION THAT PAULSON DOES NOT DESIRE TO VOTE IN FAVOR OF, BUT WHICH CHANGE
OF CONTROL TRANSACTION HAS BEEN RECOMMENDED BY THE BOARD FOR APPROVAL BY THE
COMPANY’S STOCKHOLDERS, PAULSON (1) MAY VOTE UP TO 30% OF THE THEN ISSUED AND
OUTSTANDING SHARES OF NEW COMMON STOCK IN RESPECT OF SUCH CHANGE OF CONTROL
TRANSACTION IN ITS SOLE DISCRETION, AND (2) SHALL VOTE, OR CAUSE TO BE VOTED,
ANY SHARES OF NEW COMMON STOCK THAT PAULSON BENEFICIALLY OWNS IN EXCESS OF SUCH
30% IN THE SAME PROPORTION AS THE OTHER HOLDERS OF NEW COMMON STOCK VOTE THEIR
SHARES OF NEW COMMON STOCK WITH RESPECT TO SUCH CHANGE OF CONTROL TRANSACTION;
AND


 


(IV)                              NOTWITHSTANDING SECTIONS 2(B)(II) AND (III),
EXCEPT AS PROVIDED IN THE IMMEDIATELY SUCCEEDING SENTENCE, IF PAULSON OR AN
AFFILIATE OF PAULSON HAS ANY INTEREST IN THE PERSON OR PERSONS (OTHER THAN THE
COMPANY) THAT IS A PARTY IN A CHANGE OF CONTROL TRANSACTION (OTHER THAN A DEBT
INTEREST) OR IF SUCH CHANGE OF CONTROL TRANSACTION TREATS PAULSON OR ITS
AFFILIATES DIFFERENTLY THAN ALL OTHER HOLDERS OF NEW COMMON STOCK, THEN PAULSON
SHALL VOTE, OR CAUSE TO BE VOTED, ALL SHARES OF NEW COMMON STOCK THAT PAULSON
BENEFICIALLY OWNS IN THE SAME PROPORTION AS THE HOLDERS OF NEW COMMON STOCK WHO
DO NOT HAVE AN INTEREST IN ANY PERSON OR PERSONS (OTHER THAN THE COMPANY) THAT
IS A PARTY IN SUCH CHANGE OF CONTROL TRANSACTION VOTE THEIR SHARES OF NEW COMMON
STOCK WITH RESPECT TO SUCH CHANGE OF CONTROL TRANSACTION.  NOTWITHSTANDING THE
FOREGOING, PAULSON SHALL NOT BE SUBJECT TO THE RESTRICTIONS SET FORTH IN THIS
SECTION 2(B)(IV) PRIOR TO THE TERMINATION DATE AT SUCH TIME, IF ANY, AS PAULSON
SHALL BENEFICIALLY OWN LESS THAN 20% OF THE THEN ISSUED AND OUTSTANDING SHARES
OF NEW COMMON STOCK FOR A PERIOD OF 30 CONSECUTIVE DAYS.


 


(C)                                  PAULSON AGREES THAT WITH RESPECT TO THE
VOTING OF SHARES OF ITS NEW COMMON STOCK OVER WHICH PAULSON HAS DISCRETION AS
CONTEMPLATED IN SECTION 2(B), PAULSON SHALL VOTE CONTEMPORANEOUSLY WITH THE
VOTING BY OTHER STOCKHOLDERS OF THE COMPANY.  PAULSON AGREES THAT WITH RESPECT
TO THE VOTING OF SHARES OF ITS NEW COMMON STOCK OVER WHICH PAULSON DOES NOT HAVE
DISCRETION AS CONTEMPLATED IN SECTION 2(B), PAULSON SHALL TAKE SUCH ACTION AS
MAY BE NECESSARY TO CAUSE SUCH SHARES OF NEW COMMON STOCK TO BE AUTOMATICALLY
VOTED IN ACCORDANCE WITH THE TERMS OF SECTION 2(B).


 


(D)                                 PAULSON HEREBY REVOKES ANY AND ALL OTHER
PROXIES AND VOTING AGREEMENTS GIVEN BY PAULSON WITH RESPECT TO THE VOTING
SECURITIES AND WILL CAUSE ITS AFFILIATES TO REVOKE ANY AND ALL PROXIES AND
VOTING AGREEMENTS GIVEN BY ANY SUCH AFFILIATE WITH RESPECT TO THE VOTING
SECURITIES.


 


3.                                      STANDSTILL.

 


(A)                                  PAULSON HEREBY AGREES THAT EFFECTIVE AS OF
THE COMMENCEMENT DATE AND CONTINUING UNTIL THE EARLIER OF (X) SUCH TIME, IF ANY,
AS PAULSON BENEFICIALLY OWNS LESS THAN 20% OF THE THEN ISSUED AND OUTSTANDING
SHARES OF NEW COMMON STOCK FOR A PERIOD OF 30 CONSECUTIVE DAYS AND (Y) THE
TERMINATION DATE, NEITHER PAULSON NOR ANY OF ITS AFFILIATES WILL, ACTING ALONE,
AS PART OF A “GROUP” (WITHIN THE MEANING OF SECTION 13(D)(3) OF THE EXCHANGE
ACT) OR OTHERWISE IN CONCERT WITH ANY OTHER PERSON, UNLESS SPECIFICALLY
REQUESTED IN WRITING BY THE BOARD ON AN UNSOLICITED BASIS:

 

4

--------------------------------------------------------------------------------


 


(I)                                     AFTER THE PURCHASE PERIOD (AS DEFINED
BELOW), ACQUIRE, OR AGREE TO ACQUIRE, OFFER TO ACQUIRE, OR SEEK OR PROPOSE TO
ACQUIRE BENEFICIAL OWNERSHIP OF ANY NEW COMMON STOCK OR ANY RIGHTS OR OPTIONS TO
ACQUIRE ANY NEW COMMON STOCK (INCLUDING FROM A THIRD PERSON); OR


 


(II)                                  INITIATE, PROPOSE, FINANCE, NEGOTIATE,
SEEK TO EFFECT, GUARANTEE THE FINANCING OF, ASSIST ANY OTHER PERSON  IN
OBTAINING FINANCING FOR, OR KNOWINGLY CAUSE (1) ANY PROXY CONTEST OR OTHER
PROPOSAL TO OBTAIN BOARD REPRESENTATION, (2) ANY STOCKHOLDER PROPOSAL, WHETHER
MADE PURSUANT TO RULE 14A-8 OR RULE 14A-4 UNDER THE EXCHANGE ACT OR OTHERWISE OR
(3) ANY CHANGE OF CONTROL TRANSACTION, EXCEPT THAT PAULSON MAY DO ANY OF THE
FOREGOING WITH RESPECT TO A PROPOSED CHANGE OF CONTROL TRANSACTION IF SUCH
PROPOSED CHANGE OF CONTROL TRANSACTION IS SUBJECT TO THE VOTING REQUIREMENTS SET
FORTH IN SECTION 2(B); OR


 


(III)                               EXCEPT WITH RESPECT TO A PROPOSED CHANGE OF
CONTROL TRANSACTION EXPRESSLY SUBJECT TO THE VOTING REQUIREMENTS SET FORTH IN
SECTION 2(B), “SOLICIT” (WITHIN THE MEANING OF RULE 14A-1(L) UNDER THE EXCHANGE
ACT) ANY PROXIES TO VOTE, OR SEEK TO INFLUENCE ANY OTHER PERSON WITH RESPECT TO
THE VOTING OF ANY VOTING SECURITIES ON ANY OF THE MATTERS SET FORTH IN
SECTION 3(A)(II); OR


 


(IV)                              EXCEPT WITH RESPECT TO A PROPOSED CHANGE OF
CONTROL TRANSACTION EXPRESSLY SUBJECT TO THE VOTING REQUIREMENTS SET FORTH IN
SECTION 2(B), TAKE ANY ACTION THAT WOULD REQUIRE THE COMPANY UNDER APPLICABLE
LAW, RULE OR STOCK EXCHANGE POLICY TO MAKE A PUBLIC ANNOUNCEMENT REGARDING ANY
OF THE MATTERS SET FORTH IN SECTION 3(A)(II); OR


 


(V)                                 EXCEPT WITH RESPECT TO A PROPOSED CHANGE OF
CONTROL TRANSACTION EXPRESSLY SUBJECT TO THE VOTING REQUIREMENTS SET FORTH IN
SECTION 2(B), FORM, JOIN OR PARTICIPATE IN ANY “GROUP” (WITHIN THE MEANING OF
SECTION 13(D)(3) OF THE EXCHANGE ACT) WITH RESPECT TO ANY VOTING SECURITIES; OR


 


(VI)                              NOMINATE AN INDIVIDUAL OR INDIVIDUALS FOR
ELECTION TO THE BOARD AT ANY MEETING (OR BY WRITTEN CONSENT IN LIEU OF A
MEETING) OF STOCKHOLDERS OF THE COMPANY, OTHER THAN AS EXPRESSLY PROVIDED IN
THIS AGREEMENT WITH RESPECT TO THE PAULSON NOMINEE, OR EFFECT OR ATTEMPT TO
EFFECT THE REMOVAL OF ANY MEMBERS OF THE BOARD (OTHER THAN THE PAULSON NOMINEE);
PROVIDED, THAT COMPLIANCE BY PAULSON WITH THE PROVISIONS OF SECTIONS 1 OR
2(B) SHALL NOT CONSTITUTE A VIOLATION OF THIS PROVISION; OR


 


(VII)                           OTHER THAN AS EXPRESSLY PROVIDED IN THIS
AGREEMENT WITH RESPECT TO THE PAULSON NOMINEE, DIRECTLY OR INDIRECTLY SEEK TO
ELECT, APPOINT OR OTHERWISE PLACE (OR SEEK TO HAVE ELECTED, APPOINTED OR
OTHERWISE PLACED) A REPRESENTATIVE OF PAULSON ON THE BOARD, IT BEING THE EXPRESS
AGREEMENT OF PAULSON AND THE COMPANY THAT PAULSON SHALL BE ENTITLED TO ONLY ONE
SEAT ON THE BOARD, SUBJECT TO THE CONDITIONS SET FORTH IN THIS AGREEMENT, PRIOR
TO THE TERMINATION DATE; OR


 


(VIII)                        SEEK TO CALL, OR TO REQUEST THE CALL OF, A SPECIAL
MEETING OF THE STOCKHOLDERS OF THE COMPANY; OR

 

5

--------------------------------------------------------------------------------


 


(IX)                                DEPOSIT ANY SECURITIES OF THE COMPANY INTO A
VOTING TRUST, OR SUBJECT ANY SECURITIES OF THE COMPANY TO ANY AGREEMENT OR
ARRANGEMENT WITH RESPECT TO THE VOTING OF SUCH SECURITIES (OTHER THAN PURSUANT
TO SECTION 2 OF THIS AGREEMENT), OR OTHER AGREEMENT OR ARRANGEMENT HAVING
SIMILAR EFFECT TO WHICH, IN EACH CASE, A PERSON WHO IS NOT AN AFFILIATE OF
PAULSON IS A PARTY; OR


 


(X)                                   EXECUTE ANY WRITTEN STOCKHOLDER CONSENT
WITH RESPECT TO THE COMPANY, EXCEPT IN ACCORDANCE WITH SECTION 2 OF THIS
AGREEMENT; OR


 


(XI)                                EXCEPT WITH RESPECT TO A PROPOSED CHANGE OF
CONTROL TRANSACTION EXPRESSLY SUBJECT TO THE VOTING REQUIREMENTS SET FORTH IN
SECTION 2(B), SEEK OR REQUEST PERMISSION TO DO ANY OF THE FOREGOING, MAKE,
INITIATE, TAKE OR PARTICIPATE IN ANY DEMAND, REQUEST, ACTION (LEGAL OR
OTHERWISE) OR PROPOSAL TO AMEND, WAIVE OR TERMINATE ANY PROVISION OF THIS
AGREEMENT; OR


 


(XII)                             DISCLOSE ANY INTENTION, PLAN OR ARRANGEMENT
INCONSISTENT WITH THE FOREGOING.


 


(B)                                 NOTWITHSTANDING THE FOREGOING PROVISIONS OF
THIS SECTION 3, THE PARTIES TO THIS AGREEMENT ACKNOWLEDGE AND AGREE THAT:


 


(I)                                     ON THE EFFECTIVE DATE OR AT ANY TIME
DURING THE PERIOD FROM THE EFFECTIVE DATE TO THE DATE THAT IS 270 DAYS AFTER THE
EFFECTIVE DATE (THE “PURCHASE PERIOD”), PAULSON MAY ACQUIRE BENEFICIAL OWNERSHIP
OF ADDITIONAL SHARES OF NEW COMMON STOCK; PROVIDED, THAT IN NO EVENT, BEFORE,
DURING OR AFTER THE PURCHASE PERIOD, MAY PAULSON ACQUIRE OR BENEFICIALLY OWN IN
EXCESS OF 45% OF THE SHARES OF NEW COMMON STOCK THEN ISSUED AND OUTSTANDING
(INCLUSIVE OF THE SHARES OF NEW COMMON STOCK ISSUED TO PAULSON BY THE COMPANY ON
THE EFFECTIVE DATE IN EXCHANGE FOR ALL OF THE CLASS 3 AND CLASS 4 CLAIMS OF
PAULSON PURSUANT TO THE PLAN); PROVIDED FURTHER, THAT PAULSON MAY ACQUIRE
BENEFICIAL OWNERSHIP OF ADDITIONAL SHARES OF NEW COMMON STOCK (INCLUDING AFTER
THE PURCHASE PERIOD) PURSUANT TO PAULSON’S EXERCISE OF ITS PREEMPTIVE RIGHTS SET
FORTH IN SECTION 11, SUBJECT TO THE 45% BENEFICIAL OWNERSHIP LIMITATION SET
FORTH ABOVE IN THIS SECTION 3(B)(I);


 


(II)                                  THE PROVISIONS OF SECTION 3(A) SHALL NOT
RESTRICT THE ACTIONS OF PAULSON TAKEN IN RESPECT OF A CHANGE OF CONTROL
TRANSACTION THE TERMS OF WHICH REQUIRE AS A CONDITION TO CONSUMMATION OF SUCH
CHANGE OF CONTROL TRANSACTION COMPLIANCE WITH THE APPLICABLE VOTING RESTRICTIONS
SET FORTH IN SECTIONS 2(B)(II), (III) AND (IV) (AND WHICH CONDITION IS NOT
WAIVED); AND


 


(III)                               THE PROVISIONS OF SECTION 3(A) WILL NOT
LIMIT IN ANY RESPECT PAULSON’S ABILITY TO PRIVATELY MAKE PROPOSALS TO THE BOARD
WITH RESPECT TO ANY OF THE ACTIONS, ACTIVITIES, OR MATTERS OTHERWISE RESTRICTED
BY SECTION 3(A).

 

6

--------------------------------------------------------------------------------


 


4.                                      NON-INTERFERENCE.


 


(A)                                  THE COMPANY WILL NOT, BY AMENDMENT OF ITS
AMENDED AND RESTATED CERTIFICATE OF INCORPORATION (THE “CHARTER”), ITS AMENDED
AND RESTATED BYLAWS (THE “BYLAWS”), OR ITS RIGHTS AGREEMENT (TOGETHER, THE
“RIGHTS AGREEMENT”), OR THROUGH ANY OTHER MEANS, CIRCUMVENT OR SEEK TO
CIRCUMVENT THE OBSERVANCE OR PERFORMANCE BY THE COMPANY OF ANY OF ITS
OBLIGATIONS UNDER THE TERMS OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, BY
CHALLENGING IN ANY MANNER THE TERMS OF THE CHARTER, THE BYLAWS, OR THE RIGHTS
AGREEMENT OR THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT ON ANY GROUNDS
(INCLUDING AS BEING AGAINST PUBLIC POLICY, AS HAVING BEEN IMPROPERLY INDUCED OR
OTHERWISE), WHETHER BY THE INITIATION OF ANY LEGAL PROCEEDING FOR SUCH PURPOSE,
OR BY THE INTERVENTION, PARTICIPATION OR ATTEMPTED INTERVENTION OR PARTICIPATION
IN ANY MANNER IN ANY OTHER LEGAL PROCEEDING INITIATED BY ANOTHER PERSON OR
OTHERWISE.


 


(B)                                 PAULSON WILL NOT BY ANY MEANS, CIRCUMVENT OR
SEEK TO CIRCUMVENT THE OBSERVANCE OR PERFORMANCE BY PAULSON OF ANY OF ITS
OBLIGATIONS UNDER THE TERMS OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, BY
CHALLENGING IN ANY MANNER THE TERMS OF THE  CHARTER, THE BYLAWS, OR THE RIGHTS
AGREEMENT OR THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT ON ANY GROUNDS
(INCLUDING AS BEING AGAINST PUBLIC POLICY, AS HAVING BEEN IMPROPERLY INDUCED OR
OTHERWISE), WHETHER BY THE INITIATION OF ANY LEGAL PROCEEDING FOR SUCH PURPOSE,
OR BY THE INTERVENTION, PARTICIPATION OR ATTEMPTED INTERVENTION OR PARTICIPATION
IN ANY MANNER IN ANY OTHER LEGAL PROCEEDING INITIATED BY ANOTHER PERSON OR
OTHERWISE.


 


(C)                                  NOTWITHSTANDING THE FOREGOING, THE COMPANY
AND PAULSON EACH ACKNOWLEDGES AND AGREES THAT THE INVALIDITY OR UNENFORCEABILITY
OF ANY PROVISION OF THE CHARTER OR THE BYLAWS WILL NOT CONSTITUTE OR GIVE RISE
TO A BREACH OF SECTION 1(A)(I) OF THIS AGREEMENT OR A RIGHT OF EITHER THE
COMPANY OR PAULSON TO TERMINATE THIS AGREEMENT BASED ON SUCH BREACH.


 


(D)                                 THE COMPANY AGREES THAT UNTIL THE EARLIER OF
(X) SUCH TIME, IF ANY, AS PAULSON BENEFICIALLY OWNS LESS THAN 20% OF THE THEN
ISSUED AND OUTSTANDING SHARES OF NEW COMMON STOCK FOR A PERIOD OF 30 CONSECUTIVE
DAYS AND (Y) THE TERMINATION DATE, WITHOUT THE PRIOR WRITTEN CONSENT OF
PAULSON & CO., IF PAULSON (AS DEFINED IN THE RIGHTS AGREEMENT) HAS NOT BECOME AN
ACQUIRING PERSON (AS DEFINED IN THE RIGHTS AGREEMENT), NEITHER THE COMPANY NOR
THE RIGHTS AGENT (AS DEFINED IN THE RIGHTS AGREEMENT) SHALL MODIFY, SUPPLEMENT
OR AMEND SECTION 1(T) OF THE RIGHTS AGREEMENT OR OTHERWISE MODIFY, SUPPLEMENT OR
AMEND THE RIGHTS AGREEMENT IN ANY MANNER THAT WOULD ADVERSELY AFFECT THE RIGHTS,
INTERESTS, DUTIES OR OBLIGATIONS OF PAULSON (AS DEFINED IN THE RIGHTS AGREEMENT)
UNDER THE RIGHTS AGREEMENT IN A MANNER THAT RELATES TO THE DETERMINATION AS TO
WHETHER PAULSON (AS DEFINED IN THE RIGHTS AGREEMENT) IS A “GRANDFATHERED PERSON”
(AS DEFINED IN THE RIGHTS AGREEMENT) OR “ACQUIRING PERSON” (AS DEFINED IN THE
RIGHTS AGREEMENT) UNDER THE RIGHTS AGREEMENT.


 


5.                                      PUBLICITY.


 


(A)                                  NEITHER THE COMPANY NOR PAULSON WILL,
DIRECTLY OR INDIRECTLY, MAKE OR ISSUE OR CAUSE TO BE MADE OR ISSUED ANY
DISCLOSURE, ANNOUNCEMENT OR STATEMENT (INCLUDING WITHOUT LIMITATION THE FILING
OF ANY DOCUMENT OR REPORT WITH THE SEC OR ANY OTHER GOVERNMENTAL AGENCY OR ANY
DISCLOSURE TO ANY JOURNALIST, MEMBER OF THE MEDIA OR

 

7

--------------------------------------------------------------------------------


 


SECURITIES ANALYST) CONCERNING THE OTHER PARTY OR ANY OF ITS RESPECTIVE PAST,
PRESENT OR FUTURE GENERAL PARTNERS, MANAGERS, DIRECTORS, OFFICERS OR EMPLOYEES,
WHICH DISPARAGES ANY OF SUCH PARTY’S RESPECTIVE PAST, PRESENT OR FUTURE GENERAL
PARTNERS, MANAGERS, DIRECTORS, OFFICERS OR EMPLOYEES AS INDIVIDUALS (RECOGNIZING
THAT EACH PARTY WILL BE FREE TO (I) COMMENT IN GOOD FAITH REGARDING THE BUSINESS
OF THE OTHER PARTY, PROVIDED ANY SUCH COMMENT SHALL NOT OTHERWISE VIOLATE THE
TERMS OF THIS AGREEMENT, AND (II) AFTER CONSULTATION WITH COUNSEL, MAKE ANY
DISCLOSURE THAT IT DETERMINES IN GOOD FAITH IS REQUIRED TO BE MADE UNDER
APPLICABLE LAW).


 


6.                                      PAULSON’S REPRESENTATIONS AND
WARRANTIES.  PAULSON REPRESENTS AND WARRANTS TO THE COMPANY THAT:


 


(A)                                  THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT BY PAULSON HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL NECESSARY
CORPORATE ACTION ON THE PART OF PAULSON; THIS AGREEMENT HAS BEEN DULY EXECUTED
BY PAULSON, IS A VALID AND BINDING AGREEMENT OF PAULSON, AND IS ENFORCEABLE
AGAINST PAULSON IN ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEABILITY MAY BE
LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND OTHER SIMILAR
LAWS RELATING TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY OR BY GENERAL
EQUITABLE PRINCIPLES (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN
A PROCEEDING IN EQUITY OR AT LAW); AND


 


(B)                                 THE EXECUTION, DELIVERY AND PERFORMANCE BY
PAULSON OF THIS AGREEMENT DOES NOT VIOLATE OR CONFLICT WITH OR RESULT IN A
BREACH OF OR CONSTITUTE (OR WITH NOTICE OR LAPSE OF TIME OR BOTH CONSTITUTE) A
DEFAULT OR RESULT IN THE CREATION OR IMPOSITION OF, OR GIVE RISE TO, ANY LIEN,
CHARGE, RESTRICTION, CLAIM, ENCUMBRANCE OR ADVERSE PENALTY OF ANY NATURE
WHATSOEVER UNDER PAULSON’S ORGANIZATIONAL DOCUMENTS OR UNDER ANY AGREEMENT OR
INSTRUMENT TO WHICH PAULSON IS A PARTY OR BY WHICH ANY OF ITS PROPERTIES OR
ASSETS IS BOUND OR UNDER ANY LAW OR ANY ORDER OF ANY COURT OR OTHER AGENCY OF
GOVERNMENT.


 


7.                                      COMPANY’S REPRESENTATIONS AND
WARRANTIES.  THE COMPANY REPRESENTS AND WARRANTS TO PAULSON THAT:


 


(A)                                  THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT BY THE COMPANY HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL
NECESSARY CORPORATE ACTION ON THE PART OF THE COMPANY; THIS AGREEMENT HAS BEEN
DULY EXECUTED BY THE COMPANY, IS A VALID AND BINDING AGREEMENT OF THE COMPANY,
AND IS ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM AND OTHER SIMILAR LAWS RELATING TO OR AFFECTING CREDITORS’ RIGHTS
GENERALLY OR BY GENERAL EQUITABLE PRINCIPLES (REGARDLESS OF WHETHER SUCH
ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW);


 


(B)                                 THE EXECUTION, DELIVERY AND PERFORMANCE BY
THE COMPANY OF THIS AGREEMENT DOES NOT VIOLATE OR CONFLICT WITH OR RESULT IN A
BREACH OF OR CONSTITUTE (OR WITH NOTICE OR LAPSE OF TIME OR BOTH CONSTITUTE) A
DEFAULT OR RESULT IN THE CREATION OR IMPOSITION OF, OR GIVE RISE TO, ANY LIEN,
CHARGE, RESTRICTION, CLAIM, ENCUMBRANCE OR ADVERSE PENALTY OF ANY NATURE
WHATSOEVER UNDER THE CHARTER, THE BYLAWS OR UNDER ANY AGREEMENT OR INSTRUMENT TO
WHICH THE COMPANY IS A PARTY OR BY WHICH ANY OF ITS PROPERTIES OR ASSETS IS
BOUND OR UNDER ANY LAW OR ANY ORDER OF ANY COURT OR OTHER AGENCY OF GOVERNMENT;
AND

 

8

--------------------------------------------------------------------------------


 


(C)                                  UPON CONFIRMATION OF THE PLAN, THE NEW
COMMON STOCK WILL BE THE ONLY AUTHORIZED AND OUTSTANDING CLASS OF CAPITAL STOCK
OF THE COMPANY.

 


8.                                      CERTAIN DEFINITIONS.  AS USED IN THIS
AGREEMENT, THE FOLLOWING TERMS HAVE THE MEANINGS INDICATED:


 


(A)                                  THE TERM “ACCREDITED INVESTOR” MEANS AN
“ACCREDITED INVESTOR,” AS SUCH TERM IS DEFINED IN REGULATION D PROMULGATED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED.


 


(B)                                 THE TERM “AFFILIATE” MEANS, WITH RESPECT TO
ANY PERSON, ANY OTHER PERSON, DIRECTLY OR INDIRECTLY, CONTROLLING, CONTROLLED
BY, OR UNDER COMMON CONTROL WITH, SUCH PERSON.  FOR PURPOSES OF THIS DEFINITION,
THE TERM “CONTROL” (INCLUDING THE CORRELATIVE TERMS “CONTROLLING”, “CONTROLLED
BY” AND “UNDER COMMON CONTROL WITH”) MEANS THE POSSESSION, DIRECTLY OR
INDIRECTLY, OF THE POWER TO DIRECT OR CAUSE THE DIRECTION OF THE MANAGEMENT AND
POLICIES OF A PERSON, WHETHER THROUGH THE OWNERSHIP OF VOTING SECURITIES, BY
CONTRACT OR OTHERWISE.


 


(C)                                  WHETHER A PERSON “BENEFICIALLY OWNS” OR
“BENEFICIALLY OWNED,” IS THE “BENEFICIAL OWNER” OF OR HAS “BENEFICIAL OWNERSHIP”
OF SECURITIES FOR THE PURPOSES OF THIS AGREEMENT SHALL BE DETERMINED IN THE SAME
MANNER AS THAT SET FORTH FOR DETERMINING A BENEFICIAL OWNER OF A SECURITY UNDER
RULE 13D-3 OF THE EXCHANGE ACT, EXCEPT THAT A PERSON WILL ALSO BE DEEMED TO BE
THE BENEFICIAL OWNER OF ALL SECURITIES WHICH SUCH PERSON HAS THE RIGHT TO
ACQUIRE PURSUANT TO THE EXERCISE OF ANY RIGHTS IN CONNECTION WITH ANY SECURITIES
OR ANY AGREEMENT, REGARDLESS OF WHEN SUCH RIGHTS MAY BE EXERCISED AND WHETHER
THEY ARE CONDITIONAL.


 


(D)                                 THE TERM “CHANGE OF CONTROL TRANSACTION”
MEANS ANY TRANSACTION OR SERIES OF RELATED TRANSACTIONS THAT RESULTS IN ANY OF
THE FOLLOWING: (I) ANY PERSON OR “GROUP” (WITHIN THE MEANING OF
SECTION 13(D)(3) OF THE EXCHANGE ACT) IS OR BECOMES THE BENEFICIAL OWNER,
DIRECTLY OR INDIRECTLY, OF VOTING SECURITIES OF THE COMPANY REPRESENTING AT
LEAST A MAJORITY OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING
SECURITIES; (II) DURING ANY PERIOD OF TWO (2) CONSECUTIVE YEARS (NOT INCLUDING
ANY PERIOD PRIOR TO THE EXECUTION OF THIS AGREEMENT), INDIVIDUALS WHO AT THE
BEGINNING OF SUCH PERIOD CONSTITUTE THE BOARD (TOGETHER WITH ANY NEW DIRECTOR
WHOSE ELECTION BY THE BOARD OR NOMINATION FOR ELECTION BY THE COMPANY’S
STOCKHOLDERS WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS OF THE DIRECTORS THEN
STILL IN OFFICE WHO EITHER WERE DIRECTORS AT THE BEGINNING OF THE PERIOD OR
WHOSE ELECTION OR NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED) CEASE FOR
ANY REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD; AND
(III) A SALE OR DISPOSITION BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE (INCLUDING THE STOCK
OF ANY SUBSIDIARIES OF THE COMPANY).


 


(E)                                  THE TERMS “COMMENCEMENT DATE” MEANS THE
DATE DURING THE PURCHASE PERIOD WHEN PAULSON’S BENEFICIAL OWNERSHIP OF NEW
COMMON STOCK FIRST REACHES AT LEAST 20% OF THE THEN ISSUED AND OUTSTANDING
SHARES OF NEW COMMON STOCK.

 

9

--------------------------------------------------------------------------------


 


(F)                                    THE TERM “DEBT INTEREST” MEANS AN
INTEREST AS A HOLDER OF INDEBTEDNESS, WHICH INDEBTEDNESS (1) IS NOT CONVERTIBLE
OR EXCHANGEABLE FOR EQUITY, (2) HAS NO VOTING RIGHTS ON MATTERS SUBMITTED TO THE
STOCKHOLDERS OF THE ISSUER OF SUCH INDEBTEDNESS (INCLUDING THE ELECTION OF
DIRECTORS), AND (3) DOES NOT RESULT IN PAULSON OR ITS AFFILIATES BEING DEEMED TO
BE AN AFFILIATE OF THE ISSUER OF SUCH INDEBTEDNESS.


 


(G)                                 THE TERM “EFFECTIVE DATE” MEANS THE
EFFECTIVE DATE OF THE PLAN PURSUANT TO THE TERMS THEREOF.


 


(H)                                 THE TERM “EQUITY SECURITIES” MEANS NEW
COMMON STOCK OR EQUITY SECURITIES CONVERTIBLE INTO OR EXERCISABLE OR
EXCHANGEABLE FOR NEW COMMON STOCK, BUT EXCLUDING EXEMPTED SECURITIES.


 


(I)                                     THE TERM “EXCHANGE ACT” MEANS THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


 


(J)                                     THE TERM “EXEMPTED SECURITIES” MEANS NEW
COMMON STOCK OR EQUITY SECURITIES CONVERTIBLE INTO OR EXERCISABLE OR
EXCHANGEABLE FOR NEW COMMON STOCK ISSUED (I) AS CONSIDERATION FOR ANY ASSET,
RIGHT, ENTITY OR BUSINESS ACQUIRED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES,
INCLUDING IN CONNECTION WITH A MERGER, EXCHANGE OFFER, JOINT VENTURE, LICENSE
TRANSACTION OR EXCHANGE OF SHARES, (II) IN ACCORDANCE WITH ANY STOCK OPTION OR
OTHER EQUITY-BASED COMPENSATION PLAN OF THE COMPANY OR ITS SUBSIDIARIES OR UPON
EXERCISE, CONVERSION OR EXCHANGE OF ANY STOCK OPTION OR OTHER EQUITY INTEREST
ISSUED THEREUNDER, (III) AS A DIVIDEND OR OTHER DISTRIBUTION TO EQUITYHOLDERS OF
THE COMPANY GENERALLY, (IV) IN CONNECTION WITH A STOCK SPLIT OR (V) IN
CONNECTION WITH THE EXCHANGE, EXERCISE OR CONVERSION OF ANY EQUITY INTEREST THAT
IS OUTSTANDING (1) IMMEDIATELY UPON THE DATE OF THIS AGREEMENT, (2) THEREAFTER,
SO LONG AS PAULSON HAD AN OPPORTUNITY TO EXERCISE THE PREEMPTIVE RIGHTS GRANTED
TO PAULSON WITH RESPECT TO THE UNDERLYING EQUITY INTEREST OR (3) THEREAFTER, TO
THE EXTENT THAT SUCH EQUITY INTEREST WAS ISSUED PURSUANT TO ANY OF CLAUSES (I),
(II), (III) OR (IV).


 


(K)                                  THE TERM “PERSON” WILL BE INTERPRETED
BROADLY TO INCLUDE, WITHOUT LIMITATION, ANY CORPORATION, COMPANY, “GROUP”
(WITHIN THE MEANING OF SECTION 13(D)(3) OF THE EXCHANGE ACT), PARTNERSHIP,
LIMITED LIABILITY COMPANY, OTHER ENTITY OR INDIVIDUAL.


 


(L)                                     THE TERM “TERMINATION DATE” MEANS THE
FOURTH ANNIVERSARY OF THE EFFECTIVE DATE.


 


(M)                               THE TERM “VOTING SECURITIES” MEANS SECURITIES
OF THE COMPANY WITH THE POWER TO VOTE WITH RESPECT TO THE ELECTION OF DIRECTORS
GENERALLY, INCLUDING, WITHOUT LIMITATION, THE NEW COMMON STOCK.


 


9.                                      NOTICES.  ALL NOTICES, DEMANDS OR OTHER
COMMUNICATIONS TO BE GIVEN OR DELIVERED UNDER OR BY REASON OF THE PROVISIONS OF
THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN
DELIVERED PERSONALLY TO THE RECIPIENT OR SENT TO THE RECIPIENT BY FACSIMILE (IF
SENT BY FACSIMILE PRIOR TO 5:00 P.M. LOCAL TIME OF THE RECIPIENT ON A BUSINESS
DAY OR, IF NOT, ON THE NEXT BUSINESS DAY), OR ONE (1) BUSINESS DAY AFTER DEPOSIT
WITH A REPUTABLE OVERNIGHT COURIER SERVICE (CHARGES PREPAID), OR THREE
(3) BUSINESS DAYS AFTER BEING MAILED TO THE RECIPIENT BY

 

10

--------------------------------------------------------------------------------


 


CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED AND POSTAGE PREPAID. 
SUCH NOTICES, DEMANDS AND OTHER COMMUNICATIONS SHALL BE SENT TO THE COMPANY AND
PAULSON AT THE FOLLOWING ADDRESSES:

 

If to the Company:

 

Idearc Inc.

2200 West Airfield Drive

P. O. Box 619810

DFW Airport, Texas 75261

Attention:

Facsimile:

 

with copies to (which shall not constitute notice):

 

Fulbright & Jaworski L.L.P.

2200 Ross Avenue, Suite 2800

Dallas, Texas 75201

Attention: Glen J. Hettinger

Facsimile: (214) 855-8200

 

If to Paulson:

 

Paulson & Co. Inc.

1251 Avenue of the Americas, 50th Floor

New York, New York  10020

Attention: Daniel B. Kamensky

Facsimile: (212) 977-9505

 

with copies to (which shall not constitute notice):

 

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, New York 10036

Attention:

Andrew Hulsh

 

Fred Hodara

Facsimile:

(212) 872-1002

 


10.                               EXPIRATION.  THIS AGREEMENT SHALL EXPIRE ON
THE TERMINATION DATE, SUBJECT TO SECTION 12(A).


 


11.                               PREEMPTIVE RIGHTS.


 


(A)                                  SO LONG AS PAULSON AND ITS CONTROLLED
AFFILIATES BENEFICIALLY OWN IN EXCESS OF 20% OF THE SHARES OF NEW COMMON STOCK
THEN OUTSTANDING, AND SUBJECT TO THE TERMS AND CONDITIONS OF SECTION 11(B), THE
COMPANY SHALL NOT ISSUE ADDITIONAL EQUITY SECURITIES (AN “ISSUANCE”) UNLESS,
PRIOR TO SUCH ISSUANCE, THE COMPANY NOTIFIES PAULSON IN WRITING OF THE PROPOSED
ISSUANCE AND GRANTS TO PAULSON, OR AT PAULSON’S ELECTION, ONE OR MORE OF ITS
AFFILIATES, THE RIGHT (THE “RIGHT”) TO SUBSCRIBE FOR AND PURCHASE IN WHOLE OR IN
PART, AT

 

11

--------------------------------------------------------------------------------


 


THE SAME PRICE AND UPON THE SAME TERMS AND CONDITIONS AS SET FORTH IN THE NOTICE
OF SUCH ISSUANCE, A PORTION OF SUCH ADDITIONAL EQUITY SECURITIES PROPOSED TO BE
ISSUED IN THE ISSUANCE SUCH THAT IMMEDIATELY AFTER GIVING EFFECT TO THE ISSUANCE
AND THE EXERCISE OF THE RIGHT (INCLUDING, FOR PURPOSES OF THIS CALCULATION, THE
ISSUANCE OF SHARES OF NEW COMMON STOCK UPON CONVERSION, EXCHANGE OR EXERCISE OF
ANY EQUITY SECURITY ISSUED IN THE ISSUANCE AND SUBJECT TO THE RIGHT), THE SHARES
OF NEW COMMON STOCK THAT PAULSON AND ITS AFFILIATES BENEFICIALLY OWN (ROUNDED TO
THE NEAREST WHOLE SHARE) SHALL REPRESENT THE SAME PERCENTAGE OF THE AGGREGATE
NUMBER OF SHARES OF NEW COMMON STOCK OUTSTANDING AS WAS BENEFICIALLY OWNED BY
PAULSON AND ITS AFFILIATES IMMEDIATELY PRIOR TO THE ISSUANCE.  IN THE EVENT
EQUITY SECURITIES ARE ISSUED AS PART OF A UNIT WITH OTHER SECURITIES, THE RIGHT
WILL APPLY TO SUCH UNIT AND NOT SEPARATELY TO ANY COMPONENT OF SUCH UNIT.


 


(B)                                 THE RIGHT MAY BE EXERCISED BY PAULSON, OR,
AT PAULSON’S ELECTION, ONE OR MORE OF ITS AFFILIATES, AS THE CASE MAY BE,
PROVIDED THAT THE PERSON EXERCISING THE RIGHT MUST (I) BE AN ACCREDITED INVESTOR
AND (II) DELIVER WRITTEN NOTICE TO THE COMPANY OF SUCH EXERCISE OF THE RIGHT
WHICH IS RECEIVED BY THE COMPANY WITHIN TWENTY (20) BUSINESS DAYS AFTER THE DATE
ON WHICH PAULSON RECEIVES NOTICE FROM THE COMPANY OF THE PROPOSED ISSUANCE.  THE
CLOSING OF THE PURCHASE AND SALE PURSUANT TO THE EXERCISE OF THE RIGHT SHALL
OCCUR ON THE DATE SCHEDULED BY THE COMPANY FOR THE ISSUANCE, WHICH MAY NOT BE
EARLIER THAN TEN (10) BUSINESS DAYS AND NO LATER THAN SIXTY (60) BUSINESS DAYS
AFTER THE COMPANY RECEIVES NOTICE OF THE EXERCISE OF THE RIGHT.


 


(C)                                  NOTHING IN THIS SECTION 11 SHALL BE DEEMED
TO PREVENT ANY PERSON FROM PURCHASING FOR CASH OR THE COMPANY FROM ISSUING ANY
ADDITIONAL EQUITY SECURITIES WITHOUT FIRST COMPLYING WITH THE PROVISIONS OF THIS
SECTION 11; PROVIDED THAT, (I) THE BOARD HAS DETERMINED IN GOOD FAITH THAT
(A) THE COMPANY NEEDS A PROMPT CASH INVESTMENT, (B) NO ALTERNATIVE FINANCING ON
TERMS NO LESS FAVORABLE TO THE COMPANY IN THE AGGREGATE THAN SUCH PURCHASE IS
AVAILABLE ON A NO LESS TIMELY BASIS, AND (C) THE DELAY CAUSED BY COMPLIANCE WITH
THE PROVISIONS OF THIS SECTION 11 IN CONNECTION WITH SUCH INVESTMENT WOULD BE
REASONABLY LIKELY TO MATERIALLY ADVERSELY AFFECT THE COMPANY; (II) THE COMPANY
GIVES PROMPT NOTICE TO PAULSON OF SUCH INVESTMENT AS SOON AS PRACTICABLE, AND IN
ANY EVENT AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO THE CONSUMMATION OF SUCH
INVESTMENT; AND (III) THE PURCHASING HOLDER OR THE COMPANY ENABLES PAULSON TO
EXERCISE ITS RIGHTS TO PURCHASE ITS PRO RATA SHARE AS PROMPTLY AS PRACTICABLE
FOLLOWING THE INITIAL PROMPT CASH INVESTMENT.  FOR PURPOSES OF THIS
SECTION 11(C), THE TERM “PRO RATA SHARE” SHALL BE BASED ON PAULSON’S AND ITS
AFFILIATES’ BENEFICIAL OWNERSHIP OF OUTSTANDING EQUITY SECURITIES RELATIVE TO
THE TOTAL NUMBER OF OUTSTANDING EQUITY SECURITIES, IN EACH CASE PRIOR TO THE
ISSUANCE BY THE COMPANY OF EQUITY SECURITIES IN THE TRANSACTION CONTEMPLATED BY
THIS SECTION 11(C).


 


12.                               MISCELLANEOUS.


 


(A)                                  SURVIVAL.  THE REPRESENTATIONS AND
WARRANTIES, COVENANTS AND AGREEMENTS CONTAINED IN THIS AGREEMENT SHALL SURVIVE
THE EXECUTION OF THIS AGREEMENT AND ANY INVESTIGATION AT ANY TIME BY OR ON
BEHALF OF PAULSON OR THE COMPANY.  THE PROVISIONS OF SECTION 11 AND, TO THE
EXTENT NECESSARY FOR THE INTERPRETATION OR ENFORCEMENT OF SECTION 11, SECTIONS
8, 9 AND 12, OF THIS AGREEMENT SHALL SURVIVE THE EXPIRATION OF THIS AGREEMENT.

 

12

--------------------------------------------------------------------------------


 


(B)                                 ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS
THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO CONCERNING THE SUBJECT MATTER
HEREOF AND SUPERSEDES ALL PRIOR WRITTEN AND PRIOR OR CONTEMPORANEOUS ORAL
AGREEMENTS BETWEEN THE PARTIES WITH RESPECT TO SUCH MATTERS.


 


(C)                                  AMENDMENT.  THE AGREEMENTS SET FORTH IN
THIS AGREEMENT MAY BE MODIFIED OR WAIVED ONLY BY A SEPARATE WRITING BY THE
COMPANY AND PAULSON EXPRESSLY SO MODIFYING OR WAIVING SUCH AGREEMENTS.


 


(D)                                 NO WAIVER.  NO FAILURE OR DELAY BY THE
COMPANY IN EXERCISING ANY RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL OPERATE AS A
WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE THEREOF PRECLUDE ANY
OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY RIGHT, POWER OR
PRIVILEGE HEREUNDER.


 


(E)                                  ASSIGNMENT.  ANY ASSIGNMENT OR ATTEMPTED
ASSIGNMENT OF THIS AGREEMENT BY PAULSON WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COMPANY SHALL BE VOID.


 


(F)                                    SEVERABILITY.  IF ANY TERM, PROVISION,
COVENANT OR RESTRICTION OF THIS AGREEMENT IS HELD BY A COURT OF COMPETENT
JURISDICTION TO BE INVALID, VOID OR UNENFORCEABLE, THE REMAINDER OF THE TERMS,
PROVISIONS, COVENANTS AND RESTRICTIONS OF THIS AGREEMENT SHALL REMAIN IN FULL
FORCE AND EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED.


 


(G)                                 SPECIFIC PERFORMANCE.  THE PARTIES HERETO
AGREE THAT MONEY DAMAGES WOULD NOT BE A SUFFICIENT REMEDY FOR ANY BREACH OF THIS
AGREEMENT AND THAT EACH OF THE PARTIES HERETO SHALL BE ENTITLED TO SPECIFIC
PERFORMANCE AND INJUNCTIVE OR OTHER EQUITABLE RELIEF AS A REMEDY FOR ANY SUCH
BREACH, AND EACH PARTY FURTHER AGREES TO WAIVE ANY REQUIREMENT FOR THE SECURITY
OR POSTING OF ANY BOND IN CONNECTION WITH SUCH REMEDY.  SUCH REMEDY SHALL NOT BE
DEEMED TO BE THE EXCLUSIVE REMEDY FOR BREACH OF THIS AGREEMENT BUT SHALL BE IN
ADDITION TO ALL OTHER REMEDIES AVAILABLE AT LAW OR EQUITY.


 


(H)                                 THIS AGREEMENT SHALL BE GOVERNED BY,
CONSTRUED IN ACCORDANCE WITH, AND ENFORCED BY THE LAWS OF THE STATE OF DELAWARE,
REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES
OF CONFLICTS OF LAWS THEREOF. THE PARTIES HERETO (I) IRREVOCABLY CONSENT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE FOR ANY SUITS,
ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATED TO THIS AGREEMENT AND
IRREVOCABLY WAIVE ALL OBJECTIONS TO SUCH JURISDICTION, INCLUDING, WITHOUT
LIMITATION, ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM, (II) AGREE THAT THIS AGREEMENT
HAS BEEN ENTERED INTO IN EXPRESS RELIANCE UPON 6 DEL. C. SS. 2708, AND
(III) IRREVOCABLY AND UNCONDITIONALLY CONSENT TO SERVICE OF PROCESS IN, SUBMIT
TO THE EXCLUSIVE JURISDICTION OF, AND AGREE TO APPEAR IN, THE COURT OF CHANCERY
IN THE STATE OF DELAWARE IN WILMINGTON, DELAWARE, WITH RESPECT

 

13

--------------------------------------------------------------------------------


 


TO ALL ACTIONS AND PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY.


 

*   *   *   *

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

 

IDEARC INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

PAULSON & CO. INC.

 

FOR ITS OWN ACCOUNT FOR THE LIMITED PURPOSE OF AGREEING TO BE BOUND SOLELY BY
SECTIONS 2, 3, 4(B), 4(C) AND, TO THE EXTENT NECESSARY FOR THE INTERPRETATION OR
ENFORCEMENT OF ANY OF THE FOREGOING, SECTIONS 8, 9, 10 AND 12 OF THIS AGREEMENT

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

PAULSON & CO. INC.

 

ON BEHALF OF INVESTMENT FUNDS AND ACCOUNTS

 

MANAGED BY IT

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

15

--------------------------------------------------------------------------------


 

SCHEDULE A

 

16

--------------------------------------------------------------------------------


 

EXHIBIT D

 

 

IDEARC INC.

 

AND

 

COMPUTERSHARE TRUST COMPANY, N.A., as Rights Agent

 

 

RIGHTS AGREEMENT

 

 

dated as of

 

                      , 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Section 1

Certain Definitions

1

 

 

 

Section 2

Appointment of Rights Agent

11

 

 

 

Section 3

Issue of Right Certificates

11

 

 

 

Section 4

Form of Right Certificates

13

 

 

 

Section 5

Countersignature and Registration

13

 

 

 

Section 6

Transfer, Split Up, Combination and Exchange of Right Certificates; Mutilated,
Destroyed, Lost or Stolen Right Certificates

14

 

 

 

Section 7

Exercise of Rights: Purchase Price; Expiration Date of Rights

15

 

 

 

Section 8

Cancellation and Destruction of Right Certificates

16

 

 

 

Section 9

Reservation and Availability of Shares of Preferred Stock

16

 

 

 

Section 10

Preferred Stock Record Date

17

 

 

 

Section 11

Adjustment of Purchase Price, Number of Shares or Number of Rights

18

 

 

 

Section 12

Certificate of Adjusted Purchase Price or Number of Shares

25

 

 

 

Section 13

Consolidation, Merger or Sale or Transfer of Assets or Earning Power

25

 

 

 

Section 14

Fractional Rights and Fractional Shares

28

 

 

 

Section 15

Rights of Action

30

 

 

 

Section 16

Agreement of Right Holders

30

 

 

 

Section 17

Right Certificate Holder Not Deemed a Stockholder

31

 

 

 

Section 18

Concerning the Rights Agent

31

 

 

 

Section 19

Merger or Consolidation or Change of Name of Rights Agent

31

 

 

 

Section 20

Duties of Rights Agent

32

 

 

 

Section 21

Change of Rights Agent

34

 

 

 

Section 22

Issuance of New Right Certificates

35

 

 

 

Section 23

Redemption

35

 

--------------------------------------------------------------------------------


 

Section 24

Exchange

37

 

 

 

Section 25

Notice of Certain Events

38

 

 

 

Section 26

Notices

39

 

 

 

Section 27

Supplements and Amendments

39

 

 

 

Section 28

Successors

40

 

 

 

Section 29

Benefits of this Agreement

40

 

 

 

Section 30

Determinations and Actions by the Board

40

 

 

 

Section 31

Severability

41

 

 

 

Section 32

Governing Law

41

 

 

 

Section 33

Descriptive Headings; References

41

 

 

 

Section 34

Counterparts

41

 

 

 

Section 35

Force Majeure

41

 

Exhibit A

Form of Certificate of Designations of Series A Junior Participating Preferred
Stock of Idearc Inc.

 

Exhibit B

Form of Right Certificate

Form of Assignment

Form of Election to Purchase

 

Exhibit C

Summary of Rights to Purchase Preferred Stock

 

--------------------------------------------------------------------------------


 

RIGHTS AGREEMENT

 

This Rights Agreement, dated as of                        , 2009 (this
“Agreement”), is between IDEARC INC., a Delaware corporation (the “Company”),
and COMPUTERSHARE TRUST COMPANY, N.A., a national banking association (the
“Rights Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Board of Directors of the Company (the “Board”) has authorized and
declared a dividend distribution of one preferred share purchase right (a
“Right”) for each outstanding share of Common Stock (as defined below)
outstanding as of 5:00 p.m., Eastern time, on                        , 2009 (the
“Record Date”) and has authorized the issuance of one Right (subject to
adjustment) in respect of each share of Common Stock issued between the Record
Date and the earliest of the Distribution Date, the Redemption Date and the
Expiration Date (as such terms are hereinafter defined) and under certain other
circumstances, each Right representing the right to purchase one one-thousandth
of one share of Series A Junior Participating Preferred Stock of the Company
having the rights and preferences set forth in the form of Certificate of
Designations of Series A Junior Participating Preferred Stock of Idearc Inc.,
attached hereto as Exhibit A, upon the terms and subject to the conditions
hereinafter set forth;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties hereby agree as follows:

 

Section 1.               Certain Definitions.  For purposes of this Agreement,
the following terms have the meanings indicated:

 

(a)           “Acquiring Person” shall mean any Person (other than a Company
Entity or a Grandfathered Person) who or that shall be or become the Beneficial
Owner of 20% or more of the shares of Common Stock then outstanding. 
Notwithstanding the foregoing:

 

(i)            no Person shall become an “Acquiring Person” as the result of an
acquisition of Common Stock by a Company Entity that, by reducing the number of
shares outstanding, increases the proportionate number of shares Beneficially
Owned by a Person to 20% or more of the shares of Common Stock then outstanding;
provided, however, that if such Person becomes the Beneficial Owner of 20% or
more of the shares of Common Stock then outstanding by reason of share
acquisitions by Company Entities and shall, after such share acquisitions by
Company Entities, become the Beneficial Owner of any additional shares of Common
Stock (other than by reason of a stock dividend, stock split or other corporate
action effected by the Company), then such Person shall be deemed to be an
“Acquiring Person,” except as otherwise provided in Section 1(a)(ii), unless
upon consummation of the acquisition of such additional shares of Common Stock
such Person does not beneficially own 20% or more of the shares of Common Stock
then outstanding;

 

(ii)           if (A) the Board determines in good faith that a Person who or
that has satisfied the conditions for becoming an “Acquiring Person” pursuant to
the foregoing provisions of this Section 1(a) did so inadvertently (including,
without limitation, because (1) such Person was unaware that such Person had
become the Beneficial Owner of 20% or more of the shares of

 

--------------------------------------------------------------------------------


 

Common Stock then outstanding or (2) such Person was aware of the extent of its
Beneficial Ownership of Common Stock but had no actual knowledge of the
consequences of such Beneficial Ownership under this Agreement) and without any
intention of changing or influencing control of the Company, (B) such Person
(and/or its Affiliates and Associates) divests a sufficient number of shares of
Common Stock (including, in the case solely of Derivative Common Shares (as such
term is hereinafter defined), by terminating one or more subject derivative
transactions or disposing of a sufficient number of subject derivative
securities) so that such Person would no longer satisfy the conditions for being
an “Acquiring Person” pursuant to the foregoing provisions of this Section 1(a),
and (C) such determination by the Board is made and such divestment by such
Person (and/or its Affiliates and Associates) is completed prior to the time
when the first Right is distributed by the Rights Agent pursuant to
Section 3(a), then such Person shall not be an “Acquiring Person” and shall be
deemed to have never been an “Acquiring Person” for all purposes of this
Agreement (such that, for the avoidance of doubt, no Distribution Date shall
occur, or be deemed to have occurred, as a result thereof and no adjustment
pursuant to Section 11(a)(ii) or Section 13 shall be made in respect thereof);
provided, however, that if such Person, after such determination and divestment,
becomes the Beneficial Owner of 20% or more of the shares of Common Stock then
outstanding by reason of becoming the Beneficial Owner of any additional shares
of Common Stock, then such Person shall be deemed to be an “Acquiring Person”
unless a subsequent determination and divestment is made pursuant to this
Section 1(a)(ii); and

 

(iii)          if a Person would be deemed to be an Acquiring Person upon the
adoption of this Agreement because such Person is the Beneficial Owner of 20% or
more of the shares of Common Stock then outstanding on the date of this
Agreement, such Person will not be deemed an Acquiring Person for any purposes
of this Agreement unless and until such Person acquires Beneficial Ownership of
one or more additional shares of Common Stock after the date of this Agreement
(other than pursuant to a dividend or distribution paid in shares of Common
Stock or pursuant to a split or subdivision of the outstanding Common Stock),
unless upon becoming the Beneficial Owner of such additional shares of Common
Stock, such Person is not then the Beneficial Owner of 20% or more of the shares
of Common Stock then outstanding.

 

(b)           “Affiliate” shall have the meaning ascribed to such term in
Rule 12b-2 of the General Rules and Regulations under the Exchange Act, as in
effect on the date of this Agreement.

 

(c)           “Agreement” shall have the meaning set forth in the preamble
hereto.

 

(d)           “Associate,” when used to indicate a relationship with any Person,
shall mean each, any and all of the following:

 

(i)            any firm, corporation, limited liability company, partnership,
joint venture, bank, trust or other entity of which such Person is an officer or
partner;

 

(ii)           any firm, corporation, limited liability company, partnership,
joint venture, bank, trust or other entity of which such Person is, directly or
indirectly, the Beneficial Owner of 10% or more of any class of equity
securities; provided, however, that any such firm, corporation, limited
liability company, partnership, joint venture, bank, trust or other entity shall

 

2

--------------------------------------------------------------------------------


 

not be an “Associate” of a Person if, and only for so long as, such Person
(A) satisfies the criteria set forth in both Rule 13d-1(b)(1)(i) and
Rule 13d-1(b)(1)(ii) of the General Rules and Regulations under the Exchange
Act, (B) has reported Beneficial Ownership of the equity securities of such
firm, corporation, limited liability company, partnership, joint venture, bank,
trust or other entity on Schedule 13G under the Exchange Act and is not required
to report its ownership of such equity securities on Schedule 13D under the
Exchange Act, (C) is the Beneficial Owner of less than 20% of the shares of
Common Stock then outstanding (including any such shares that are beneficially
owned by such Person’s Affiliates and Associates after giving effect to this
proviso) and (D) has not reported and is not required to report its ownership of
Common Stock on Schedule 13D under the Exchange Act;

 

(iii)          any trust or other estate in which such Person has a substantial
beneficial interest or as to which such Person serves as trustee or in a similar
fiduciary capacity; and

 

(iv)          any relative or spouse of such Person, or any relative of such
spouse, who has the same home as such Person.

 

(e)           A Person shall be deemed the “Beneficial Owner” of and shall be
deemed to “beneficially own” any securities:

 

(i)            that such Person, or any of such Person’s Affiliates or
Associates, beneficially owns, directly or indirectly, within the meaning of
Rule 13d-3 of the General Rules and Regulations under the Exchange Act as in
effect on the date of this Agreement;

 

(ii)           that such Person, or any of such Person’s Affiliates or
Associates, has (A) the right to acquire (whether such right is exercisable
immediately or only after the passage of time or the satisfaction of other
conditions) pursuant to any agreement, arrangement or understanding (other than
customary agreements with and between underwriters and selling group members
with respect to a bona fide public offering of securities), written or
otherwise, or upon the exercise of conversion rights, exchange rights, warrants,
options or other rights (other than the Rights); provided, however, that a
Person shall not be deemed the “Beneficial Owner” of, or to “beneficially own,”
(1) securities tendered pursuant to a tender or exchange offer made by such
Person or any of such Person’s Affiliates or Associates until such tendered
securities are accepted for purchase or exchange or (2) securities that such
Person has a right to acquire on the exercise of Rights at any time prior to the
time that such Person becomes an Acquiring Person; or (B) the right to vote
pursuant to any agreement, arrangement or understanding, written or otherwise;
provided, however, that a Person shall not be deemed the “Beneficial Owner” of,
or to “beneficially own,” any security under this clause (B) if the agreement,
arrangement or understanding to vote such security (x) arises solely from a
revocable proxy or consent given to such Person in response to a public proxy or
consent solicitation made pursuant to, and in accordance with, the applicable
rules and regulations of the Exchange Act and (y) is not then reportable on
Schedule 13D under the Exchange Act (or any comparable or successor report);

 

(iii)          that are beneficially owned, directly or indirectly, by any other
Person (or any of such other Person’s Affiliates or Associates) with which such
Person (or any of such Person’s Affiliates or Associates) has (A) any agreement,
arrangement or understanding (whether or not in writing) for the purpose of
acquiring, holding, voting (except pursuant to a

 

3

--------------------------------------------------------------------------------


 

revocable proxy as described in the proviso to Section 1(e)(ii)(B)) or disposing
of any securities of the Company or (B) any agreement, arrangement or
understanding (whether or not in writing) to cooperate in obtaining, changing or
influencing the control of the Company; provided, however, that (1) nothing in
this Section 1(e) shall cause a Person engaged in business as an underwriter of
securities to be the “Beneficial Owner” of, or to “beneficially own,” any
securities acquired through such Person’s participation in good faith in a firm
commitment underwriting until the expiration of forty (40) days after the date
of such acquisition, and then only if such securities continue to be owned by
such Person at the expiration of such forty (40) day period, (2) no Person who
is an officer, director or employee of a Company Entity shall be deemed, solely
by reason of such Person’s status or authority as such, to be the
“Beneficial Owner” of, or to “beneficially own,” any securities (including,
without limitation, in a fiduciary capacity) beneficially owned by such Company
Entity or by any other officer, director or employee of such Company Entity and
(3) a Person shall not be deemed the “Beneficial Owner” of, or to “beneficially
own,” any securities held by such Person in trust accounts, managed accounts and
the like, or otherwise held in a fiduciary capacity, that are beneficially owned
by third Persons who are not Affiliates or Associates of such Person; or

 

(iv)          that are the subject of a derivative transaction entered into by
such Person (or any of such Person’s Affiliates or Associates), or a derivative
security acquired by such Person (or any of such Person’s Affiliates or
Associates), that gives such Person (or any of such Person’s Affiliates or
Associates) the economic equivalent of ownership of an amount of such securities
due to the fact that the value of the derivative is explicitly determined by
reference to the price or value of such securities, or that provides such Person
(or any of such Person’s Affiliates or Associates) an opportunity, directly or
indirectly, to profit, or to share in any profit, derived from any change in the
value of such securities, in any case without regard to whether (a) such
derivative conveys any voting rights in such securities to such Person (or any
of such Person’s Affiliates or Associates), (b) the derivative is required to
be, or capable of being, settled through delivery of such securities or (c) such
Person (or any of such Person’s Affiliates or Associates) may have entered into
other transactions that hedge the economic effect of such derivative.  In
determining the number of shares of Common Stock beneficially owned by virtue of
the operation of this Section 1(e)(iv), the subject Person shall be deemed to
beneficially own (without duplication) the notional or other number of shares of
Common Stock specified in the documentation evidencing the derivative position
as being subject to be acquired upon the exercise or settlement of the
applicable right or as the basis upon which the value or settlement amount of
such right, or the opportunity of the holder of such right to profit or share in
any profit, is to be calculated in whole or in part, and in any case (or if no
such number of shares of Common Stock is specified in such documentation or
otherwise), as determined by the Board in good faith to be the number of shares
of Common Stock to which the derivative position relates.  Such shares of Common
Stock that are deemed so beneficially owned pursuant to the operation of this
Section 1(e)(iv) shall be referred to herein as “Derivative Common Shares.”

 

Notwithstanding anything in this Section 1(e) to the contrary, the phrase “then
outstanding,” when used with reference to a Person’s Beneficial Ownership of
securities of the Company, shall mean the number of such securities then issued
and outstanding together with the number of such securities not then actually
issued and outstanding that such Person would be deemed to own beneficially
hereunder.

 

4

--------------------------------------------------------------------------------


 

(f)            “Business Day” shall mean any day other than a Saturday, Sunday,
or a day on which banking institutions in the State of Massachusetts are
authorized or obligated by law or executive order to close.

 

(g)           “close of business” on any given date shall mean 5:00 p.m.,
Eastern time, on such date; provided, however, that if such date is not a
Business Day it shall mean 5:00 p.m., Eastern time, on the next succeeding
Business Day.

 

(h)           “Common Stock” shall mean the common stock, $0.01 par value (or as
such par value may be changed from time to time), of the Company.

 

(i)            “Common Stock Equivalents” shall have the meaning set forth in
Section 11(a)(iii).

 

(j)            “Company” shall have the meaning set forth in the preamble
hereto.

 

(k)           “Company Entity” shall mean (i) the Company, (ii) any subsidiary
of the Company or (iii) any employee benefit plan of the Company or of any
subsidiary of the Company, or any entity organized, appointed or established
pursuant to the terms of any such plan.

 

(l)            “current market price per share” shall have the meaning set forth
in Section 11(d).

 

(m)          “Current Value” shall have the meaning set forth in
Section 11(a)(iii).

 

(n)           “Definitive Acquisition Agreement” shall mean any agreement
entered into by the Company that is conditioned on the approval by the holders
of not less than a majority of the outstanding shares of Common Shock at a
meeting of stockholders with respect to (i) a merger, consolidation,
recapitalization, reorganization, share exchange, business combination or
similar transaction involving the Company or (ii) the acquisition in any manner,
directly or indirectly, of more than 50% of the consolidated total assets
(including, without limitation, equity securities of its subsidiaries) of the
Company.

 

(o)           “Distribution Date” shall have the meaning set forth in
Section 3(a).

 

(p)           “equivalent preferred stock” shall have the meaning set forth in
Section 11(b).

 

(q)           “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

(r)            “Exchange Ratio” shall have the meaning set forth in
Section 24(a).

 

(s)           “Expiration Date” shall mean the close of business on the earlier
of (i)                        , 2012 and (ii)                        , 2010 if
and only if Stockholder Approval has not been obtained on or prior to such date.

 

(t)            “Grandfathered Person” shall mean (i) Paulson & Co., Inc.
(including any successor thereto, by operation of law or otherwise, but
excluding any assignee, distributee or transferee thereof, in each case by
operation of law or otherwise) (the “Institutional Investor”),

 

5

--------------------------------------------------------------------------------


 

(ii) any controlled Affiliates of the Institutional Investor (including any
successor to any such Affiliate or any assignee, distributee or transferee of
any such Affiliate, in each case by operation of law or otherwise, for so long
as such successor, assignee, distributee or transferee remains a controlled
Affiliate of the Institutional Investor, but excluding any other successor to
any such Affiliate or other assignee, distributee or transferee of any such
Affiliate, in each case by operation of law or otherwise) (collectively, the
“Paulson Controlled Affiliates”) and (iii) the several investment funds and
accounts managed by the Institutional Investor and/or any Paulson Controlled
Affiliates (such funds and accounts, together with the Institutional Investor
and any Paulson Controlled Affiliates, collectively, “Paulson”) for so long as
Paulson is not the Beneficial Owner of more than the Permitted Percentage (as
defined below) of the shares of Common Stock then outstanding; provided,
however, that Paulson shall not become an “Acquiring Person” as the result of an
acquisition of Common Stock by a Company Entity that, by reducing the number of
shares outstanding, increases the proportionate number of shares Beneficially
Owned by Paulson to more than the Permitted Percentage of the shares of Common
Stock then outstanding; provided, further, that if Paulson becomes the
Beneficial Owner of more than the Permitted Percentage of the shares of Common
Stock then outstanding by reason of share acquisitions by Company Entities and
shall, after such share acquisitions by Company Entities have been publicly
disclosed or have been disclosed to (or otherwise actually known by) Paulson,
become the Beneficial Owner of any additional shares of Common Stock (other than
by reason of a stock dividend, stock split or other corporate action effected by
the Company), then Paulson shall be deemed to be an “Acquiring Person,” except
as otherwise provided in Section 1(a)(ii) (substituting “more than the Permitted
Percentage” for “20% or more” in each case in that subsection), unless upon
consummation of the acquisition of such additional shares of Common Stock
Paulson does not beneficially own more than the Permitted Percentage of the
shares of Common Stock then outstanding.

 

For purposes of this Section 1(t), the “Permitted Percentage” shall mean the
lower of (1) forty-five percent (45%) and (2) the percentage of the outstanding
shares of Common Stock that are Beneficially Owned by Paulson at the close of
business on the day that is 270 days immediately following the effective date of
the consummation of the transactions contemplated by that certain Standby
Purchase Agreement, dated as of                          , 2009, by and between
Paulson and the Company.

 

(u)           “Independent Directors” shall mean members of the Board who are
not officers, employees or Affiliates (or designees of Affiliates) of the
Company.

 

(v)           “invalidation time” shall have the meaning set forth in
Section 11(a)(ii).

 

(w)          “NASDAQ” shall mean the NASDAQ National Market System.

 

(x)            “Outside Meeting Date” shall have the meaning set forth in
Section 23(b).

 

(y)           “Person” shall mean any individual, firm, corporation, limited
liability company, trust or other entity, and shall include any successor (by
merger or otherwise) of such entity.

 

(z)            “Preferred Stock” shall mean the Series A Junior Participating
Preferred Stock of the Company having the rights and preferences set forth in
the form of Certificate of

 

6

--------------------------------------------------------------------------------


 

Designations of Series A Junior Participating Preferred Stock of Idearc Inc.,
attached hereto as Exhibit A and, to the extent that there are not a sufficient
number of shares of Series A Junior Participating Preferred Stock of the Company
authorized to permit the full exercise of the Rights, any other series of
preferred stock of the Company designated for such purpose containing terms
substantially similar to the terms of the Series A Junior Participating
Preferred Stock of the Company.

 

(aa)         “Principal Party” shall have the meaning set forth in
Section 13(b).

 

(bb)         “Purchase Price” shall have the meaning set forth in Section 4.

 

(cc)         “Qualified Offer” shall mean an offer determined by a majority of
the Independent Directors to have each of the following characteristics:

 

(i)            a fully financed, all-cash tender offer, or an exchange offer
offering shares of common stock of the offeror, or a combination thereof, in
each such case for all of the outstanding shares of Common Stock at the same
per-share consideration;

 

(ii)           an offer that has commenced within the meaning of
Rule 14d-2(a) under the Exchange Act;

 

(iii)          an offer whose per-share offer price exceeds the greatest of
(A) the highest reported market price per share of the Common Stock during the
24 months immediately preceding the commencement of the offer (within the
meaning of Rule 14d-2(a) under the Exchange Act), (B) the highest price per
share of the Common Stock paid by the Person making the offer (or any of such
Person’s Affiliates) during the 24 months immediately preceding the commencement
of the offer (within the meaning of Rule 14d-2(a) under the Exchange Act) or
prior to the expiration of the offer, (C) an amount that is 25% higher than the
12-month moving average per share price of the Common Stock (determined as of
the Trading Day immediately preceding the date of commencement of the offer
(within the meaning of Rule 14d-2(a) under the Exchange Act)), (D) an amount
that is 25% higher than the closing price (as “closing price” is determined
pursuant to Section 11(d)(i)) per share of the Common Stock on the Trading Day
immediately preceding the commencement of the offer (within the meaning of
Rule 14d-2(a) under the Exchange Act) and (E) if, at the time that the offer is
commenced (within the meaning of Rule 14d-2(a) under the Exchange Act), any
other offer that is a Qualified Offer has been commenced and remains open, the
price per share of the Common Stock offered in such earlier Qualified Offer;
provided, however, that, to the extent that an offer that includes common stock
of the offeror, such per-share offer price of the offer will be determined by
valuing such common stock of the offeror at the lowest reported market price for
such common stock of the offeror during the five (5) trading days immediately
preceding and the five (5) trading days immediately following the commencement
of the offer (within the meaning of Rule 14d-2(a) under the Exchange Act);

 

(iv)          an offer that, within twenty (20) Business Days after the
commencement date of the offer (or within ten (10) Business Days after any
increase in the offer consideration), does not result in a nationally recognized
investment banking firm retained by the Board

 

7

--------------------------------------------------------------------------------


 

rendering an opinion to the Board that the consideration being offered to the
stockholders of the Company is either unfair or inadequate;

 

(v)           if the offer includes shares of common stock of the offeror, an
offer pursuant to which (A) the offeror shall permit representatives of the
Company (including a nationally-recognized investment banking firm retained by
the Board and legal counsel and an accounting firm designated by the Company) to
have access to such offeror’s books, records, management, accountants, financial
advisors, counsel and other appropriate outside advisors for the purposes of
permitting such representatives to conduct a due diligence review of the offeror
in order to permit the Board to evaluate the offer and make an informed decision
and, if requested by the Board, to permit such investment banking firm (relying
as appropriate on the advice of such legal counsel) to be able to render an
opinion to the Board with respect to whether the consideration being offered to
the stockholders of the Company is fair from a financial point of view and
(B) within ten (10) Business Days after such representatives of the Company
(including a nationally-recognized investment banking firm retained by the Board
and legal counsel and an accounting firm designated by the Company) shall have
notified the Company and the offeror that it had completed such due diligence
review to its satisfaction (or, following completion of such due diligence
review, within ten (10) Business Days after any increase in the consideration
being offered), such investment banking firm does not render an opinion to the
Board that the consideration being offered to the stockholders of the Company is
either unfair or inadequate and such investment banking firm does not, after the
expiration of such ten (10) Business Day period, render an opinion to the Board
that the consideration being offered to the stockholders of the Company has
become either unfair or inadequate based on a subsequent disclosure or discovery
of a development or developments that have had or are reasonably likely to have
a material adverse effect on the value of the common stock of the offeror;

 

(vi)          an offer that is subject to only the minimum tender condition
described below in Section 1(cc)(ix) and other customary terms and conditions,
which conditions shall not include any financing, funding or similar conditions
or any requirements with respect to the offeror or its agents being permitted
any due diligence with respect to the books, records, management, accountants or
other outside advisors of the Company;

 

(vii)         an offer pursuant to which the Company has received an
irrevocable, legally binding written commitment of the offeror that the offer
will remain open for at least one hundred twenty (120) days and, if a Special
Meeting is duly requested in accordance with Section 23(b), for at least ten
(10) Business Days after the date of the Special Meeting or, if no Special
Meeting is held within ninety (90) days following receipt of the Special Meeting
Notice in accordance with Section 23(b), for at least ten (10) Business Days
following such ninety (90) day period;

 

(viii)        an offer pursuant to which the Company has received an
irrevocable, legally binding written commitment of the offeror that, in addition
to the minimum time periods specified above in Section 1(cc)(vii), the offer, if
it is otherwise to expire prior thereto, will be extended for at least twenty
(20) Business Days after any increase in the consideration being offered or
after any bona fide alternative offer is commenced within the meaning of
Rule 14d-2(a) under the Exchange Act; provided, however, that such offer need
not remain open, as a result of Section 1(cc)(vii) and this Section 1(cc)(viii),
beyond (A) the time that any other offer

 

8

--------------------------------------------------------------------------------


 

satisfying the criteria for a Qualified Offer is then required to be kept open
under such Section 1(cc)(vii) and this Section 1(cc)(viii) or (B) the expiration
date, as such date may be extended by public announcement (with prompt written
notice to the Rights Agent) in compliance with Rule 14e—1 under the Exchange
Act, of any other tender offer for the Common Stock with respect to which the
Board has agreed to redeem the Rights immediately prior to acceptance for
payment of Common Stock thereunder (unless such other offer is terminated prior
to its expiration without any Common Stock having been purchased thereunder) or
(C) one (1) Business Day after the stockholder vote with respect to approval of
any Definitive Acquisition Agreement has been officially determined and
certified by the inspectors of elections;

 

(ix)           an offer that is conditioned on a minimum of at least two-thirds
of the outstanding shares of the Common Stock not held by the Person making such
offer (and such Person’s Affiliates and Associates) being tendered and not
withdrawn as of the offer’s expiration date, which condition shall not be
waivable;

 

(x)            an offer pursuant to which the Company has received an
irrevocable, legally binding written commitment of the offeror to consummate, as
promptly as practicable upon successful completion of the offer, a second step
transaction whereby all shares of the Common Stock not tendered into the offer
will be acquired at the same consideration per share actually paid pursuant to
the offer, subject to stockholders’ statutory appraisal rights, if any;

 

(xi)           an offer pursuant to which the Company and its stockholders have
received an irrevocable, legally binding written commitment of the offeror that
no amendments will be made to the offer to reduce the consideration being
offered or to otherwise change the terms of the offer in a way that is adverse
to a tendering stockholder;

 

(xii)          an offer (other than an offer consisting solely of cash
consideration) pursuant to which the Company has received the written
representation and certification of the offeror and the written representations
and certifications of the offeror’s Chief Executive Officer and Chief Financial
Officer, acting in such capacities, that (A) all facts about the offeror that
would be material to making an investor’s decision to accept the offer have been
fully and accurately disclosed as of the date of the commencement of the offer
within the meaning of Rule 14d-2(a) under the Exchange Act, (B) all such new
facts will be fully and accurately disclosed on a prompt basis during the entire
period during which the offer remains open, and (C) all required Exchange Act
reports will be filed by the offeror in a timely manner during such period; and

 

(xiii)         if the offer includes non-cash consideration, (A) the non-cash
portion of the consideration offered must consist solely of common stock of a
Person that is a publicly-owned United States corporation, (B) such common stock
must be freely tradable and listed or admitted to trading on either the New York
Stock Exchange or NASDAQ, (C) no stockholder approval of the issuer of such
common stock is required to issue such common stock, or, if such approval is
required, such approval has already been obtained, (D) no Person (including such
Person’s Affiliates and Associates) beneficially owns 20% or more of the voting
stock of the issuer of such common stock at the time of commencement of the
offer or at any time during the term of the offer, (E) no other class of voting
stock or other voting securities of the issuer of such common stock is
outstanding and (F) the issuer of such common stock meets the registrant
eligibility requirements for use of Form S-3 for registering securities under
the Securities Act,

 

9

--------------------------------------------------------------------------------


 

including the filing of all required Exchange Act reports in a timely manner
during the twelve calendar months prior to the date of commencement of such
offer.

 

For the purposes of Section 1(cc)(i), “fully financed” shall mean that the
offeror has sufficient funds for the offer and related expenses which shall be
evidenced by (1) firm, unqualified, legally binding written commitments from
responsible financial institutions having the necessary financial capacity,
accepted by the offeror, to provide funds for such offer subject only to
customary terms and conditions (for the avoidance of doubt it being understood
that a provision relating to the sharing with a financing source of any break-up
or termination fee shall be considered customary), (2) cash or cash equivalents
then available to the offeror, set apart and maintained solely for the purpose
of funding the offer with an irrevocable, legally binding written commitment
being provided by the offeror to the Board to maintain such availability until
the offer is consummated or withdrawn or (3) a combination of the foregoing;
which evidence has been provided to the Company prior to, or upon, commencement
of the offer.  If an offer becomes a Qualified Offer in accordance with this
Section 1(cc), but subsequently ceases to be a Qualified Offer as a result of
the failure at a later date of such offer to continue to satisfy any of the
requirements of this Section 1(cc), such offer shall cease to be a Qualified
Offer and the provisions of Section 23(b) shall no longer be applicable to such
offer, provided that the actual redemption of the Rights pursuant to
Section 23(b) shall not have already occurred.

 

(dd)         “Record Date” shall have the meaning set forth in the recitals
hereof.

 

(ee)         “Redemption Date” shall have the meaning set forth in Section 7(a).

 

(ff)           “Redemption Price” shall have the meaning set forth in
Section 23(a).

 

(gg)         “Redemption Resolution” shall have the meaning set forth in
Section 23(b).

 

(hh)         “Right” shall have the meaning set forth in the recitals hereof.

 

(ii)           “Right Certificate” shall have the meaning set forth in
Section 3(a).

 

(jj)           “Rights Agent” shall have the meaning set forth in the preamble
hereto.

 

(kk)         “Section 11(a)(ii) Trigger Date” shall have the meaning set forth
in Section 11(a)(iii).

 

(ll)           “Securities Act” shall mean the Securities Act of 1933, as
amended.

 

(mm)       “Security” shall have the meaning set forth in Section 11(d).

 

(nn)         “Senior Voting Stock” shall have the meaning set forth in
Section 13(b).

 

(oo)         “Shares Acquisition Date” shall mean the first date of public
announcement (which for purposes of this definition shall include, without
limitation, a report filed pursuant to Section 13(d) of the Exchange Act) by the
Company or an Acquiring Person that an Acquiring Person has become an “Acquiring
Person” for purposes of this Agreement.

 

10

--------------------------------------------------------------------------------


 

(pp)         “Special Independent Committee” means a special committee of the
Board comprised of each Independent Director who is not a director, officer,
employee, Affiliate or designee of a Grandfathered Person.

 

(qq)         “Special Meeting” shall have the meaning set forth in
Section 23(b).

 

(rr)           “Special Meeting Notice” shall have the meaning set forth in
Section 23(b).

 

(ss)         “Special Meeting Period” shall have the meaning set forth in
Section 23(b).

 

(tt)           “Spread” shall have the meaning set forth in Section 11(a)(iii).

 

(uu)         “Stockholder Approval” shall mean the approval of this Agreement by
the affirmative vote of a majority of all the votes cast at a meeting of
stockholders of the Company, duly held in accordance with the Company’s Amended
and Restated Certificate of Incorporation and Amended and Restated By-laws (as
each may be amended from time to time) and applicable law, at which a quorum is
present.

 

(vv)         “subsidiary” of a Person shall mean any corporation or other entity
of which securities or other ownership interests having ordinary voting power
sufficient to elect a majority of the board of directors or other persons
performing similar functions are beneficially owned, directly or indirectly, by
such Person or any other subsidiary of such Person.

 

(ww)       “Substitution Period” shall have the meaning set forth in
Section 11(a)(iii).

 

(xx)          “Summary of Rights” shall have the meaning set forth in
Section 3(b).

 

(yy)         “Trading Day” shall have the meaning set forth in Section 11(d).

 

Section 2.               Appointment of Rights Agent.  The Company hereby
appoints the Rights Agent to act as agent for the Company in accordance with the
terms and conditions hereof, and the Rights Agent hereby accepts such
appointment.  The Company may from time to time appoint such co-Rights Agents as
it may deem necessary or desirable, upon ten (10) days’ prior written notice to
the Rights Agent. The Rights Agent shall have no duty to supervise, and shall in
no event be liable for, the acts or omissions of any such co-Rights Agents.

 

Section 3.               Issue of Right Certificates.

 

(a)           Until the close of business on the earlier of (i) the tenth (10th)
day after the Shares Acquisition Date or (ii) the tenth (10th) Business Day (or
such later date as may be determined by action of the Board prior to the Shares
Acquisition Date) after the date of the commencement of, or first public
announcement of the intent to commence, by any Person (other than a Company
Entity), a tender or exchange offer the consummation of which would result in
any Person (other than a Company Entity) becoming an Acquiring Person (including
any such date that is after the date of this Agreement and prior to the issuance
of the Rights) (the earlier of the dates in subsections (i) and (ii) hereof
being herein referred to as the “Distribution Date”), (A) the Rights will be
evidenced (subject to the provisions of Section 3(b)) by the certificates for
the Common Stock registered in the names of the holders thereof (which
certificates shall be deemed also to

 

11

--------------------------------------------------------------------------------


 

be Right Certificates) and not by separate Right Certificates, and the record
holders of Common Stock represented by such certificates shall be the record
holders of the Rights represented thereby, and (B) the Rights will be
transferable only in connection with the transfer of the Common Stock.  Prior to
the Distribution Date, the interests of the holders of Rights shall be deemed
coincident with the interests of the holders of Common Stock.  As soon as
practicable after the Distribution Date, the Company will prepare and execute,
the Rights Agent will countersign, and the Company will send or cause to be sent
(and the Rights Agent will, if so requested by written notice and provided with
a stockholder list and all other relevant information that the Rights Agent may
reasonably request, send), by first class, postage-prepaid mail, to each record
holder of Common Stock as of the close of business on the Distribution Date
(other than an Acquiring Person or any Affiliate or Associate of an Acquiring
Person), at the address of such holder shown on the records of the Company, a
Right Certificate, in substantially the form of Exhibit B hereto (a “Right
Certificate”), evidencing one Right (subject to adjustment as provided herein)
for each share of Common Stock so held.  As of and after the Distribution Date,
the Rights will be evidenced solely by such Right Certificates.  The Company
shall promptly notify the Rights Agent in writing upon the occurrence of the
Distribution Date.  Until such notice is received by the Rights Agent, the
Rights Agent may presume conclusively for all purposes that the Distribution
Date has not occurred.

 

(b)           On the Record Date or as soon as practicable thereafter, the
Company will send a copy of a Summary of Rights to Purchase Preferred Stock, in
substantially the form attached hereto as Exhibit C (the “Summary of Rights”),
by first class, postage-prepaid mail or other means used by the Company to
deliver proxy statements to its stockholders, to each record holder of Common
Stock as of the close of business on the Record Date at the address of such
holder shown on the records of the Company.  With respect to shares of Common
Stock outstanding as of the Record Date, until the Distribution Date, the Rights
will be evidenced by such certificates registered in the names of the holders
thereof together with a copy of the Summary of Rights.  Until the Distribution
Date (or if earlier, the Redemption Date or the Expiration Date), the surrender
for transfer of any certificate for Common Stock outstanding on the Record Date,
with or without a copy of the Summary of Rights, shall also constitute the
transfer of the Rights associated with the Common Stock represented thereby.

 

(c)           Rights shall be issued in respect of all shares of Common Stock
issued or disposed of (including, without limitation, upon disposition of Common
Stock out of treasury stock or issuance or reissuance of Common Stock out of
authorized but unissued shares) after the Record Date but prior to the earliest
of the Distribution Date, the Redemption Date and the Expiration Date, or in
certain circumstances provided in Section 22, after the Distribution Date. 
Certificates issued for Common Stock (including, without limitation, upon
transfer of outstanding Common Stock, disposition of Common Stock out of
treasury stock or issuance or reissuance of Common Stock out of authorized but
unissued shares) after the Record Date but prior to the earliest of the
Distribution Date, the Redemption Date and the Expiration Date shall have
impressed on, printed on, written on or otherwise affixed to them the following
legend:

 

This certificate also evidences and entitles the holder hereof to certain Rights
as set forth in the Rights Agreement between Idearc Inc. and Computershare Trust
Company, N.A., as Rights Agent, dated as of                        , 2009, as
the same may be supplemented or amended from time to time (the “Rights
Agreement”),

 

12

--------------------------------------------------------------------------------


 

the terms of which are hereby incorporated herein by reference and a copy of
which is on file at the principal executive offices of Idearc Inc.  Under
certain circumstances, as set forth in the Rights Agreement, such Rights will be
evidenced by separate certificates and will no longer be evidenced by this
certificate.  Computershare Trust Company, N.A. will mail to the holder of this
certificate a copy of the Rights Agreement without charge after receipt of a
written request therefor.  Under certain circumstances, as set forth in the
Rights Agreement, Rights acquired or beneficially owned by any Person who
becomes an Acquiring Person or any Affiliate or Associate of an Acquiring Person
(as such terms are defined in the Rights Agreement) and their transferees will
become null and void and will not longer be transferable.

 

With respect to such certificates containing the foregoing legend, until the
earliest of the Distribution Date, the Redemption Date and the Expiration Date,
the Rights associated with the Common Stock represented by such certificates
shall be evidenced by such certificates alone, and the surrender for transfer of
any of such certificates, except as otherwise provided herein, shall also
constitute the transfer of the Rights associated with the Common Stock
represented by such certificates.

 

In the event that the Company purchases or acquires any shares of Common Stock
after the Record Date but prior to the Distribution Date, any Rights associated
with such shares of Common Stock shall be deemed cancelled and retired so that
the Company shall not be entitled to exercise any Rights associated with the
shares of Common Stock that are no longer outstanding.

 

Notwithstanding this Section 3(c), the omission of a legend shall not affect the
enforceability of any part of this Agreement or the rights of any holder of the
Rights.

 

Section 4.               Form of Right Certificates.  The Right Certificates
(and the forms of election to purchase shares and of assignment to be printed on
the reverse thereof) shall be substantially the same as Exhibit B hereto and may
have such marks of identification or designation and such legends, summaries or
endorsements printed thereon as the Company may deem appropriate (but that do
not affect the rights, duties or obligations of the Rights Agent as set forth in
this Agreement) and as are not inconsistent with the provisions of this
Agreement, or as may be required to comply with any applicable law or with any
rule or regulation made pursuant thereto or with any rule or regulation of any
stock exchange or automated quotation system on which the Rights may from time
to time be listed, or to conform to usage.  Subject to the provisions of
Section 22, the Right Certificates, in each case, on their face shall entitle
the holders thereof to purchase such number of shares of the Preferred Stock as
shall be set forth therein at the price per share set forth therein (the
“Purchase Price”), but the number of such shares (and the type of securities or
other property issuance upon exercise of the Rights) and the Purchase Price
shall be subject to adjustment as provided herein.

 

Section 5.               Countersignature and Registration.  The Right
Certificates shall be executed on behalf of the Company in the manner provided
in the Amended and Restated By-Laws of the Company (as it may be amended from
time to time) for Common Stock certificates. 

 

13

--------------------------------------------------------------------------------


 

The Right Certificates shall be countersigned by the Rights Agent, either
manually or by facsimile signature, and shall not be valid for any purpose
unless so countersigned.

 

In case any officer of the Company who shall have signed any of the Right
Certificates shall cease to be such officer of the Company before
countersignature by the Rights Agent and issuance and delivery by the Company,
such Right Certificates, nevertheless, may be countersigned by the Rights Agent
and issued and delivered with the same force and effect as though the person who
signed such Right Certificates had not ceased to be such officer of the Company;
and any Right Certificate may be signed on behalf of the Company by any person
who, at the actual date of the execution of such Right Certificate, shall be a
proper officer of the Company to sign such Right Certificate, although at the
date of the execution of this Agreement any such person was not such an officer.

 

Following the Distribution Date, and receipt by the Rights Agent of (i) written
notice of the Distribution Date pursuant to Section 3(a), and (ii) a stockholder
list and all relevant information reasonably requested by the Rights Agent
pursuant to Section 3(a), the Rights Agent will keep or cause to be kept, at its
office designated for such purposes, books for registration and transfer of the
Right Certificates issued hereunder.  Such books shall show the names and
addresses of the respective holders of the Right Certificates, the number of
Rights evidenced on its face by each of the Right Certificates and the date of
each of the Right Certificates.

 

Section 6.               Transfer, Split Up, Combination and Exchange of Right
Certificates; Mutilated, Destroyed, Lost or Stolen Right Certificates.  Subject
to the provisions of Section 7(e) and Section 14, at any time after the close of
business on the Distribution Date, and prior to the close of business on the
earlier of the Redemption Date and the Expiration Date, any Right Certificate or
Right Certificates (other than Right Certificates representing Rights that have
become null and void pursuant to Section 11(a)(ii) or that have been exchanged
pursuant to Section 24) may be transferred, split up, combined or exchanged for
another Right Certificate or Right Certificates, entitling the registered holder
to purchase a like number of one one-thousandths of a share of Preferred Stock
(or, following such time, other securities, cash or assets as the case may be)
as the Right Certificate or Right Certificates surrendered then entitled such
holder to purchase.  Any registered holder desiring to transfer, split up,
combine or exchange any Right Certificate or Right Certificates shall make such
request in writing delivered to the Rights Agent, and shall surrender the Right
Certificate or Right Certificates to be transferred, split up, combined or
exchanged at the office of the Rights Agent designated for such purposes. 
Thereupon the Rights Agent shall countersign and deliver to the Person entitled
thereto a Right Certificate or Right Certificates, as the case may be, as so
requested.  As a condition to such transfer, division, combination or exchange,
the Company may require payment by the surrendering holder of a sum sufficient
to cover any tax or charge that may be imposed in connection with any transfer,
split up, combination or exchange of Right Certificates.  The Rights Agent shall
have no duty or obligation to take any action under any section of this
Agreement that requires the payment by a Rights holder of applicable taxes
and/or charges unless and until it is satisfied that all such taxes and/or
charges have been paid.

 

Upon receipt by the Company and the Rights Agent of evidence reasonably
satisfactory to them of the loss, theft, destruction or  mutilation of a Right
Certificate, and, in the case of loss, theft or destruction, of indemnity or
security reasonably satisfactory to them, and, at the

 

14

--------------------------------------------------------------------------------


 

Company’s request, reimbursement to the Company and the Rights Agent of all
reasonable expenses incidental thereto, and upon surrender to the Rights Agent
and cancellation of the Right Certificate if mutilated, the Company will make
and deliver a new Right Certificate of like tenor to the Rights Agent for
delivery to the registered owner in lieu of the Right Certificate so lost,
stolen, destroyed or mutilated.

 

Notwithstanding any other provision of this Agreement to the contrary, the
Company and the Rights Agent may amend this Agreement to provide for
uncertificated Rights in addition to or in place of Rights evidenced by Right
Certificates.

 

Section 7.               Exercise of Rights:  Purchase Price; Expiration Date of
Rights.

 

(a)           The registered holder of any Right Certificate may exercise the
Rights evidenced thereby (except as otherwise provided herein) in whole or in
part at any time after the Distribution Date upon surrender of the Right
Certificate, with the form of election to purchase on the reverse side thereof
properly completed and duly executed, to the Rights Agent at the office of the
Rights Agent designated for such purposes together with payment of the Purchase
Price for each one one-thousandth of one share of the Preferred Stock (or Common
Stock, other securities, cash or assets, as the case may be) as to which the
Rights are exercised, at or prior to the earliest of (i) the Expiration Date,
(ii) the time at which the Rights are redeemed as provided in Section 23
(“Redemption Date”), or (iii) the time at which such Rights are exchanged as
provided for in Section 24.

 

(b)           The Purchase Price for each one one-thousandth of one share of the
Preferred Stock pursuant to the exercise of a Right shall initially be
$        .00, shall be subject to adjustment from time to time as provided in
Section 11 and Section 13, and shall be payable in lawful money of the United
States of America in accordance with Section 7(c).

 

(c)           Upon receipt of a Right Certificate representing exercisable
Rights, with the form of election to purchase properly completed and duly
executed, accompanied by payment of the aggregate Purchase Price for shares to
be purchased and an amount equal to any applicable tax or charge required to be
paid by the holder of such Right Certificate in accordance with Section 6 in
cash, or by certified check or cashier’s check payable to the order of the
Company, the Rights Agent shall thereupon (i) (A) promptly requisition from any
transfer agent of the Preferred Stock of the Company, or make available if the
Rights Agent is the transfer agent of the Preferred Stock, certificates for the
number of one one-thousandths of a share of the Preferred Stock to be purchased
and the Company hereby irrevocably authorizes its transfer agent to comply with
all such requests, or (B) promptly requisition from the depositary agent
depositary receipts representing such number of one one-thousandths of a share
of Preferred Stock as are to be purchased (in which case certificates for the
shares of Preferred Stock represented by such receipts shall be deposited by the
transfer agent with the depositary agent) and the Company hereby directs the
depositary agent to comply with such request, (ii) when appropriate, promptly
requisition from the Company the amount of cash to be paid in lieu of issuance
of fractional shares in accordance with Section 14, (iii) after receipt of such
certificates or depositary receipts, promptly cause the same to be delivered to
or upon the order of the registered holder of such Right Certificate, registered
in such name or names as may be designated by such holder, and

 

15

--------------------------------------------------------------------------------


 

(iv) when appropriate, after receipt, promptly deliver such cash to or upon the
order of the registered holder of such Right Certificate.

 

(d)           In case the registered holder of any Right Certificate shall
exercise less than all the Rights evidenced thereby, a new Right Certificate
evidencing Rights equivalent to the Rights remaining unexercised shall be issued
by the Rights Agent to the registered holder of such Right Certificate or to
such holder’s duly authorized assigns, subject to the provisions of Section 14.

 

(e)           Notwithstanding anything in this Agreement to the contrary,
neither the Rights Agent nor the Company shall be obligated to take any action
whatsoever with respect to the purported transfer or exercise of Rights pursuant
to Section 6 or this Section 7 unless the registered holder shall have properly
completed and duly executed the form of assignment or election to purchase on
the reverse side of the Right Certificate surrendered for such transfer or
exercise and shall have provided such additional evidence of the identity of the
Beneficial Owner (or such former or proposed Beneficial Owner) thereof or such
Beneficial Owner’s Affiliates or Associates as the Company or the Rights Agent
shall reasonably request.

 

Section 8.               Cancellation and Destruction of Right Certificates. 
All Right Certificates surrendered for the purpose of exercise, transfer, split
up, combination, redemption or exchange shall, if surrendered to the Company or
to any of its agents, be delivered to the Rights Agent for cancellation or in
cancelled form, or, if surrendered to the Rights Agent, shall be cancelled by
it, and no Right Certificates shall be issued in lieu thereof except as
expressly permitted by any of the provisions of this Agreement.  The Company
shall deliver to the Rights Agent for cancellation and retirement, and the
Rights Agent shall so cancel and retire, any other Right Certificate purchased
or acquired by the Company otherwise than upon the exercise thereof.  The Rights
Agent shall deliver all cancelled Right Certificates to the Company, or shall,
at the written request of the Company, destroy such cancelled Right
Certificates, and in such case shall deliver a certificate of destruction
thereof to the Company.

 

Section 9.               Reservation and Availability of Shares of Preferred
Stock.  The Company covenants and agrees that it will cause to be reserved and
kept available out of its authorized and unissued Preferred Stock, or its
authorized and issued Preferred Stock held in its treasury, the number of shares
of the Preferred Stock that will be sufficient to permit the exercise in full of
all outstanding Rights in accordance with this Agreement.

 

So long as the Preferred Stock (and, following the time that a Person becomes an
Acquiring Person, shares of Common Stock or other securities) issuable upon the
exercise of Rights may be listed or admitted to trading on any national
securities exchange or automated quotation system, the Company shall use its
best efforts to cause, from and after such time as the Rights become
exercisable, all shares reserved for such issuance to be listed or admitted for
trading on such exchange or automated quotation system upon official notice of
issuance upon such exercise.

 

The Company covenants and agrees that it will take all such action as may be
necessary to ensure that all shares of the Preferred Stock (and, following the
time that a Person becomes an Acquiring Person, shares of Common Stock or other
securities) delivered upon exercise of Rights shall, at the time of delivery of
the certificates for such (subject to payment of the

 

16

--------------------------------------------------------------------------------


 

Purchase Price), be duly and validly authorized and issued and fully paid and
nonassessable shares.

 

The Company further covenants and agrees that it will pay when due and payable
any and all federal and state transfer taxes and charges that may be payable in
respect of the issuance or delivery of the Right Certificates or of any shares
of the Preferred Stock (or shares of Common Stock or other securities) upon the
exercise of Rights.  The Company shall not, however, be required (a) to pay any
tax or charge that may be payable in respect of any transfer involved in the
transfer or delivery of Right Certificates or the issuance or delivery of
certificates for the Preferred Stock in a name other than that of the registered
holder of the Right Certificate evidencing Rights surrendered for exercise or
(b) to issue or deliver any certificates for shares of the Preferred Stock upon
the exercise of any Rights until any such tax or charge shall have been paid
(any such tax or charge being payable by the holder of such Right Certificate at
the time of surrender) or until it has been established to the Company’s
satisfaction that no such tax or charge is due.

 

The Company shall, if legally required, (i) prepare and file, as soon as
reasonably possible following the Distribution Date, a registration statement
under the Securities Act with respect to the securities purchasable upon
exercise of or exchangeable for the Rights on an appropriate form, (ii) cause
such registration statement to become effective as soon as reasonably possible
after such filing, and (iii) cause such registration statement to remain
effective (with a prospectus at all times meeting the requirements of the
Securities Act) until the earlier of (x) the date as of which the Rights are no
longer exercisable for such securities and (y) the Expiration Date.  The Company
also shall take all such action as may be required or as is appropriate under
the securities or blue sky laws of such jurisdictions as may be necessary or
appropriate with respect to the securities purchasable upon the exercise of or
exchangeable for the Rights.  The Company may temporarily suspend, for a period
not to exceed one hundred twenty (120) days following the Distribution Date, the
exercisability of the Rights in order to prepare and file such registration
statement and permit it to become effective.  Upon any such suspension of
exercisability of Rights referred to in this paragraph, the Company shall issue
a public announcement stating that the exercisability of the Rights has been
temporarily suspended, as well as a public announcement at such time as the
suspension is no longer in effect.  The Company shall notify the Rights Agent
whenever it makes a public announcement pursuant to this Section 9 and give the
Rights Agent a copy of such announcement.  Notwithstanding any provision of this
Agreement to the contrary, the Rights shall not be exercisable in any
jurisdiction unless the requisite qualification or exemption in such
jurisdiction shall have been obtained and until a registration statement under
the Securities Act (if required) shall have been declared effective.

 

Section 10.             Preferred Stock Record Date.  Each Person in whose name
any certificate for shares of the Preferred Stock is issued upon the exercise of
Rights shall for all purposes be deemed to have become the holder of record of
the Preferred Stock represented thereby on, and such certificate shall be dated,
the date upon which the Right Certificate evidencing such Rights, together with
the form of election to purchase properly completed and duly executed, was duly
surrendered and payment of the Purchase Price (and any applicable taxes or
charges) was made; provided, however, that if the date of such surrender and
payment is a date upon which the Preferred Stock transfer books of the Company
are closed, such Person shall be deemed to have

 

17

--------------------------------------------------------------------------------


 

become the record holder of such shares on, and such certificate shall be dated,
the next succeeding Business Day on which the Preferred Stock transfer books of
the Company are open.  Prior to the exercise of the Rights evidenced thereby,
the holder of a Right Certificate shall not be entitled to any rights of a
stockholder of the Company with respect to shares for which the Rights shall be
exercisable, including, without limitation, the right to vote, to receive
dividends or other distributions or to exercise any preemptive rights, and shall
not be entitled to receive any notice of any proceedings of the Company, except
as provided herein.

 

Section 11.             Adjustment of Purchase Price, Number of Shares or Number
of Rights.  The Purchase Price, the number and kind or class of shares of stock
of the Company purchasable upon exercise of each Right and the number of Rights
outstanding are subject to adjustment from time to time as provided in this
Section 11.

 

(a)           (i)            In the event the Company shall at any time after
the Record Date (A) declare a dividend on the Preferred Stock payable in shares
of Preferred Stock, (B) subdivide the outstanding Preferred Stock, (C) combine
the outstanding Preferred Stock into a smaller number of shares of Preferred
Stock or (D) issue any shares of its capital stock in a reclassification of the
Preferred Stock (including any such reclassification in connection with a
consolidation or merger in which the Company is the continuing or surviving
corporation), except as otherwise provided in this Section 11(a), the Purchase
Price in effect at the time of the record date for such dividend or of the
effective date of such subdivision, combination or reclassification, and the
number and kind of shares of capital stock issuable on such date, shall be
proportionately adjusted so that the holder of any Right exercised after such
time shall be entitled to receive the aggregate number and kind of shares of
capital stock that, if such Right had been exercised immediately prior to such
date and at a time when the Preferred Stock transfer books of the Company were
open, the holder would have owned upon such exercise and been entitled to
receive by virtue of such dividend, subdivision, combination or
reclassification; provided, however, that in no event shall the consideration to
be paid upon the exercise of one Right be less than the aggregate par value of
the shares of Preferred Stock issuable upon exercise of one Right.  If an event
occurs that would require an adjustment under both Section 11(a)(i) and
Section 11(a)(ii), the adjustment provided for in this Section 11(a)(i) shall be
in addition to, and shall be made prior to, any adjustment required pursuant to
Section 11(a)(ii).

 

(ii)           Subject to Section 24, in the event any Person becomes an
Acquiring Person, each holder of a Right shall thereafter have a right to
receive, upon exercise thereof at a price equal to the Purchase Price in effect
immediately prior to such Person becoming an Acquiring Person multiplied by the
number of one one-thousandths of a share of Preferred Stock for which a Right is
then exercisable, in accordance with the terms of this Agreement and in lieu of
shares of Preferred Stock, such number of shares of Common Stock as shall equal
the result obtained by (A) multiplying such Purchase Price by the number of one
one-thousandths of a share of Preferred Stock for which a Right is then
exercisable and dividing that product by (B) 50% of the current market price per
share of the Common Stock on the date of the occurrence of such event; provided,
however, that if the transaction that would otherwise give rise to the
adjustment is also subject to the provisions of Section 13, then only the
provisions of Section 13 shall apply and no adjustment shall be made pursuant to
this Section 11(a)(ii); provided further, however, that the Purchase Price (as
so adjusted) and the number of shares of Common Stock so receivable upon
exercise of a Right (or, at the option of the Company, such number of one one-

 

18

--------------------------------------------------------------------------------


 

thousandths of a share of Preferred Stock) shall thereafter be subject to
further adjustment as appropriate in accordance with Section 11(f).  In the
event that any Person shall become an Acquiring Person and the Rights shall then
be outstanding, the Company shall not take any action that would eliminate or
diminish the benefits intended to be afforded by the Rights.  Notwithstanding
anything in this Agreement to the contrary, however, from and after the time
(the “invalidation time”) when any Person first becomes an Acquiring Person, any
Rights that are or were acquired or beneficially owned by any Acquiring Person
(or any Affiliate or Associate of any Acquiring Person), including, without
limitation, any such Rights when held by (1) a transferee of any Acquiring
Person (or any such Affiliate or Associate) who becomes a transferee after the
invalidation time, (2) a transferee of any Acquiring Person (or any such
Affiliate or Associate) who became a transferee prior to or concurrently with
the invalidation time pursuant to either (x) a transfer from the Acquiring
Person to holders of its equity securities or to any Person with whom it has any
continuing agreement, arrangement or understanding, written or otherwise,
regarding the transferred Rights or (y) a transfer that the Board determines is
part of a plan, arrangement or understanding, written or otherwise, that has the
purpose or effect of avoiding the provisions of this Section 11(a)(ii), or (3) a
subsequent transferee of any Person described in the foregoing clauses (1) or
(2), shall be null and void without any further action and any holder of such
Rights shall thereafter have no right to exercise such Rights under any
provision of this Agreement.  The Company shall use all reasonable efforts to
ensure that the provisions of this Section 11(a)(ii) are complied with, but
shall have no liability to any holder of Rights or other Person as a result of
its failure to make any determinations with respect to an Acquiring Person or
its Affiliates, Associates or transferees hereunder.  From and after the
invalidation time, no Right Certificate shall be issued pursuant to Section 3,
Section 6 or Section 7(d) that represents Rights beneficially owned by an
Acquiring Person whose Rights would be null and void pursuant to the preceding
sentence or any Associate or Affiliate thereof; no Right Certificate shall be
issued at any time upon the transfer of any Rights to an Acquiring Person whose
Rights would be null and void pursuant to the preceding sentence or any
Associate or Affiliate thereof or to any nominee of such Acquiring Person,
Associate or Affiliate; and any Right Certificate delivered to the Rights Agent
for transfer to an Acquiring Person or any Associate or Affiliate whose Rights
would be null and void pursuant to the provisions of this paragraph shall be
cancelled.

 

(iii)          The Company may, at its option, substitute for a share of Common
Stock issuable upon the exercise of Rights in accordance with
Section 11(a)(ii) a number of shares of Preferred Stock or fraction thereof such
that the current market price per share of one share of Preferred Stock
multiplied by such number or fraction is equal to the current market price per
share of one share of Common Stock.  In the event that there shall not be
sufficient shares of Common Stock issued but not outstanding or authorized but
unissued to permit the exercise in full of the Rights in accordance with
Section 11(a)(ii), the Board shall, with respect to such deficiency, to the
extent permitted by applicable law and any material agreements then in effect to
which the Company is a party, (A) determine the excess (such excess, the
“Spread”) of (1) the value of the shares of Common Stock issuable upon the
exercise of a Right in accordance with Section 11(a)(ii) (the “Current Value”)
over (2) the Purchase Price in effect immediately prior to such Person becoming
an Acquiring Person multiplied by the number of one one-thousandths of a share
of Preferred Stock for which a Right was exercisable immediately prior to such
Person becoming an Acquiring Person and (B) with respect to each Right (other
than Rights that have become null and void pursuant to Section 11(a)(ii)), make
adequate provision to substitute for

 

19

--------------------------------------------------------------------------------


 

the shares of Common Stock issuable in accordance with Section 11(a)(ii) upon
exercise of the Right and payment of the applicable Purchase Price, (1) cash,
(2) a reduction in such Purchase Price, (3) shares of Preferred Stock or other
equity securities of the Company (including, without limitation, shares or
fractions of shares of preferred stock that, by virtue of having dividend,
voting and liquidation rights substantially comparable to those of the shares of
Common Stock, are deemed in good faith by the Board to have substantially the
same value as the shares of Common Stock (such shares of Preferred Stock and
shares or fractions of shares of preferred stock are hereinafter referred to as
“Common Stock Equivalents”)), (4) debt securities of the Company, (5) other
assets or (6) any combination of the foregoing, having a value that, when added
to the value of the shares of Common Stock issued upon exercise of such Right,
shall have an aggregate value equal to the Current Value (less the amount of any
reduction in such Purchase Price), where such aggregate value has been
determined by the Board upon the advice of a nationally recognized investment
banking firm selected in good faith by the Board; provided, however, that if the
Company shall not make adequate provision to deliver value pursuant to clause
(B) above within thirty (30) days following the date on which any Person becomes
an Acquiring Person (the date on which any Person becomes an Acquiring Person
being the “Section 11(a)(ii) Trigger Date”), then the Company shall be obligated
to deliver, to the extent permitted by applicable law and any material
agreements then in effect to which the Company is a party, upon the surrender
for exercise of a Right and without requiring payment of such Purchase Price,
shares of Common Stock (to the extent available), and then, if necessary, such
number or fractions of shares of Preferred Stock (to the extent available) and
then, if necessary, cash, which shares and/or cash have an aggregate value equal
to the Spread.  If, upon any Person becoming an Acquiring Person, the Board
shall determine in good faith that it is likely that sufficient additional
shares of Common Stock could be authorized for issuance upon exercise in full of
the Rights, then, if the Board so elects, the thirty (30) day period set forth
above may be extended to the extent necessary, but not more than ninety (90)
days after the Section 11(a)(ii) Trigger Date, in order that the Company may
seek stockholder approval for the authorization of such additional shares (such
thirty (30) day period, as it may be extended, is herein called the
“Substitution Period”).  To the extent that the Company determines that some
action need be taken pursuant to the second and/or third sentence of this
Section 11(a)(iii), the Company (x) shall provide, subject to
Section 11(a)(ii) and the last sentence of this Section 11(a)(iii), that such
action shall apply uniformly to all outstanding Rights and (y) may suspend the
exercisability of the Rights until the expiration of the Substitution Period in
order to seek any authorization of additional shares and/or to decide the
appropriate form of distribution to be made pursuant to such second sentence and
to determine the value thereof.  In the event of any such suspension, the
Company shall issue a public announcement stating that the exercisability of the
Rights has been temporarily suspended, as well as a public announcement at such
time as the suspension is no longer in effect.  For purposes of this
Section 11(a)(iii), the value of the shares of Common Stock shall be the current
market price per share on the Section 11(a)(ii) Trigger Date and the per share
or fractional value of any Common Stock Equivalent shall be deemed to equal the
current market price per share of the Common Stock.  The Board may, but shall
not be required to, establish procedures to allocate the right to receive shares
of Common Stock upon the exercise of the Rights among holders of Rights pursuant
to this Section 11(a)(iii).

 

(b)           In case the Company shall fix a record date for the issuance of
rights, options or warrants to all holders of Preferred Stock entitling them
(for a period expiring within forty-five (45) calendar days after such record
date) to subscribe for or purchase Preferred Stock (or shares

 

20

--------------------------------------------------------------------------------


 

having economically equivalent rights, privileges and preferences as the
Preferred Stock (“equivalent preferred stock”)) or securities convertible into
Preferred Stock or equivalent preferred stock at a price per share of Preferred
Stock or equivalent preferred stock (or having a conversion price per share, if
a security convertible into Preferred Stock or equivalent preferred stock) less
than the current market price per share of the Preferred Stock on such record
date, the Purchase Price to be in effect after such record date shall be
determined by multiplying the Purchase Price in effect immediately prior to such
record date by a fraction, the numerator of which shall be the number of shares
of Preferred Stock and equivalent preferred stock outstanding on such record
date plus the number of shares of Preferred Stock that the aggregate offering
price of the total number of shares of Preferred Stock and/or equivalent
preferred stock so to be offered (and/or the aggregate initial conversion price
of the convertible securities so to be offered) would purchase at such current
market price and the denominator of which shall be the number of shares of
Preferred Stock and equivalent preferred stock outstanding on such record date
plus the number of additional shares of Preferred Stock and/or equivalent
preferred stock to be offered for subscription or purchase (or into which the
convertible securities so to be offered are initially convertible); provided,
however, that in no event shall the consideration to be paid upon the exercise
of one Right be less than the aggregate par value of the securities issuable
upon exercise of one Right.  In case such subscription price may be paid in
consideration part or all of which shall be in a form other than cash, the value
of such consideration shall be as determined in good faith by the Board, whose
determination shall be described in a written statement filed with the Rights
Agent.  Shares of Preferred Stock owned by or held for the account of the
Company shall not be deemed outstanding for the purpose of any such
computation.  Such adjustment shall be made successively whenever such a record
date is fixed; and in the event that such rights, options or warrants are not so
issued, the Purchase Price shall be adjusted to be the Purchase Price that would
then be in effect if such record date had not been fixed.

 

(c)           In case the Company shall fix a record date for the making of a
distribution to all holders of Preferred Stock (including any such distribution
made in connection with a consolidation or merger in which the Company is the
continuing or surviving corporation) of evidences of indebtedness or assets
(other than (i) a regular periodic cash dividend, the record date for which
occurs at a time when there is no Acquiring Person, or (ii) a regular periodic
cash dividend, the record date for which occurs at a time when there is an
Acquiring Person, at a rate not in excess of 125% of the rate of the last cash
dividend theretofore paid or (iii) a dividend payable in Preferred Stock) or
subscription rights or warrants (excluding those referred to in Section 11(b)),
the Purchase Price to be in effect after such record date shall be determined by
multiplying the Purchase Price in effect immediately prior to such record date
by a fraction, the numerator of which shall be the current market price per
share of the Preferred Stock on such record date, less the fair market value (as
determined in good faith by the Board, whose determination shall be described in
a written statement filed with the Rights Agent) of the portion of the assets or
evidences of indebtedness so to be distributed or of such subscription rights or
warrants applicable to one share of Preferred Stock and the denominator of which
shall be such current market price per share of the Preferred Stock; provided,
however, that in no event shall the consideration to be paid upon the exercise
of one Right be less than the aggregate par value of the shares of Preferred
Stock issuable upon exercise of one Right.  Such adjustments shall be made
successively whenever such a record date is fixed; and in the event that such

 

21

--------------------------------------------------------------------------------


 

distribution is not so made, the Purchase Price shall again be adjusted to be
the Purchase Price that would then be in effect if such record date had not been
fixed.

 

(d)           (i)  For the purpose of any computation hereunder, the “current
market price per share” of any security (a “Security”) on any date shall be
deemed to be the average of the daily closing prices per share of such Security
for the thirty (30) consecutive Trading Days (as such term is hereinafter
defined) immediately prior to such date; provided, however, that in the event
that the current market price per share of the Security is determined during the
period following the announcement by the issuer of such Security of (A) a
dividend or distribution on such Security payable in shares of such Security or
securities convertible into shares of such Security, or (B) any subdivision,
combination or reclassification of such Security, and prior to the expiration of
thirty (30) Trading Days after the ex-dividend date for such dividend or
distribution, or the record date for such subdivision, combination or
reclassification, then, and in each such case, the current market price per
share shall be appropriately adjusted to reflect the current market price per
share equivalent of such security.  The closing price for each day shall be the
last sale price, regular way, or, in case no such sale takes place on such day,
the average of the closing bid and ask prices, regular way, in either case
(1) as reported by the principal consolidated transaction reporting system with
respect to securities listed or admitted to trading on the New York Stock
Exchange, or (2) if the Security is not listed or admitted to trading on the New
York Stock Exchange, as reported by the principal consolidated transaction
reporting system with respect to securities listed on the principal national
securities exchange on which the Security is listed or admitted to trading, or
(3) if the Security is not listed or admitted to trading on any national
securities exchange, the last quoted price or, if not so quoted, the average of
the high bid and low ask prices in the over-the-counter market, as reported by
NASDAQ or such other system then in use, or (4) if on any such date the Security
is not quoted by any such organization, the average of the closing bid and ask
prices as furnished by a professional market maker making a market in the
Security selected by the Board or (5) if on any such date, no such market maker
is making a market in such Security, the fair market value of the Security on
such date as determined in good faith by the Board.  The term “Trading Day”
shall mean a day on which the principal national securities exchange on which
the Security is listed or admitted to trading is open for the transaction of
business or, if the Security is not listed or admitted to trading on any
national securities exchange, a Business Day.

 

(ii)  For the purpose of any computation hereunder, if the Preferred Stock is
publicly traded, the “current market price per share” of Preferred Stock shall
be determined in the same manner as set forth above for Common Stock in
Section 11(d)(i).  If the Preferred Stock is not publicly traded or if the
current market price per share of Preferred Stock cannot be determined in the
manner provided above but the Common Stock is publicly traded, the “current
market price per share” of Preferred Stock shall be conclusively deemed to be
the current market price per share of Common Stock (appropriately adjusted to
reflect any stock split, stock dividend or similar transaction occurring after
the Record Date), multiplied by one thousand.  If neither the Common Stock nor
the Preferred Stock is publicly held or so listed or traded, the “current market
price per share” of Preferred Stock shall mean the fair value per share as
determined in good faith by the Board, whose determination shall be described in
a written statement filed with the Rights Agent.

 

22

--------------------------------------------------------------------------------


 

(e)           No adjustment in the Purchase Price shall be required unless such
adjustment would require an increase or decrease of at least 1% in the Purchase
Price; provided, however, that any adjustments that by reason of this
Section 11(e) are not required to be made shall be carried forward and taken
into account in any subsequent adjustment.  All calculations under this
Section 11 shall be made to the nearest cent or to the nearest ten-thousandth of
a share of Common Stock or other share (other than Preferred Stock) or
ten-millionth of a share of Preferred Stock, as the case may be. Notwithstanding
the first sentence of this Section 11(e), any adjustment required by this
Section 11 shall be made no later than the earlier of (A) three years from the
date of the transaction that mandates such adjustment or (B) the Expiration
Date.

 

(f)            If as a result of an adjustment made pursuant to Section 11(a),
the holder of any Right thereafter exercised shall become entitled to receive
any shares of capital stock of the Company or of any Principal Party other than
shares of the Preferred Stock, thereafter the Purchase Price and the number of
such other shares so receivable upon exercise of any Right shall be subject to
adjustment from time to time in a manner and on terms as nearly equivalent as
practicable to the provisions with respect to the shares of the Preferred Stock
contained in Section 11(a), Section 11(b), Section 11(c), Section 11(e),
Section 11(h), Section 11(i) and Section 11(m), and the provisions of Section 7,
Section 9, Section 10, Section 13 and Section 14 with respect to the shares of
the Preferred Stock shall apply on like terms to any such other shares.

 

(g)           All Rights originally issued by the Company subsequent to any
adjustment made to the Purchase Price hereunder shall evidence the right to
purchase, at the adjusted Purchase Price, the number of one one-thousandths of a
share of the Preferred Stock purchasable from time to time hereunder upon
exercise of the Rights, all subject to further adjustment as provided herein.

 

(h)           Unless the Company shall have exercised its election as provided
in Section 11(i), upon each adjustment of the Purchase Price as a result of the
calculations made in Section 11(b) and Section 11(c), each Right outstanding
immediately prior to the making of such adjustment shall thereafter evidence the
right to purchase, at the adjusted Purchase Price per one one-thousandth of a
share of Preferred Stock, that number of one one-thousandths of a share of
Preferred Stock (calculated to the nearest ten-millionth) obtained by
(i) multiplying (x) the number of one one-thousandths of a share of Preferred
Stock purchasable upon exercise of a Right immediately prior to this adjustment
by (y) the Purchase Price in effect immediately prior to such adjustment of the
Purchase Price and (ii) dividing the product so obtained by the Purchase Price
in effect immediately after such adjustment of the Purchase Price.

 

(i)            The Company may elect on or after the date of any adjustment of
the Purchase Price to adjust the number of Rights, in substitution for any
adjustment in the number of one one-thousandths of a share of the Preferred
Stock purchasable upon the exercise of a Right.  Each of the Rights outstanding
after such adjustment of the number of Rights shall be exercisable for the
number of one one-thousandths of a share of Preferred Stock for which a Right
was exercisable immediately prior to such adjustment.  Each Right held of record
prior to such adjustment of the number of Rights shall become that number of
Rights (calculated to the nearest ten-millionth) obtained by dividing the
Purchase Price in effect immediately prior to adjustment of the Purchase Price
by the Purchase Price in effect immediately after the adjustment of the Purchase
Price.  The

 

23

--------------------------------------------------------------------------------


 

Company shall make a public announcement of its election to adjust the number of
Rights (with prompt written notice thereof to the Rights Agent), indicating the
record date for the adjustment to be made and, if known at the time, the amount
of the adjustment to be made. This record date may be the date on which the
Purchase Price is adjusted or any day thereafter, but, if the Right Certificates
have been issued, shall be at least ten (10) days later than the date of the
public announcement.  If Right Certificates have been issued, upon each
adjustment of the number of Rights pursuant to this Section 11(i), the Company
shall, as promptly as practicable, cause to be distributed to holders of record
of Right Certificates on such record date Right Certificates evidencing, subject
to Section 14, the additional Rights to which such holders shall be entitled as
a result of such adjustment, or, at the option of the Company, shall cause to be
distributed to such holders of record in substitution and replacement for the
Right Certificates held by such holders prior to the date of adjustment, and
upon surrender thereof, if required by the Company, new Right Certificates
evidencing all the Rights to which such holders shall be entitled after such
adjustment.  Right Certificates so to be distributed shall be issued, executed
and countersigned in the manner provided for herein and shall be registered in
the names of the holders of record of Right Certificates on the record date
specified in the public announcement.

 

(j)            Irrespective of any adjustment or change in the Purchase Price or
the number of one one-thousandths of a share of the Preferred Stock issuable
upon the exercise of the Rights, the Right Certificates theretofore and
thereafter issued may continue to express the Purchase Price per one
one-thousandth of a share of Preferred Stock and the number of one
one-thousandths of a share that were expressed in the initial Right Certificates
issued hereunder.

 

(k)           Before taking any action that would cause an adjustment reducing
the Purchase Price below one one-thousandth of the then par value, if any, of
the shares of the Preferred Stock issuable upon exercise of the Rights, the
Company shall take any corporate action that may, in the opinion of its counsel,
be necessary in order that the Company may validly and legally issue fully paid
and nonassessable shares of such Preferred Stock at such adjusted Purchase
Price.

 

(l)            In any case in which this Section 11 shall require that an
adjustment in the Purchase Price be made effective as of a record date for a
specified event, the Company may elect (with prompt written notice of such
election to the Rights Agent) to defer until the occurrence of such event the
issuing to the holder of any Right exercised after such record date the shares
of Preferred Stock, Common Stock and other capital stock or securities of the
Company, if any, issuable upon such exercise over and above the shares of the
Preferred Stock, Common Stock and other capital stock or securities of the
Company, if any, issuable upon such exercise on the basis of the Purchase Price
in effect prior to such adjustment; provided, however, that the Company shall
deliver to such holder a due bill or other appropriate instrument evidencing
such holder’s right to receive such additional shares upon the occurrence of the
event requiring such adjustment.

 

(m)          Notwithstanding anything in this Section 11 to the contrary, the
Company shall be entitled to make such reductions in the Purchase Price, in
addition to those adjustments expressly required by this Section 11, as and to
the extent that it, in its sole discretion, shall determine to be advisable in
order that any consolidation or subdivision of the Preferred Stock, issuance
wholly for cash of any shares of the Preferred Stock at less than the current
market price, issuance wholly for cash of any shares of the Preferred Stock or
securities that by their terms are

 

24

--------------------------------------------------------------------------------


 

convertible into or exchangeable for Preferred Stock, dividends on the Preferred
Stock payable in Preferred Stock or issuance of rights, options or warrants
referred to hereinabove in this Section 11, hereafter made by the Company to
holders of its Preferred Stock shall not be taxable to such stockholders.

 

(n)           In the event that at any time after the Record Date and prior to
the Distribution Date, the Company shall (i) declare or pay any dividend on the
Common Stock payable in Common Stock or (ii) effect a subdivision, combination
or consolidation of the Common Stock (by reclassification or otherwise than by
payment of dividends in Common Stock) into a greater or lesser number of shares
of Common Stock, then in any such case (A) the number of one one-thousandths of
a share of Preferred Stock purchasable after such event upon proper exercise of
each Right shall be determined by multiplying the number of one one-thousandths
of a share of Preferred Stock so purchasable immediately prior to such event by
a fraction, the numerator of which is the number of shares of Common Stock
outstanding immediately before such event and the denominator of which is the
number of shares of Common Stock outstanding immediately after such event, and
(B) each share of Common Stock outstanding immediately after such event shall
have issued with respect to it that number of Rights that each share of Common
Stock outstanding immediately prior to such event had issued with respect to
it.  The adjustments provided for in this Section 11(n) shall be made
successively whenever such a dividend is declared or paid or such a subdivision,
combination or consolidation is effected.  If an event occurs that would require
an adjustment under Section 11(a)(ii) and this Section 11(n), the adjustments
provided for in this Section 11(n) shall be in addition and prior to any
adjustment required pursuant to Section 11(a)(ii).

 

(o)           The Company agrees that, after the Shares Acquisition Date, it
will not, except as permitted by Section 23, Section 24 or Section 27, take (or
permit any subsidiary to take) any action if, at the time such action is taken,
it is reasonably foreseeable that such action will diminish substantially or
eliminate the benefits intended to be afforded by the Rights.

 

Section 12.             Certificate of Adjusted Purchase Price or Number of
Shares.  Whenever an adjustment is made as provided in Section 11 and
Section 13, the Company shall (a) promptly prepare a certificate setting forth
such adjustment and a brief written statement of the facts accounting for such
adjustment, (b) promptly file with the Rights Agent and with each transfer agent
for the Common Stock and the Preferred Stock a copy of such certificate and
(c) mail a brief summary thereof to each holder of a Right Certificate in
accordance with Section 26.  The Rights Agent shall be fully protected in
relying on any such certificate and on any adjustment or statement contained
therein and shall have no duty or liability with respect to and shall not be
deemed to have knowledge of such adjustment or event unless and until it shall
have received such certificate.

 

Section 13.             Consolidation, Merger or Sale or Transfer of Assets or
Earning Power.

 

(a)           In the event that, following the time at which any Person becomes
an Acquiring Person, (i) the Company shall consolidate with, or merge with and
into, any other Person (other than one or more of its wholly-owned
subsidiaries), (ii) any Person (other than one or more of its wholly-owned
subsidiaries) shall consolidate with or merge with and into the Company and the
Company shall be the continuing or surviving corporation of such merger and, in
connection

 

25

--------------------------------------------------------------------------------


 

with such merger, all or part of the Common Stock shall be changed into or
exchanged for stock or other securities of any other Person (or the Company) or
cash or any other property, or (iii) the Company shall sell or otherwise
transfer (or one or more of its subsidiaries shall sell or otherwise transfer),
in one or more transactions, assets or earning power aggregating 50% or more of
the assets or earning power of the Company and its subsidiaries (taken as a
whole) to any other Person (other than the Company or one or more of its
wholly-owned subsidiaries), then, and in each such case, proper provision shall
be made so that (A) each holder of a Right (other than Rights that have been
null and void pursuant to Section 11(a)(ii)) shall thereafter have the right to
receive, upon the exercise thereof at the Purchase Price in effect immediately
prior to such Person becoming an Acquiring Person multiplied by the number of
one one-thousandths of a share of Preferred Stock for which a Right would then
be exercisable (whether or not such Right was then exercisable) (each as
adjusted thereafter pursuant to Section 11(a)(i), Section 11(b), Section 11(c),
Section 11(f), Section 11(h), Section 11(i) and Section 11(m)), in accordance
with the terms of this Agreement and in lieu of shares of Preferred Stock, such
number of shares of validly issued, fully paid, non-assessable and freely
tradable Senior Voting Stock (as hereinafter defined) of the Principal Party (as
hereinafter defined) (including the Company as successor thereto or as the
surviving corporation), not subject to any liens, encumbrances, rights of call
or first refusal or other adverse claims, as shall be equal to the result
obtained by (1) multiplying such Purchase Price by the then number of one
one-thousandths of share of Preferred Stock for which a Right would then be
exercisable (whether or not such Right was then exercisable) (each as adjusted
thereafter pursuant to Section 11(a)(i), Section 11(b), Section 11(c),
Section 11(f), Section 11(h), Section 11(i) and Section 11(m)) and dividing that
product by (2) 50% of the current market price per share of the Senior Voting
Stock of such Principal Party (determined in the manner described in
Section 11(d)) on the date of consummation of such consolidation, merger, sale
or transfer; provided that the Purchase Price and the number of shares of Senior
Voting Stock of such Principal Party issuable upon exercise of each Right shall
be further adjusted as provided in Section 11(f) to reflect any events occurring
in respect of such Principal Party after the date of such consolidation, merger,
sale or transfer; (B) the Principal Party shall thereafter be liable for, and
shall assume, by virtue of such consolidation, merger, sale or transfer, all the
obligations and duties of the Company pursuant to this Agreement; (C) the term
“Company” shall thereafter be deemed to refer to such Principal Party, it being
specifically intended that the provisions of Section 11 shall apply to such
Principal Party following the occurrence of such consolidation, merger, sale or
transfer; and (D) such Principal Party shall take such steps (including, but not
limited to, the reservation of a sufficient number of shares of its Senior
Voting Stock in accordance with Section 9, with each reference to Preferred
Stock in Section 9 being deemed to be a reference to the shares of its Senior
Voting Stock) in connection with such consummation as may be necessary to assure
that the provisions hereof shall thereafter be applicable, as nearly as
reasonably may be, in relation to the shares of its Senior Voting Stock
thereafter deliverable upon the exercise of the Rights; provided that, upon the
subsequent occurrence of any consolidation, merger, sale or transfer of assets
or other extraordinary transaction in respect of such Principal Party, each
holder of a Right shall thereupon be entitled to receive, upon exercise of a
Right and payment of the Purchase Price as provided in this Section 13(a), such
cash, shares, rights, warrants and other property that such holder would have
been entitled to receive had such holder, at the time of such transaction, owned
the Senior Voting Stock of the Principal Party receivable upon the exercise of a
Right pursuant to this Section 13(a), and such Principal Party shall take such
steps (including, but not limited to, reservation of

 

26

--------------------------------------------------------------------------------


 

shares of stock) as may be necessary to permit the subsequent exercise of the
Rights in accordance with the terms hereof for such cash, shares, rights,
warrants and other property.

 

(b)           “Principal Party” shall mean (i) in the case of any transaction
described in Section 13(a)(i) or Section 13(a)(ii), (A) the Person that is the
issuer of any securities into which shares of Common Stock are converted in such
merger or consolidation (or, if there is more than one such issuer, the issuer
of such securities that has the greatest aggregate market value of securities
outstanding), or (B) if no securities are so issued, (1) the Person that is the
other party to the merger if such Person survives said merger (or, if there is
more than one such Person, such Person who has the greatest aggregate market
value of securities outstanding) or (2) if the Person that is the other party to
the merger does not survive the merger, the Person that does survive the merger
(including the Company if it survives) or (3) the Person resulting from the
consolidation and (ii) in the case of any transaction described in
Section 13(a)(iii), the Person that is the other party to such transaction or,
if more than one, the Person that is the party receiving the greatest portion of
the assets or earning power transferred pursuant to such transaction; provided,
however, that in any such case, if the Senior Voting Stock of such Person is not
at such time and has not been continuously over the preceding 12-month period
registered under Section 12 of the Exchange Act, then (w) if such Person is a
direct or indirect subsidiary of another Person the Senior Voting Stock of which
is and has been so registered, the term “Principal Party” shall refer to such
other Person; or (x) if such Person is a subsidiary, directly or indirectly, of
more than one Person and the Senior Voting Stock of any two or more of such
Persons is and has been so registered, the term “Principal Party” shall refer to
whichever of such Persons is the issuer of the Senior Voting Stock having the
greatest aggregate market value of shares outstanding; or (y) if such Person is
owned, directly or indirectly, by a joint venture formed by two or more Persons
that are not owned, directly or indirectly, by the same Person, the rules set
forth in clauses (w) and (x) above shall apply to each of the owners having an
interest in such joint venture as if such joint venture were a subsidiary of
both or all of such joint venturers and the Principal Party in each such chain
shall bear the obligations set forth in this Section 13 in the same ratio as
their direct or indirect interests in such joint venture bear to the total of
such interests.  “Senior Voting Stock” shall mean the capital stock (or equity
interest) of the Principal Party with the greatest voting power.

 

(c)           The Company shall not consummate any such consolidation, merger,
sale or transfer unless prior thereto the Company and such Principal Party or
Parties shall have executed and delivered to the Rights Agent a supplemental
agreement providing for the terms set forth in Section 13(a) and
Section 13(b) and further providing that, as soon as practicable after the date
of any consolidation, merger or sale or transfer of assets mentioned in
Section 13(a), the Principal Party or Parties will (i) prepare and file a
registration statement under the Securities Act with respect to the Rights and
the securities purchasable upon exercise of the Rights on an appropriate form,
will use its best efforts (A) to cause such registration statement to become
effective as soon as practicable after such filing, (B) to cause such
registration statement to remain effective (with a prospectus at all times
meeting the requirements of  the Securities Act) until the Expiration Date, and
(C) to similarly comply with applicable state securities laws, and use its best
efforts to list (or continue the listing of) the Rights and the securities
purchasable upon exercise of the Rights on a national securities exchange;
(ii) will deliver to holders of the Rights historical financial statements for
the Principal Party or Parties and each of its Affiliates that comply in all
respects with the requirements for registration on Form 10 (or any successor

 

27

--------------------------------------------------------------------------------


 

form) under the Exchange Act and (iii) obtain waivers of any rights of first
refusal or preemptive rights in respect of the Common Stock of the Principal
Party subject to purchase upon exercise of outstanding Rights.

 

(d)                                 If the Principal Party has a provision in
any of its authorized securities or in its certificate of incorporation or
by-laws or other instrument governing its affairs, which provision would have
the effect of (i) causing such Principal Party to issue (other than to holders
of Rights pursuant to this Section 13), in connection with, or as a consequence
of, the consummation of a transaction referred to in this Section 13, shares of
Senior Voting Stock or Senior Voting Stock equivalents of such Principal Party
at less than the then-current market price per share thereof or securities
exercisable for, or convertible into, Senior Voting Stock or Senior Voting Stock
equivalents of such Principal Party at less than such then-current market price
or (ii) providing for any special payment, tax or similar provision in
connection with the issuance of the Senior Voting Stock of such Principal Party
pursuant to the provisions of this Section 13, then, in such event, the Company
hereby covenants and agrees with each holder of Rights that it shall not
consummate any such transaction unless prior thereto the Company and such
Principal Party shall have executed and delivered to the Rights Agent a
supplemental agreement providing that the provision in question of such
Principal Party shall have been canceled, waived or amended, or that the
authorized securities shall be redeemed, so that the applicable provision will
have no effect in connection with, or as a consequence of, the consummation of
the proposed transaction.

 

(e)                                  The Company covenants and agrees that it
shall not, at any time after a Person first becomes an Acquiring Person, enter
into any transaction of the kind referred to in this Section 13 if (x) at the
time of such transaction there are any rights, warrants, instruments or
securities outstanding or any agreements or arrangements that, as a result of
the consummation of such transaction, would eliminate or substantially diminish
the benefits intended to be afforded by the Rights, (y) prior to, simultaneously
with or immediately after such transaction, the stockholders of the Person who
constitutes, or would constitute, the Principal Party for purposes of
Section 13(b) shall have received a distribution of Rights previously owned by
such Person or any of its Affiliates or Associates or (z) the form or nature of
organization of the Principal Party would preclude or limit the exercisability
of the Rights.  The provisions of this Section 13 shall similarly apply to
successive mergers or consolidations or sales or other transfers.

 

Section 14.                                      Fractional Rights and
Fractional Shares.

 

(a)                                  The Company shall not be required to issue
fractions of Rights or to distribute Right Certificates that evidence fractional
Rights.  In lieu of such fractional Rights, there shall be paid to the
registered holders of the Right Certificates, with regard to which such
fractional Rights would otherwise be issuable, an amount in cash equal to the
same fraction of the current market value of a whole Right. For the purposes of
this Section 14(a), the current market value of a whole Right shall be the
closing price of the Rights for the Trading Day immediately prior to the date on
which such fractional Rights would have been otherwise issuable.  The closing
price for any day shall be the last sale price, regular way, or, in case no such
sale takes place on such day, the average of the closing bid and ask prices,
regular way, in either case (i) as reported by the principal consolidated
transaction reporting system with respect to securities listed or admitted to
trading on the New York Stock Exchange, or (ii) if the Rights are not listed or

 

28

--------------------------------------------------------------------------------


 

admitted to trading on the New York Stock Exchange, as reported by the principal
consolidated transaction reporting system with respect to securities listed on
the principal national securities exchange on which the Rights are listed or
admitted to trading, or (iii) if the Rights are not listed or admitted to
trading on any national securities exchange, the last quoted price or, if not so
quoted, the average of the high bid and low ask prices in the over-the-counter
market, as reported by NASDAQ or such other system then in use, or (iv) if on
any such date the Rights are not quoted by any such organization, the average of
the closing bid and ask prices as furnished by a professional market maker
making a market in the Rights selected by the Board or (v) if on any such date,
no such market maker is making a market in the Rights, the fair market value of
the Rights on such date as determined in good faith by the Board.

 

(b)                                 The Company shall not be required to issue
fractions of shares of Preferred Stock (other than fractions that are integral
multiples of one one-thousandth of a share of Preferred Stock) upon exercise or
exchange of the Rights or to distribute certificates that evidence fractional
shares of Preferred Stock (other than fractions that are integral multiples of
one one-thousandth of a share of Preferred Stock).  Fractions of shares of
Preferred Stock in integral multiples of one one-thousandth of a share of
Preferred Stock may, at the election of the Company, be evidenced by depositary
receipts, pursuant to an appropriate agreement between the Company and a
depositary selected by it, provided that such agreement shall provide that the
holders of such depositary receipts shall have all the rights, privileges and
preferences to which they are entitled as beneficial owners of shares of
Preferred Stock.  In lieu of fractional shares that are not integral multiples
of one one-thousandth of a share of Preferred Stock, the Company shall pay to
the registered holders of Right Certificates with regard to which such
fractional shares would otherwise be issuable an amount in cash equal to the
same fraction of the current market value of a whole share of Preferred Stock. 
For purposes of this Section 14(b), the current market value of a whole share of
Preferred Stock shall be the closing price of a share of Preferred Stock (as
determined pursuant to the second sentence of Section 11(d)(i)) for the Trading
Day immediately prior to the date of such exercise or exchange).

 

(c)                                  The Company shall not be required to issue
fractions of shares of Common Stock upon exercise or exchange of the Rights or
to distribute certificates that evidence fractional shares of Common Stock.  In
lieu of such fractional shares, the Company shall pay to the registered holders
of Right Certificates with regard to which such fractional shares would
otherwise be issuable an amount in cash equal to the same fraction of the
current market value of a whole share of Common Stock.  For purposes of this
Section 14(c), the current market value of a whole share of Common Stock shall
be the closing price of a share of Common Stock (as determined pursuant to the
second sentence of Section 11(d)(i)) for the Trading Day immediately prior to
the date of such exercise or exchange).

 

(d)                                 The holder of a Right by the acceptance of
the Right expressly waives such holder’s right to receive any fractional Rights
or any fractional shares upon exercise of a Right (except as above provided).

 

(e)                                  Whenever a payment for fractional Rights or
fractional shares is to be made by the Rights Agent, the Company shall
(i) promptly prepare and deliver to the Rights Agent a certificate setting forth
in reasonable detail the facts related to such payments and the prices

 

29

--------------------------------------------------------------------------------


 

and/or formulas utilized in calculating such payments, and (ii) provide
sufficient monies to the Rights Agent in the form of fully collected funds to
make such payments.

 

Section 15.                                      Rights of Action.  All rights
of action in respect of this Agreement are vested in the respective registered
holders of the Right Certificates (and, prior to the Distribution Date, the
registered holders of the Common Stock); and any registered holder of any Right
Certificate (or, prior to the Distribution Date, of any certificate evidencing
shares of the Common Stock), without the consent of the Rights Agent or of the
registered holder of any other Right Certificate (or, prior to the Distribution
Date, of any certificate evidencing shares of the Common Stock), may, in such
holder’s own behalf and for such holder’s own benefit, enforce, and may
institute and maintain any suit, action or proceeding against the Company to
enforce this Agreement, or otherwise act in respect of such holder’s right to
exercise the Rights evidenced by such Right Certificate (or, prior to the
Distribution Date, by such certificate evidencing the Common Stock) in the
manner provided in such Right Certificate and in this Agreement.  Without
limiting the foregoing or any remedies available to the registered holders of
Rights, it is specifically acknowledged that the registered holders of Rights
would not have an adequate remedy at law for any breach of this Agreement and
will be entitled to specific performance of the obligations under, and
injunctive relief against actual or threatened violations of the obligations of
any Person subject to, this Agreement.

 

Notwithstanding anything in this Agreement to the contrary, neither the Company
nor the Rights Agent shall have any liability to any registered holder of a
Right or other Person as a result of the Company’s or the Rights Agent’s
inability to perform any of their respective obligations under this Agreement by
reason of any preliminary or permanent injunction or other order, judgment,
decree or ruling (whether interlocutory or final) issued by a court or by a
governmental, regulatory, self-regulatory or administrative agency or
commission, or any statute, rule, regulation or executive order promulgated or
enacted by any governmental authority, prohibiting or otherwise restraining
performance of such obligation.

 

Section 16.                                      Agreement of Right Holders. 
Every holder of a Right, by accepting the same, consents and agrees with the
Company and the Rights Agent and with every other holder of a Right that:

 

(a)                                  prior to the Distribution Date, the Rights
will be transferable only in connection with the transfer of the Common Stock;

 

(b)                                 after the Distribution Date, the Right
Certificates are transferable only on the registry books of the Rights Agent if
surrendered at the office of the Rights Agent designated for such purposes, duly
endorsed or accompanied by a proper instrument of transfer; and

 

(c)                                  the Company and the Rights Agent may deem
and treat the Person in whose name the Right Certificate (or, prior to the
Distribution Date, the associated Common Stock certificate) is registered as the
absolute owner thereof and of the Rights evidenced thereby (notwithstanding any
notations of ownership or writing on the Right Certificates or the associated
Common Stock certificates made by anyone other than the Company or the Rights
Agent) for all purposes whatsoever, and neither the Company nor the Rights Agent
shall be affected by any notice to the contrary.

 

30

--------------------------------------------------------------------------------


 

Section 17.                                      Right Certificate Holder Not
Deemed a Stockholder.  No holder, as such, of any Right Certificate shall be
entitled to vote, receive dividends or be deemed for any purpose the holder of
the Preferred Stock or any other securities of the Company that may at any time
be issuable on the exercise of the Rights represented thereby, nor shall
anything contained herein or in any Right Certificate be construed to confer
upon the holder of any Right Certificate, as such, any of the rights of a
stockholder of the Company or any right to vote for the election of directors or
upon any matter submitted to stockholders at any meeting thereof, or to give or
withhold consent to any corporate action, or to receive notice of meetings or
other actions affecting stockholders (except as provided in Section 23,
Section 24 or Section 25), or to receive dividends or subscription rights, or
otherwise, until the Right or Rights evidenced by such Right Certificate shall
have been exercised in accordance with the provisions hereof.

 

Section 18.                                      Concerning the Rights Agent. 
The Company agrees to pay to the Rights Agent reasonable compensation for all
services rendered by it hereunder and, from time to time, on demand of the
Rights Agent, its reasonable expenses and counsel fees and other disbursements
incurred in the administration and execution of this Agreement and the exercise
and performance of its duties hereunder.  The Company also agrees to indemnify
the Rights Agent for, and to hold it harmless against, any loss, liability, or
expense (including, without limitation, the reasonable fees and expenses of
legal counsel), incurred without gross negligence, bad faith or willful
misconduct on the part of the Rights Agent for any action taken, suffered or
omitted by the Rights Agent in connection with the acceptance, administration
and performance of its duties under this Agreement, including the costs and
expenses of defending against any claim of liability in the premises and the
enforcement of this indemnification.  This indemnification shall survive the
termination of this Agreement, the exercise of or expiration of the Rights and
the resignation, replacement or removal of the Rights Agent.

 

The Rights Agent shall be protected and shall incur no liability for or in
respect of any action taken, suffered or omitted by it in connection with its
administration of this Agreement in reliance upon any Right Certificate or
certificate for the Preferred Stock or for other securities of the Company,
instrument of assignment or transfer, power of attorney, endorsement, affidavit,
letter, notice, direction, consent, certificate, statement or other paper or
document believed by it to be genuine and to be signed, executed and, where
necessary, verified or acknowledged, by the proper person or persons or
otherwise upon the advice of counsel as set forth in Section 20.

 

Section 19.                                      Merger or Consolidation or
Change of Name of Rights Agent.  Any Person into which the Rights Agent or any
successor Rights Agent may be merged or with which it may be consolidated, or
any Person resulting from any merger or consolidation to which the Rights Agent
or any successor Rights Agent shall be a party, or any Person succeeding to the
appropriate business of the Rights Agent or any successor Rights Agent shall be
the successor to the Rights Agent under this Agreement without the execution or
filing of any paper or any further act on the part of any of the parties hereto,
provided that such Person would be eligible for appointment as a successor
Rights Agent under the provisions of Section 21.  In case at the time such
successor Rights Agent shall succeed to the agency created by this Agreement,
any of the Right Certificates shall have been countersigned but not delivered,
any such successor Rights Agent may adopt the countersignature of the
predecessor Rights Agent and deliver such Right Certificates so countersigned;
and in case at that time any of the Right Certificates shall not have been
countersigned, any successor Rights Agent may countersign such Right
Certificates either

 

31

--------------------------------------------------------------------------------


 

in the name of the predecessor Rights Agent or in the name of the successor
Rights Agent; and in all such cases such Right Certificates shall have the full
force provided in the Right Certificates and in this Agreement.

 

In case at any time the name of the Rights Agent shall be changed and at such
time any of the Right Certificates shall have been countersigned but not
delivered, the Rights Agent may adopt the countersignature under its prior name
and deliver Right Certificates so countersigned; and in case at that time any of
the Right Certificates shall not have been countersigned, the Rights Agent may
countersign such Right Certificates either in its prior name or in its changed
name; and in all such cases such Right Certificates shall have the full force
provided in the Right Certificates and in this Agreement.

 

Section 20.                                      Duties of Rights Agent.  The
Rights Agent undertakes the duties and obligations expressly imposed by this
Agreement upon the following terms and conditions, by all of which the Company
and the holders of Right Certificates, by their acceptance thereof, shall be
bound:

 

(a)                                  The Rights Agent may consult with the legal
counsel (who may be legal counsel for the Company), and the advice or opinion of
such counsel shall be full and complete authorization and protection to the
Rights Agent as to any action taken, suffered or omitted by it in accordance
with such advice or opinion.

 

(b)                                 Whenever in the performance of its duties
under this Agreement the Rights Agent shall deem it necessary or desirable that
any fact or matter be proved or established by the Company prior to taking or
suffering any action hereunder, such fact or matter (unless other evidence in
respect thereof be herein specifically prescribed) may be deemed to be
conclusively proved and established by a certificate signed by any one of the
Chairman of the Board, the President, any Vice President, the Treasurer or the
Secretary of the Company and delivered to the Rights Agent; and such certificate
shall be full and complete authorization and protection to the Rights Agent for
any action taken, suffered or omitted by it under the provisions of this
Agreement in reliance upon such certificate.

 

(c)                                  The Rights Agent shall be liable hereunder
for only its own gross negligence, bad faith or willful misconduct.  Anything to
the contrary notwithstanding, in no event shall the Rights Agent be liable for
special, punitive, indirect, consequential or incidental loss or damage of any
kind whatsoever (including but not limited to lost profits), even if the Rights
Agent has been advised of the likelihood of such loss or damage.  Any liability
of the Rights Agent under this Agreement will be limited to the aggregate amount
of fees paid by the Company to the Rights Agent.

 

(d)                                 The Rights Agent shall not be liable for or
by reason of any of the statements of fact or recitals contained in this
Agreement or in the Right Certificates (except its countersignature thereof) or
be required to verify the same, but all such statements and recitals are and
shall be deemed to have been made by the Company only.

 

(e)                                  The Rights Agent shall not be under any
responsibility in respect of the validity of this Agreement or the execution and
delivery hereof (except the due execution hereof by the

 

32

--------------------------------------------------------------------------------


 

Rights Agent) or in respect of the validity or execution of any Right
Certificate (except its countersignature thereof); nor shall it be responsible
for any breach by the Company of any covenant or condition contained in this
Agreement or in any Right Certificate; nor shall it be responsible for any
change in the exercisability of Rights (including any Rights becoming null and
void pursuant to Section 11(a)(ii)) or any adjustment in the terms of the Rights
(including the manner, method or amount thereof) provided for in Section 3,
Section 11, Section 13, Section 23 or Section 24, or the ascertaining of the
existence of facts that would require any such change or adjustment (except with
respect to the exercise of Rights evidenced by Right Certificates after actual
notice that such change or adjustment is required); nor shall it by any act
hereunder be deemed to make any representation or warranty as to the
authorization or reservation of any shares of the Preferred Stock to be issued
pursuant to this Agreement or any Right Certificate or as to whether any shares
of the Preferred Stock will, when issued, be validly authorized and issued,
fully paid and nonassessable.

 

(f)                                    The Company agrees that it will perform,
execute, acknowledge and deliver or cause to be performed, executed,
acknowledged and delivered all such further and other acts, instruments and
assurances as may reasonably be required by the Rights Agent for the carrying
out or performing by the Rights Agent of the provisions of this Agreement.

 

(g)                                 The Rights Agent is hereby authorized and
directed to accept instructions with respect to the performance of its duties
hereunder from the Chairman of the Board, the Chief Executive Officer, the
President, any Vice President, the Secretary or the Treasurer of the Company,
and such instructions shall be full authorization and protection to the Rights
Agent and the Rights Agent shall not be liable for or in respect of any action
taken, suffered or omitted by it in accordance with instructions of any such
officer or for any delay in acting while waiting for those instructions.  The
Rights Agent shall be fully authorized and protected in relying upon the most
recent instructions received by any such officer.  Any application by the Rights
Agent for written instructions from the Company may, at the option of the Rights
Agent, set forth in writing any action proposed to be taken, suffered or omitted
by the Rights Agent under this Agreement and the date on and/or after which such
action shall be taken or suffered or such omission shall be effective.  The
Rights Agent shall not be liable for any action taken or suffered by, or
omission of, the Rights Agent in accordance with a proposal included in any such
application on or after the date specified in such application (which date shall
not be less than five (5) Business Days after the date any officer of the
Company actually receives such application, unless any such officer shall have
consented in writing to an earlier date) unless, prior to taking any such action
(or the effective date in the case of an omission), the Rights Agent shall have
received written instructions in response to such application specifying the
action to be taken, suffered or omitted.

 

(h)                                 The Rights Agent and any stockholder,
director, officer or employee of the Rights Agent may buy, sell or deal in any
of the Rights or other securities of the Company or become pecuniarily
interested in any transaction in which the Company may be interested, or
contract with or lend money to the Company or otherwise act as fully and freely
as though it were not Rights Agent under this Agreement.  Nothing herein shall
preclude the Rights Agent from acting in any other capacity for the Company or
for any other Person.

 

33

--------------------------------------------------------------------------------


 

(i)                                     The Rights Agent may execute and
exercise any of the rights or powers hereby vested in it or perform any duty
hereunder either itself or by or through its attorneys or agents, and the Rights
Agent shall not be answerable or accountable for any act, default, neglect or
misconduct of any such attorneys or agents or for any loss to the Company
resulting from any such act, default, neglect or misconduct, absent gross
negligence, bad faith or willful misconduct in the selection and continued
employment thereof.

 

(j)                                     If, with respect to any Right
Certificate surrendered to the Rights Agent for exercise or transfer, the
certificate attached to the form of assignment or form of election to purchase,
as the case may be, has either not been completed or indicates that the Rights
are beneficially owned by an Acquiring Person or an Affiliate or Associate
thereof, the Rights Agent shall not take any further action with respect to such
requested exercise or transfer without first consulting with the Company.

 

(k)                                  The Rights Agent shall have no
responsibility to the Company, any holders of Rights or any holders of shares of
Preferred Stock or other securities for interest or earnings on any monies held
by the Rights Agent pursuant to this Agreement, except as otherwise specifically
agreed in a separate writing by the Company and the Rights Agent.

 

(l)                                     The Rights Agent shall not be required
to take notice or be deemed to have notice of any event or condition hereunder,
including, but not limited to, a Distribution Date, a Redemption Date, any
adjustment of the Purchase Price, the existence of an Acquiring Person or any
other event or condition that may require action by the Rights Agent, unless the
Rights Agent shall be specifically notified in writing of such event or
condition by the Company, and all notices or other instruments required by this
Agreement to be delivered to the Rights Agent must, in order to be effective, be
received by the Rights Agent as specified in Section 26, and in the absence of
such notice so delivered, the Rights Agent may conclusively assume no such event
or condition exists.

 

Section 21.                                      Change of Rights Agent.  The
Rights Agent or any successor Rights Agent may resign and be discharged from its
duties under this Agreement upon thirty (30) days’ notice in writing mailed to
the Company and to each transfer agent of the Common Stock and the Preferred
Stock by registered or certified mail.  In the event the transfer agency
relationship in effect between the Company and the Rights Agent terminates, the
Rights Agent will be deemed to have resigned automatically and be discharged
from its duties under this Agreement as of the effective date of such
termination.  The Company may remove the Rights Agent or any successor Rights
Agent upon thirty (30) days’ notice in writing, mailed to the Rights Agent or
successor Rights Agent, as the case may be, and to each transfer agent of the
Common Stock and the Preferred Stock by registered or certified mail.  The
Company will provide notice of any resignation (including any automatic
resignation) or removal of any Rights Agent to the holders of the Right
Certificates by first class mail as soon as practicable after such event.  If
the Rights Agent shall resign or be removed or shall otherwise become incapable
of acting, the Company shall appoint a successor to the Rights Agent.  If the
Company shall fail to make such appointment within a period of thirty (30) days
after giving notice of such removal or after it has been notified in writing of
such resignation or incapacity by the resigning or incapacitated Rights Agent or
by the holder of a Right Certificate (who shall, with such notice, submit such
holder’s Right Certificate for inspection by the Company), then the registered
holder of any Right

 

34

--------------------------------------------------------------------------------


 

Certificate may apply to any court of competent jurisdiction for the appointment
of a new Rights Agent.  Any successor Rights Agent, whether appointed by the
Company or by such a court, shall be a Person (or an Affiliate of such a Person)
organized and doing business under the laws of the United States or of the State
of Texas or the State of Massachusetts (or of any other state of the United
States so long as such Person is authorized to do business as a banking
institution in the State of Texas or the State of Massachusetts), in good
standing, that is authorized under such laws to exercise corporate trust powers
or stock transfer powers and is subject to supervision or examination by federal
or state authority and that has at the time of its appointment as Rights Agent a
combined capital and surplus of at least $50 million.  After appointment, the
successor Rights Agent shall be vested with the same powers, rights, duties and
responsibilities as if it had been originally named as Rights Agent without
further act or deed; but the predecessor Rights Agent shall deliver and transfer
to the successor Rights Agent any property at the time held by it hereunder, and
execute and deliver any further assurance, conveyance, act or deed necessary for
the purpose.  Not later than the effective date of any such appointment, the
Company shall file notice thereof in writing with the predecessor Rights Agent
and each transfer agent of the Common Stock or Preferred Stock, and mail a
notice thereof in writing to the registered holders of the Right Certificates. 
Failure to give any notice provided for in this Section 21, however, or any
defect therein, shall not affect the legality or validity of the resignation or
removal of the Rights Agent or the appointment of the successor Rights Agent, as
the case may be.

 

Section 22.                                      Issuance of New Right
Certificates.  Notwithstanding any of the provisions of this Agreement or of the
Rights to the contrary, the Company, at its option, may issue new Right
Certificates evidencing Rights in such form as may be approved by the Board to
reflect any adjustment or change in the Purchase Price and the number or kind or
class of shares or other securities or property purchasable under the Right
Certificates made in accordance with the provisions of this Agreement.  In
addition, in connection with the issuance or sale of Common Stock following the
Distribution Date and prior to the Expiration Date, the Company may, with
respect to shares of Common Stock so issued or sold pursuant to (a) the exercise
of stock options, (b) under any employee plan or arrangement, (c) the exercise,
conversion or exchange of securities, notes or debentures issued by the Company
or (d) a contractual obligation of the Company, in each case existing prior to
the Distribution Date, issue Right Certificates representing the appropriate
number of Rights in connection with such issuance or sale.

 

Section 23.                                      Redemption.

 

(a)                                  The Board (with the concurrent approval by
a majority of the members of the Special Independent Committee) may, at its
option, at any time prior to the Shares Acquisition Date, redeem all but not
less than all of the then outstanding Rights at a redemption price of $0.001 per
Right, appropriately adjusted to reflect any stock split, stock dividend or
similar transaction occurring after the Record Date (such redemption price being
hereinafter referred to as the “Redemption Price”).  The redemption of the
Rights may be made effective at such time, on such basis and with such
conditions as the Board in its sole discretion may establish.  The Company may,
at its option, pay the Redemption Price in cash, shares of Common Stock (based
on the current market price of the Common Stock at the time of redemption as
determined pursuant to Section 11(d)(i)) or any other form of consideration
deemed appropriate by the Board, or any combination thereof.

 

35

--------------------------------------------------------------------------------


 

(b)                                 If the Company receives a Qualified Offer
and the Board has not redeemed the outstanding Rights or exempted such Qualified
Offer from the terms of this Agreement or called a special meeting of
stockholders for the purpose of voting on whether or not to exempt such
Qualified Offer from the terms of this Agreement, in each case by the end of
ninety (90) days following the commencement of such Qualified Offer, and if the
Company receives, not earlier than ninety (90) days nor later than one hundred
twenty (120) days following the commencement of such Qualified Offer, a written
notice complying with the terms of this Section 23(b) (the “Special Meeting
Notice”), properly executed by the holders of record (or their duly authorized
proxy) of 10% or more of the shares of Common Stock then outstanding (excluding
shares of Common Stock beneficially owned by the Person making the Qualified
Offer and such Person’s Affiliates and Associates), directing the Board to
submit to a vote of stockholders at a special meeting of the stockholders of the
Company (a “Special Meeting”) a resolution authorizing the redemption of all,
but not less than all, of the then outstanding Rights at the Redemption Price
(the “Redemption Resolution”), then the Board shall take such actions as are
necessary or desirable to cause the Redemption Resolution to be submitted to a
vote of stockholders within ninety (90) Business Days following receipt by the
Company of the Special Meeting Notice (the “Special Meeting Period”), including
by including a proposal relating to adoption of the Redemption Resolution in the
proxy materials of the Company for the Special Meeting; provided, however, that
if the Company, at any time during the Special Meeting Period and prior to a
vote on the Redemption Resolution, enters into a Definitive Acquisition
Agreement, the Special Meeting Period may be extended (and any Special Meeting
called in connection therewith may be cancelled) if the Redemption Resolution
will be separately submitted to a vote at the same meeting as the Definitive
Acquisition Agreement.  For purposes of a Special Meeting Notice, the record
date for determining eligible holders of record of the Common Stock shall be the
ninetieth (90th) day following the commencement of a Qualified Offer.  Any
Special Meeting Notice must be delivered to the Secretary of the Company at the
principal executive offices of the Company and must set forth, as to the
stockholders of record executing such Special Meeting Notice, (i) the name and
address of such stockholders, as they appear on the Company’s books and records,
(ii) the number of shares of Common Stock that are owned of record by each of
such stockholders and (iii) in the case of Common Stock that is owned
beneficially by another Person, an executed certification by the holder of
record that such holder has executed such Special Meeting Notice only after
obtaining instructions to do so from such beneficial owner.  Subject to the
requirements of applicable law, the Board may take a position in favor of or
opposed to the adoption of the Redemption Resolution, or no position with
respect to the Redemption Resolution, as it determines to be appropriate in the
exercise of its fiduciary duties.  In the event that (A) no Person has become an
Acquiring Person prior to the effective date of redemption referred to below in
this sentence, (B) the Qualified Offer continues to be a Qualified Offer prior
to the last day of the Special Meeting Period (the “Outside Meeting Date”) and
(C) either (1) the Special Meeting is not held on or prior to the Outside
Meeting Date or (2) at the Special Meeting at which a quorum is present, the
holders of a majority of the shares of Common Stock outstanding as of the record
date for the Special Meeting selected by the Board (excluding shares of Common
Stock beneficially owned by the Person making the Qualified Offer and such
Person’s Affiliates and Associates) vote in favor of the Redemption Resolution,
then all of the Rights shall be deemed redeemed at the Redemption Price by such
failure to hold the Special Meeting or as a result of the adoption of the
Redemption Resolution by the stockholders of the Company (or the Board shall
take such other action as may be necessary to prevent the existence

 

36

--------------------------------------------------------------------------------


 

of the Rights from interfering with the consummation of the Qualified Offer),
such redemption to be effective, as the case may be, (x) as of the close of
business on the Outside Meeting Date if a Special Meeting is not held on or
prior to such date or (y) if a Special Meeting is held on or prior to the
Outside Meeting Date, as of the date on which the results of the vote adopting
the Redemption Resolution at the Special Meeting are certified as official by
the appointed inspectors of election for the Special Meeting.

 

(c)                                  Immediately upon the action of the Board
ordering the redemption of the Rights pursuant to Section 23(a) or the
effectiveness of a redemption of the Rights pursuant to Section 23(b), in either
case, without any further action and without any notice, the right to exercise
the Rights will terminate and each Right will thereafter represent only the
right to receive the Redemption Price.  The Company shall promptly give public
notice of any such redemption and, within ten (10) days after such action
causing a redemption of the Rights pursuant to Section 23(a) or Section 23(b),
the Company shall mail a notice of redemption to all the holders of the then
outstanding Rights at their last addresses as they appear upon the registry
books of the Rights Agent or, prior to the Distribution Date, on the registry
books of the transfer agent for the Common Stock.  Any notice that is mailed in
the manner herein provided shall be deemed given, whether or not the holder
receives the notice.  Each such notice of redemption will state the method by
which the payment of the Redemption Price will be made.  Notwithstanding the
foregoing, the failure to give, or any defect in, any notice required to be made
or given pursuant to this Section 23(c) shall not affect the validity of the
redemption of the Rights.

 

(d)                                 Neither the Company nor any of its
Affiliates or Associates may redeem, acquire or purchase for value any Rights at
any time in any manner other than that specifically set forth in this Section 23
or in Section 24, and other than in connection with the repurchase of Common
Stock prior to the Distribution Date.

 

Section 24.                                      Exchange.

 

(a)                                  The Board may, at its option, at any time
after any Person becomes an Acquiring Person, exchange all or part of the then
outstanding and exercisable Rights (which shall not include Rights that have
become null and void pursuant to the provisions of Section 11(a)(ii)) for shares
of Common Stock at an exchange ratio of one share of Common Stock per Right,
appropriately adjusted to reflect any stock split, stock dividend or similar
transaction occurring after the Record Date (such exchange ratio being
hereinafter referred to as the “Exchange Ratio”).  Notwithstanding the
foregoing, the Board shall not be empowered to effect such exchange at any time
after any Acquiring Person, together with all Affiliates and Associates of such
Acquiring Person, becomes the Beneficial Owner of 50% or more of the voting
power of the shares of Common Stock then outstanding.  From and after the
occurrence of an event specified in Section 13(a), any Rights that theretofore
have not been exchanged pursuant to this Section 24(a) shall thereafter be only
exercisable in accordance with Section 13 and may not be exchanged pursuant to
this Section 24(a).  The exchange of the Rights by the Board may be made
effective at such time, on such basis and with such conditions as the Board in
its sole discretion may establish.

 

(b)                                 Immediately upon the effectiveness of the
action of the Board ordering the exchange of any Rights pursuant to
Section 24(a) and without any further action and without any

 

37

--------------------------------------------------------------------------------


 

notice, the right to exercise such Rights shall terminate and the only right
thereafter of a holder of such Rights shall be to receive that number of shares
of Common Stock equal to the number of such Rights held by such holder
multiplied by the Exchange Ratio.  The Company shall promptly give public notice
of any such exchange; provided, however, that the failure to give, or any defect
in, such notice shall not affect the validity of such exchange.  The Company
promptly shall mail a notice of any such exchange by first class mail to all of
the holders of such Rights at their last addresses as they appear upon the
registry books of the Rights Agent.  Any notice that is mailed in the manner
herein provided shall be deemed given, whether or not the holder receives the
notice.  Each such notice of exchange will state the method by which the
exchange of Common Stock for Rights will be effected and, in the event of any
partial exchange, the number of Rights that will be exchanged.  Any partial
exchange shall be effected pro rata based on the number of Rights (other than
Rights that have become null and void pursuant to the provisions of
Section 11(a)(ii)) held by each holder of Rights.

 

(c)                                  The Company may, at its option, substitute
for a share of Common Stock issuable upon the exchange of Rights in accordance
with Section 24(a) a number of shares of Preferred Stock (or equivalent
preferred stock) or fraction thereof such that the current market price per
share of one share of Preferred Stock (or equivalent preferred stock) multiplied
by such number or fraction is equal to the current market price per share of
Common Stock as of the date of such exchange.  In the event that there shall be
insufficient shares of Common Stock issued but not outstanding or authorized but
unissued (and unreserved) to permit an exchange of Rights in accordance with
Section 24(a), the Company shall substitute, to the extent of such
insufficiency, for each share of Common Stock that would otherwise be issuable
upon the exchange of Rights in accordance with Section 24(a) a number of shares
of Preferred Stock (or equivalent preferred stock) or fraction thereof such that
the current market price per share of one share of Preferred Stock (or
equivalent preferred stock) multiplied by such number or fraction is equal to
the current market price per share of Common Stock as of the date of such
exchange.

 

Section 25.                                      Notice of Certain Events.  In
case the Company shall propose at any time following the Distribution Date
(a) to pay any dividend payable in stock of any class to the holders of its
Preferred Stock or to make any other distribution to the holders of its
Preferred Stock (other than a regular periodic cash dividend at a rate not in
excess of 125% of the rate of the last cash dividend theretofore paid), (b) to
offer to the holders of its Preferred Stock rights or warrants to subscribe for
or to purchase any additional shares of the Preferred Stock or shares of stock
of any class or any other securities, rights or options, (c) to effect any
reclassification of its Preferred Stock (other than a reclassification involving
only the subdivision or combination of outstanding Preferred Stock), (d) to
effect any consolidation or merger into or with, or to effect any sale or other
transfer (or to permit one or more of its subsidiaries to effect any sale or
other transfer), in one or more transactions, of more than 50% of the assets or
earning power of the Company and its subsidiaries (taken as a whole) to, any
other Person, (e) to effect the liquidation, dissolution or winding up of the
Company or (f) to declare or pay any dividend on the shares of Common Stock
payable in shares of Common Stock or to effect a subdivision, combination or
consolidation of the shares of Common Stock (by reclassification or otherwise
than by payment of dividends in shares of Common Stock), then, in each such
case, the Company shall give to each holder of a Right Certificate, in
accordance with Section 26, a notice of such proposed action, which shall
specify the record date for the purposes of such stock dividend, distribution of
rights or warrants, or the date on which such reclassification,

 

38

--------------------------------------------------------------------------------


 

consolidation, merger, sale, transfer, liquidation, dissolution, or winding up
is to take place and the date of participation therein by the holders of the
Common Stock and/or the Preferred Stock, if any such date is to be fixed, and
such notice shall be so given in the case of any action covered by clause (a) or
(b) above at least ten (10) days prior to the record date for determining
holders of the Preferred Stock for purposes of such action, and in the case of
any such other action, at least ten (10) days prior to the date of the taking of
such proposed action or the date of participation therein by the holders of the
Common Stock and/or the Preferred Stock, whichever shall be the earlier.  In
case the event set forth in Section 11(a)(ii) or Section 13 shall occur, then
the Company shall as soon as practicable thereafter give to each holder of a
Right, in accordance with Section 26, a notice of the occurrence of such event,
which shall specify the event and the consequences of the event to holders of
Rights under Section 11(a)(ii) or Section 13, as applicable.

 

Section 26.                                      Notices.  Notices or demands
authorized by this Agreement to be given or made by the Rights Agent or by the
holder of any Right Certificate to or on the Company shall be sufficiently given
or made if sent by overnight delivery service or first class mail, postage
prepaid, addressed (until another address is filed in writing with the Rights
Agent) as follows:

 

Idearc Inc.

2200 West Airfield Drive

D/FW Airport, Texas 75261

Attention:  Corporate Secretary

 

Subject to the provisions of Section 21, any notice or demand authorized by this
Agreement to be given or made by the Company or by the holder of any Right
Certificate to or on the Rights Agent shall be sufficiently given or made if
sent by overnight delivery service or first class mail, postage prepaid,
addressed (until another address is filed in writing with the Company) as
follows:

 

Computershare Trust Company, N.A.

250 Royall Street

Canton, Massachusetts 02021

Attention:  Client Services

 

Notices or demands authorized by this Agreement to be given or made by the
Company or the Rights Agent to the holder of any Right Certificate shall be
sufficiently given or made if sent by overnight delivery service or first class
mail, postage prepaid, addressed to such holder at the address of such holder as
shown on the registry books of the Company.

 

Section 27.                                      Supplements and Amendments. 
Except as otherwise provided in this Section 27, for so long as the Rights are
then redeemable, the Company may from time to time in its sole and absolute
discretion, and the Rights Agent shall if the Company so directs, supplement or
amend any provision of this Agreement in any respect without the approval of any
holders of the Rights.  At any time when the Rights are no longer redeemable,
except as otherwise provided in this Section 27, the Company (by action of the
Board) may, and the Rights Agent shall, if the Company so directs, supplement or
amend this Agreement without the approval of any holders of Rights in order to
(a) cure any ambiguity, (b) correct or supplement

 

39

--------------------------------------------------------------------------------


 

any provision contained herein that may be defective or inconsistent with any
other provisions herein, (c) shorten or lengthen any time period hereunder or
(d) change or supplement the provisions hereunder in any manner that the Company
may deem necessary or desirable; provided, however, that at any time when the
Rights are no longer redeemable, this Agreement shall not be supplemented or
amended in any manner that would adversely affect the interests of the holders
of Rights (which shall not include Rights that have become null and void
pursuant to the provisions of Section 11(a)(ii)) as such, cause this Agreement
to become amendable other than in accordance with this Section 27 or cause the
Rights to again become redeemable.  Upon the delivery of a certificate from an
appropriate officer of the Company that states that the proposed supplement or
amendment is in compliance with the terms of this Section 27, the Rights Agent
shall execute such supplement or amendment; provided that such supplement or
amendment does not adversely affect the rights, duties or obligations of the
Rights Agent under this Agreement.

 

Notwithstanding anything contained in this Agreement to the contrary, the Rights
Agent may, but shall not be obligated to, enter into any supplement or amendment
that affects the Rights Agent’s own rights, duties, obligations or immunities
under this Agreement.

 

Notwithstanding anything contained in this Agreement to the contrary, no
amendment to Section 1(t), and no other supplement or amendment to this
Agreement that specifically relates to one or more Grandfathered Persons, may be
effected without the approval of a majority of the members of the Special
Independent Committee.

 

Section 28.                                      Successors.  All the covenants
and provisions of this Agreement by or for the benefit of the Company or the
Rights Agent shall bind and inure to the benefit of their respective successors
and assigns hereunder.

 

Section 29.                                      Benefits of this Agreement. 
Nothing in this Agreement shall be construed to give to any Person other than
the Company, the Rights Agent and the registered holders of the Right
Certificates (and, prior to the Distribution Date, the registered holders of the
Common Stock) any legal or equitable right, remedy or claim under this
Agreement; but this Agreement shall be for the sole and exclusive benefit of the
Company, the Rights Agent and the registered holders of the Right Certificates
(and, prior to the Distribution Date, the registered holders of the Common
Stock).  Notwithstanding anything to the contrary set forth in this Agreement,
Paulson shall be an intended third party beneficiary with respect to
Section 1(t).

 

Section 30.                                      Determinations and Actions by
the Board.  The Board shall have the exclusive power and authority to administer
this Agreement and to exercise the rights and powers specifically granted to the
Board or to the Company, or as may be necessary or advisable in the
administration of this Agreement, including, without limitation, the right and
power to (a) interpret the provisions of this Agreement and (b) make all
determinations deemed necessary or advisable for the administration of this
Agreement (including, without limitation, a determination to redeem or not
redeem the Rights, to exchange or not exchange the Rights, or to amend this
Agreement).  All such actions, calculations, interpretations and determinations
(including, for purposes of clause (y) below, all omissions with respect to the
foregoing) that are done or made by the Board in good faith, shall (x) be final,
conclusive and binding on the Company, the Rights

 

40

--------------------------------------------------------------------------------


 

Agent, the holders of the Rights, as such, and all other Persons and (y) not
subject the Board to any liability to the holders of the Rights or any other
Person.

 

Section 31.                                      Severability.  If any term,
provision, covenant or restriction of this Agreement is held by a court of
competent jurisdiction or other authority to be invalid, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions of this
Agreement shall remain in full force and effect and shall in no way be affected,
impaired or invalidated; provided, however, that notwithstanding anything in
this Agreement to the contrary, if any such term, provision, covenant or
restriction is held by such court or authority to be invalid, void or
unenforceable and the Board determines in its good faith judgment that severing
the invalid language from this Agreement would adversely affect the purpose or
effect of this Agreement, the right of redemption set forth in Section 23 shall
be reinstated (with prompt notice to the Rights Agent) and shall not expire
until the close of business on the tenth (10th) Business Day following the date
of such determination by the Board.  Without limiting the foregoing, if any
provision requiring a specific group of directors of the Company to act is held
by any court of competent jurisdiction or other governmental or judicial
authority to be invalid, void or unenforceable, such determination shall then be
made by the full Board in accordance with applicable law and the Company’s
Amended and Restated Certificate of Incorporation and Amended and Restated
By-laws (as each may be amended from time to time).

 

Section 32.                                      Governing Law.  This Agreement
and each Right Certificate issued hereunder shall be deemed to be a contract
made under the laws of the State of Delaware and for all purposes shall be
governed by and construed in accordance with the laws of such state applicable
to contracts to be made and performed entirely within such state.

 

Section 33.                                      Descriptive Headings;
References.  Descriptive headings of the several sections of this Agreement are
inserted for convenience only and shall not control or affect the meaning or
construction of any of the provisions hereof.  Except as otherwise specifically
provided, any reference to any section or exhibit will be deemed to refer to
such section of or exhibit to this Agreement.

 

Section 34.                                      Counterparts.  This Agreement
may be executed in any number of counterparts and each of such counterparts
shall for all purposes be deemed to be an original, and all such counterparts
shall together constitute but one and the same instrument.

 

Section 35.                                      Force Majeure.  Notwithstanding
anything to the contrary contained herein, the Rights Agent shall not be liable
for any delays or failures in performance resulting from acts beyond its
reasonable control including, without limitation, acts of God, terrorist acts,
shortage of supply, breakdowns or malfunctions, interruptions or malfunction of
computer facilities, or loss of data due to power failures or mechanical
difficulties with information storage or retrieval systems, labor difficulties,
war, or civil unrest.

 

{Remainder of Page Left Intentionally Blank}

 

41

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Rights Agreement to be
duly executed and their respective seals to be hereunto affixed and attested,
all as of the day and year first above written.

 

Attest:

IDEARC INC.

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

COMPUTERSHARE TRUST COMPANY, N.A.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

42

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Certificate of Designations of Series A Junior Participating Preferred
Stock of Idearc Inc.

 

{See Attached}

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Right Certificate

 

Certificate No. R-                

                 Rights

 

NOT EXERCISABLE AFTER                        , 2012 OR EARLIER IF REDEMPTION OR
EXCHANGE OCCURS.  THE RIGHTS ARE SUBJECT, AT THE OPTION OF THE COMPANY, TO
REDEMPTION AT $0.001 PER RIGHT OR TO EXCHANGE, ON THE TERMS SET FORTH IN THE
RIGHTS AGREEMENT.  UNDER CERTAIN CIRCUMSTANCES, AS SET FORTH IN THE RIGHTS
AGREEMENT, RIGHTS BENEFICIALLY OWNED BY ACQUIRING PERSONS AND THEIR AFFILIATES
AND ASSOCIATES (AS SUCH TERMS ARE DEFINED IN SECTION 1 OF THE RIGHTS AGREEMENT)
OR ANY SUBSEQUENT HOLDER OF SUCH RIGHTS MAY BECOME NULL AND VOID.

 

Right Certificate

 

IDEARC INC.

 

This certifies that                                        or registered
assigns, is the registered owner of the number of Rights set forth above, each
of which entitles the owner thereof, subject to the terms, provisions and
conditions of the Rights Agreement dated as of                        , 2009
(the “Rights Agreement”) between IDEARC INC., a Delaware corporation (the
“Company”), and Computershare Trust Company, N.A., a national banking
association (the “Rights Agent”), to purchase from the Company at any time after
the Distribution Date (as such term is defined in the Rights Agreement) and
prior to the close of business (as such term is defined in the Rights Agreement)
on                        , 2012 at the office of the Rights Agent, or its
successors as Rights Agent, designated for such purposes, one one-thousandth of
one fully paid and non-assessable share of the Series A Junior Participating
Preferred Stock (the “Preferred Stock”) of the Company, at a purchase price of
$        .00 per one one-thousandth of one share (the “Purchase Price”), upon
presentation and surrender of this Right Certificate with the Form of Election
to Purchase duly executed.  The number of Rights evidenced by this Right
Certificate (and the number of one one-thousandths of a share of Preferred Stock
that may be purchased upon exercise thereof) set forth above, and the Purchase
Price per share set forth above, are the number and Purchase Price as of
                       , 2009, based on the shares of the Preferred Stock of the
Company as constituted at such date.

 

As provided in the Rights Agreement, the Purchase Price, the number and kind or
class of shares of stock of the Company that may be purchased upon the exercise
of the Rights evidenced by this Right Certificate are subject to modification
and adjustment upon the happening of certain events.

 

1

--------------------------------------------------------------------------------


 

This Right Certificate is subject to all of the terms, provisions and conditions
of the Rights Agreement, which terms, provisions and conditions are hereby
incorporated herein by reference and made a part hereof and to which Rights
Agreement reference is hereby made for a full description of the rights,
limitations of rights, obligations, duties and immunities hereunder of the
Rights Agent, the Company and the holders of the Right Certificates.  Copies of
the Rights Agreement are on file at the principal executive offices of the
Company and the office of the Rights Agent.

 

This Right Certificate, with or without other Right Certificates, upon surrender
at the office of the Rights Agent designated for such purposes, may be exchanged
for another Right Certificate or Right Certificates of like tenor and date
evidencing Rights entitling the holder to purchase a like aggregate number of
shares of the Preferred Stock as the Rights evidenced by the Right Certificate
or Right Certificates surrendered shall have entitled such holder to purchase.

 

If this Right Certificate shall be exercised in part, the holder shall be
entitled to receive upon surrender hereof another Right Certificate or Right
Certificates for the number of whole Rights not exercised.

 

Subject to the provisions of the Rights Agreement, the Rights evidenced by this
Certificate may, but are not required to, be (i) redeemed by the Company at its
option at a redemption price of $0.001 per Right or (ii) exchanged by the
Company in whole or in part for shares of Preferred Stock or Common Stock, par
value $0.01 per share, of the Company.

 

No fractional shares of the Preferred Stock or Common Stock will be issued upon
the exercise of any Right or Rights evidenced hereby (other than fractions that
are integral multiples of one one-thousandth of one share of Preferred Stock,
which may, at the election of the Company, be evidenced by depositary receipts),
but in lieu thereof a cash payment will be made as provided in the Rights
Agreement.

 

No holder of this Right Certificate shall be entitled to vote or receive
dividends or be deemed for any purpose the holder of the Preferred Stock or of
any other securities of the Company that may at any time be issuable on the
exercise hereof, nor shall anything contained in the Rights Agreement or herein
be construed to confer upon the holder hereof, as such, any of the rights of a
stockholder of the Company or any right to vote for the election of directors or
upon any matter submitted to stockholders at any meeting thereof, or to receive
notice of meetings or other actions affecting stockholders (except as provided
in the Rights Agreement), or to receive dividends or subscription rights, or
otherwise, until the Right or Rights evidenced by this Right Certificate shall
have been exercised as provided in the Rights Agreement.

 

This Right Certificate shall not be valid or obligatory for any purpose until it
shall have been countersigned by the Rights Agent.

 

2

--------------------------------------------------------------------------------


 

WITNESS the facsimile signature of the proper officers of the Company and its
corporate seal.

 

Dated as of                               , 20        .

 

Attest:

IDEARC INC.

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Countersigned:

 

 

 

COMPUTERSHARE TRUST COMPANY, N.A.

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Authorized Signature

 

 

 

 

3

--------------------------------------------------------------------------------


 

[Form of Reverse Side of Right Certificate]

 

FORM OF ASSIGNMENT

 

(To be executed by the registered holder if such holder desires to transfer the
Right Certificate)

 

FOR VALUE RECEIVED
                                                                                        
hereby sells, assigns and transfers
unto                                                                                                                                                                                                                

 

(Please print name and address of transferee)

 

this Right Certificate, together with all right, title and interest therein, and
does hereby irrevocably constitute and appoint
                                                               Attorney, to
transfer the within Right Certificate on the books of the within-named Company,
with full power of substitution.

 

Dated:                                       , 20   

 

 

 

 

Signature

 

(Signature must conform in all respects to the name of holder as written upon
the face  of this Right Certificate, without alteration or enlargement or any
change whatsoever.)

 

 

Signature Guaranteed:

 

Signatures must be guaranteed by an “eligible guarantor institution” as defined
in Rule 17Ad-15 promulgated under the Securities Exchange Act of 1934, as
amended.

 

 

(to be completed if applicable)

 

The undersigned hereby certifies that the Rights evidenced by this Right
Certificate are not beneficially owned by an Acquiring Person or an Affiliate or
Associate thereof (as defined in the Rights Agreement).

 

 

 

 

 

Signature

 

4

--------------------------------------------------------------------------------


 

FORM OF ELECTION TO PURCHASE

 

(To be executed by the registered holder if such holder desires to exercise the
Right Certificate)

 

TO:  IDEARC INC.

 

The undersigned hereby irrevocably elects to exercise
                                                 Rights represented by this
Right Certificate to purchase the shares of the Preferred Stock issuable upon
the exercise of such Rights and requests that certificates for such shares be
issued in the name of:

 

[Please insert social security or other identifying number]

 

 

 

(Please print name and address)

 

If such number of Rights shall not be all the Rights evidenced by this Right
Certificate, a new Right Certificate for the balance remaining of such Rights
shall be registered in the name of and delivered to:

 

[Please insert social security or other identifying number]

 

 

 

(Please print name and address)

 

Dated:                                       , 20       

 

 

 

 

Signature

 

(Signature must conform in all respects to the name of holder as written upon
the face of this Right Certificate, without alteration or enlargement or any
change whatsoever.)

 

 

Signature Guaranteed:

 

Signatures must be guaranteed by an “eligible guarantor institution” as defined
in Rule 17Ad-15 promulgated under the Securities Exchange Act of 1934, as
amended.

 

 

(to be completed if applicable)

 

The undersigned hereby certifies that the Rights evidenced by this Right
Certificate are not beneficially owned by an Acquiring Person or an Affiliate or
Associate thereof (as defined in the Rights Agreement).

 

 

 

 

Signature

 

5

--------------------------------------------------------------------------------


 

Exhibit C

 

IDEARC INC.

 

SUMMARY OF RIGHTS TO PURCHASE PREFERRED STOCK

 

On                        , 2009, the Board of Directors of IDEARC INC. (the
“Company”) declared a dividend distribution of one preferred stock purchase
right (a “Right”) for each outstanding share of common stock, $0.01 par value,
of the Company (the “Common Stock”).  The distribution is payable at 5:00 p.m.,
Eastern time, on                        , 2009 to the stockholders of record at
5:00 p.m., Eastern time, on                        , 2009 (the “Record Date”). 
Each Right entitles the registered holder to purchase from the Company one
one-thousandth of a share of the Company’s Series A Junior Participating
Preferred Stock (the “Preferred Stock”) at a price of $        .00 per one
one-thousandth of a share of Preferred Stock (the “Purchase Price”), subject to
adjustment.  The description and terms of the Rights are set forth in a Rights
Agreement dated                        , 2009 (the “Rights Agreement”), between
the Company and Computershare Trust Company, N.A., as Rights Agent (the “Rights
Agent”).

 

A copy of the Rights Agreement has been filed with the Securities and Exchange
Commission as an Exhibit to a Registration Statement on Form 8-A dated
                       , 2009.  Copies of the Rights Agreement are available
free of charge from the Rights Agent, Computershare Trust Company, N.A.  The
following summary description of the Rights does not purport to be complete and
is qualified in its entirety by reference to the Rights Agreement, which is
hereby incorporated herein by reference.

 

Until the close of business on the Distribution Date, the Rights will be
evidenced, with respect to any of the Common Stock certificates outstanding as
of the Record Date, by such Common Stock certificate with a copy of this Summary
of Rights.  The “Distribution Date” will be the earlier to occur of (i) the
tenth (10th) day following a public announcement that a person or group of
affiliated or associated persons (an “Acquiring Person”) has acquired beneficial
ownership (which includes for this purpose stock referenced in derivative
transactions and securities) of 20% or more of the outstanding shares of the
Common Stock (the “Shares Acquisition Date”) or (ii) the tenth (10th) business
day (or such later date as may be determined by action of the Board of Directors
prior to such time as any person or group of affiliated or associated persons
becomes an Acquiring Person) after the commencement of, or announcement of an
intention to commence, a tender offer or exchange offer the consummation that
would result in any person becoming an Acquiring Person.  The several investment
funds and accounts managed by Paulson & Co. Inc., together with any affiliates
thereof (collectively, “Paulson”) will not be deemed to be an “Acquiring Person”
so long as Paulson does not beneficially own more than a specified percentage of
the outstanding shares of the Common Stock (which percentage will in no event
exceed 45%) and meets certain other conditions specified in the Rights
Agreement.

 

The Rights Agreement provides that, until the Distribution Date (or earlier
redemption or expiration of the Rights), the Rights will be transferable only in
connection with the transfer of the Common Stock.  Until the Distribution Date
(or earlier redemption or expiration of the Rights), new Common Stock
certificates issued after the Record Date, upon transfer or new

 

1

--------------------------------------------------------------------------------


 

issuance of the Common Stock, will contain a notation incorporating the Rights
Agreement by reference.  Until the Distribution Date (or earlier redemption or
expiration of the Rights), the surrender for transfer of any of the Common Stock
certificates outstanding as of the Record Date, even without a copy of this
Summary of Rights, will also constitute the transfer of the Rights associated
with the Common Stock represented by such certificate.  As soon as practicable
following the Distribution Date, separate certificates evidencing the Rights
(“Right Certificates”) will be mailed to holders of record of the Common Stock
as of the close of business on the Distribution Date and such separate Right
Certificates alone will evidence the Rights.

 

The Rights are not exercisable until the Distribution Date.  The Rights will
expire on the earlier of (i)                        , 2012 and
(ii)                        , 2010, if and only if Stockholder Approval has not
been obtained on or prior to such date (as applicable, the “Expiration Date”),
unless the Expiration Date is extended or unless earlier redeemed or exchanged
by the Company, in each case as described below.

 

Each share of Preferred Stock purchasable upon exercise of the Rights will have
a preferential quarterly dividend rate equal to the greater of $1.00 per share
and 1,000 times the dividend declared on one share of the Common Stock.  In the
event of liquidation, the holders of the Preferred Stock will receive a
preferential liquidation payment of $1,000 per share plus accrued and unpaid
dividends thereon, but will be entitled to receive an aggregate liquidation
payment equal to 1,000 times the payment made on one share of Common Stock.

 

Each share of Preferred Stock will have 1,000 votes voting together with the
Common Stock.  Finally, in the event of any merger, consolidation or other
transaction in which shares of Common Stock are exchanged, each share of
Preferred Stock will be entitled to receive 1,000 times the amount received per
one share of Common Stock.  The Rights are protected by customary anti-dilution
provisions.  Because of the nature of the Preferred Stock dividend, liquidation
and voting rights, the value of the one one-thousandth interest in a share of
Preferred Stock purchasable upon exercise of each Right should approximate the
value of one share of Common Stock.

 

The Purchase Price payable, and the number of shares of the Preferred Stock or
other securities or property issuable, upon exercise of the Rights are subject
to adjustment from time to time to prevent dilution (i) in the event of a stock
dividend on, or a subdivision, combination or reclassification of the Preferred
Stock, (ii) upon the grant to holders of the Preferred Stock of certain rights
or warrants to subscribe for shares of the Preferred Stock or convertible
securities at less than the current market price of the Preferred Stock or
(iii) upon the distribution to holders of the Preferred Stock of evidences of
indebtedness or assets (excluding regular periodic cash dividends out of
earnings or retained earnings at a rate not in excess of 125% of the rate of the
last cash dividend theretofore paid or dividends payable in the Preferred Stock)
or of subscription rights or warrants (other than those referred to above).

 

The number of outstanding Rights and the number of one one-thousandths of a
share of Preferred Stock issuable upon exercise of each Right are also subject
to adjustment in the event of a stock split of the Common Stock or a stock
dividend on the Common Stock payable in

 

2

--------------------------------------------------------------------------------


 

shares of Common Stock or subdivisions, consolidations or combinations as of the
Common Stock occurring, in any such case, prior to the Distribution Date.

 

In the event that the Company is acquired in a merger or other business
combination transaction or 50% or more of its assets or earning power are sold
after a person or group has become an Acquiring Person, proper provision will be
made so that each holder of a Right will thereafter have the right to receive,
upon the exercise thereof at the Purchase Price, that number of shares of the
senior voting stock of the acquiring company that at the time of such
transaction would have a market value of two times the Purchase Price.  In the
event that any person or group of affiliated or associated persons becomes an
Acquiring Person, proper provision will be made so that each holder of a Right,
other than Rights that were or are beneficially owned by the Acquiring Person
(which will thereafter be null and void), will thereafter have the right to
receive upon exercise that number of shares of the Common Stock having a market
value of two times the Purchase Price.

 

With certain exceptions, no adjustment in the Purchase Price will be required
until cumulative adjustments require an adjustment of at least 1% in such
Purchase Price.  No fractional shares of Preferred Stock or Common Stock will be
issued (other than fractions that are integral multiples of one one-thousandth
of a share of Preferred Stock, which may, at the election of the Company, be
evidenced by depositary receipts) and, in lieu thereof, an adjustment in cash
will be made based on the market price of the Preferred Stock or Common Stock,
as applicable, on the last trading date prior to the date of exercise.

 

At any time after any person or group becomes an Acquiring Person and prior to
the acquisition by such person or group of 50% or more of the outstanding shares
of Common Stock, the Board may exchange the Rights (other than Rights owned by
such person or group that will have become null and void) in whole or in part,
at an exchange ratio of one share of Common Stock (or, if there is an
insufficient number of issued but not outstanding or authorized but unissued
shares of Common Stock to permit such exchange, then one one-thousandth of a
Preferred Share) per Right (subject to adjustment).

 

At any time prior to 5:00 p.m., Eastern time, on the earlier of (i) the Shares
Acquisition Date and (ii) the Expiration Date, the Board may redeem the Rights
in whole, but not in part, at a price of $0.001 per Right (the “Redemption
Price”).  In addition, if a Qualified Offer (as described below) is made, the
record holders of 10% or more of the outstanding shares of Common Stock may
direct the Board to call a special meeting of stockholders to consider a
resolution authorizing a redemption of all Rights.  If the special meeting is
not held within ninety (90) days of being called or if, at the special meeting,
the holders of a majority of the shares of Common Stock outstanding (other than
shares held by the offeror and its affiliated and associated persons) vote in
favor of the redemption of the Rights, then the Board will redeem the Rights or
take such other action as may be necessary to prevent the Rights from
interfering with the consummation of the Qualified Offer.

 

A Qualified Offer is an offer determined by a majority of the independent
directors on the Board to be a fully financed offer for all outstanding shares
of Common Stock at a per share offer price that exceeds the greatest of certain
price thresholds specified in the Rights Agreement and that the Board, upon the
advice of a nationally recognized investment banking firm, does not

 

3

--------------------------------------------------------------------------------


 

deem to be either unfair or inadequate.  A Qualified Offer is conditioned upon a
minimum of at least two-thirds of the outstanding shares of Common Stock not
held by the offeror (and its affiliated and associated persons) being tendered
and not withdrawn, with a commitment to acquire all shares of Common Stock not
tendered for the same consideration.  If the Qualified Offer includes non-cash
consideration, such consideration must consist solely of freely-tradeable common
stock of a publicly traded company, and the board and its representatives must
be given access to conduct a due diligence review of the offeror to determine
whether the consideration is fair and adequate.  A Qualified Offer must also
remain open for at least one hundred twenty (120) days following commencement.

 

Immediately upon the action of the Board to redeem or exchange the Rights, the
Company shall make announcement thereof, and upon such action, the right to
exercise the Rights will terminate and the only right of the holders of Rights
will be to receive the Redemption Price, or the shares of Common Stock or
Preferred Stock exchangeable for the Rights, as applicable.

 

Until a Right is exercised, the holder thereof, as such, will have no rights as
a stockholder of the Company, including, without limitation, the right to vote
or to receive dividends.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT F

 

 

 

AMENDED AND RESTATED BY-LAWS

 

OF

 

IDEARC INC.

 

 

Effective as of December [    ], 2009

 

 

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED BY-LAWS

 

OF

 

IDEARC INC.

 

Table of Contents

 

 

 

Page

 

 

 

Article I

Offices and Fiscal Year

 

1

 

 

 

 

Section 1.01.

Registered Office

 

1

 

 

 

 

Section 1.02.

Other Offices

 

1

 

 

 

 

Section 1.03.

Fiscal Year

 

1

 

 

 

 

Article II

Stockholders

 

1

 

 

 

 

Section 2.01.

Place of Meeting

 

1

 

 

 

 

Section 2.02.

Annual Meetings

 

1

 

 

 

 

Section 2.03.

Special Meetings

 

1

 

 

 

 

Section 2.04.

Notice of Meeting

 

2

 

 

 

 

Section 2.05.

Director Nominations and Other Business

 

3

 

 

 

 

Section 2.06.

Quorum, Adjournment and Manner of Acting

 

7

 

 

 

 

Section 2.07.

Treasury Stock

 

8

 

 

 

 

Section 2.08.

Organization

 

8

 

 

 

 

Section 2.09.

Conduct of Business

 

8

 

 

 

 

Section 2.10.

Voting

 

8

 

 

 

 

Section 2.11.

Voting Lists

 

9

 

 

 

 

Section 2.12.

Inspectors of Election

 

9

 

 

 

 

Article III

Board of Directors

 

9

 

 

 

 

Section 3.01.

Powers

 

9

 

 

 

 

Section 3.02.

Number

 

9

 

 

 

 

Section 3.03.

Term of Office

 

9

 

 

 

 

Section 3.04.

Vacancies

 

10

 

i

--------------------------------------------------------------------------------


 

Section 3.05.

Removal

 

10

 

 

 

 

Section 3.06.

Resignations

 

10

 

 

 

 

Section 3.07.

Organization

 

10

 

 

 

 

Section 3.08.

Place of Meeting

 

10

 

 

 

 

Section 3.09.

Regular Meetings

 

10

 

 

 

 

Section 3.10.

Special Meetings

 

10

 

 

 

 

Section 3.11.

Notice

 

11

 

 

 

 

Section 3.12.

Quorum, Manner of Acting and Adjournment

 

11

 

 

 

 

Section 3.13.

Unanimous Written Consent

 

11

 

 

 

 

Section 3.14.

Conference Telephone Meetings

 

11

 

 

 

 

Section 3.15.

Committees of the Board

 

11

 

 

 

 

Section 3.16.

Compensation

 

12

 

 

 

 

Section 3.17.

Chairman of the Board

 

12

 

 

 

 

Section 3.18.

Institutional Nominated Director

 

12

 

 

 

 

Article IV

Officers

 

12

 

 

 

 

Section 4.01.

Officers

 

12

 

 

 

 

Section 4.02.

Election and Term of Office

 

13

 

 

 

 

Section 4.03.

Removal and Resignation

 

13

 

 

 

 

Section 4.04.

Vacancies

 

13

 

 

 

 

Section 4.05.

Compensation

 

13

 

 

 

 

Section 4.06.

Chief Executive Officer

 

13

 

 

 

 

Section 4.07.

President

 

13

 

 

 

 

Section 4.08.

Vice Presidents

 

13

 

 

 

 

Section 4.09.

Secretary

 

14

 

 

 

 

Section 4.10.

Treasurer

 

14

 

 

 

 

Section 4.11.

Assistant Secretaries and Assistant Treasurers

 

14

 

 

 

 

Article V

Stock

 

14

 

 

 

 

Section 5.01.

Uncertificated Shares

 

14

 

 

 

 

Section 5.02.

Transfer

 

15

 

 

 

 

Section 5.03.

Lost, Stolen, Destroyed or Mutilated Certificates

 

15

 

ii

--------------------------------------------------------------------------------


 

Section 5.04.

Record Holder of Shares

 

15

 

 

 

 

Section 5.05.

Record Date

 

15

 

 

 

 

Article VI

Indemnification

 

16

 

 

 

 

Section 6.01.

Right to Indemnification

 

16

 

 

 

 

Section 6.02.

Presumptions and Effect of Certain Proceedings

 

16

 

 

 

 

Section 6.03.

Advancement of Expenses

 

17

 

 

 

 

Section 6.04.

Remedies of the Indemnitee

 

17

 

 

 

 

Section 6.05.

Definitions

 

18

 

 

 

 

Section 6.06.

Insurance

 

18

 

 

 

 

Section 6.07.

Scope of Indemnification

 

18

 

 

 

 

Section 6.08.

Reliance on Provisions

 

19

 

 

 

 

Section 6.09.

Indemnification of Other Employees

 

19

 

 

 

 

Section 6.10.

Severability

 

19

 

 

 

 

Section 6.11.

Contract Rights

 

19

 

 

 

 

Article VII

General Provisions

 

20

 

 

 

 

Section 7.01.

Dividends

 

20

 

 

 

 

Section 7.02.

Contracts

 

20

 

 

 

 

Section 7.03.

Proxies

 

20

 

 

 

 

Section 7.04.

Corporate Seal

 

20

 

 

 

 

Section 7.05.

Facsimile Signatures

 

20

 

 

 

 

Section 7.06.

Checks, Notes, Etc

 

20

 

 

 

 

Section 7.07.

Reliance upon Books, Reports and Records

 

20

 

 

 

 

Section 7.08.

Waiver of Notice

 

21

 

 

 

 

Section 7.09.

Corporate Records

 

21

 

 

 

 

Section 7.10.

Amendment of By-laws

 

21

 

 

 

 

Section 7.11.

Approval of Independent Directors

 

22

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED BY-LAWS

 

OF

 

IDEARC INC.

 

(a Delaware corporation)

 


ARTICLE I


OFFICES AND FISCAL YEAR


 


SECTION 1.01.          REGISTERED OFFICE.  THE CORPORATION’S REGISTERED OFFICE
IN THE STATE OF DELAWARE IS THE CORPORATION TRUST COMPANY, 1209 ORANGE STREET,
WILMINGTON, NEW CASTLE COUNTY, DELAWARE 19801.  THE NAME OF ITS REGISTERED AGENT
AT SUCH ADDRESS IS THE CORPORATION TRUST COMPANY.  THE REGISTERED OFFICE AND/OR
REGISTERED AGENT OF THE CORPORATION MAY BE CHANGED FROM TIME TO TIME BY
RESOLUTION OF THE BOARD OF DIRECTORS AND A CERTIFICATE CERTIFYING THE CHANGE IS
FILED IN THE MANNER PROVIDED BY APPLICABLE LAW.

 


SECTION 1.02.          OTHER OFFICES.  THE CORPORATION MAY ALSO HAVE OFFICES AT
SUCH OTHER PLACES, EITHER WITHIN OR WITHOUT THE STATE OF DELAWARE, AS THE BOARD
OF DIRECTORS MAY FROM TIME TO TIME DETERMINE OR THE BUSINESS OF THE CORPORATION
MAY REQUIRE.

 


SECTION 1.03.          FISCAL YEAR.  THE FISCAL YEAR OF THE CORPORATION WILL END
ON THE 31ST DAY OF DECEMBER OF EACH YEAR, OR SUCH OTHER PERIOD AS DETERMINED BY
RESOLUTION OF THE BOARD OF DIRECTORS.

 


ARTICLE II


STOCKHOLDERS


 


SECTION 2.01.          PLACE OF MEETING.  ALL MEETINGS OF THE STOCKHOLDERS WILL
BE HELD AT SUCH PLACE, IF ANY, WITHIN OR WITHOUT THE STATE OF DELAWARE AS MAY BE
DESIGNATED BY THE BOARD OF DIRECTORS IN THE NOTICE OF SUCH MEETING.


 


SECTION 2.02.          ANNUAL MEETINGS.  THE BOARD OF DIRECTORS WILL FIX AND
DESIGNATE THE DATE AND TIME OF THE ANNUAL MEETING OF THE STOCKHOLDERS.  AT SAID
MEETING THE STOCKHOLDERS THEN ENTITLED TO VOTE SHALL ELECT DIRECTORS AND SHALL
TRANSACT SUCH OTHER BUSINESS PROPERLY BROUGHT BEFORE THE MEETING.


 


SECTION 2.03.          SPECIAL MEETINGS.


 


(A)           EXCEPT AS OTHERWISE REQUIRED BY APPLICABLE LAW OR PROVIDED IN THE
CERTIFICATE OF INCORPORATION, SPECIAL MEETINGS OF STOCKHOLDERS MAY BE CALLED AT
ANY TIME BY THE BOARD OF DIRECTORS PURSUANT TO A RESOLUTION APPROVED BY A
MAJORITY OF THE ENTIRE BOARD OF DIRECTORS OR AS PROVIDED IN SECTION 2.03(B) OF
THESE BY-LAWS, AND SPECIAL MEETINGS OF STOCKHOLDERS MAY NOT BE CALLED BY ANY
OTHER PERSON OR PERSONS.


 


(B)           SPECIAL MEETINGS OF STOCKHOLDERS SHALL BE CALLED BY THE BOARD OF
DIRECTORS UPON WRITTEN REQUEST TO THE SECRETARY OF THE CORPORATION BY ONE OR
MORE RECORD HOLDERS OF SHARES OF THE CORPORATION’S STOCK REPRESENTING IN THE
AGGREGATE NOT LESS THAN TWENTY PERCENT (20%) OF THE TOTAL NUMBER OF SHARES OF
STOCK ENTITLED TO VOTE ON THE MATTER OR MATTERS TO BE BROUGHT BEFORE THE
PROPOSED SPECIAL MEETING

 

--------------------------------------------------------------------------------


 


(COLLECTIVELY, AN “ELIGIBLE STOCKHOLDER”).  A REQUEST TO THE SECRETARY OF THE
CORPORATION SHALL BE SIGNED BY THE ELIGIBLE STOCKHOLDER, OR A DULY AUTHORIZED
AGENT(S) OF SUCH ELIGIBLE STOCKHOLDER, REQUESTING THE SPECIAL MEETING AND SHALL
COMPLY WITH THE OTHER NOTICE PROCEDURES SET FORTH IN SECTION 2.05(B)(II) OF
THESE BY-LAWS.  ANY SPECIAL MEETING REQUEST BY AN ELIGIBLE STOCKHOLDER THAT DOES
NOT COMPLY WITH THE PROVISIONS OF THIS SECTION 2.03(B) AND SECTION
2.05(B)(II) WILL BE DENIED.


 


(C)           A SPECIAL MEETING OF STOCKHOLDERS REQUESTED BY AN ELIGIBLE
STOCKHOLDER IN ACCORDANCE WITH SECTION 2.03(B) OF THESE BY-LAWS SHALL BE HELD AT
SUCH DATE, TIME AND PLACE WITHIN OR WITHOUT THE STATE OF DELAWARE AS MAY BE
FIXED BY THE BOARD OF DIRECTORS; PROVIDED, HOWEVER, THAT THE DATE OF ANY SUCH
SPECIAL MEETING SHALL BE NOT MORE THAN NINETY (90) DAYS AFTER THE REQUEST TO
CALL THE SPECIAL MEETING IS RECEIVED BY THE SECRETARY OF THE CORPORATION. 
NOTWITHSTANDING THE FOREGOING, A SPECIAL MEETING OF STOCKHOLDERS REQUESTED BY AN
ELIGIBLE STOCKHOLDER SHALL NOT BE HELD IF THE BOARD OF DIRECTORS HAS CALLED OR
CALLS FOR AN ANNUAL MEETING OF STOCKHOLDERS TO BE HELD WITHIN NINETY (90) DAYS
AFTER THE SECRETARY OF THE CORPORATION RECEIVES THE REQUEST FOR THE SPECIAL
MEETING AND THE BOARD OF DIRECTORS DETERMINES IN GOOD FAITH THAT THE BUSINESS OF
SUCH ANNUAL MEETING INCLUDES (AMONG ANY OTHER MATTERS PROPERLY BROUGHT BEFORE
THE ANNUAL MEETING) THE BUSINESS SPECIFIED IN THE REQUEST.  A STOCKHOLDER MAY
REVOKE A REQUEST FOR A SPECIAL MEETING OF STOCKHOLDERS AT ANY TIME BY WRITTEN
REVOCATION DELIVERED TO THE SECRETARY OF THE CORPORATION, AND IF, FOLLOWING SUCH
REVOCATION, THERE ARE UN-REVOKED REQUESTS FROM STOCKHOLDERS HOLDING IN THE
AGGREGATE LESS THAN THE REQUISITE NUMBER OF SHARES ENTITLING THE ELIGIBLE
STOCKHOLDER TO REQUEST THE CALLING OF A SPECIAL MEETING OF STOCKHOLDERS, THE
BOARD OF DIRECTORS, IN ITS DISCRETION, MAY CANCEL THE SPECIAL MEETING OF
STOCKHOLDERS.  BUSINESS TRANSACTED AT A SPECIAL MEETING OF STOCKHOLDERS
REQUESTED BY AN ELIGIBLE STOCKHOLDER SHALL BE LIMITED TO THE MATTERS DESCRIBED
IN THE SPECIAL MEETING REQUEST; PROVIDED, HOWEVER THAT NOTHING HEREIN SHALL
PROHIBIT THE BOARD OF DIRECTORS FROM SUBMITTING MATTERS TO THE STOCKHOLDERS AT
ANY SPECIAL MEETING OF STOCKHOLDERS REQUESTED BY AN ELIGIBLE STOCKHOLDER.


 


SECTION 2.04.          NOTICE OF MEETING.


 


(A)           NOTICES.  ALL NOTICES OF MEETINGS OF STOCKHOLDERS WILL BE SENT OR
OTHERWISE GIVEN IN ACCORDANCE WITH SECTION 2.04(B) OF THESE BY-LAWS NOT LESS
THAN TEN (10) NOR MORE THAN SIXTY (60) DAYS BEFORE THE DATE OF THE MEETING. THE
NOTICE WILL SPECIFY THE PLACE (IF ANY), DATE, AND HOUR OF THE MEETING AND THE
MEANS OF REMOTE COMMUNICATIONS, IF ANY, BY WHICH STOCKHOLDERS AND PROXYHOLDERS
MAY BE DEEMED TO BE PRESENT IN PERSON AND VOTE AT THE MEETING AND (I) IN THE
CASE OF A SPECIAL MEETING, THE GENERAL NATURE OF THE BUSINESS TO BE TRANSACTED
(NO BUSINESS OTHER THAN THAT SPECIFIED IN THE NOTICE MAY BE TRANSACTED) OR
(II) IN THE CASE OF THE ANNUAL MEETING, THOSE MATTERS WHICH THE BOARD OF
DIRECTORS, AT THE TIME OF GIVING THE NOTICE, INTENDS TO PRESENT FOR ACTION BY
THE STOCKHOLDERS (BUT ANY OTHER MATTER PROPERLY PRESENTED AT THE MEETING MAY BE
SUBMITTED FOR STOCKHOLDER ACTION). THE NOTICE OF ANY MEETING AT WHICH DIRECTORS
ARE TO BE ELECTED WILL INCLUDE THE NAME OF ANY NOMINEE OR NOMINEES WHO, AT THE
TIME OF THE NOTICE, THE BOARD OF DIRECTORS INTENDS TO PRESENT FOR ELECTION.


 


(B)           MANNER OF GIVING NOTICE; AFFIDAVIT OF NOTICE. NOTICE OF ANY
MEETING OF STOCKHOLDERS WILL BE GIVEN EITHER PERSONALLY, BY MAIL, EXPRESS MAIL,
COURIER SERVICE OR, WITH THE ACTUAL OR CONSTRUCTIVE CONSENT OF THE STOCKHOLDER
ENTITLED TO RECEIVE SUCH NOTICE, BY FACSIMILE, ELECTRONIC MAIL OR OTHER MEANS OF
ELECTRONIC TRANSMISSION. IF SENT BY MAIL, EXPRESS MAIL OR COURIER SERVICE, SUCH
NOTICE WILL BE SENT, POSTAGE OR CHARGES PREPAID AND ADDRESSED TO THE STOCKHOLDER
AT THE ADDRESS OF THAT STOCKHOLDER APPEARING ON THE BOOKS OF THE CORPORATION OR
GIVEN BY THE STOCKHOLDER TO THE CORPORATION FOR THE PURPOSE OF NOTICE, AND SUCH
NOTICE WILL BE DEEMED TO HAVE BEEN GIVEN. NOTICE GIVEN BY ELECTRONIC
TRANSMISSION PURSUANT TO THIS SUBSECTION WILL BE DEEMED GIVEN: (I) IF BY
FACSIMILE TELECOMMUNICATION, WHEN DIRECTED TO A FACSIMILE TELECOMMUNICATION
NUMBER AT WHICH THE STOCKHOLDER HAS ACTUALLY OR

 

2

--------------------------------------------------------------------------------


 


CONSTRUCTIVELY CONSENTED TO RECEIVE NOTICE; (II) IF BY ELECTRONIC MAIL, WHEN
DIRECTED TO AN ELECTRONIC MAIL ADDRESS AT WHICH THE STOCKHOLDER HAS ACTUALLY OR
CONSTRUCTIVELY CONSENTED TO RECEIVE NOTICE; (III) IF BY POSTING ON AN ELECTRONIC
NETWORK TOGETHER WITH SEPARATE NOTICE TO THE STOCKHOLDER OF SUCH SPECIFIC
POSTING, UPON THE LATER OF (A) SUCH POSTING AND (B) THE GIVING OF SUCH SEPARATE
NOTICE, AND (IV) IF BY ANY OTHER FORM OF ELECTRONIC TRANSMISSION, WHEN DIRECTED
TO THE STOCKHOLDER.


 

An affidavit of the mailing or other means of giving any notice of any
stockholders’ meeting, executed by the secretary, assistant secretary or any
transfer agent or mailing agent of the corporation giving the notice, will be
prima facie evidence of the giving of such notice or report.

 


SECTION 2.05.          DIRECTOR NOMINATIONS AND OTHER BUSINESS.


 


(A)           ANNUAL MEETINGS OF STOCKHOLDERS.


 

(I)            NOMINATIONS OF PERSONS FOR ELECTION TO THE BOARD OF DIRECTORS OF
THE CORPORATION AND THE PROPOSAL OF OTHER BUSINESS TO BE CONSIDERED BY THE
STOCKHOLDERS MAY BE MADE AT AN ANNUAL MEETING OF STOCKHOLDERS ONLY (A) PURSUANT
TO THE CORPORATION’S NOTICE OF MEETING (OR ANY SUPPLEMENT THERETO), (B) BY OR AT
THE DIRECTION OF THE BOARD OF DIRECTORS PURSUANT TO A RESOLUTION APPROVED BY A
MAJORITY OF THE ENTIRE BOARD OF DIRECTORS, OR (C) BY ANY STOCKHOLDER OF THE
CORPORATION WHO (1) WAS A STOCKHOLDER OF RECORD OF THE CORPORATION AT THE TIME
THE STOCKHOLDER NOTICE PROVIDED FOR IN THIS SECTION 2.05 IS DELIVERED TO THE
SECRETARY OF THE CORPORATION AND AT THE TIME OF THE ANNUAL MEETING, (2) SHALL BE
ENTITLED TO VOTE AT SUCH ANNUAL MEETING, AND (3) COMPLIES WITH THE NOTICE
PROCEDURES SET FORTH IN THIS SECTION 2.05(A) AS TO SUCH DIRECTOR NOMINATION OR
OTHER BUSINESS; CLAUSE (C) ABOVE SHALL BE THE EXCLUSIVE MEANS FOR A STOCKHOLDER
TO MAKE DIRECTOR NOMINATIONS OR SUBMIT BUSINESS (OTHER THAN MATTERS PROPERLY
BROUGHT UNDER RULE 14A-8 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED
(THE “EXCHANGE ACT”)) BEFORE AN ANNUAL MEETING OF STOCKHOLDERS.

 

(II)           FOR DIRECTOR NOMINATIONS OR ANY OTHER BUSINESS TO BE PROPERLY
BROUGHT BEFORE AN ANNUAL MEETING BY A STOCKHOLDER PURSUANT TO SECTION
2.05(A)(I)(C) ABOVE, THE STOCKHOLDER, IN ADDITION TO ANY OTHER APPLICABLE
REQUIREMENTS, MUST HAVE GIVEN TIMELY NOTICE THEREOF IN WRITING TO THE SECRETARY
OF THE CORPORATION AND ANY SUCH PROPOSED BUSINESS MUST CONSTITUTE A PROPER
MATTER FOR STOCKHOLDER ACTION.  TO BE TIMELY, A STOCKHOLDER NOTICE MUST BE
DELIVERED TO THE SECRETARY OF THE CORPORATION AT THE PRINCIPAL EXECUTIVE OFFICES
OF THE CORPORATION NOT LATER THAN THE CLOSE OF BUSINESS ON THE NINETIETH (90TH)
DAY NOR EARLIER THAN THE CLOSE OF BUSINESS ON THE ONE HUNDRED TWENTIETH (120TH)
DAY PRIOR TO THE FIRST ANNIVERSARY OF THE PRECEDING YEAR’S ANNUAL MEETING
(PROVIDED, HOWEVER, THAT IN THE EVENT THAT THE DATE OF THE ANNUAL MEETING IS
MORE THAN THIRTY (30) DAYS BEFORE OR MORE THAN SIXTY (60) DAYS AFTER SUCH
ANNIVERSARY DATE, NOTICE BY THE STOCKHOLDER TO BE TIMELY MUST BE SO DELIVERED
NOT EARLIER THAN THE CLOSE OF BUSINESS ON THE ONE HUNDRED TWENTIETH (120TH) DAY
PRIOR TO SUCH ANNUAL MEETING AND NOT LATER THAN THE CLOSE OF BUSINESS ON THE
LATER OF (A) THE NINETIETH (90TH) DAY PRIOR TO THE DATE OF SUCH ANNUAL MEETING,
OR (B) THE TWENTIETH (20TH) DAY FOLLOWING THE DAY ON WHICH PUBLIC ANNOUNCEMENT
OF THE DATE OF SUCH ANNUAL MEETING IS FIRST MADE BY THE CORPORATION).  IN NO
EVENT SHALL ANY ADJOURNMENT OR POSTPONEMENT OF THE ANNUAL MEETING OF
STOCKHOLDERS OR THE ANNOUNCEMENT THEREOF COMMENCE A NEW TIME PERIOD (OR EXTEND
ANY TIME PERIOD) FOR THE GIVING OF A STOCKHOLDER NOTICE AS DESCRIBED ABOVE.

 

(III)          FOR DIRECTOR NOMINATIONS OR ANY OTHER BUSINESS TO BE PROPERLY
BROUGHT BEFORE AN ANNUAL MEETING BY A STOCKHOLDER PURSUANT TO SECTION
2.05(A)(I)(C) ABOVE, THE STOCKHOLDER NOTICE MUST ALSO BE IN PROPER FORM.  TO BE
IN PROPER FORM, THE STOCKHOLDER NOTICE (WHETHER PURSUANT TO THIS SECTION
2.05(A) OR SECTION 2.05(B) BELOW) MUST BE IN WRITING AND:

 

3

--------------------------------------------------------------------------------


 

(A)          AS TO EACH PERSON, IF ANY, WHOM THE STOCKHOLDER PROPOSES TO
NOMINATE FOR ELECTION AS A DIRECTOR OF THE CORPORATION, (1) SET FORTH ALL
INFORMATION RELATING TO SUCH PERSON THAT IS REQUIRED TO BE DISCLOSED IN
SOLICITATIONS OF PROXIES FOR ELECTION OF DIRECTORS IN AN ELECTION CONTEST, OR IS
OTHERWISE REQUIRED, IN EACH CASE PURSUANT TO AND IN ACCORDANCE WITH SECTION 14
OF THE EXCHANGE ACT AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER,
(2) INCLUDE SUCH PERSON’S WRITTEN CONSENT TO BEING NAMED IN THE PROXY STATEMENT
AS A DIRECTOR NOMINEE AND TO SERVE AS A DIRECTOR IF ELECTED, (3) SET FORTH A
DESCRIPTION OF ALL DIRECT AND INDIRECT COMPENSATION AND OTHER MATERIAL MONETARY
AGREEMENTS, ARRANGEMENTS AND UNDERSTANDINGS AND ANY OTHER MATERIAL
RELATIONSHIPS, BETWEEN OR AMONG SUCH STOCKHOLDER AND BENEFICIAL OWNER, IF ANY,
AND THEIR RESPECTIVE AFFILIATES AND ASSOCIATES, OR OTHERS ACTING IN CONCERT
THEREWITH, ON THE ONE HAND, AND EACH PROPOSED NOMINEE, AND HIS OR HER RESPECTIVE
AFFILIATES AND ASSOCIATES, OR OTHERS ACTING IN CONCERT THEREWITH, ON THE OTHER
HAND, INCLUDING, WITHOUT LIMITATION, ALL INFORMATION THAT WOULD BE REQUIRED TO
BE DISCLOSED PURSUANT TO ITEM 404 OF REGULATION S-K IF THE STOCKHOLDER MAKING
THE NOMINATION AND ANY BENEFICIAL OWNER ON WHOSE BEHALF THE NOMINATION IS MADE,
IF ANY, OR ANY AFFILIATE OR ASSOCIATE THEREOF OR PERSON ACTING IN CONCERT
THEREWITH, WERE THE “REGISTRANT” FOR PURPOSES OF ITEM 404 AND THE NOMINEE WERE A
DIRECTOR OR EXECUTIVE OFFICER OF SUCH REGISTRANT, AND (4) INCLUDE THE COMPLETED
AND SIGNED QUESTIONNAIRE, REPRESENTATION AND AGREEMENT REQUIRED BY SECTION
2.05(C)(IV) BELOW;

 

(B)           IF THE STOCKHOLDER NOTICE RELATES TO ANY BUSINESS (OTHER THAN THE
NOMINATION OF PERSONS FOR ELECTION AS DIRECTORS) THAT THE STOCKHOLDER PROPOSES
TO BRING BEFORE THE ANNUAL MEETING, SET FORTH (1) A BRIEF DESCRIPTION OF THE
BUSINESS DESIRED TO BE BROUGHT BEFORE THE ANNUAL MEETING, (2) THE REASONS FOR
CONDUCTING SUCH BUSINESS AT THE ANNUAL MEETING, (3) THE TEXT OF THE PROPOSAL OR
BUSINESS (INCLUDING THE TEXT OF ANY RESOLUTIONS PROPOSED FOR CONSIDERATION AND
IN THE EVENT THAT SUCH BUSINESS INCLUDES A PROPOSAL TO AMEND THE BY-LAWS OF THE
CORPORATION, THE LANGUAGE OF THE PROPOSED AMENDMENT), (4) ANY MATERIAL INTEREST
IN SUCH BUSINESS OF SUCH STOCKHOLDER AND THE BENEFICIAL OWNER, IF ANY, ON WHOSE
BEHALF THE PROPOSAL IS MADE, AND (5) A DESCRIPTION OF ALL AGREEMENTS,
ARRANGEMENTS AND UNDERSTANDINGS BETWEEN SUCH STOCKHOLDER AND BENEFICIAL OWNER,
IF ANY, AND ANY OTHER PERSON OR PERSONS (INCLUDING THEIR NAMES) IN CONNECTION
WITH THE PROPOSAL OF SUCH BUSINESS BY SUCH STOCKHOLDER; AND

 

(C)           AS TO THE STOCKHOLDER GIVING THE NOTICE AND THE BENEFICIAL OWNER,
IF ANY, ON WHOSE BEHALF THE DIRECTOR NOMINATION OR PROPOSAL IS MADE, SET FORTH
(1) THE NAME AND ADDRESS OF SUCH STOCKHOLDER, AS THEY APPEAR ON THE
CORPORATION’S BOOKS, AND OF SUCH BENEFICIAL OWNER, IF ANY, (2) AS OF THE DATE OF
THE STOCKHOLDER NOTICE, (A) THE CLASS OR SERIES AND NUMBER OF SHARES OF CAPITAL
STOCK OF THE CORPORATION THAT ARE, DIRECTLY OR INDIRECTLY, OWNED BENEFICIALLY
AND OF RECORD BY SUCH STOCKHOLDER AND BY SUCH BENEFICIAL OWNER, IF ANY, (B) ANY
OPTION, WARRANT, CONVERTIBLE SECURITY, STOCK APPRECIATION RIGHT, OR SIMILAR
RIGHT WITH AN EXERCISE OR CONVERSION PRIVILEGE OR A SETTLEMENT PAYMENT OR
MECHANISM AT A PRICE RELATED TO ANY CLASS OR SERIES OF CAPITAL STOCK OF THE
CORPORATION OR WITH A VALUE DERIVED IN WHOLE OR IN PART FROM THE VALUE OF ANY
CLASS OR SERIES OF CAPITAL STOCK OF THE CORPORATION, WHETHER OR NOT SUCH
INSTRUMENT OR RIGHT SHALL BE SUBJECT TO SETTLEMENT IN THE UNDERLYING CLASS OR
SERIES OF CAPITAL STOCK OF THE CORPORATION OR OTHERWISE (EACH, A “DERIVATIVE
INSTRUMENT”) DIRECTLY OR INDIRECTLY OWNED BENEFICIALLY BY SUCH STOCKHOLDER AND
BY SUCH BENEFICIAL OWNER, IF ANY, AND ANY OTHER DIRECT OR INDIRECT OPPORTUNITY
HELD OR OWNED BENEFICIALLY BY SUCH STOCKHOLDER AND BY SUCH BENEFICIAL OWNER, IF
ANY, TO PROFIT OR SHARE IN ANY PROFIT DERIVED FROM ANY INCREASE OR DECREASE IN
THE VALUE OF THE CAPITAL STOCK OF THE CORPORATION, (C) ANY PROXY, CONTRACT,
ARRANGEMENT, UNDERSTANDING, OR RELATIONSHIP PURSUANT TO WHICH SUCH STOCKHOLDER
OR BENEFICIAL OWNER, IF ANY, HAS A RIGHT TO VOTE ANY SHARES OF CAPITAL STOCK OF
THE CORPORATION, (D) ANY SHORT INTEREST IN ANY SECURITY OF THE CORPORATION (FOR
PURPOSES OF THIS SECTION 2.05, A PERSON SHALL BE DEEMED TO HAVE A SHORT INTEREST
IN A SECURITY IF SUCH PERSON DIRECTLY OR INDIRECTLY, THROUGH A CONTRACT,
ARRANGEMENT, UNDERSTANDING, RELATIONSHIP OR OTHERWISE, HAS THE OPPORTUNITY TO
PROFIT OR SHARE IN ANY

 

4

--------------------------------------------------------------------------------


 

PROFIT DERIVED FROM ANY DECREASE IN THE VALUE OF THE SUBJECT SECURITY), AND
(E) ANY RIGHT TO DIVIDENDS ON THE SHARES OF CAPITAL STOCK OF THE CORPORATION
OWNED BENEFICIALLY BY SUCH STOCKHOLDER OR SUCH BENEFICIAL OWNER, IF ANY, WHICH
RIGHT IS SEPARATED OR SEPARABLE FROM THE UNDERLYING SHARES, (3) ANY OTHER
INFORMATION RELATING TO SUCH STOCKHOLDER AND BENEFICIAL OWNER, IF ANY, THAT
WOULD BE REQUIRED TO BE DISCLOSED IN A PROXY STATEMENT OR OTHER FILINGS REQUIRED
TO BE MADE IN CONNECTION WITH SOLICITATION OF PROXIES FOR ELECTION OF DIRECTORS
IN A CONTESTED ELECTION PURSUANT TO SECTION 14 OF THE EXCHANGE ACT AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER, (4) A REPRESENTATION THAT THE
STOCKHOLDER IS A HOLDER OF RECORD OF STOCK OF THE CORPORATION ENTITLED TO VOTE
AT SUCH MEETING AND INTENDS TO APPEAR (OR WILL DIRECT A QUALIFIED REPRESENTATIVE
OF THE STOCKHOLDER TO APPEAR) IN PERSON OR BY PROXY AT THE MEETING TO PROPOSE
SUCH BUSINESS OR DIRECTOR NOMINATION, AND (5) A REPRESENTATION WHETHER THE
STOCKHOLDER AND THE BENEFICIAL OWNER, IF ANY, INTENDS OR IS PART OF A GROUP THAT
INTENDS (A) TO DELIVER A PROXY STATEMENT AND/OR FORM OF PROXY TO HOLDERS OF AT
LEAST THE PERCENTAGE OF THE CORPORATION’S OUTSTANDING CAPITAL STOCK REQUIRED TO
APPROVE OR ADOPT THE PROPOSAL AND/OR ELECT THE NOMINEE, OR (B) OTHERWISE TO
SOLICIT PROXIES FROM STOCKHOLDERS IN SUPPORT OF SUCH PROPOSAL AND/OR DIRECTOR
NOMINATION.

 

With respect to the information required to be included in the stockholder
notice pursuant to this section 2.05(a)(iii)(C)(2)(a) through (e), the
stockholder notice shall also include any such interests held by members of such
stockholder’s and such beneficial owner’s, if any, immediate family sharing the
same household.  The information included in the stockholder notice pursuant to
this section 2.05(a)(iii)(C)(2)(a) through (e) with respect to the stockholder
and beneficial owner, if any, and their immediate family members, shall be
supplemented by such stockholder and such beneficial owner, if any, (x) not
later than ten (10) days after the record date for the annual meeting, to
disclose the ownership of such stockholder and such beneficial owner, if any, as
of the record date, (y) ten (10) days before the annual meeting date, and
(z) immediately prior to the commencement of the annual meeting, by delivery to
the secretary of the corporation of such supplemented information.

 

The corporation may require any proposed nominee to furnish such other
information as it may reasonably require (x) to determine whether such proposed
nominee is eligible under applicable law, securities exchange rule or regulation
to serve as a director of the corporation, and (y) to determine whether such
nominee qualifies as an “independent director” or “audit committee financial
expert” under applicable law, securities exchange rule or regulation, or any
publicly disclosed corporate governance guideline or committee charter of the
corporation.

 

(IV)          NOTWITHSTANDING ANYTHING IN THE SECOND SENTENCE OF SECTION
2.05(A)(II) ABOVE TO THE CONTRARY, IN THE EVENT THAT THE NUMBER OF DIRECTORS TO
BE ELECTED TO THE BOARD OF DIRECTORS OF THE CORPORATION AT AN ANNUAL MEETING IS
INCREASED AND THERE IS NO PUBLIC ANNOUNCEMENT BY THE CORPORATION NAMING ALL OF
THE NOMINEES FOR DIRECTOR OR SPECIFYING THE SIZE OF THE INCREASED BOARD OF
DIRECTORS AT LEAST NINETY (90) DAYS PRIOR TO THE FIRST ANNIVERSARY OF THE
PRECEDING YEAR’S ANNUAL MEETING, A STOCKHOLDER NOTICE REQUIRED BY THIS SECTION
2.05 SHALL ALSO BE CONSIDERED TIMELY, BUT ONLY WITH RESPECT TO NOMINEES FOR ANY
NEW POSITIONS CREATED BY SUCH INCREASE, IF IT SHALL BE DELIVERED TO THE
SECRETARY OF THE CORPORATION AT THE PRINCIPAL EXECUTIVE OFFICES OF THE
CORPORATION NOT LATER THAN THE CLOSE OF BUSINESS ON THE TWENTIETH (20TH) DAY
FOLLOWING THE DAY ON WHICH SUCH PUBLIC ANNOUNCEMENT IS FIRST MADE BY THE
CORPORATION.

 


(B)           SPECIAL MEETINGS OF STOCKHOLDERS.


 

(I)            WITH RESPECT TO SPECIAL MEETINGS OF STOCKHOLDERS CALLED BY THE
BOARD OF DIRECTORS PURSUANT TO A RESOLUTION APPROVED BY A MAJORITY OF THE ENTIRE
BOARD OF DIRECTORS, ONLY SUCH BUSINESS SHALL BE CONDUCTED AT THE SPECIAL MEETING
OF STOCKHOLDERS AS SHALL HAVE BEEN PROPERLY BROUGHT BEFORE

 

5

--------------------------------------------------------------------------------


 

THE SPECIAL MEETING PURSUANT TO THE CORPORATION’S NOTICE OF MEETING (OR ANY
SUPPLEMENT THERETO).  IN THE EVENT SUCH SPECIAL MEETING OF STOCKHOLDERS IS
CALLED FOR THE PURPOSE OF ELECTING ONE OR MORE DIRECTORS TO THE BOARD OF
DIRECTORS, ANY STOCKHOLDER WHO (A) IS A STOCKHOLDER OF RECORD OF THE CORPORATION
AT THE TIME OF THE SPECIAL MEETING, AND (B) OTHERWISE ENTITLED TO VOTE IN SUCH
ELECTION OF DIRECTORS, MAY NOMINATE A PERSON OR PERSONS FOR ELECTION TO SUCH
POSITION(S) AS SPECIFIED IN THE CORPORATION’S NOTICE OF SPECIAL MEETING, IF SUCH
STOCKHOLDER DELIVERS A WRITTEN NOTICE IN THE SAME FORM AS REQUIRED BY SECTION
2.05(A)(III) ABOVE WITH RESPECT TO A DIRECTOR NOMINATION (TOGETHER WITH THE
COMPLETED AND SIGNED QUESTIONNAIRE, REPRESENTATION AND AGREEMENT REQUIRED BY
SECTION 2.05(C)(IV) BELOW) TO THE SECRETARY OF THE CORPORATION AT THE PRINCIPAL
EXECUTIVE OFFICES OF THE CORPORATION NOT EARLIER THAN THE CLOSE OF BUSINESS ON
THE ONE HUNDRED TWENTIETH (120TH) DAY PRIOR TO THE DATE OF SUCH SPECIAL MEETING
AND NOT LATER THAN THE CLOSE OF BUSINESS ON THE LATER OF (1) THE NINETIETH
(90TH) DAY PRIOR TO THE DATE OF SUCH SPECIAL MEETING, OR (2) THE TWENTIETH
(20TH) DAY FOLLOWING THE DAY ON WHICH PUBLIC ANNOUNCEMENT IS FIRST MADE BY THE
CORPORATION OF THE DATE OF THE SPECIAL MEETING AND OF THE NOMINEES PROPOSED BY
THE BOARD OF DIRECTORS TO BE ELECTED AT SUCH SPECIAL MEETING.  NEITHER AN
ELIGIBLE STOCKHOLDER, NOR ANY OTHER STOCKHOLDERS, HAVE A RIGHT TO PROPOSE OTHER
BUSINESS TO BE CONSIDERED AT A SPECIAL MEETING OF STOCKHOLDERS CALLED BY THE
BOARD OF DIRECTORS PURSUANT TO A RESOLUTION APPROVED BY A MAJORITY OF THE ENTIRE
BOARD OF DIRECTORS.  IN NO EVENT SHALL THE PUBLIC ANNOUNCEMENT OF AN ADJOURNMENT
OR POSTPONEMENT OF THE SPECIAL MEETING COMMENCE A NEW TIME PERIOD (OR EXTEND ANY
TIME PERIOD) FOR THE GIVING OF A STOCKHOLDER NOTICE AS DESCRIBED ABOVE.

 

(II)           WITH RESPECT TO SPECIAL MEETINGS OF STOCKHOLDERS CALLED BY AN
ELIGIBLE STOCKHOLDER, THE STOCKHOLDER REQUEST GIVEN PURSUANT TO
SECTION 2.03(B) OF THESE BY-LAWS MUST CONTAIN THE INFORMATION REQUIRED BY
SECTION 2.05(A)(III) ABOVE (TOGETHER WITH THE COMPLETED AND SIGNED
QUESTIONNAIRE, REPRESENTATION AND AGREEMENT REQUIRED BY SECTION
2.05(C)(IV) BELOW, AS APPLICABLE).  FOR PURPOSE OF THIS SECTION 2.05(B)(II), ANY
REFERENCES IN SECTION 2.05(A)(III)(A)-(C) OF THESE BY-LAWS TO “STOCKHOLDER” AND
“ANNUAL MEETING” SHALL MEAN THE “ELIGIBLE STOCKHOLDER” AND “SPECIAL MEETING,”
RESPECTIVELY.

 


(C)           GENERAL.


 

(I)            ONLY SUCH PERSONS WHO ARE NOMINATED IN ACCORDANCE WITH THE
PROCEDURES SET FORTH IN THIS SECTION 2.05 SHALL BE ELIGIBLE TO BE ELECTED AT AN
ANNUAL OR SPECIAL MEETING OF STOCKHOLDERS OF THE CORPORATION TO SERVE AS
DIRECTORS OF THE CORPORATION AND ONLY SUCH OTHER BUSINESS SHALL BE CONDUCTED AT
A MEETING OF STOCKHOLDERS AS SHALL HAVE BEEN PROPERLY BROUGHT BEFORE THE MEETING
IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN THIS SECTION 2.05.  EXCEPT AS
OTHERWISE PROVIDED BY LAW, THE CERTIFICATE OF INCORPORATION OF THE CORPORATION
OR THESE BY-LAWS, THE PERSON PRESIDING OVER THE MEETING SHALL HAVE THE POWER AND
DUTY TO (A) DETERMINE WHETHER A DIRECTOR NOMINATION OR ANY OTHER BUSINESS TO BE
BROUGHT BEFORE THE MEETING WAS MADE OR PROPOSED IN ACCORDANCE WITH THE
PROCEDURES SET FORTH IN THIS SECTION 2.05, AND (B) DECLARE THAT A DIRECTOR
NOMINATION SHALL BE DISREGARDED OR THAT OTHER BUSINESS SHALL NOT BE TRANSACTED
AT THE MEETING IF SUCH NOMINATION OR OTHER BUSINESS WAS NOT MADE OR PROPOSED IN
COMPLIANCE WITH THIS SECTION 2.05.  NOTWITHSTANDING THE FOREGOING PROVISIONS OF
THIS SECTION 2.05, UNLESS OTHERWISE REQUIRED BY LAW, IF THE STOCKHOLDER (OR A
QUALIFIED REPRESENTATIVE OF THE STOCKHOLDER) DOES NOT APPEAR AT THE ANNUAL OR
SPECIAL MEETING OF STOCKHOLDERS OF THE CORPORATION TO PRESENT A DIRECTOR
NOMINATION OR OTHER BUSINESS, SUCH NOMINATION SHALL BE DISREGARDED AND SUCH
OTHER BUSINESS SHALL NOT BE TRANSACTED, NOTWITHSTANDING THAT PROXIES WITH
RESPECT TO SUCH VOTE MAY HAVE BEEN RECEIVED BY THE CORPORATION.  FOR PURPOSES OF
THIS SECTION 2.05, TO BE CONSIDERED A QUALIFIED REPRESENTATIVE OF THE
STOCKHOLDER, A PERSON MUST BE A DULY AUTHORIZED OFFICER, MANAGER OR PARTNER OF
SUCH STOCKHOLDER OR AUTHORIZED BY A WRITING EXECUTED BY SUCH STOCKHOLDER OR AN
ELECTRONIC TRANSMISSION DELIVERED BY SUCH STOCKHOLDER TO ACT FOR SUCH
STOCKHOLDER AS PROXY AT THE MEETING OF STOCKHOLDERS AND SUCH PERSON MUST

 

6

--------------------------------------------------------------------------------


 

PRODUCE EVIDENCE THAT HE OR SHE IS A DULY AUTHORIZED OFFICER, MANAGER OR PARTNER
OF SUCH STOCKHOLDER OR EVIDENCE OF SUCH WRITING OR ELECTRONIC TRANSMISSION, OR A
RELIABLE REPRODUCTION OF THE WRITING OR ELECTRONIC TRANSMISSION, AT THE MEETING
OF STOCKHOLDERS.

 

(II)           FOR PURPOSES OF THIS SECTION 2.05, “PUBLIC ANNOUNCEMENT” SHALL
INCLUDE DISCLOSURE IN A PRESS RELEASE REPORTED BY THE DOW JONES NEWS SERVICE,
ASSOCIATED PRESS, OR COMPARABLE NATIONAL NEWS SERVICE OR IN A DOCUMENT PUBLICLY
FILED BY THE CORPORATION WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO
SECTIONS 13, 14, OR 15(D) OF THE EXCHANGE ACT AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER.

 

(III)          NOTHING IN THIS SECTION 2.05 SHALL BE DEEMED TO AFFECT ANY RIGHTS
OF STOCKHOLDERS TO REQUEST THE INCLUSION OF PROPOSALS IN THE CORPORATION’S PROXY
STATEMENT PURSUANT TO RULE 14A-8 (OR ANY SUCCESSOR THERETO) PROMULGATED UNDER
THE EXCHANGE ACT.

 

(IV)          TO BE ELIGIBLE TO BE A NOMINEE FOR ELECTION AS A DIRECTOR OF THE
CORPORATION, THE POTENTIAL DIRECTOR CANDIDATE (A “CANDIDATE”) MUST DELIVER (IN
ACCORDANCE WITH THE TIME PERIODS PRESCRIBED FOR DELIVERY OF THE STOCKHOLDER
NOTICE UNDER THIS SECTION 2.05) TO THE SECRETARY OF THE CORPORATION AT THE
PRINCIPAL EXECUTIVE OFFICES OF THE CORPORATION A WRITTEN QUESTIONNAIRE WITH
RESPECT TO THE BACKGROUND AND QUALIFICATION OF SUCH CANDIDATE AND THE BACKGROUND
OF ANY OTHER PERSON OR ENTITY ON WHOSE BEHALF THE DIRECTOR NOMINATION IS BEING
MADE (WHICH FORM OF QUESTIONNAIRE SHALL BE PROVIDED BY THE SECRETARY OF THE
CORPORATION UPON WRITTEN REQUEST) AND A WRITTEN REPRESENTATION AND AGREEMENT (IN
THE FORM PROVIDED BY THE SECRETARY OF THE CORPORATION UPON WRITTEN REQUEST) THAT
SUCH CANDIDATE (A) IS NOT AND WILL NOT BECOME A PARTY TO (1) ANY AGREEMENT,
ARRANGEMENT OR UNDERSTANDING WITH, AND HAS NOT GIVEN ANY COMMITMENT OR ASSURANCE
TO, ANY PERSON OR ENTITY AS TO HOW SUCH CANDIDATE, IF ELECTED AS A DIRECTOR OF
THE CORPORATION, WILL ACT OR VOTE ON ANY ISSUE OR QUESTION (A “VOTING
COMMITMENT”) THAT HAS NOT BEEN DISCLOSED TO THE CORPORATION IN WRITING, OR
(2) ANY VOTING COMMITMENT THAT COULD LIMIT OR INTERFERE WITH SUCH CANDIDATE’S
ABILITY TO COMPLY, IF ELECTED AS A DIRECTOR OF THE CORPORATION, WITH SUCH
CANDIDATE’S FIDUCIARY DUTIES UNDER APPLICABLE LAW, (B) IS NOT AND WILL NOT
BECOME A PARTY TO ANY AGREEMENT, ARRANGEMENT OR UNDERSTANDING WITH ANY PERSON OR
ENTITY OTHER THAN THE CORPORATION WITH RESPECT TO ANY DIRECT OR INDIRECT
COMPENSATION, REIMBURSEMENT OR INDEMNIFICATION IN CONNECTION WITH SERVICE OR
ACTION AS A DIRECTOR OF THE CORPORATION THAT HAS NOT BEEN DISCLOSED THEREIN,
(C) WILL COMPLY WITH ANY STOCK OWNERSHIP GUIDELINES THAT MAY BE IN EFFECT FOR
DIRECTORS FROM TIME TO TIME, AND (D) IN SUCH CANDIDATE’S INDIVIDUAL CAPACITY AND
ON BEHALF OF ANY PERSON OR ENTITY ON WHOSE BEHALF THE DIRECTOR NOMINATION IS
BEING MADE, WOULD BE IN COMPLIANCE, IF ELECTED AS A DIRECTOR OF THE CORPORATION,
AND WILL COMPLY WITH ALL APPLICABLE PUBLICLY DISCLOSED CORPORATE GOVERNANCE,
CONFLICT OF INTEREST, CONFIDENTIALITY AND STOCK TRADING POLICIES AND GUIDELINES
OF THE CORPORATION.

 


SECTION 2.06.          QUORUM, ADJOURNMENT AND MANNER OF ACTING.


 


(A)           QUORUM AND ADJOURNMENT.  EXCEPT AS OTHERWISE PROVIDED BY
APPLICABLE LAW OR THE CERTIFICATE OF INCORPORATION, THE HOLDERS OF A MAJORITY OF
THE TOTAL VOTING POWER OF ALL CLASSES OF THE THEN-OUTSTANDING CAPITAL STOCK OF
THE CORPORATION ENTITLED TO VOTE THEREAT, REPRESENTED IN PERSON OR BY PROXY,
SHALL CONSTITUTE A QUORUM AT MEETINGS OF STOCKHOLDERS, EXCEPT THAT WHEN
SPECIFIED BUSINESS IS TO BE VOTED ON BY A CLASS OR SERIES OF STOCK VOTING AS A
CLASS, THE HOLDERS OF A MAJORITY OF THE THEN-OUTSTANDING SHARES OF SUCH CLASS OR
SERIES SHALL CONSTITUTE A QUORUM OF SUCH CLASS OR SERIES FOR THE TRANSACTION OF
SUCH BUSINESS.  IF A QUORUM IS NOT PRESENT OR REPRESENTED AT ANY MEETING OF THE
STOCKHOLDERS, THE CHAIRMAN OF THE MEETING OR THE HOLDERS OF A MAJORITY OF THE
TOTAL VOTING POWER OF THE STOCK SO PRESENT SHALL HAVE THE POWER TO ADJOURN THE
MEETING FROM TIME TO TIME.  NO NOTICE OF THE TIME AND PLACE OF ADJOURNED
MEETINGS NEED BE GIVEN EXCEPT AS REQUIRED BY LAW; PROVIDED, HOWEVER, THAT IF

 

7

--------------------------------------------------------------------------------


 


THE DATE OF ANY ADJOURNED MEETING IS MORE THAN THIRTY (30) DAYS AFTER THE DATE
FOR WHICH THE MEETING WAS ORIGINALLY NOTICED, OR IF A NEW RECORD DATE IS FIXED
FOR THE ADJOURNED MEETING, NOTICE OF (I) THE PLACE, IF ANY, DATE AND TIME OF THE
ADJOURNED MEETING, (II) THE MEANS OF REMOTE COMMUNICATIONS, IF ANY, BY WHICH
STOCKHOLDERS AND PROXY HOLDERS MAY BE DEEMED TO BE PRESENT IN PERSON AND VOTE AT
SUCH ADJOURNED MEETING AND (III) THE GENERAL NATURE OF THE BUSINESS TO BE
CONSIDERED SHALL BE GIVEN IN CONFORMITY HEREWITH.  THE STOCKHOLDERS PRESENT AT A
DULY CALLED MEETING AT WHICH A QUORUM IS PRESENT MAY CONTINUE TO TRANSACT
BUSINESS UNTIL ADJOURNMENT, NOTWITHSTANDING THE WITHDRAWAL OF ENOUGH
STOCKHOLDERS TO LEAVE LESS THAN A QUORUM.


 


(B)           MANNER OF ACTING.  ELECTION OF DIRECTORS AT ALL MEETINGS OF THE
STOCKHOLDERS AT WHICH DIRECTORS ARE TO BE ELECTED, SHALL BE BY WRITTEN OR
ELECTRONIC BALLOT, AND, SUBJECT TO THE RIGHTS OF THE HOLDERS OF ANY SERIES OF
PREFERRED STOCK TO ELECT DIRECTORS UNDER SPECIFIED CIRCUMSTANCES, A PLURALITY OF
THE VOTES CAST THEREAT SHALL ELECT DIRECTORS.  IN ALL MATTERS OTHER THAN THE
ELECTION OF DIRECTORS, THE AFFIRMATIVE VOTE OF THE HOLDERS OF AT LEAST A
MAJORITY OF THE TOTAL VOTING POWER OF THE SHARES PRESENT IN PERSON OR
REPRESENTED BY PROXY AT THE MEETING AND ENTITLED TO VOTE ON THE MATTER SHALL BE
THE ACT OF THE STOCKHOLDERS, UNLESS THE QUESTION IS ONE UPON WHICH, BY EXPRESS
PROVISION OF APPLICABLE LAW, THE CERTIFICATE OF INCORPORATION, ANY CERTIFICATE
OF DESIGNATIONS, OR THESE BY-LAWS, A DIFFERENT VOTE IS REQUIRED, IN WHICH CASE
SUCH EXPRESS PROVISION SHALL GOVERN AND CONTROL THE DECISION OF THE QUESTION. 
NO STOCKHOLDER SHALL, UNDER ANY CIRCUMSTANCES, BE ENTITLED TO EXERCISE ANY RIGHT
OF CUMULATIVE VOTING.


 


SECTION 2.07.          TREASURY STOCK.  THE CORPORATION SHALL NOT VOTE, DIRECTLY
OR INDIRECTLY, SHARES OF ITS OWN CAPITAL STOCK OWNED BY IT OR ANY SUBSIDIARY;
AND SUCH SHARES SHALL NOT BE COUNTED IN DETERMINING THE TOTAL NUMBER OF
OUTSTANDING SHARES OF THE CORPORATION’S CAPITAL STOCK.


 


SECTION 2.08.          ORGANIZATION.  AT EVERY MEETING OF THE STOCKHOLDERS, THE
CHAIRMAN OF THE BOARD, IF THERE BE ONE, OR IN THE CASE OF A VACANCY IN THE
OFFICE OR ABSENCE OF THE CHAIRMAN OF THE BOARD, SUCH OTHER OFFICER OR DIRECTOR
OF THE CORPORATION DESIGNATED BY THE BOARD OF DIRECTORS, SHALL ACT AS CHAIRMAN
OF THE MEETING OF THE STOCKHOLDERS.  THE SECRETARY OF THE CORPORATION, OR, IN
THE ABSENCE OF THE SECRETARY, AN ASSISTANT SECRETARY OF THE CORPORATION, OR IN
THE ABSENCE OF THE SECRETARY AND THE ASSISTANT SECRETARIES, A PERSON APPOINTED
BY THE CHAIRMAN OF THE MEETING, SHALL ACT AS SECRETARY OF THE MEETING OF THE
STOCKHOLDERS.


 


SECTION 2.09.          CONDUCT OF BUSINESS.  THE CHAIRMAN OF THE MEETING OF
STOCKHOLDERS SHALL DETERMINE THE ORDER OF BUSINESS AND THE PROCEDURE AT THE
MEETING, INCLUDING SUCH REGULATION OF THE MANNER OF VOTING, THE CONDUCT OF
DISCUSSION AS SEEMS TO HIM OR HER IN ORDER, LIMITATIONS ON THE TIME ALLOTTED TO
QUESTIONS OR COMMENTS BY PARTICIPANTS AND REGULATION OF THE OPENING AND CLOSING
OF THE POLLS FOR BALLOTING AND MATTERS WHICH ARE TO BE VOTED ON BY BALLOT.  THE
CHAIRMAN OF THE MEETING SHALL HAVE THE POWER TO ADJOURN THE MEETING TO ANOTHER
PLACE, IF ANY, DATE AND TIME.


 


SECTION 2.10.          VOTING.


 


(A)           GENERAL RULE.  UNLESS OTHERWISE PROVIDED IN THE CERTIFICATE OF
INCORPORATION OR IN ANY CERTIFICATE OF DESIGNATIONS, EACH STOCKHOLDER SHALL BE
ENTITLED TO ONE VOTE, IN PERSON OR BY PROXY, FOR EACH SHARE OF CAPITAL STOCK
HAVING VOTING POWER HELD BY SUCH STOCKHOLDER.


 


(B)           VOTING BY PROXY.  AT ALL MEETINGS OF STOCKHOLDERS, A STOCKHOLDER
MAY VOTE BY PROXY EXECUTED IN WRITING (OR IN SUCH MANNER PRESCRIBED BY
APPLICABLE LAW) BY THE STOCKHOLDER, OR BY HIS OR HER DULY AUTHORIZED ATTORNEY IN
FACT, BUT NO SUCH PROXY SHALL BE VOTED OR ACTED UPON AFTER THREE YEARS FROM ITS
DATE, UNLESS THE PROXY PROVIDES FOR A LONGER PERIOD.  A PROXY SHALL BE
IRREVOCABLE IF IT STATES

 

8

--------------------------------------------------------------------------------


 


THAT IT IS IRREVOCABLE AND IF, AND ONLY AS LONG AS, IT IS COUPLED WITH AN
INTEREST SUFFICIENT IN LAW TO SUPPORT AN IRREVOCABLE POWER.  A PROXY MUST BE
FILED WITH THE SECRETARY OF THE CORPORATION OR HIS OR HER REPRESENTATIVE AT OR
BEFORE THE TIME OF THE MEETING.


 


(C)           NO STOCKHOLDER ACTION BY WRITTEN CONSENT.  EXCEPT AS OTHERWISE
PROVIDED BY THE CERTIFICATE OF INCORPORATION, ANY ACTION REQUIRED OR PERMITTED
TO BE TAKEN BY STOCKHOLDERS MAY BE EFFECTED ONLY AT A DULY CALLED ANNUAL OR
SPECIAL MEETING OF STOCKHOLDERS AND MAY NOT BE EFFECTED BY A WRITTEN CONSENT OR
CONSENTS BY STOCKHOLDERS IN LIEU OF SUCH A MEETING.


 


SECTION 2.11.          VOTING LISTS.  THE OFFICER WHO HAS CHARGE OF THE STOCK
LEDGER OF THE CORPORATION SHALL PREPARE, OR DIRECT THE PREPARATION OF, AT LEAST
TEN DAYS BEFORE EVERY MEETING OF STOCKHOLDERS, A COMPLETE LIST OF THE
STOCKHOLDERS ENTITLED TO VOTE AT THE MEETING.  THE LIST SHALL BE ARRANGED IN
ALPHABETICAL ORDER, SHOWING THE ADDRESS OF EACH STOCKHOLDER AND THE NUMBER OF
SHARES REGISTERED IN THE NAME OF EACH STOCKHOLDER.  SUCH LIST SHALL BE OPEN TO
THE EXAMINATION OF ANY STOCKHOLDER, FOR ANY PURPOSE GERMANE TO THE MEETING,
DURING ORDINARY BUSINESS HOURS, FOR A PERIOD OF AT LEAST TEN DAYS PRIOR TO THE
MEETING IN THE MANNER PROVIDED BY APPLICABLE LAW.  THE STOCK LIST SHALL ALSO BE
OPEN TO THE EXAMINATION OF ANY STOCKHOLDER DURING THE WHOLE TIME OF THE MEETING
AS PROVIDED BY APPLICABLE LAW.


 


SECTION 2.12.          INSPECTORS OF ELECTION.  IN ADVANCE OF ANY MEETING OF
STOCKHOLDERS, THE BOARD OF DIRECTORS MAY APPOINT ONE OR MORE INSPECTORS, WHO
NEED NOT BE STOCKHOLDERS, TO ACT AT THE MEETING AND TO MAKE A WRITTEN REPORT
THEREOF.  THE BOARD OF DIRECTORS MAY DESIGNATE ONE OR MORE PERSONS AS ALTERNATE
INSPECTORS TO REPLACE ANY INSPECTOR WHO FAILS TO ACT.  IF NO INSPECTOR OR
ALTERNATE IS ABLE TO ACT AT A MEETING OF STOCKHOLDERS, THE CHAIRMAN OF THE
MEETING SHALL APPOINT ONE OR MORE INSPECTORS TO ACT AT THE MEETING.  EACH
INSPECTOR, BEFORE DISCHARGING HIS OR HER DUTIES, SHALL TAKE AND SIGN AN OATH TO
FAITHFULLY EXECUTE THE DUTIES OF INSPECTOR WITH STRICT IMPARTIALITY AND
ACCORDING TO THE PERSON’S BEST ABILITY.  THE INSPECTORS SHALL HAVE THE DUTIES
PRESCRIBED BY LAW.

 


ARTICLE III


BOARD OF DIRECTORS


 


SECTION 3.01.          POWERS.  ALL POWERS VESTED BY LAW IN THE CORPORATION
SHALL BE EXERCISED BY OR UNDER THE AUTHORITY OF, AND THE BUSINESS AND AFFAIRS OF
THE CORPORATION SHALL BE MANAGED UNDER THE DIRECTION OF, THE BOARD OF DIRECTORS.


 


SECTION 3.02.          NUMBER.  SUBJECT TO THE RIGHTS OF THE INSTITUTIONAL
INVESTOR UNDER THE STANDSTILL AGREEMENT (AS SUCH CAPITALIZED TERMS ARE DEFINED
IN SECTION 3.18 OF THESE BY-LAWS) AND THE HOLDERS OF ANY SERIES OF PREFERRED
STOCK TO ELECT DIRECTORS UNDER SPECIFIED CIRCUMSTANCES, THE NUMBER OF DIRECTORS
SHALL BE FIXED, AND MAY BE INCREASED OR DECREASED FROM TIME TO TIME, EXCLUSIVELY
BY A RESOLUTION ADOPTED BY A MAJORITY OF THE DIRECTORS THEN SERVING ON THE BOARD
OF DIRECTORS; PROVIDED, THAT THE NUMBER OF DIRECTORS SHALL NOT BE LESS THAN
SEVEN (7) NOR MORE THAN ELEVEN (11).


 


SECTION 3.03.          TERM OF OFFICE.  DIRECTORS SHALL HOLD OFFICE UNTIL THE
NEXT ANNUAL MEETING OF STOCKHOLDERS AND UNTIL THEIR SUCCESSORS HAVE BEEN ELECTED
AND QUALIFIED, EXCEPT IN THE EVENT OF SUCH DIRECTOR’S EARLIER DEATH,
RESIGNATION, RETIREMENT, DISQUALIFICATION OR REMOVAL, INCLUDING, WITHOUT
LIMITATION, REMOVAL PURSUANT TO SECTION 3.18 OF THESE BY-LAWS.  NOTWITHSTANDING
THE FOREGOING, THE TERM OF OFFICE OF THE INITIAL DIRECTORS, INCLUDING ANY
INSTITUTIONAL NOMINATED DIRECTOR (AS DEFINED IN SECTION 3.18 OF THESE BY-LAWS),
SHALL EXPIRE AT THE ANNUAL MEETING OF STOCKHOLDERS TO BE HELD IN 2011, WHICH
MEETING SHALL BE HELD NO EARLIER THAN APRIL 1, 2011 AND NO LATER THAN JUNE 30,
2011.  EACH NON-EMPLOYEE DIRECTOR SHALL RETIRE AT THE ANNUAL MEETING OF
STOCKHOLDERS FOLLOWING HIS OR HER 70TH BIRTHDAY.

 

9

--------------------------------------------------------------------------------


 


SECTION 3.04.          VACANCIES.  SUBJECT TO APPLICABLE LAW, THE RIGHTS OF THE
INSTITUTIONAL INVESTOR UNDER THE STANDSTILL AGREEMENT AND THE RIGHTS OF THE
HOLDERS OF ANY SERIES OF PREFERRED STOCK, AND UNLESS THE BOARD OF DIRECTORS
OTHERWISE DETERMINES, NEWLY CREATED DIRECTORSHIPS RESULTING FROM ANY INCREASE IN
THE AUTHORIZED NUMBER OF DIRECTORS OR ANY VACANCIES IN THE BOARD OF DIRECTORS
RESULTING FROM DEATH, RESIGNATION, RETIREMENT, DISQUALIFICATION, OR REMOVAL FROM
OFFICE OR OTHER CAUSE SHALL BE FILLED SOLELY BY THE AFFIRMATIVE VOTE OF A
MAJORITY OF THE REMAINING DIRECTORS THEN IN OFFICE, EVEN THOUGH LESS THAN A
QUORUM OF THE BOARD OF DIRECTORS, OR BY THE SOLE REMAINING DIRECTOR.  ANY
DIRECTOR SO CHOSEN SHALL HOLD OFFICE UNTIL HIS OR HER SUCCESSOR SHALL BE ELECTED
AND QUALIFIED OR UNTIL SUCH DIRECTOR’S EARLIER DEATH, RESIGNATION, RETIREMENT,
DISQUALIFICATION, OR REMOVAL.  NO DECREASE IN THE NUMBER OF DIRECTORS SHALL
SHORTEN THE TERM OF ANY INCUMBENT DIRECTOR.


 


SECTION 3.05.          REMOVAL.  ANY DIRECTOR OR THE ENTIRE BOARD OF DIRECTORS
MAY BE REMOVED FROM OFFICE AT ANY TIME, WITH OR WITHOUT CAUSE, BUT ONLY BY THE
AFFIRMATIVE VOTE OF THE HOLDERS OF NOT LESS THAN A MAJORITY OF THE TOTAL VOTING
POWER OF ALL CLASSES OF THE THEN-OUTSTANDING CAPITAL STOCK OF THE CORPORATION
ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS AT A SPECIAL MEETING
DULY CALLED FOR SUCH PURPOSE.  THE FOREGOING DOES NOT DIMINISH OR IMPAIR THE
RIGHT OF THE BOARD OF DIRECTORS TO DISQUALIFY AND REMOVE THE INSTITUTIONAL
NOMINATED DIRECTOR PURSUANT TO SECTION 3.18 OF THESE BY-LAWS.


 


SECTION 3.06.          RESIGNATIONS.  ANY DIRECTOR OR COMMITTEE MEMBER MAY
RESIGN AT ANY TIME BY GIVING WRITTEN NOTICE TO THE CORPORATION.  ANY SUCH
RESIGNATION SHALL TAKE EFFECT AT THE DATE OF THE RECEIPT OF SUCH NOTICE OR AT
ANY LATER TIME SPECIFIED THEREIN, AND UNLESS OTHERWISE SPECIFIED THEREIN, THE
ACCEPTANCE OF SUCH RESIGNATION SHALL NOT BE NECESSARY TO MAKE IT EFFECTIVE.


 


SECTION 3.07.          ORGANIZATION.  AT EVERY MEETING OF THE BOARD OF
DIRECTORS, THE CHAIRMAN OF THE BOARD, IF THERE BE ONE, OR IN THE CASE OF A
VACANCY IN THE OFFICE OR ABSENCE OF THE CHAIRMAN OF THE BOARD, SUCH OTHER
OFFICER OR DIRECTOR OF THE CORPORATION DESIGNATED BY THE BOARD OF DIRECTORS,
SHALL ACT AS CHAIRMAN OF THE MEETING OF THE BOARD OF DIRECTORS.  THE SECRETARY
OF THE CORPORATION, OR, IN THE ABSENCE OF THE SECRETARY, AN ASSISTANT SECRETARY
OF THE CORPORATION, OR IN THE ABSENCE OF THE SECRETARY AND THE ASSISTANT
SECRETARIES, A PERSON APPOINTED BY THE CHAIRMAN OF THE MEETING, SHALL ACT AS
SECRETARY OF THE MEETING OF THE ENTIRE BOARD OF DIRECTORS.  NOTWITHSTANDING ANY
OTHER PROVISION IN THIS SECTION 3.07 OF THESE BY-LAWS TO THE CONTRARY, IN THE
CASE OF EXECUTIVE SESSIONS OF THE NON-MANAGEMENT DIRECTORS, THE CHAIRMAN OF THE
MEETING AND THE SECRETARY OF THE MEETING SHALL BE A NON-MANAGEMENT DIRECTOR.


 


SECTION 3.08.          PLACE OF MEETING.  MEETINGS OF THE BOARD OF DIRECTORS,
BOTH REGULAR AND SPECIAL, SHALL BE HELD AT SUCH PLACE, IF ANY, WITHIN OR WITHOUT
THE STATE OF DELAWARE, AS THE BOARD OF DIRECTORS MAY FROM TIME TO TIME
DETERMINE, OR AS MAY BE DESIGNATED IN A NOTICE OF THE MEETING.


 


SECTION 3.09.          REGULAR MEETINGS.  REGULAR MEETINGS OF THE BOARD OF
DIRECTORS SHALL BE HELD AT SUCH DATE, TIME AND PLACE, IF ANY, AS SHALL BE
DESIGNATED FROM TIME TO TIME BY RESOLUTION OF THE BOARD OF DIRECTORS.


 


SECTION 3.10.          SPECIAL MEETINGS.  SPECIAL MEETINGS OF THE BOARD OF
DIRECTORS SHALL BE HELD WHENEVER CALLED (A) BY THE CHAIRMAN OF THE BOARD, (B) BY
A MAJORITY OF THE DIRECTORS THEN IN OFFICE, (C) BY THE CHIEF EXECUTIVE OFFICER
OF THE CORPORATION, OR (D) BY A DIRECTOR; PROVIDED, HOWEVER, THAT WHEN SPECIAL
MEETINGS OF THE BOARD ARE CALLED BY ANY DIRECTOR PURSUANT TO SECTION 3.10(D) OF
THESE BY-LAWS, THERE MAY ONLY BE ONE SUCH SPECIAL MEETING OF THE BOARD OF
DIRECTORS EVERY QUARTER.  THE PERSONS AUTHORIZED TO CALL SPECIAL MEETINGS OF THE
BOARD OF DIRECTORS MAY FIX THE DATE, TIME AND PLACE, IF ANY, OF THE MEETINGS.

 

10

--------------------------------------------------------------------------------


 


SECTION 3.11.                             NOTICE.  NOTICE OF ANY SPECIAL MEETING
OF THE BOARD OF DIRECTORS SHALL BE GIVEN TO EACH DIRECTOR AT HIS OR HER BUSINESS
OR RESIDENCE (AS HE OR SHE MAY SPECIFY) PERSONALLY OR BY TELEPHONE TO EACH
DIRECTOR OR SENT BY MAIL, EXPRESS MAIL, COURIER SERVICE, CONFIRMED FACSIMILE,
ELECTRONIC MAIL OR OTHER MEANS OF ELECTRONIC TRANSMISSION, POSTAGE OR CHARGES
PREPAID, ADDRESSED TO EACH DIRECTOR AT THAT DIRECTOR’S ADDRESS AS IT IS SHOWN ON
THE RECORD OF THE CORPORATION.  IF MAILED BY FIRST-CLASS MAIL, SUCH NOTICE SHALL
BE DEEMED ADEQUATELY DELIVERED WHEN DEPOSITED IN THE UNITED STATES MAIL SO
ADDRESSED, WITH POSTAGE THEREON PREPAID, AT LEAST FOUR (4) DAYS BEFORE SUCH
MEETING.  IF GIVEN BY OVERNIGHT MAIL OR COURIER SERVICE, SUCH NOTICE SHALL BE
DEEMED ADEQUATELY DELIVERED WHEN THE NOTICE IS DELIVERED TO THE OVERNIGHT MAIL
OR COURIER SERVICE COMPANY AT LEAST 48 HOURS BEFORE SUCH MEETING.  IF GIVEN BY
TELEPHONE, HAND DELIVERY, CONFIRMED FACSIMILE TRANSMISSION, ELECTRONIC MAIL OR
OTHER MEANS OF ELECTRONIC TRANSMISSION, SUCH NOTICE SHALL BE DEEMED ADEQUATELY
DELIVERED WHEN THE NOTICE IS TRANSMITTED AT LEAST 48 HOURS BEFORE SUCH MEETING. 
THE NOTICE SHALL STATE THE TIME, DATE AND PLACE OF THE SPECIAL MEETING OF THE
BOARD OF DIRECTORS.  NEITHER THE BUSINESS TO BE TRANSACTED AT, NOR THE PURPOSE
OF, ANY REGULAR OR SPECIAL MEETING OF THE BOARD OF DIRECTORS NEED BE SPECIFIED
IN THE NOTICE OF SUCH MEETING, EXCEPT FOR AMENDMENTS TO THESE BY-LAWS, AS
PROVIDED IN SECTION 7.10 OF THESE BY-LAWS.  WHENEVER ANY NOTICE IS REQUIRED TO
BE GIVEN, A WAIVER THEREOF IN WRITING, SIGNED BY THE DIRECTOR OR DIRECTORS
ENTITLED TO SAID NOTICE, OR A WAIVER BY ELECTRONIC TRANSMISSION BY THE PERSON
ENTITLED TO NOTICE, WHETHER BEFORE OR AFTER THE TIME STATED THEREIN, SHALL BE
DEEMED EQUIVALENT THERETO.  ATTENDANCE BY A DIRECTOR AT A MEETING SHALL
CONSTITUTE A WAIVER OF NOTICE OF SUCH MEETING.


 


SECTION 3.12.                             QUORUM, MANNER OF ACTING AND
ADJOURNMENT.  EXCEPT AS OTHERWISE PROVIDED IN SECTION 3.04 OF THESE BY-LAWS, BY
APPLICABLE LAW OR BY THE CERTIFICATE OF INCORPORATION, AT ALL MEETINGS OF THE
BOARD OF DIRECTORS, (A) THE PRESENCE OF A MAJORITY OF THE TOTAL NUMBER OF
DIRECTORS SHALL CONSTITUTE A QUORUM FOR THE TRANSACTION OF BUSINESS, AND (B) THE
VOTE OF A MAJORITY OF THE DIRECTORS PRESENT AT ANY MEETING AT WHICH A QUORUM IS
PRESENT SHALL BE THE ACT OF THE BOARD OF DIRECTORS.  IF A QUORUM IS NOT PRESENT
AT ANY MEETING OF THE BOARD OF DIRECTORS, A MAJORITY OF THE DIRECTORS PRESENT
THEREAT MAY ADJOURN THE MEETING FROM TIME TO TIME, WITHOUT NOTICE OTHER THAN
ANNOUNCEMENT AT THE MEETING, UNTIL A QUORUM IS PRESENT.


 


SECTION 3.13.                             UNANIMOUS WRITTEN CONSENT.  UNLESS
OTHERWISE RESTRICTED BY THE CERTIFICATE OF INCORPORATION, ANY ACTION REQUIRED OR
PERMITTED TO BE TAKEN AT ANY MEETING OF THE BOARD OF DIRECTORS OR A COMMITTEE
THEREOF MAY BE TAKEN WITHOUT A MEETING, IF ALL MEMBERS OF THE BOARD OF DIRECTORS
OR THE COMMITTEE, AS THE CASE MAY BE, CONSENT THERETO IN WRITING, AND THE
WRITING OR WRITINGS ARE FILED WITH THE MINUTES OF PROCEEDINGS OF THE BOARD OF
DIRECTORS OR THE COMMITTEE.


 


SECTION 3.14.                             CONFERENCE TELEPHONE MEETINGS. 
MEMBERS OF THE BOARD OF DIRECTORS, OR ANY COMMITTEE THEREOF, MAY PARTICIPATE IN
A MEETING OF THE BOARD OF DIRECTORS, OR SUCH COMMITTEE, BY MEANS OF CONFERENCE
TELEPHONE OR SIMILAR COMMUNICATIONS EQUIPMENT BY MEANS OF WHICH ALL PERSONS
PARTICIPATING IN THE MEETING CAN HEAR EACH OTHER, AND SUCH PARTICIPATION IN A
MEETING SHALL CONSTITUTE PRESENCE IN PERSON AT SUCH MEETING.


 


SECTION 3.15.                             COMMITTEES OF THE BOARD.  THE BOARD OF
DIRECTORS MAY DESIGNATE ONE OR MORE COMMITTEES OF THE BOARD OF DIRECTORS. 
SUBJECT TO THE RIGHTS OF THE INSTITUTIONAL INVESTOR UNDER THE STANDSTILL
AGREEMENT TO CAUSE THE INSTITUTIONAL NOMINATED DIRECTOR TO SERVE ON COMMITTEES,
EACH COMMITTEE SHALL CONSIST OF ONE OR MORE DIRECTORS AND COMMITTEE MEMBERS MAY
BE REMOVED FROM A COMMITTEE BY A MAJORITY VOTE OF THE DIRECTORS THEN IN OFFICE. 
THE BOARD OF DIRECTORS MAY DESIGNATE ONE OR MORE DIRECTORS AS ALTERNATE MEMBERS
OF ANY COMMITTEE, WHO MAY REPLACE ANY ABSENT MEMBER AT ANY MEETING OF THE
COMMITTEE.  TO THE EXTENT PERMITTED BY APPLICABLE LAW AND PROVIDED IN
RESOLUTIONS OF THE BOARD OF DIRECTORS, EACH COMMITTEE SHALL HAVE AND MAY
EXERCISE THE POWERS OF THE BOARD OF DIRECTORS IN

 

11

--------------------------------------------------------------------------------


 


OVERSEEING THE BUSINESS AND AFFAIRS OF THE CORPORATION.  EACH COMMITTEE OF THE
BOARD OF DIRECTORS SHALL KEEP REGULAR MINUTES OF ITS PROCEEDINGS AND REPORT THE
SAME TO THE BOARD OF DIRECTORS WHEN REQUESTED.  A MAJORITY OF THE COMMITTEE
MEMBERS AT A MEETING SHALL CONSTITUTE A QUORUM OF THE COMMITTEE AND THE VOTE OF
A MAJORITY OF THE MEMBERS PRESENT SHALL BE THE ACT OF THE COMMITTEE.


 


SECTION 3.16.                             COMPENSATION.  THE BOARD OF DIRECTORS
OR A COMMITTEE THEREOF SHALL HAVE THE AUTHORITY TO FIX THE AMOUNT OF
COMPENSATION OF DIRECTORS AND ANY COMMITTEE MEMBERS.


 


SECTION 3.17.                             CHAIRMAN OF THE BOARD.  THE FULL BOARD
OF DIRECTORS MAY AT ITS DISCRETION ELECT A CHAIRMAN OF THE BOARD FROM AMONG THE
NON-MANAGEMENT DIRECTORS.  THE CHAIRMAN OF THE BOARD MAY BE REMOVED FROM THAT
CAPACITY BY A MAJORITY VOTE OF THE FULL BOARD OF DIRECTORS.  THE CHAIRMAN OF THE
BOARD, IF THERE BE ONE, SHALL PRESIDE AT ALL MEETINGS OF THE BOARD OF DIRECTORS
AND OF THE STOCKHOLDERS OF THE CORPORATION.  IN THE CHAIRMAN OF THE BOARD’S
ABSENCE, SUCH OFFICER OR OTHER DIRECTOR OF THE CORPORATION DESIGNATED BY THE
BOARD OF DIRECTORS SHALL ACT AS CHAIRMAN OF ANY SUCH MEETING.  THE CHAIRMAN OF
THE BOARD SHALL PERFORM ALL OTHER DUTIES NORMALLY INCIDENT TO THE POSITION OF
CHAIRMAN OF THE BOARD OR AS MAY BE PRESCRIBED BY THE BOARD OF DIRECTORS OR THESE
BY-LAWS.


 


SECTION 3.18.                             INSTITUTIONAL NOMINATED DIRECTOR.  IN
THE EVENT THAT (A) A DIRECTOR (SUCH INDIVIDUAL, THE “INSTITUTIONAL NOMINATED
DIRECTOR”) WAS NOMINATED BY PAULSON & CO. INC. AND THE SEVERAL INVESTMENT FUNDS
AND ACCOUNTS MANAGED BY IT (COLLECTIVELY, THE “INSTITUTIONAL INVESTOR”) PURSUANT
TO THAT CERTAIN STANDSTILL AGREEMENT, DATED AS OF [                ], 2009, BY
AND AMONG THE CORPORATION AND THE INSTITUTIONAL INVESTOR (AS MAY BE AMENDED OR
MODIFIED, THE “STANDSTILL AGREEMENT”), AND (B) AT ANY TIME THEREAFTER THE
INSTITUTIONAL INVESTOR CEASES TO BENEFICIALLY OWN 20% OR MORE OF THE ISSUED AND
OUTSTANDING COMMON STOCK OF THE CORPORATION FOR 30 CONSECUTIVE DAYS (THE
“BENEFICIAL OWNERSHIP CHANGE”), THE BOARD OF DIRECTORS (EXCLUDING THE
INSTITUTIONAL NOMINATED DIRECTOR) SHALL HAVE UP TO 45 DAYS FROM THE DATE SUCH
DIRECTORS HAD ACTUAL KNOWLEDGE OF THE OCCURRENCE OF THE BENEFICIAL OWNERSHIP
CHANGE TO NOTIFY THE INSTITUTIONAL NOMINATED DIRECTOR IN WRITING THAT THE
BENEFICIAL OWNERSHIP CHANGE HAS RESULTED IN THE INSTITUTIONAL NOMINATED DIRECTOR
BEING DISQUALIFIED AND REMOVED FROM SERVICE ON THE BOARD OF DIRECTORS EFFECTIVE
IMMEDIATELY WITHOUT FURTHER ACTION.  IN THE EVENT THE BOARD OF DIRECTORS DOES
NOT SEND NOTICE OF DISQUALIFICATION AND REMOVAL TO THE INSTITUTIONAL NOMINATED
DIRECTOR WITHIN SUCH 45 DAY PERIOD, THE INSTITUTIONAL NOMINATED DIRECTOR MAY
CONTINUE TO SERVE HIS OR HER TERM AS A DIRECTOR.  NOTWITHSTANDING THE FOREGOING,
THE INSTITUTIONAL INVESTOR AND THE INSTITUTIONAL NOMINATED DIRECTOR SHALL
PROVIDE WRITTEN NOTICE OF THE BENEFICIAL OWNERSHIP CHANGE TO THE SECRETARY OF
THE CORPORATION AND THE OTHER DIRECTORS WITHIN TEN (10) DAYS OF THE OCCURRENCE
OF THE BENEFICIAL OWNERSHIP CHANGE.  IF SUCH WRITTEN NOTICE IS NOT RECEIVED BY
THE SECRETARY OF THE CORPORATION AND THE OTHER DIRECTORS WITHIN TEN (10) DAYS OF
THE BENEFICIAL OWNERSHIP CHANGE, SUCH FAILURE TO NOTIFY SHALL RESULT IN THE
INSTITUTIONAL NOMINATED DIRECTOR BEING AUTOMATICALLY DISQUALIFIED AND REMOVED
FROM SERVICE ON THE BOARD OF DIRECTORS IMMEDIATELY WITHOUT FURTHER ACTION,
INCLUDING WITHOUT A REQUIREMENT OF NOTICE FROM THE BOARD OF DIRECTORS.  WITHOUT
LIMITING THE FOREGOING, ANY INSTITUTIONAL NOMINATED DIRECTOR WHO BECOMES
DISQUALIFIED TO SERVE ON THE BOARD OF DIRECTORS WILL UPON REQUEST OF THE
CORPORATION PROVIDE A WRITTEN RESIGNATION FROM THE BOARD OF DIRECTORS.

 


ARTICLE IV


OFFICERS


 


SECTION 4.01.                             OFFICERS.  THE OFFICERS OF THE
CORPORATION SHALL BE APPOINTED BY THE BOARD OF DIRECTORS AND MAY CONSIST OF A
CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER, ONE OR MORE VICE PRESIDENTS, A
SECRETARY, AND ANY OTHER OFFICERS, INCLUDING BUT NOT LIMITED TO A PRESIDENT AND
A TREASURER,

 

12

--------------------------------------------------------------------------------


 


AS MAY BE DEEMED NECESSARY OR ADVISABLE BY THE BOARD OF DIRECTORS, EACH OF WHOM
SHALL HOLD THEIR OFFICES FOR SUCH TERMS AND SHALL EXERCISE SUCH POWERS AND
PERFORM SUCH DUTIES AS SHALL BE DETERMINED BY THE BOARD OF DIRECTORS.  ANY TWO
OR MORE OFFICES MAY BE HELD BY THE SAME PERSON.  NONE OF THE OFFICERS NEED BE A
DIRECTOR, AND NONE OF THE OFFICERS NEED BE A STOCKHOLDER OF THE CORPORATION.


 


SECTION 4.02.                             ELECTION AND TERM OF OFFICE.  THE
OFFICERS OF THE CORPORATION SHALL BE ELECTED ANNUALLY BY THE BOARD OF DIRECTORS
AT ITS FIRST REGULAR MEETING HELD SHORTLY BEFORE OR AFTER THE ANNUAL MEETING OF
STOCKHOLDERS OR AS SOON THEREAFTER AS CONVENIENTLY POSSIBLE.  EACH OFFICER SHALL
HOLD OFFICE UNTIL HIS OR HER SUCCESSOR IS CHOSEN AND QUALIFIED OR UNTIL HIS OR
HER DEATH OR THE EFFECTIVE DATE OF HIS OR HER RESIGNATION OR REMOVAL.


 


SECTION 4.03.                             REMOVAL AND RESIGNATION.  ANY OFFICER
OR AGENT ELECTED OR APPOINTED BY THE BOARD OF DIRECTORS MAY BE REMOVED WITH OR
WITHOUT CAUSE BY THE AFFIRMATIVE VOTE OF A MAJORITY OF THE BOARD OF DIRECTORS,
BUT SUCH REMOVAL SHALL BE WITHOUT PREJUDICE TO THE CONTRACTUAL RIGHTS, IF ANY,
OF THE PERSON SO REMOVED.  ANY OFFICER MAY RESIGN AT ANY TIME BY GIVING WRITTEN
NOTICE TO THE CORPORATION.  ANY SUCH RESIGNATION SHALL TAKE EFFECT AT THE DATE
OF THE RECEIPT OF SUCH NOTICE OR AT ANY LATER TIME SPECIFIED THEREIN, AND UNLESS
OTHERWISE SPECIFIED THEREIN, THE ACCEPTANCE OF SUCH RESIGNATION SHALL NOT BE
NECESSARY TO MAKE IT EFFECTIVE.


 


SECTION 4.04.                             VACANCIES.  ANY VACANCY OCCURRING IN
ANY OFFICE OF THE CORPORATION BY DEATH, RESIGNATION, REMOVAL OR OTHERWISE, MAY
BE FILLED AT ANY TIME AND FROM TIME TO TIME BY THE BOARD OF DIRECTORS FOR THE
UNEXPIRED PORTION OF THE TERM.


 


SECTION 4.05.                             COMPENSATION.  THE COMPENSATION OF ALL
OFFICERS AND AGENTS OF THE CORPORATION SHALL BE FIXED BY THE BOARD OF DIRECTORS
OR PURSUANT TO ITS DIRECTION; AND NO OFFICER SHALL BE PREVENTED FROM RECEIVING
COMPENSATION BY REASON OF SERVING AS A DIRECTOR.


 


SECTION 4.06.                             CHIEF EXECUTIVE OFFICER.  THE CHIEF
EXECUTIVE OFFICER OF THE CORPORATION AND, SUBJECT TO THE CONTROL OF THE BOARD OF
DIRECTORS, SHALL IN GENERAL SUPERVISE AND CONTROL THE BUSINESS AND AFFAIRS OF
THE CORPORATION, HAVE GENERAL AND ACTIVE SUPERVISION OVER THE CORPORATION’S
SEVERAL OFFICERS, AGENTS, AND EMPLOYEES, AND HAVE SUCH OTHER POWERS AND BE
SUBJECT TO SUCH OTHER DUTIES AS THE BOARD OF DIRECTORS MAY FROM TIME TO TIME
PRESCRIBE.  THE CHIEF EXECUTIVE OFFICER SHALL HAVE THE POWER TO APPOINT AND
REMOVE SUBORDINATE OFFICERS, AGENTS AND EMPLOYEES, EXCEPT THOSE ELECTED OR
APPOINTED BY THE BOARD OF DIRECTORS.  THE CHIEF EXECUTIVE OFFICER SHALL KEEP THE
BOARD OF DIRECTORS FULLY INFORMED AND SHALL CONSULT THEM CONCERNING THE BUSINESS
OF THE CORPORATION, AND IN GENERAL SHALL PERFORM ALL OTHER DUTIES NORMALLY
INCIDENT TO THE OFFICE OF CHIEF EXECUTIVE OFFICER AND SUCH OTHER DUTIES AS MAY
BE PRESCRIBED BY THE BOARD OF DIRECTORS FROM TIME TO TIME.


 


SECTION 4.07.                             PRESIDENT.  SUBJECT TO THE DISCRETION
OF THE BOARD OF DIRECTORS TO ELECT OR NOT ELECT A PRESIDENT AND TO THE
SUPERVISORY POWERS OF THE CHIEF EXECUTIVE OFFICER IN THE EVENT OF SUCH ELECTION,
THE PRESIDENT, IF ANY, WILL ACT IN A GENERAL EXECUTIVE CAPACITY AND WILL ASSIST
THE CHIEF EXECUTIVE OFFICER IN THE ADMINISTRATION AND OPERATION OF THE
CORPORATION’S BUSINESS AND GENERAL SUPERVISION OF ITS POLICIES AND AFFAIRS.  THE
PRESIDENT SHALL PERFORM ALL SUCH OTHER DUTIES AS MAY BE PRESCRIBED BY THE BOARD
OF DIRECTORS FROM TIME TO TIME.


 


SECTION 4.08.                             VICE PRESIDENTS.  IN THE ABSENCE OF
THE PRESIDENT, OR IN THE EVENT OF HIS OR HER INABILITY OR REFUSAL TO ACT, THE
VICE PRESIDENTS (IN ORDER OF THEIR SENIORITY) SHALL PERFORM THE DUTIES AND
EXERCISE THE POWERS OF THE PRESIDENT.  THE VICE PRESIDENTS SHALL PERFORM SUCH
OTHER DUTIES AS FROM TIME TO TIME MAY BE ASSIGNED TO THEM BY THE CHIEF EXECUTIVE
OFFICER AND THE BOARD OF DIRECTORS.

 

13

--------------------------------------------------------------------------------


 


SECTION 4.09.                             SECRETARY.  THE SECRETARY SHALL
(A) KEEP THE MINUTES OF THE MEETINGS OF THE STOCKHOLDERS, THE BOARD OF DIRECTORS
AND COMMITTEES OF DIRECTORS (EXCEPT AS OTHERWISE PROVIDED IN SECTION 3.07 OF
THESE BY-LAWS REGARDING EXECUTIVE SESSIONS), (B) SEE THAT ALL NOTICES ARE DULY
GIVEN IN ACCORDANCE WITH THE PROVISIONS OF THESE BY-LAWS AND AS REQUIRED BY
APPLICABLE LAW, (C) BE CUSTODIAN OF THE CORPORATE RECORDS AND OF THE SEAL OF THE
CORPORATION, AND SEE THAT THE SEAL OF THE CORPORATION OR A FACSIMILE THEREOF IS
AFFIXED TO ANY CERTIFICATES FOR SHARES PRIOR TO THE ISSUE THEREOF AND TO ALL
DOCUMENTS, THE EXECUTION OF WHICH ON BEHALF OF THE CORPORATION UNDER ITS SEAL IS
DULY AUTHORIZED IN ACCORDANCE WITH THE PROVISIONS OF THESE BY-LAWS, (D) KEEP OR
CAUSE TO BE KEPT A REGISTER OF THE MAILING ADDRESS OF EACH STOCKHOLDER WHICH
SHALL BE FURNISHED BY SUCH STOCKHOLDER, (E) HAVE GENERAL CHARGE OF THE STOCK
TRANSFER BOOKS OF THE CORPORATION AND (F) IN GENERAL, PERFORM ALL DUTIES
NORMALLY INCIDENT TO THE OFFICE OF SECRETARY AND SUCH OTHER DUTIES AS FROM TIME
TO TIME MAY BE ASSIGNED BY THE CHIEF EXECUTIVE OFFICER OR THE BOARD OF
DIRECTORS.


 


SECTION 4.10.                             TREASURER.  IF REQUIRED BY THE BOARD
OF DIRECTORS AND IF A TREASURER IS APPOINTED, THE TREASURER SHALL GIVE A BOND
FOR THE FAITHFUL DISCHARGE OF HIS OR HER DUTIES IN SUCH SUM AND WITH SUCH SURETY
OR SURETIES AS THE BOARD OF DIRECTORS SHALL DETERMINE.  THE TREASURER, IF ONE IS
APPOINTED, SHALL (A) HAVE CHARGE AND CUSTODY OF, AND BE RESPONSIBLE FOR, ALL
FUNDS AND SECURITIES OF THE CORPORATION, (B) RECEIVE AND GIVE RECEIPTS FOR
MONEYS DUE AND PAYABLE TO THE CORPORATION FROM ANY SOURCE WHATSOEVER AND DEPOSIT
ALL SUCH MONEYS IN THE NAME OF THE CORPORATION IN SUCH BANKS, TRUST COMPANIES OR
OTHER DEPOSITORIES AS SHALL BE SELECTED BY THE BOARD OF DIRECTORS, AND (C) IN
GENERAL, PERFORM ALL THE DUTIES INCIDENT TO THE OFFICE OF TREASURER AND SUCH
OTHER DUTIES AS FROM TIME TO TIME MAY BE ASSIGNED TO HIM OR HER BY THE CHIEF
EXECUTIVE OFFICER AND THE BOARD OF DIRECTORS.


 


SECTION 4.11.                             ASSISTANT SECRETARIES AND ASSISTANT
TREASURERS.  THE ASSISTANT SECRETARIES AND ASSISTANT TREASURERS, IF APPOINTED,
SHALL, IN GENERAL, PERFORM SUCH DUTIES AS SHALL BE ASSIGNED TO THEM BY THE
SECRETARY OR THE TREASURER, RESPECTIVELY, BY THE CHIEF EXECUTIVE OFFICER OR BY
THE BOARD OF DIRECTORS.  THE ASSISTANT SECRETARIES AND ASSISTANT TREASURERS
SHALL, IN THE ABSENCE OF THE SECRETARY OR TREASURER, RESPECTIVELY, PERFORM ALL
FUNCTIONS AND DUTIES THAT SUCH ABSENT OFFICERS MAY DELEGATE, BUT SUCH DELEGATION
SHALL NOT RELIEVE THE ABSENT OFFICER FROM THE RESPONSIBILITIES AND LIABILITIES
OF HIS OR HER OFFICE.  THE ASSISTANT TREASURERS SHALL, IF REQUIRED BY THE BOARD
OF DIRECTORS, GIVE BONDS FOR THE FAITHFUL DISCHARGE OF THEIR DUTIES IN SUCH SUMS
AND WITH SUCH SURETY OR SURETIES AS THE BOARD OF DIRECTORS SHALL DETERMINE.

 


ARTICLE V


STOCK


 


SECTION 5.01.                             UNCERTIFICATED SHARES.  EXCEPT AS
OTHERWISE PROVIDED IN A RESOLUTION APPROVED BY THE BOARD OF DIRECTORS, ALL
SHARES OF CAPITAL STOCK OF THE CORPORATION ISSUED AFTER THE DATE HEREOF SHALL BE
UNCERTIFICATED.  IN THE EVENT THE BOARD OF DIRECTORS ELECTS TO PROVIDE IN A
RESOLUTION THAT CERTIFICATES SHALL BE ISSUED TO REPRESENT ANY SHARES OF CAPITAL
STOCK OF THE CORPORATION, SUCH CERTIFICATES SHALL BE NUMBERED AND SHALL BE
SIGNED BY, OR IN THE NAME OF THE CORPORATION BY, THE CHAIRMAN OF THE BOARD OR
CHIEF EXECUTIVE OFFER OR CHIEF FINANCIAL OFFICER, AND BY THE TREASURER OR AN
ASSISTANT TREASURER OR THE SECRETARY OR AN ASSISTANT SECRETARY.  ANY OR ALL OF
THE SIGNATURES ON A CERTIFICATE MAY BE A FACSIMILE SIGNATURE.  IN CASE ANY
OFFICER, TRANSFER AGENT OR REGISTRAR WHO HAS SIGNED OR WHOSE FACSIMILE SIGNATURE
HAS BEEN PLACED UPON A CERTIFICATE SHALL HAVE CEASED TO BE SUCH OFFICER,
TRANSFER AGENT OR REGISTRAR BEFORE SUCH CERTIFICATE IS ISSUED, IT MAY BE ISSUED
BY THE CORPORATION WITH THE SAME EFFECT AS IF HE OR SHE WERE SUCH OFFICER,
TRANSFER AGENT OR REGISTRAR AT THE DATE OF ISSUE.

 

14

--------------------------------------------------------------------------------


 


SECTION 5.02.                             TRANSFER.  TRANSFERS OF SHARES SHALL
BE MADE UPON THE BOOKS OF THE CORPORATION (I) ONLY BY THE HOLDER OF RECORD
THEREOF, OR BY A DULY AUTHORIZED AGENT, TRANSFEREE OR LEGAL REPRESENTATIVE AND
(II) IN THE CASE OF CERTIFICATED SHARES, UPON THE SURRENDER TO THE CORPORATION
OF THE CERTIFICATE OR CERTIFICATES FOR SUCH SHARES.  NO TRANSFER SHALL BE MADE
THAT IS INCONSISTENT WITH THE PROVISIONS OF APPLICABLE LAW.


 


SECTION 5.03.                             LOST, STOLEN, DESTROYED OR MUTILATED
CERTIFICATES.  THE CORPORATION MAY DIRECT A NEW CERTIFICATE OR CERTIFICATES TO
BE ISSUED IN PLACE OF ANY CERTIFICATE OR CERTIFICATES THERETOFORE ISSUED BY THE
CORPORATION AND ALLEGED TO HAVE BEEN LOST, STOLEN OR DESTROYED, UPON THE MAKING
OF AN AFFIDAVIT OF THAT FACT BY THE PERSON CLAIMING THAT THE CERTIFICATE OF
STOCK HAS BEEN LOST, STOLEN, DESTROYED OR MUTILATED.  WHEN AUTHORIZING SUCH
ISSUANCE OF A NEW CERTIFICATE OR CERTIFICATES, THE CORPORATION MAY, IN ITS
DISCRETION AND AS A CONDITION PRECEDENT TO THE ISSUANCE THEREOF, REQUIRE THE
OWNER OF SUCH LOST, STOLEN, DESTROYED OR MUTILATED CERTIFICATE OR CERTIFICATES,
OR SUCH OWNER’S LEGAL REPRESENTATIVE, TO INDEMNIFY THE CORPORATION IN SUCH
MANNER AS THE CORPORATION SHALL REQUIRE AND/OR TO GIVE THE CORPORATION A BOND,
IN SUCH FORM AND AMOUNT AS THE CORPORATION MAY DIRECT, AS INDEMNITY AGAINST ANY
CLAIM THAT MAY BE MADE AGAINST THE CORPORATION WITH RESPECT TO THE CERTIFICATE
OR CERTIFICATES ALLEGED TO HAVE BEEN LOST, STOLEN, DESTROYED OR MUTILATED OR THE
ISSUANCE OF SUCH NEW CERTIFICATE OR CERTIFICATES.


 


SECTION 5.04.                             RECORD HOLDER OF SHARES.  THE
CORPORATION SHALL BE ENTITLED TO TREAT THE HOLDER OF RECORD OF ANY SHARE OR
SHARES OF THE CORPORATION’S CAPITAL STOCK AS THE HOLDER IN FACT THEREOF AND,
ACCORDINGLY, SHALL NOT BE BOUND TO RECOGNIZE ANY EQUITABLE OR OTHER CLAIM TO OR
INTEREST IN SUCH SHARE OR SHARES ON THE PART OF ANY OTHER PERSON, WHETHER OR NOT
IT SHALL HAVE EXPRESS OR OTHER NOTICE THEREOF, EXCEPT AS OTHERWISE REQUIRED BY
APPLICABLE LAW.


 


SECTION 5.05.                             RECORD DATE.


 


(A)                                  IN ORDER THAT THE CORPORATION MAY DETERMINE
THE STOCKHOLDERS ENTITLED TO NOTICE OF ANY MEETING OF STOCKHOLDERS OR ANY
ADJOURNMENT THEREOF, THE BOARD OF DIRECTORS MAY FIX A RECORD DATE, WHICH RECORD
DATE SHALL NOT PRECEDE THE DATE UPON WHICH THE RESOLUTION FIXING THE RECORD DATE
IS ADOPTED BY THE BOARD OF DIRECTORS, AND WHICH RECORD DATE SHALL, UNLESS
OTHERWISE REQUIRED BY APPLICABLE LAW, NOT BE MORE THAN SIXTY (60) NOR LESS THAN
TEN (10) DAYS BEFORE THE DATE OF SUCH MEETING.  IF THE BOARD OF DIRECTORS SO
FIXES A DATE, SUCH DATE SHALL ALSO BE THE RECORD DATE FOR DETERMINING THE
STOCKHOLDERS ENTITLED TO VOTE AT SUCH MEETING.  IF NO RECORD DATE IS FIXED BY
THE BOARD OF DIRECTORS, THE RECORD DATE FOR DETERMINING STOCKHOLDERS ENTITLED TO
NOTICE OF OR TO VOTE AT A MEETING OF STOCKHOLDERS SHALL BE AT THE CLOSE OF
BUSINESS ON THE DAY NEXT PRECEDING THE DAY ON WHICH NOTICE IS GIVEN, OR, IF
NOTICE IS WAIVED, AT THE CLOSE OF BUSINESS ON THE DAY NEXT PRECEDING THE DAY ON
WHICH THE MEETING IS HELD.  A DETERMINATION OF STOCKHOLDERS OF RECORD ENTITLED
TO NOTICE OF OR TO VOTE AT A MEETING OF STOCKHOLDERS SHALL APPLY TO ANY
ADJOURNMENT OF THE MEETING; PROVIDED, HOWEVER, THAT THE BOARD OF DIRECTORS MAY
FIX A NEW RECORD DATE FOR DETERMINATION OF STOCKHOLDERS ENTITLED TO VOTE AT THE
ADJOURNED MEETING, AND IN SUCH CASE SHALL ALSO FIX AS THE RECORD DATE FOR
STOCKHOLDERS ENTITLED TO NOTICE OF SUCH ADJOURNED MEETING THE SAME OR AN EARLIER
DATE AS THAT FIXED FOR DETERMINATION OF STOCKHOLDERS ENTITLED TO VOTE IN
ACCORDANCE HEREWITH AT THE ADJOURNED MEETING.


 


(B)                                 IN ORDER THAT THE CORPORATION MAY DETERMINE
THE STOCKHOLDERS ENTITLED TO RECEIVE PAYMENT OF ANY DIVIDEND OR OTHER
DISTRIBUTION OR ALLOTMENT OF ANY RIGHTS, OR ENTITLED TO EXERCISE ANY RIGHTS IN
RESPECT OF ANY CHANGE, CONVERSION OR EXCHANGE OF STOCK OR FOR THE PURPOSE OF ANY
OTHER LAWFUL ACTION, THE BOARD OF DIRECTORS MAY FIX A RECORD DATE, WHICH RECORD
DATE SHALL NOT PRECEDE THE DATE UPON WHICH THE RESOLUTION FIXING THE RECORD DATE
IS ADOPTED, AND WHICH RECORD DATE SHALL NOT BE MORE THAN SIXTY (60) DAYS PRIOR
TO SUCH OTHER ACTION.  IF NO SUCH RECORD DATE IS FIXED, THE RECORD DATE FOR
DETERMINING

 

15

--------------------------------------------------------------------------------


 


STOCKHOLDERS FOR ANY SUCH PURPOSE SHALL BE AT THE CLOSE OF BUSINESS ON THE DAY
ON WHICH THE BOARD OF DIRECTORS ADOPTS THE RESOLUTION RELATING THERETO.

 


ARTICLE VI


INDEMNIFICATION


 


SECTION 6.01.                             RIGHT TO INDEMNIFICATION.  THE
CORPORATION, TO THE FULLEST EXTENT PERMITTED OR REQUIRED BY THE GENERAL
CORPORATION LAW OF THE STATE OF DELAWARE (THE “DGCL”) OR OTHER APPLICABLE LAW,
AS THE SAME EXISTS OR MAY HEREAFTER BE AMENDED (BUT, IN THE CASE OF ANY SUCH
AMENDMENT, UNLESS APPLICABLE LAW OTHERWISE REQUIRES, ONLY TO THE EXTENT THAT
SUCH AMENDMENT PERMITS THE CORPORATION TO PROVIDE BROADER INDEMNIFICATION RIGHTS
THAN SUCH LAW PERMITTED THE CORPORATION TO PROVIDE PRIOR TO SUCH AMENDMENT),
SHALL INDEMNIFY AND HOLD HARMLESS ANY PERSON WHO IS OR WAS MADE A PARTY, OR IS
THREATENED TO BE MADE A PARTY, OR WHO IS OR WAS INVOLVED IN ANY MANNER
(INCLUDING, WITHOUT LIMITATION, AS A WITNESS), IN ANY THREATENED, PENDING OR
COMPLETED INVESTIGATION, CLAIM, ACTION, SUIT OR PROCEEDING, WHETHER CIVIL,
CRIMINAL, ADMINISTRATIVE, OR INVESTIGATIVE (INCLUDING, WITHOUT LIMITATION, ANY
ACTION, SUIT OR PROCEEDING BY OR IN THE RIGHT OF THE CORPORATION TO PROCURE A
JUDGMENT IN ITS FAVOR) (COLLECTIVELY, A “PROCEEDING”), BY REASON OF THE FACT
THAT SUCH PERSON, OR A PERSON OF WHOM HE OR SHE IS OR WAS THE LEGAL
REPRESENTATIVE, IS OR WAS A DIRECTOR OR OFFICER OF THE CORPORATION, OR WHO WHILE
A DIRECTOR OR OFFICER OF THE CORPORATION IS OR WAS SERVING AT THE REQUEST OF THE
CORPORATION AS A DIRECTOR, OFFICER, PARTNER, PRINCIPAL, MEMBER, MANAGER,
FIDUCIARY, EMPLOYEE, TRUSTEE OR AGENT OF ANOTHER CORPORATION OR OF A
PARTNERSHIP, LIMITED LIABILITY COMPANY, JOINT VENTURE, TRUST OR OTHER ENTERPRISE
(INCLUDING SERVICE WITH RESPECT TO EMPLOYEE BENEFIT PLANS MAINTAINED OR
SPONSORED BY THE CORPORATION) (COLLECTIVELY, AN “INDEMNITEE”), WHETHER THE BASIS
OF SUCH PROCEEDING IS ALLEGED ACTION IN AN OFFICIAL CAPACITY AS A DIRECTOR,
OFFICER, PARTNER, PRINCIPAL, MEMBER, MANAGER, FIDUCIARY, EMPLOYEE, TRUSTEE OR
AGENT OR IN ANY OTHER CAPACITY WHILE SERVING AS A DIRECTOR, OFFICER, PARTNER,
PRINCIPAL, MEMBER, MANAGER, FIDUCIARY, EMPLOYEE, TRUSTEE OR AGENT, AGAINST ALL
EXPENSES, LIABILITIES AND LOSSES (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’
FEES, COSTS, CHARGES, AND RELATED DISBURSEMENTS, JUDGMENTS, FINES, TAXES, EXCISE
TAXES OR PENALTIES UNDER THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED FROM TIME TO TIME, PENALTIES AND AMOUNTS PAID OR TO BE PAID IN
SETTLEMENT) (COLLECTIVELY, “EXPENSES”) ACTUALLY AND REASONABLY INCURRED BY THE
INDEMNITEE IN CONNECTION WITH SUCH PROCEEDING; PROVIDED, HOWEVER, THAT, EXCEPT
AS PROVIDED IN THIS ARTICLE VI WITH RESPECT TO PROCEEDINGS TO ENFORCE RIGHTS TO
INDEMNIFICATION, THE CORPORATION SHALL INDEMNIFY AN INDEMNITEE IN CONNECTION
WITH A PROCEEDING (OR PART THEREOF) INITIATED BY OR ON BEHALF OF SUCH INDEMNITEE
ONLY IF THE INITIATION OF SUCH PROCEEDING (OR PART THEREOF) WAS AUTHORIZED BY
THE BOARD OF DIRECTORS.  EACH PERSON WHO IS OR WAS SERVING AS A DIRECTOR,
OFFICER, PARTNER, PRINCIPAL, MEMBER, MANAGER, FIDUCIARY, EMPLOYEE, TRUSTEE OR
AGENT OF A SUBSIDIARY OF THE CORPORATION SHALL BE DEEMED TO BE SERVING, OR HAVE
SERVED, AT THE REQUEST OF THE CORPORATION.


 


SECTION 6.02.                             PRESUMPTIONS AND EFFECT OF CERTAIN
PROCEEDINGS.  AN INDEMNITEE SEEKING INDEMNIFICATION SHALL BE PRESUMED TO BE
ENTITLED TO INDEMNIFICATION UPON SUBMISSION OF A WRITTEN REQUEST, AND THEREAFTER
THE CORPORATION SHALL HAVE THE BURDEN OF PROOF TO OVERCOME THAT PRESUMPTION IN
REACHING A CONTRARY DETERMINATION.  IN ANY EVENT, IF THE CORPORATION SHALL NOT
HAVE MADE A DETERMINATION WITHIN 30 DAYS AFTER RECEIPT OF A WRITTEN REQUEST
THEREFOR, THE INDEMNITEE SEEKING INDEMNIFICATION SHALL BE DEEMED TO BE, AND
SHALL BE, ENTITLED TO INDEMNIFICATION UNLESS (A) THE INDEMNITEE INTENTIONALLY
MISREPRESENTED OR FAILED TO DISCLOSE A MATERIAL FACT IN THE WRITTEN REQUEST FOR
INDEMNIFICATION OR (B) SUCH INDEMNIFICATION IS PROHIBITED BY THE DGCL.  THE
TERMINATION OF ANY PROCEEDING BY JUDGMENT, ORDER, SETTLEMENT, CONVICTION OR UPON
A PLEA OF NOLO CONTENDERE OR ITS EQUIVALENT, SHALL NOT, OF ITSELF, CREATE A
PRESUMPTION THAT THE INDEMNITEE (I) DID NOT ACT IN GOOD FAITH AND IN A MANNER
WHICH THE INDEMNITEE REASONABLY BELIEVED TO BE IN, OR AT LEAST NOT OPPOSED TO,
THE BEST INTERESTS OF THE CORPORATION

 

16

--------------------------------------------------------------------------------


 


OR (II) WITH RESPECT TO ANY CRIMINAL ACTION OR PROCEEDING, HAD REASONABLE CAUSE
TO BELIEVE THAT SUCH CONDUCT WAS UNLAWFUL.  FURTHERMORE, THE KNOWLEDGE OR
ACTIONS OR FAILURE TO ACT OF ANY OTHER DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF
THE CORPORATION OR OTHER ENTERPRISE, AS APPLICABLE, SHALL NOT BE IMPUTED TO THE
INDEMNITEE FOR PURPOSES OF DETERMINING THE INDEMNITEE’S ENTITLEMENT TO
INDEMNIFICATION UNDER THIS ARTICLE VI.


 


SECTION 6.03.                             ADVANCEMENT OF EXPENSES.  EXPENSES 
INCURRED BY AN INDEMNITEE IN DEFENDING A PROCEEDING SHALL BE PAID BY THE
CORPORATION IN ADVANCE OF THE FINAL DISPOSITION OF SUCH PROCEEDING AND WITHIN 15
DAYS OF RECEIPT BY THE SECRETARY OF THE CORPORATION OF (A) A WRITTEN REQUEST
THEREFOR SETTING FORTH THE BASIS FOR SUCH INDEMNIFICATION AND (B) IF REQUIRED BY
LAW AT THE TIME SUCH WRITTEN REQUEST IS MADE, AN UNDERTAKING BY OR ON BEHALF OF
THE INDEMNITEE TO REPAY SUCH AMOUNT IF IT SHALL ULTIMATELY BE DETERMINED THAT
THE INDEMNITEE IS NOT ENTITLED TO BE INDEMNIFIED BY THE CORPORATION AS
AUTHORIZED IN THIS ARTICLE VI.  SUCH ADVANCES SHALL BE MADE ON AN UNSECURED
BASIS, SHALL BE INTEREST-FREE AND SHALL BE MADE WITHOUT REGARD TO THE
INDEMNITEE’S ABILITY TO REPAY SUCH AMOUNTS AND WITHOUT REGARD TO THE
INDEMNITEE’S ULTIMATE ENTITLEMENT TO INDEMNIFICATION UNDER THIS ARTICLE VI OR
OTHERWISE.


 


SECTION 6.04.                             REMEDIES OF THE INDEMNITEE.


 


(A)                                  IF A DETERMINATION IS MADE THAT THE
INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION OR ADVANCEMENT OF EXPENSES UNDER
THIS ARTICLE VI, (I) THE INDEMNITEE SHALL BE ENTITLED TO SEEK AN ADJUDICATION OF
ENTITLEMENT TO SUCH INDEMNIFICATION OR ADVANCEMENT OF EXPENSES EITHER, AT THE
INDEMNITEE’S SOLE OPTION, (A) IN AN APPROPRIATE COURT OF THE STATE OF DELAWARE
OR ANY OTHER COURT OF COMPETENT JURISDICTION OR (B) IN AN ARBITRATION TO BE
CONDUCTED BY A SINGLE ARBITRATOR PURSUANT TO THE RULES OF THE AMERICAN
ARBITRATION ASSOCIATION, (II) ANY SUCH JUDICIAL PROCEEDING OR ARBITRATION SHALL
BE DE NOVO AND THE INDEMNITEE SHALL NOT BE PREJUDICED BY REASON OF SUCH ADVERSE
DETERMINATION, AND (III) IN ANY SUCH JUDICIAL PROCEEDING OR ARBITRATION, THE
CORPORATION SHALL HAVE THE BURDEN OF PROVING BY CLEAR AND CONVINCING EVIDENCE
THAT THE INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION OR ADVANCEMENT OF
EXPENSES UNDER THIS ARTICLE VI.


 


(B)                                 IF A DETERMINATION SHALL HAVE BEEN MADE OR
DEEMED TO HAVE BEEN MADE THAT THE INDEMNITEE IS ENTITLED TO INDEMNIFICATION, THE
CORPORATION SHALL BE OBLIGATED TO PAY THE AMOUNTS CONSTITUTING SUCH
INDEMNIFICATION WITHIN 15 DAYS AFTER SUCH DETERMINATION HAS BEEN MADE OR DEEMED
TO HAVE BEEN MADE AND SHALL BE CONCLUSIVELY BOUND BY SUCH DETERMINATION UNLESS
(I) THE INDEMNITEE INTENTIONALLY MISREPRESENTED OR FAILED TO DISCLOSE A MATERIAL
FACT IN THE WRITTEN REQUEST FOR INDEMNIFICATION OR (II) SUCH INDEMNIFICATION IS
PROHIBITED BY THE DGCL.  IN THE EVENT THAT (A) ADVANCEMENT OF EXPENSES IS NOT
TIMELY MADE PURSUANT TO SECTION 6.03 OF THESE BY-LAWS OR (B) PAYMENT OF
INDEMNIFICATION IS NOT MADE WITHIN 15 DAYS AFTER A DETERMINATION OF ENTITLEMENT
TO INDEMNIFICATION HAS BEEN MADE OR DEEMED TO HAVE BEEN MADE PURSUANT TO THIS
ARTICLE VI, THE INDEMNITEE SHALL BE ENTITLED TO SEEK JUDICIAL ENFORCEMENT OF THE
CORPORATION’S OBLIGATION TO PAY THE INDEMNITEE SUCH ADVANCEMENT OF EXPENSES AND
INDEMNIFICATION.  IT SHALL BE A DEFENSE TO ANY SUCH ACTION FOR JUDICIAL
ENFORCEMENT (OTHER THAN AN ACTION BROUGHT TO ENFORCE A CLAIM FOR EXPENSES
INCURRED IN DEFENDING ANY PROCEEDING IN ADVANCE OF ITS FINAL DISPOSITION WHERE
THE WRITTEN REQUEST THEREFOR AND THE REQUIRED UNDERTAKING, IF ANY IS REQUIRED,
HAS BEEN RECEIVED BY THE SECRETARY OF THE CORPORATION) THAT THE INDEMNITEE HAS
NOT MET THE STANDARD OF CONDUCT SET FORTH IN THE DGCL, BUT THE BURDEN OF PROVING
SUCH DEFENSE, BY CLEAR AND CONVINCING EVIDENCE, WILL BE ON THE CORPORATION. 
NEITHER THE FAILURE OF THE CORPORATION TO HAVE MADE A DETERMINATION PRIOR TO THE
COMMENCEMENT OF SUCH ACTION THAT INDEMNIFICATION OF THE INDEMNITEE IS PROPER IN
THE CIRCUMSTANCES BECAUSE HE OR SHE HAS MET THE APPLICABLE STANDARD OF CONDUCT
SET FORTH IN THE DGCL, NOR AN ACTUAL DETERMINATION BY THE CORPORATION

 

17

--------------------------------------------------------------------------------


 


THAT THE INDEMNITEE HAS NOT MET SUCH APPLICABLE STANDARD OF CONDUCT, SHALL BE A
DEFENSE TO THE ACTION OR CREATE A PRESUMPTION THAT THE INDEMNITEE HAS NOT MET
THE APPLICABLE STANDARD OF CONDUCT.


 


(C)                                  THE CORPORATION SHALL BE PRECLUDED FROM
ASSERTING IN ANY JUDICIAL PROCEEDING OR ARBITRATION COMMENCED PURSUANT TO THIS
SECTION 6.04 OF THESE BY-LAWS THAT THE PROCEDURES AND THE PRESUMPTIONS OF THIS
ARTICLE VI ARE NOT VALID, BINDING AND ENFORCEABLE AND SHALL STIPULATE IN ANY
SUCH COURT OR BEFORE ANY SUCH ARBITRATOR THAT THE CORPORATION IS BOUND BY ALL
THE PROVISIONS OF THIS ARTICLE VI.


 


(D)                                 THE CORPORATION SHALL INDEMNIFY THE
INDEMNITEE AGAINST, AND THE INDEMNITEE SHALL BE ENTITLED TO RECOVER FROM THE
CORPORATION, ANY EXPENSES ACTUALLY AND REASONABLY INCURRED IN CONNECTION WITH
ANY JUDICIAL ADJUDICATION, JUDICIAL ENFORCEMENT OR ARBITRATION COMMENCED
PURSUANT TO THIS SECTION 6.05 OF THESE BY-LAWS TO ENFORCE HIS OR HER RIGHTS
UNDER, OR TO RECOVER DAMAGES FOR BREACH OF, THIS ARTICLE VI.


 


SECTION 6.05.                             DEFINITIONS.  FOR PURPOSES OF THIS
ARTICLE VI:


 


(A)                                  “CORPORATION” SHALL INCLUDE, IN ADDITION TO
THE RESULTING CORPORATION, ANY CONSTITUENT CORPORATION (INCLUDING ANY
CONSTITUENT OF A CONSTITUENT) ABSORBED IN A CONSOLIDATION OR MERGER THAT, IF ITS
SEPARATE EXISTENCE HAD CONTINUED, WOULD HAVE HAD POWER AND AUTHORITY TO
INDEMNIFY ITS DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS, SO THAT ANY PERSON WHO
IS OR WAS A DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF SUCH CONSTITUENT
CORPORATION, OR IS OR WAS SERVING AT THE REQUEST OF SUCH CONSTITUENT CORPORATION
AS A DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF ANOTHER CORPORATION, PARTNERSHIP,
JOINT VENTURE, TRUST OR OTHER ENTERPRISE, SHALL STAND IN THE SAME POSITION UNDER
THE PROVISIONS OF THIS ARTICLE VI WITH RESPECT TO THE RESULTING OR SURVIVING
CORPORATION AS SUCH PERSON WOULD HAVE WITH RESPECT TO SUCH CONSTITUENT
CORPORATION IF ITS SEPARATE EXISTENCE HAD CONTINUED.


 


(B)                                 “DISINTERESTED DIRECTOR” MEANS A DIRECTOR OF
THE CORPORATION WHO IS NOT OR WAS NOT A PARTY TO THE PROCEEDING IN RESPECT OF
WHICH INDEMNIFICATION IS SOUGHT BY THE INDEMNITEE.


 


(C)                                  ACTIONS “IN OR AT LEAST NOT OPPOSED TO THE
BEST INTERESTS OF THE CORPORATION” SHALL INCLUDE, WITHOUT LIMITATION, ACTIONS
TAKEN IN GOOD FAITH AND IN A MANNER THE INDEMNITEE REASONABLY BELIEVED TO BE IN
OR NOT OPPOSED TO THE BEST INTERESTS OF THE PARTICIPANTS AND BENEFICIARIES OF AN
EMPLOYEE BENEFIT PLAN.


 


SECTION 6.06.                             INSURANCE.  THE CORPORATION SHALL
PURCHASE AND MAINTAIN INSURANCE ON BEHALF OF ANY PERSON WHO IS OR WAS A DIRECTOR
OR OFFICER OF THE CORPORATION, OR WHO WHILE A DIRECTOR OR OFFICER IS OR WAS
SERVING AT THE REQUEST OF THE CORPORATION AS A DIRECTOR, OFFICER, EMPLOYEE,
TRUSTEE OR AGENT OF ANOTHER CORPORATION, PARTNERSHIP, JOINT VENTURE, TRUST OR
OTHER ENTERPRISE (“D&O INSURANCE”), AGAINST ANY LIABILITY ASSERTED AGAINST THE
PERSON AND INCURRED BY THE PERSON IN ANY SUCH CAPACITY, OR ARISING OUT OF HIS OR
HER STATUS AS SUCH, WHETHER OR NOT THE CORPORATION WOULD HAVE THE POWER OR THE
OBLIGATION TO INDEMNIFY SUCH PERSON AGAINST SUCH LIABILITY UNDER THE PROVISIONS
OF THIS ARTICLE VI.  NOTWITHSTANDING THE FOREGOING, THE CORPORATION SHALL HAVE
NO OBLIGATION TO OBTAIN OR MAINTAIN D&O INSURANCE IF THE CORPORATION DETERMINES
IN GOOD FAITH THAT SUCH INSURANCE IS NOT REASONABLY AVAILABLE, THE PREMIUM COSTS
FOR SUCH INSURANCE ARE MATERIALLY DISPROPORTIONATE TO THE AMOUNT OF COVERAGE
PROVIDED, THE COVERAGE PROVIDED BY SUCH INSURANCE IS LIMITED BY EXCLUSIONS SO AS
TO PROVIDE A MATERIALLY INSUFFICIENT BENEFIT, OR SUCH PERSON IS COVERED BY
SUBSTANTIALLY SIMILAR INSURANCE MAINTAINED BY A SUBSIDIARY OF THE CORPORATION OR
BY ANOTHER PERSON PURSUANT TO A CONTRACTUAL OBLIGATION OWED TO THE CORPORATION.


 


SECTION 6.07.                             SCOPE OF INDEMNIFICATION.  THE RIGHTS
CONFERRED IN THIS ARTICLE VI SHALL NOT BE EXCLUSIVE OF ANY OTHER RIGHT THAT ANY
PERSON MAY HAVE OR HEREAFTER ACQUIRE UNDER ANY STATUTE, PROVISION

 

18

--------------------------------------------------------------------------------


 


OF THESE BY-LAWS, THE CERTIFICATE OF INCORPORATION, A CERTIFICATE OF
DESIGNATIONS, ANY AGREEMENT, VOTE OF STOCKHOLDERS OR DISINTERESTED DIRECTORS, OR
OTHERWISE, BOTH AS TO ACTION IN AN OFFICIAL CAPACITY AND AS TO ACTION IN ANOTHER
CAPACITY WHILE HOLDING SUCH OFFICE OR WHILE EMPLOYED BY OR ACTING AS AGENT FOR
THE CORPORATION.  THE RIGHTS PROVIDED BY OR GRANTED PURSUANT TO THIS ARTICLE VI
SHALL, UNLESS OTHERWISE PROVIDED WHEN AUTHORIZED OR RATIFIED, CONTINUE AS TO A
PERSON WHO HAS CEASED TO BE A DIRECTOR OR OFFICER AND SHALL INURE TO THE BENEFIT
OF THE HEIRS, EXECUTORS AND ADMINISTRATORS OF SUCH PERSON.


 


SECTION 6.08.                             RELIANCE ON PROVISIONS.  EACH PERSON
WHO SHALL ACT AS A DIRECTOR OR OFFICER OF THE CORPORATION, OR AS THE LEGAL
REPRESENTATIVE OF SUCH PERSON, OR WHO WHILE A DIRECTOR OR OFFICER SERVES AT THE
REQUEST OF THE CORPORATION AS A DIRECTOR, OFFICER, PARTNER, PRINCIPAL, MEMBER,
MANAGER, FIDUCIARY, EMPLOYEE, TRUSTEE OR AGENT OF ANOTHER CORPORATION OR OF A
PARTNERSHIP, LIMITED LIABILITY COMPANY, JOINT VENTURE, TRUST OR OTHER
ENTERPRISE, SHALL BE DEEMED TO BE DOING SO IN RELIANCE UPON RIGHTS OF
INDEMNIFICATION PROVIDED BY THIS ARTICLE VI.  ANY REPEAL OR MODIFICATION OF THE
PROVISIONS OF THIS ARTICLE VI SHALL NOT ADVERSELY AFFECT ANY RIGHT OR BENEFIT OF
ANY POTENTIAL INDEMNITEE EXISTING AT THE TIME OF SUCH REPEAL OR MODIFICATION.


 


SECTION 6.09.                             INDEMNIFICATION OF OTHER EMPLOYEES.
 THE CORPORATION MAY, TO THE EXTENT AUTHORIZED FROM TIME TO TIME BY THE BOARD OF
DIRECTORS, GRANT RIGHTS TO INDEMNIFICATION, AND RIGHTS TO ADVANCEMENT BY THE
CORPORATION OF ANY EXPENSES ACTUALLY AND REASONABLY INCURRED IN DEFENDING ANY
PROCEEDING, TO ANY EMPLOYEE OR AGENT OF THE CORPORATION TO THE FULLEST EXTENT OF
THE PROVISIONS OF THIS ARTICLE VI WITH RESPECT TO THE INDEMNIFICATION OF AND
ADVANCEMENT OF EXPENSES TO DIRECTORS AND OFFICERS OF THE CORPORATION.


 


SECTION 6.10.                             SEVERABILITY.  IF THIS ARTICLE VI OR
ANY PORTION THEREOF SHALL BE HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE ON ANY
GROUND BY ANY COURT OF COMPETENT JURISDICTION, THEN (A) THE CORPORATION SHALL
NEVERTHELESS INDEMNIFY EACH INDEMNITEE AS TO ALL EXPENSES ACTUALLY AND
REASONABLY INCURRED OR SUFFERED BY SUCH PERSON IN CONNECTION WITH ANY
PROCEEDING, INCLUDING, WITHOUT LIMITATION, A GRAND JURY PROCEEDING, TO THE
FULLEST EXTENT PERMITTED BY (I) ANY APPLICABLE PORTION OF THIS ARTICLE VI THAT
SHALL NOT HAVE BEEN INVALIDATED, (II) THE DGCL OR (III) ANY OTHER APPLICABLE
LAW, AND (B) TO THE FULLEST EXTENT POSSIBLE, THE PROVISIONS OF THIS ARTICLE VI
(INCLUDING, WITHOUT LIMITATION, EACH PORTION OF ANY PARAGRAPH OF THIS ARTICLE VI
CONTAINING ANY SUCH PROVISION HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE)
SHALL BE CONSTRUED SO AS TO GIVE EFFECT TO THE INTENT MANIFESTED BY THE
PROVISION HELD INVALID, ILLEGAL OR UNENFORCEABLE.


 


SECTION 6.11.                             CONTRACT RIGHTS.  THE PROVISIONS OF
THIS ARTICLE VI SHALL BE DEEMED TO BE A CONTRACT RIGHT BETWEEN THE CORPORATION
AND EACH PERSON WHO IS ENTITLED TO INDEMNIFICATION OR ADVANCEMENT OF EXPENSES
PURSUANT TO THIS ARTICLE VI AT ANY TIME WHILE THIS ARTICLE VI AND THE RELEVANT
PROVISIONS OF THE DGCL OR OTHER APPLICABLE LAW ARE IN EFFECT, AND ANY REPEAL OR
MODIFICATION OF THIS ARTICLE VI OR ANY SUCH LAW SHALL NOT IN ANY WAY DIMINISH
ANY RIGHTS TO INDEMNIFICATION OF SUCH PERSON OR THE OBLIGATIONS OF THE
CORPORATION ARISING HEREUNDER WITH RESPECT TO ANY PROCEEDING ARISING OUT OF, OR
RELATING TO, ANY ACTIONS, TRANSACTIONS OR FACTS OCCURRING PRIOR TO THE FINAL
ADOPTION OF SUCH MODIFICATION OR REPEAL.

 

19

--------------------------------------------------------------------------------


 


ARTICLE VII


GENERAL PROVISIONS


 


SECTION 7.01.                             DIVIDENDS.  SUBJECT TO THE
RESTRICTIONS CONTAINED IN APPLICABLE LAW OR THE CERTIFICATE OF INCORPORATION,
THE BOARD OF DIRECTORS MAY DECLARE AND PAY DIVIDENDS UPON THE SHARES OF CAPITAL
STOCK OF THE CORPORATION.


 


SECTION 7.02.                             CONTRACTS.  EXCEPT AS OTHERWISE
PROVIDED BY APPLICABLE LAW, THE CERTIFICATE OF INCORPORATION, OR THESE BY-LAWS,
ANY CONTRACTS OR OTHER INSTRUMENTS MAY BE EXECUTED AND DELIVERED IN THE NAME AND
ON THE BEHALF OF THE CORPORATION BY SUCH OFFICER OR OFFICERS OF THE CORPORATION
AS THE BOARD OF DIRECTORS MAY FROM TIME TO TIME DIRECT.  SUCH AUTHORITY MAY BE
GENERAL OR CONFINED TO SPECIFIC INSTANCES AS THE BOARD OF DIRECTORS MAY
DETERMINE.  THE CHAIRMAN OF THE BOARD, THE CHIEF EXECUTIVE OFFICER OR SUCH OTHER
PERSONS AS THE BOARD OF DIRECTORS SO DETERMINES MAY EXECUTE BONDS, CONTRACTS,
DEEDS, LEASES AND OTHER INSTRUMENTS TO BE MADE OR EXECUTED FOR OR ON BEHALF OF
THE CORPORATION.  SUBJECT TO ANY RESTRICTIONS IMPOSED BY THE BOARD OF DIRECTORS,
THE CHIEF EXECUTIVE OFFICER OR SUCH OTHER PERSONS AS THE BOARD OF DIRECTORS SO
DETERMINES MAY DELEGATE CONTRACTUAL POWERS TO OTHERS UNDER HIS OR HER
JURISDICTION, IT BEING UNDERSTOOD, HOWEVER, THAT ANY SUCH DELEGATION OF POWER
SHALL NOT RELIEVE SUCH PERSON OF RESPONSIBILITY WITH RESPECT TO THE EXERCISE OF
SUCH DELEGATED POWER.


 


SECTION 7.03.                             PROXIES.  UNLESS OTHERWISE PROVIDED BY
RESOLUTION ADOPTED BY THE BOARD OF DIRECTORS, THE CHIEF EXECUTIVE OFFICER OR ANY
OTHER APPROPRIATE OFFICER OF THE CORPORATION MAY FROM TIME TO TIME APPOINT AN
ATTORNEY OR ATTORNEYS OR AGENT OR AGENTS OF THE CORPORATION, IN THE NAME AND ON
BEHALF OF THE CORPORATION, TO CAST THE VOTES THAT THE CORPORATION MAY BE
ENTITLED TO CAST AS THE HOLDER OF STOCK OR OTHER SECURITIES IN ANY OTHER
CORPORATION, ANY OF WHOSE STOCK OR OTHER SECURITIES MAY BE HELD BY THE
CORPORATION, AT MEETINGS OF THE HOLDERS OF THE STOCK OR OTHER SECURITIES OF SUCH
OTHER CORPORATION, OR TO CONSENT IN WRITING, IN THE NAME OF THE CORPORATION AS
SUCH HOLDER, TO ANY ACTION BY SUCH OTHER CORPORATION, AND MAY INSTRUCT THE
PERSON OR PERSONS SO APPOINTED AS TO THE MANNER OF CASTING SUCH VOTES OR GIVING
SUCH CONSENT, AND MAY EXECUTE OR CAUSE TO BE EXECUTED, IN THE NAME AND ON BEHALF
OF THE CORPORATION AND UNDER ITS CORPORATE SEAL OR OTHERWISE, ALL SUCH WRITTEN
PROXIES OR OTHER INSTRUMENTS AS HE OR SHE MAY DEEM NECESSARY OR PROPER.


 


SECTION 7.04.                             CORPORATE SEAL.  THE CORPORATION SHALL
HAVE A CORPORATE SEAL, WHICH SHALL HAVE INSCRIBED THEREON THE NAME OF THE
CORPORATION, THE YEAR OF ITS ORGANIZATION AND THE WORDS “CORPORATE SEAL,
DELAWARE.”  THE SEAL MAY BE USED BY CAUSING IT OR A FACSIMILE THEREOF TO BE
IMPRESSED OR AFFIXED OR IN ANY OTHER MANNER REPRODUCED.


 


SECTION 7.05.                             FACSIMILE SIGNATURES.  IN ADDITION TO
THE PROVISIONS FOR USE OF FACSIMILE SIGNATURES ELSEWHERE SPECIFICALLY AUTHORIZED
IN THESE BY-LAWS, FACSIMILE SIGNATURES OF ANY DIRECTOR OR OFFICER OF THE
CORPORATION MAY BE USED WHENEVER AND AS AUTHORIZED BY THE BOARD OF DIRECTORS OR
A COMMITTEE THEREOF.


 


SECTION 7.06.                             CHECKS, NOTES, ETC.  ALL CHECKS, NOTES
AND EVIDENCES OF INDEBTEDNESS OF THE CORPORATION SHALL BE SIGNED BY SUCH PERSON
OR PERSONS AS THE BOARD OF DIRECTORS MAY FROM TIME TO TIME DESIGNATE.


 


SECTION 7.07.                             RELIANCE UPON BOOKS, REPORTS AND
RECORDS.  EACH DIRECTOR, BOARD COMMITTEE MEMBER AND OFFICER OF THE CORPORATION
SHALL, IN THE PERFORMANCE OF HIS OR HER DUTIES, BE FULLY PROTECTED IN RELYING IN
GOOD FAITH UPON THE BOOKS OF ACCOUNT OR OTHER RECORDS OF THE CORPORATION AND
UPON SUCH INFORMATION, OPINIONS, REPORTS OR DOCUMENTS PRESENTED TO THE
CORPORATION BY ANY OF ITS OTHER OFFICERS,

 

20

--------------------------------------------------------------------------------


 


EMPLOYEES, BOARD COMMITTEES, OR BY ANY OTHER PERSON AS TO MATTERS THAT SUCH
DIRECTOR, BOARD COMMITTEE MEMBER OR OFFICER REASONABLY BELIEVES ARE WITHIN SUCH
OTHER PERSON’S PROFESSIONAL OR EXPERT COMPETENCE AND WHO HAS BEEN SELECTED WITH
REASONABLE CARE BY OR ON BEHALF OF THE CORPORATION.


 


SECTION 7.08.                             WAIVER OF NOTICE.  WHENEVER ANY NOTICE
IS REQUIRED TO BE GIVEN TO ANY STOCKHOLDER OR DIRECTOR OF THE CORPORATION UNDER
THE PROVISIONS OF THE DGCL OR THESE BY-LAWS, A WAIVER THEREOF IN WRITING, SIGNED
BY THE PERSON OR PERSONS ENTITLED TO SUCH NOTICE, WHETHER BEFORE OR AFTER THE
TIME STATED THEREIN, SHALL BE DEEMED EQUIVALENT TO THE GIVING OF SUCH NOTICE. 
ATTENDANCE OF A PERSON AT A MEETING SHALL CONSTITUTE A WAIVER OF NOTICE OF SUCH
MEETING, EXCEPT WHEN THE PERSON ATTENDS A MEETING FOR THE EXPRESS PURPOSE OF
OBJECTING, AT THE BEGINNING OF THE MEETING, TO THE TRANSACTION OF ANY BUSINESS
BECAUSE THE MEETING IS NOT LAWFULLY CALLED OR CONVENED.  NEITHER THE BUSINESS TO
BE TRANSACTED NOR THE PURPOSE OF ANY REGULAR OR SPECIAL MEETING OF THE
STOCKHOLDERS, DIRECTORS, OR MEMBERS OF A COMMITTEE OF DIRECTORS NEED BE
SPECIFIED IN A WAIVER OF NOTICE.


 


SECTION 7.09.                             CORPORATE RECORDS.


 


(A)                                  EXAMINATION BY STOCKHOLDERS.  EVERY
STOCKHOLDER SHALL, UPON WRITTEN DEMAND UNDER OATH STATING THE PURPOSE THEREOF,
HAVE A RIGHT TO EXAMINE, IN PERSON OR BY AGENT OR ATTORNEY, DURING THE NORMAL
HOURS FOR BUSINESS, FOR ANY PROPER PURPOSE, THE STOCK LEDGER, LIST OF
STOCKHOLDERS, BOOKS OR RECORDS OF ACCOUNT, AND RECORDS OF THE PROCEEDINGS OF THE
STOCKHOLDERS, DIRECTORS OR BOARD COMMITTEES, AND TO MAKE COPIES OR EXTRACTS
THEREFROM.  A “PROPER PURPOSE” SHALL MEAN A PURPOSE REASONABLY RELATED TO SUCH
PERSON’S INTEREST AS A STOCKHOLDER.  IN EVERY INSTANCE WHERE AN ATTORNEY OR
OTHER AGENT SHALL BE THE PERSON WHO SEEKS THE RIGHT TO INSPECTION, THE DEMAND
UNDER OATH SHALL BE ACCOMPANIED BY A POWER OF ATTORNEY OR SUCH OTHER WRITING
THAT AUTHORIZES THE ATTORNEY OR OTHER AGENT TO SO ACT ON BEHALF OF THE
STOCKHOLDER.  THE DEMAND UNDER OATH SHALL BE DIRECTED TO THE CORPORATION AT ITS
REGISTERED OFFICE IN DELAWARE OR AT ITS PRINCIPAL PLACE OF BUSINESS.  WHERE THE
STOCKHOLDER SEEKS TO INSPECT THE BOOKS AND RECORDS OF THE CORPORATION, OTHER
THAN ITS STOCK LEDGER OR LIST OF STOCKHOLDERS, THE STOCKHOLDER SHALL FIRST
ESTABLISH (I) THAT THE STOCKHOLDER HAS COMPLIED WITH THE PROVISIONS OF THIS
SECTION 7.09 OF THESE BY-LAWS RESPECTING THE FORM AND MANNER OF MAKING DEMAND
FOR INSPECTION OF SUCH DOCUMENTS AND (II) THAT THE INSPECTION SOUGHT IS FOR A
PROPER PURPOSE.  WHERE THE STOCKHOLDER SEEKS TO INSPECT THE STOCK LEDGER OR LIST
OF STOCKHOLDERS OF THE CORPORATION AND HAS COMPLIED WITH THE PROVISIONS OF THIS
SECTION 7.09 OF THESE BY-LAWS RESPECTING THE FORM AND MANNER OF MAKING DEMAND
FOR INSPECTION OF SUCH DOCUMENTS, THE BURDEN OF PROOF SHALL BE UPON THE
CORPORATION TO ESTABLISH THAT THE INSPECTION SOUGHT IS FOR AN IMPROPER PURPOSE.


 


(B)                                 EXAMINATION BY DIRECTORS.  EACH DIRECTOR
SHALL HAVE THE RIGHT TO EXAMINE THE CORPORATION’S STOCK LEDGER, A LIST OF ITS
STOCKHOLDERS AND ITS OTHER BOOKS AND RECORDS FOR A PURPOSE REASONABLY RELATED TO
THE PERSON’S POSITION AS A DIRECTOR.


 


SECTION 7.10.                             AMENDMENT OF BY-LAWS.  THESE BY-LAWS
MAY BE ALTERED, AMENDED OR REPEALED OR NEW BY-LAWS MAY BE APPROVED AT ANY
MEETING OF THE BOARD OF DIRECTORS OR OF THE STOCKHOLDERS, PROVIDED NOTICE OF THE
PROPOSED CHANGE WAS GIVEN IN THE NOTICE OF THE MEETING AND, IN THE CASE OF A
MEETING OF THE BOARD OF DIRECTORS, IN A NOTICE GIVEN NOT LESS THAN TWO DAYS
PRIOR TO THE MEETING; PROVIDED, HOWEVER, THAT, IN THE CASE OF ALTERATIONS,
AMENDMENTS, REPEALS OR THE ADOPTION OF NEW BY-LAWS BY THE BOARD OF DIRECTORS,
NOTWITHSTANDING ANY OTHER PROVISIONS OF THESE BY-LAWS OR ANY PROVISION OF
APPLICABLE LAW THAT MIGHT OTHERWISE PERMIT A LESSER VOTE OR NO VOTE, THE
AFFIRMATIVE VOTE OF A MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS SHALL BE
REQUIRED TO ALTER, AMEND OR REPEAL ANY PROVISION OF THESE BY-LAWS OR TO APPROVE
NEW BY-LAWS.  IN THE CASE OF ALTERATIONS, AMENDMENTS, REPEALS OR THE ADOPTION OF
NEW BY-LAWS BY STOCKHOLDERS, THE AFFIRMATIVE VOTE OF THE HOLDERS OF AT LEAST A
MAJORITY OF THE TOTAL VOTING POWER OF

 

21

--------------------------------------------------------------------------------


 


THE THEN OUTSTANDING SHARES OF CAPITAL STOCK OF THE CORPORATION ENTITLED TO VOTE
THEREON, VOTING AS A SINGLE CLASS, SHALL BE REQUIRED TO ALTER, AMEND OR REPEAL
ANY PROVISION OF THESE BY-LAWS OR TO APPROVE NEW BY-LAWS.


 


SECTION 7.11.                             APPROVAL OF INDEPENDENT DIRECTORS. 
THE FOLLOWING ACTIONS WILL REQUIRE APPROVAL OF A MAJORITY OF DIRECTORS OF THE
CORPORATION WHO ARE INDEPENDENT OF THE INSTITUTIONAL INVESTOR AND MANAGEMENT OF
THE CORPORATION, WHICH INDEPENDENT DIRECTORS MAY COMPRISE A COMMITTEE OF THE
BOARD OF DIRECTORS:


 


(A)                                  THE AMENDMENT OR WAIVER OF ANY PROVISION OF
THE STANDSTILL AGREEMENT (“STANDSTILL AGREEMENT”) BY AND BETWEEN THE CORPORATION
AND THE INSTITUTIONAL INVESTOR;


 


(B)                                 CONSENT TO THE ASSIGNMENT OF THE
INSTITUTIONAL INVESTOR’S RIGHTS UNDER THE STANDSTILL AGREEMENT OR CONSENT TO THE
RELIEF OF THE INSTITUTIONAL INVESTOR’S OBLIGATIONS UNDER THE STANDSTILL
AGREEMENT;


 


(C)                                  THE AMENDMENT OR WAIVER OF ANY PROVISION OF
THE RIGHTS AGREEMENT (THE “RIGHTS AGREEMENT”) BETWEEN THE CORPORATION AND
COMPUTERSHARE TRUST COMPANY, N.A. OR THE REGISTRATION RIGHTS AGREEMENT BETWEEN
THE CORPORATION, THE INSTITUTIONAL INVESTOR AND THE HOLDERS OF COMMON STOCK
NAMED THEREIN, IN EACH CASE TO THE EXTENT ANY SUCH AMENDMENT OR WAIVER AFFECTS
INSTITUTIONAL INVESTOR, AND


 


(D)                                 REDEMPTION OF THE RIGHTS ISSUED UNDER THE
RIGHTS AGREEMENT.

 

22

--------------------------------------------------------------------------------


 

EXHIBIT G

 

AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION

OF

IDEARC INC.

 

Idearc Inc., a corporation organized and existing under the laws of the State of
Delaware (the “Corporation”), hereby certifies as follows:

 

1.                                       The name of the Corporation is Idearc
Inc.  The Corporation was originally incorporated under the name “Verizon
Directories Disposition Corporation” and the original certificate of
incorporation (the “Original Certificate of Incorporation”) was filed with the
Secretary of State of the State of Delaware on June 20, 2006.

 

2.                                       This Amended and Restated Certificate
of Incorporation (this “Certificate of Incorporation”) has been duly adopted in
accordance with Sections 242, 245 and 303 of the General Corporation Law of the
State of Delaware (the “DGCL”).

 

3.                                       This Certificate of Incorporation has
been duly executed and acknowledged by an officer of the Corporation in
accordance with the provisions of Sections 242, 245 and 303 of the DGCL.

 

4.                                       Pursuant to Sections 242, 245 and 303
of the DGCL, this Certificate of Incorporation amends, integrates and restates
all of the provisions of the Original Certificate of Incorporation.

 

5.                                       Pursuant to Section 103 of the DGCL,
this Certificate of Incorporation shall become effective at 12:01 a.m. (Central
time) on December [31], 2009.

 

6.                                       The text of the Original Certificate of
Incorporation is hereby amended and restated to read in its entirety as follows:

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION

OF

[                    ] INC.

 


ARTICLE I

NAME


 

The name of the Corporation is [                    ] Inc.

 


ARTICLE II

REGISTERED OFFICE AND AGENT


 

The Corporation’s registered office in the State of Delaware is The Corporation
Trust Company, 1209 Orange Street, Wilmington, New Castle County, Delaware
19801.  The name of its registered agent at such address is The Corporation
Trust Company.

 


ARTICLE III

PURPOSE


 

The Corporation’s purpose is to engage in any lawful act or activity for which
corporations may be organized under the DGCL.

 


ARTICLE IV

CAPITAL STOCK


 


A.                                  AUTHORIZED SHARES.  THE CORPORATION SHALL BE
AUTHORIZED TO ISSUE [                          ] SHARES OF CAPITAL STOCK, OF
WHICH (I) [                      ] SHARES SHALL BE COMMON STOCK, PAR VALUE $.01
PER SHARE (THE “COMMON STOCK”), AND (II) [                      ] SHARES SHALL
BE PREFERRED STOCK, PAR VALUE $.01 PER SHARE (THE “PREFERRED STOCK”).


 


B.                                    AUTHORITY OF BOARD TO FIX TERMS OF
PREFERRED STOCK.  THE CORPORATION’S BOARD OF DIRECTORS (THE “BOARD”) IS HEREBY
AUTHORIZED TO PROVIDE FOR THE ISSUANCE OF SHARES OF PREFERRED STOCK AT ANY TIME
AND FROM TIME TO TIME IN ONE OR MORE SERIES, BY RESOLUTIONS AND BY FILING A
CERTIFICATE OF DESIGNATIONS PURSUANT TO THE APPLICABLE PROVISIONS OF THE DGCL,
TO ESTABLISH FROM TIME TO TIME THE NUMBER OF SHARES TO BE INCLUDED IN EACH SUCH
SERIES, AND TO FIX THE DESIGNATIONS, POWERS, PREFERENCES AND RIGHTS OF SHARES OF
EACH SUCH SERIES AND THE QUALIFICATIONS, LIMITATIONS AND RESTRICTIONS THEREOF.


 


C.                                    VOTING RIGHTS.  EXCEPT AS REQUIRED BY THE
DGCL OR AS OTHERWISE PROVIDED HEREIN OR IN ANY CERTIFICATE OF DESIGNATIONS,
VOTING POWER FOR THE ELECTION OF DIRECTORS AND FOR ALL OTHER

 

1

--------------------------------------------------------------------------------



 


PURPOSES SHALL BE VESTED EXCLUSIVELY IN THE HOLDERS OF THE COMMON STOCK.  EXCEPT
AS OTHERWISE PROVIDED HEREIN OR IN ANY CERTIFICATE OF DESIGNATIONS, AT EVERY
MEETING OF THE STOCKHOLDERS OF THE CORPORATION EACH HOLDER OF COMMON STOCK SHALL
BE ENTITLED TO ONE VOTE, IN PERSON OR BY PROXY, FOR EACH SHARE OF COMMON STOCK
STANDING IN SUCH HOLDER’S NAME ON THE TRANSFER BOOKS OF THE CORPORATION, ON ALL
MATTERS SUBMITTED TO A VOTE OF STOCKHOLDERS; PROVIDED, HOWEVER, EXCEPT AS
OTHERWISE REQUIRED BY THE DGCL, HOLDERS OF COMMON STOCK SHALL NOT BE ENTITLED TO
VOTE ON ANY AMENDMENT TO THIS CERTIFICATE OF INCORPORATION (INCLUDING ANY
CERTIFICATE OF DESIGNATIONS) THAT RELATES SOLELY TO THE TERMS OF ONE OR MORE
OUTSTANDING SERIES OF PREFERRED STOCK IF THE HOLDERS OF SUCH AFFECTED SERIES ARE
ENTITLED, EITHER SEPARATELY OR TOGETHER AS A CLASS WITH THE HOLDERS OF ONE OR
MORE OTHER SUCH SERIES, TO VOTE THEREON.


 


D.                                   DIVIDENDS. SUBJECT TO THE OTHER PROVISIONS
OF THIS CERTIFICATE OF INCORPORATION AND ANY CERTIFICATE OF DESIGNATIONS, THE
HOLDERS OF COMMON STOCK SHALL BE ENTITLED TO RECEIVE DIVIDENDS AND OTHER
DISTRIBUTIONS IN CASH, STOCK OF ANY ENTITY OR PROPERTY OF THE CORPORATION, WHEN
AND AS DECLARED OUT OF ASSETS OR FUNDS OF THE CORPORATION LEGALLY AVAILABLE
THEREFOR, AT SUCH TIMES AND IN SUCH AMOUNTS AS THE BOARD MAY DETERMINE IN ITS
SOLE DISCRETION.  HOLDERS OF SHARES OF COMMON STOCK SHALL BE ENTITLED TO SHARE
EQUALLY, SHARE FOR SHARE, IN SUCH DIVIDENDS.


 


E.                                     LIQUIDATION.  IF ANY VOLUNTARY OR
INVOLUNTARY LIQUIDATION, DISSOLUTION OR WINDING UP OF THE CORPORATION OCCURS,
THEN AFTER PAYMENT OR PROVISION FOR PAYMENT OF THE DEBTS AND OTHER LIABILITIES
OF THE CORPORATION, AND SUBJECT TO THE RIGHTS, POWERS AND PREFERENCES OF ANY
OUTSTANDING SERIES OF PREFERRED STOCK, THE REMAINING ASSETS OF THE CORPORATION
AVAILABLE FOR DISTRIBUTION TO STOCKHOLDERS SHALL BE DISTRIBUTED PRO RATA TO THE
HOLDERS OF COMMON STOCK.  NEITHER THE MERGER NOR CONSOLIDATION OF THE
CORPORATION, NOR THE VOLUNTARY SALE, CONVEYANCE, LEASE, LICENSE, EXCHANGE OR
TRANSFER (FOR CASH, SHARES OF STOCK, SECURITIES, OTHER CONSIDERATION OR A
COMBINATION THEREOF) OF ALL OR PART OF ITS ASSETS, SHALL BE DEEMED TO BE A
VOLUNTARY OR INVOLUNTARY LIQUIDATION, DISSOLUTION OR WINDING UP OF THE
CORPORATION WITHIN THE MEANING OF THIS SECTION E OF ARTICLE IV.


 


F.                                      NO PREEMPTIVE RIGHTS; NO CUMULATIVE
VOTING.  NO HOLDER OF SHARES OF CAPITAL STOCK OF ANY CLASS OR SERIES OF THE
CORPORATION OR HOLDER OF ANY SECURITY OR OBLIGATION CONVERTIBLE INTO SHARES OF
CAPITAL STOCK OF ANY CLASS OR SERIES OF THE CORPORATION SHALL HAVE ANY
PREEMPTIVE RIGHT WHATSOEVER TO SUBSCRIBE FOR, PURCHASE OR OTHERWISE ACQUIRE
SHARES OF CAPITAL STOCK OF ANY CLASS OR SERIES OF THE CORPORATION, WHETHER NOW
OR HEREAFTER AUTHORIZED; PROVIDED, HOWEVER, THIS PROVISION SHALL NOT
(I) PROHIBIT THE CORPORATION FROM GRANTING, CONTRACTUALLY OR OTHERWISE, TO ANY
SUCH HOLDER, RIGHTS SIMILAR TO PREEMPTIVE RIGHTS ENTITLING SUCH HOLDER TO
PURCHASE ADDITIONAL SECURITIES OF THE CORPORATION OR (II) OTHERWISE LIMIT OR
OTHERWISE MODIFY ANY RIGHTS OF ANY SUCH HOLDER PURSUANT TO ANY SUCH CONTRACT OR
OTHER AGREEMENT.  STOCKHOLDERS OF THE CORPORATION SHALL NOT BE ENTITLED TO
EXERCISE ANY RIGHT OF CUMULATIVE VOTING WITH RESPECT TO ANY SHARES OF CAPITAL
STOCK OF THE CORPORATION.


 


G.                                    THE CORPORATION SHALL NOT ISSUE ANY CLASS
OF NON-VOTING EQUITY SECURITIES UNLESS AND SOLELY TO THE EXTENT PERMITTED BY
SECTION 1123(A)(6) OF THE UNITED STATES BANKRUPTCY CODE (THE “BANKRUPTCY CODE”)
AS IN EFFECT ON THE DATE OF FILING CERTIFICATE OF INCORPORATION WITH THE
SECRETARY OF STATE OF THE STATE OF DELAWARE; PROVIDED, HOWEVER, THAT THIS
PARAGRAPH G OF ARTICLE IV (I) WILL HAVE NO FURTHER FORCE AND EFFECT BEYOND THAT
REQUIRED UNDER SECTION 1123(A)(6) OF THE BANKRUPTCY CODE; (II) WILL HAVE SUCH
FORCE AND EFFECT, IF ANY, ONLY FOR SO LONG AS SECTION

 

2

--------------------------------------------------------------------------------



 


1123(A)(6) OF THE BANKRUPTCY CODE IS IN EFFECT AND APPLICABLE TO THE
CORPORATION; AND (III) IN ALL EVENTS MAY BE AMENDED OR ELIMINATED IN ACCORDANCE
WITH APPLICABLE LAW FROM TIME TO TIME IN EFFECT.


 


ARTICLE V

STOCKHOLDER ACTION


 

Any action required or permitted to be taken by the stockholders of the
Corporation must be effected at a duly called annual or special meeting of the
stockholders of the Corporation, and the ability of the stockholders to consent
in writing to the taking of any action is specifically denied.  Except as
otherwise required by law, special meetings of stockholders of the Corporation
may only be called (i) by the Board pursuant to a resolution approved by a
majority of the entire Board or (ii) by a stockholder or stockholders holding in
excess of 30% of the total number of shares of stock entitled to vote on the
matter or matters to be brought before the proposed special meeting pursuant to
a written request to the secretary and in the manner provided in the Bylaws of
the Corporation (the “Bylaws”).

 


ARTICLE VI

BOARD OF DIRECTORS


 


A.                                   RESPONSIBILITIES.  THE BUSINESS AND AFFAIRS
OF THE CORPORATION SHALL BE MANAGED UNDER THE DIRECTION OF THE BOARD.


 


B.                                     NUMBER.  THE NUMBER OF DIRECTORS OF THE
CORPORATION SHALL BE FIXED, AND MAY BE ALTERED FROM TIME TO TIME, IN THE MANNER
PROVIDED IN THE BYLAWS.


 


C.                                     INITIAL TERM.  THE TERM OF OFFICE OF THE
INITIAL DIRECTORS SHALL EXPIRE AT THE ANNUAL MEETING OF STOCKHOLDERS TO BE HELD
IN 2011, WHICH MEETING SHALL BE HELD NO EARLIER THAN APRIL 1, 2011 AND NO LATER
THAN JUNE 30, 2011.


 


D.                                    ELECTIONS OF DIRECTORS.  ELECTIONS OF
DIRECTORS NEED NOT BE BY WRITTEN BALLOT, UNLESS THE BYLAWS SO PROVIDE.


 


E.                                      VACANCIES.  SUBJECT TO APPLICABLE LAW
AND ANY CERTIFICATE OF DESIGNATIONS, NEWLY CREATED DIRECTORSHIPS RESULTING FROM
ANY INCREASE IN THE AUTHORIZED NUMBER OF DIRECTORS OR ANY VACANCIES IN THE BOARD
OF DIRECTORS RESULTING FROM DEATH, RESIGNATION, RETIREMENT, DISQUALIFICATION,
REMOVAL FROM OFFICE OR OTHER CAUSE SHALL BE FILLED SOLELY BY THE AFFIRMATIVE
VOTE OF A MAJORITY OF THE REMAINING DIRECTORS THEN IN OFFICE, EVEN THOUGH LESS
THAN A QUORUM OF THE BOARD, OR BY THE SOLE REMAINING DIRECTOR, AND ANY DIRECTOR
SO ELECTED SHALL HOLD OFFICE UNTIL THE EXPIRATION OF THE TERM OF OFFICE OF THE
DIRECTOR WHOM HE OR SHE HAS REPLACED OR UNTIL HIS OR HER SUCCESSOR SHALL BE
ELECTED AND QUALIFIED OR UNTIL SUCH DIRECTOR’S EARLIER DEATH, RESIGNATION,
RETIREMENT, DISQUALIFICATION, OR REMOVAL.  NO DECREASE IN THE NUMBER OF
DIRECTORS SHALL SHORTEN THE TERM OF ANY INCUMBENT DIRECTOR.

 

3

--------------------------------------------------------------------------------



 


ARTICLE VII

INDEMNIFICATION AND LIMITATION OF LIABILITY


 


A.                                   LIMITATION OF DIRECTOR’S LIABILITY. THE
CORPORATION HEREBY ELIMINATES, TO THE FULLEST EXTENT PERMITTED BY LAW (AS
CONTEMPLATED BY SECTION 102(B)(7) OF THE DGCL), THE PERSONAL LIABILITY OF ANY
PERSON WHO SERVES AS A DIRECTOR OF THE CORPORATION TO THE CORPORATION AND/OR ITS
STOCKHOLDERS FOR MONETARY DAMAGES FOR BREACH OF FIDUCIARY DUTY AS A DIRECTOR,
PROVIDED THAT THIS ARTICLE VII SHALL NOT ELIMINATE OR LIMIT THE LIABILITY OF A
DIRECTOR: (I) FOR ANY BREACH OF THE DIRECTOR’S DUTY OF LOYALTY TO THE
CORPORATION OR ITS STOCKHOLDERS, (II) FOR ANY ACTS OR OMISSIONS NOT IN GOOD
FAITH OR WHICH INVOLVE INTENTIONAL MISCONDUCT OR A KNOWING VIOLATION OF LAW,
(III) UNDER SECTION 174 OF THE DGCL OR (IV) FOR ANY TRANSACTION FROM WHICH THE
DIRECTOR DERIVED AN IMPROPER PERSONAL BENEFIT.  IF THE DGCL IS HEREAFTER AMENDED
TO AUTHORIZE FURTHER ELIMINATION OR LIMITATION OF THE LIABILITY OF DIRECTORS,
THEN THE LIABILITY OF A DIRECTOR OF THE CORPORATION, IN ADDITION TO THE
ELIMINATION OR LIMITATION ON PERSONAL LIABILITY PROVIDED HEREIN, SHALL BE
LIMITED TO THE FULLEST EXTENT PERMITTED BY THE AMENDED DGCL.  ANY REPEAL OR
MODIFICATION OF THIS SECTION A OF ARTICLE VII BY THE STOCKHOLDERS OF THE
CORPORATION SHALL BE PROSPECTIVE ONLY, AND SHALL NOT ADVERSELY AFFECT ANY
ELIMINATION OR LIMITATION ON THE PERSONAL LIABILITY OF A DIRECTOR OF THE
CORPORATION EXISTING AT THE TIME OF SUCH REPEAL OR MODIFICATION.


 


B.                                     RIGHT TO INDEMNIFICATION.  THE
CORPORATION, TO THE FULLEST EXTENT PERMITTED OR REQUIRED BY THE DGCL OR OTHER
APPLICABLE LAW, AS THE SAME EXISTS OR MAY HEREAFTER BE AMENDED (BUT, IN THE CASE
OF ANY SUCH AMENDMENT, UNLESS APPLICABLE LAW OTHERWISE REQUIRES, ONLY TO THE
EXTENT THAT SUCH AMENDMENT PERMITS THE CORPORATION TO PROVIDE BROADER
INDEMNIFICATION RIGHTS THAN SUCH LAW PERMITTED THE CORPORATION TO PROVIDE PRIOR
TO SUCH AMENDMENT), SHALL INDEMNIFY AND HOLD HARMLESS ANY PERSON WHO IS OR WAS
MADE A PARTY, OR IS THREATENED TO BE MADE A PARTY, OR WHO IS OR WAS INVOLVED IN
ANY MANNER (INCLUDING, WITHOUT LIMITATION, AS A WITNESS), IN ANY THREATENED,
PENDING OR COMPLETED INVESTIGATION, CLAIM, ACTION, SUIT OR PROCEEDING, WHETHER
CIVIL, CRIMINAL, ADMINISTRATIVE, OR INVESTIGATIVE (INCLUDING, WITHOUT
LIMITATION, ANY ACTION, SUIT OR PROCEEDING BY OR IN THE RIGHT OF THE CORPORATION
TO PROCURE A JUDGMENT IN ITS FAVOR) (COLLECTIVELY, A “PROCEEDING”), BY REASON OF
THE FACT THAT SUCH PERSON, OR A PERSON OF WHOM HE OR SHE IS OR WAS THE LEGAL
REPRESENTATIVE, IS OR WAS A DIRECTOR OR OFFICER OF THE CORPORATION, OR WHO WHILE
A DIRECTOR OR OFFICER OF THE CORPORATION IS OR WAS SERVING AT THE REQUEST OF THE
CORPORATION AS A DIRECTOR, OFFICER, PARTNER, PRINCIPAL, MEMBER, MANAGER,
FIDUCIARY, EMPLOYEE, TRUSTEE OR AGENT OF ANOTHER CORPORATION OR OF A
PARTNERSHIP, LIMITED LIABILITY COMPANY, JOINT VENTURE, TRUST OR OTHER ENTERPRISE
(INCLUDING SERVICE WITH RESPECT TO EMPLOYEE BENEFIT PLANS MAINTAINED OR
SPONSORED BY THE CORPORATION) (COLLECTIVELY, AN “INDEMNITEE”), WHETHER THE BASIS
OF SUCH PROCEEDING IS ALLEGED ACTION IN AN OFFICIAL CAPACITY AS A DIRECTOR,
OFFICER, PARTNER, PRINCIPAL, MEMBER, MANAGER, FIDUCIARY, EMPLOYEE, TRUSTEE OR
AGENT OR IN ANY OTHER CAPACITY WHILE SERVING AS A DIRECTOR, OFFICER, PARTNER,
PRINCIPAL, MEMBER, MANAGER, FIDUCIARY, EMPLOYEE, TRUSTEE OR AGENT, AGAINST ALL
EXPENSES, LIABILITIES AND LOSSES (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’
FEES, COSTS, CHARGES AND RELATED DISBURSEMENTS, JUDGMENTS, FINES, TAXES, EXCISE
TAXES OR PENALTIES UNDER THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED FROM TIME TO TIME, PENALTIES, AND AMOUNTS PAID OR TO BE PAID IN
SETTLEMENT) (COLLECTIVELY, “EXPENSES”) ACTUALLY AND REASONABLY INCURRED BY THE
INDEMNITEE IN CONNECTION WITH SUCH PROCEEDING; PROVIDED, HOWEVER, THAT, EXCEPT
AS PROVIDED IN THIS ARTICLE VII WITH RESPECT TO PROCEEDINGS TO ENFORCE RIGHTS TO
INDEMNIFICATION, THE CORPORATION SHALL INDEMNIFY AN INDEMNITEE IN CONNECTION
WITH A PROCEEDING (OR PART THEREOF) INITIATED BY OR ON

 

4

--------------------------------------------------------------------------------



 


BEHALF OF SUCH INDEMNITEE ONLY IF THE INITIATION OF SUCH PROCEEDING (OR PART
THEREOF) WAS AUTHORIZED BY THE BOARD.  EACH PERSON WHO IS OR WAS SERVING AS A
DIRECTOR, OFFICER, PARTNER, PRINCIPAL, MEMBER, MANAGER, FIDUCIARY, EMPLOYEE,
TRUSTEE OR AGENT OF A SUBSIDIARY OF THE CORPORATION SHALL BE DEEMED TO BE
SERVING, OR HAVE SERVED, AT THE REQUEST OF THE CORPORATION.


 


C.                                     PRESUMPTIONS AND EFFECT OF CERTAIN
PROCEEDINGS.  AN INDEMNITEE SEEKING INDEMNIFICATION SHALL BE PRESUMED TO BE
ENTITLED TO INDEMNIFICATION UPON SUBMISSION OF A WRITTEN REQUEST, AND THEREAFTER
THE CORPORATION SHALL HAVE THE BURDEN OF PROOF TO OVERCOME THAT PRESUMPTION IN
REACHING A CONTRARY DETERMINATION.  IN ANY EVENT, IF THE CORPORATION SHALL NOT
HAVE MADE A DETERMINATION WITHIN 30 DAYS AFTER RECEIPT OF A WRITTEN REQUEST
THEREFOR, THE INDEMNITEE SEEKING INDEMNIFICATION SHALL BE DEEMED TO BE, AND
SHALL BE, ENTITLED TO INDEMNIFICATION UNLESS (I) THE INDEMNITEE INTENTIONALLY
MISREPRESENTED OR FAILED TO DISCLOSE A MATERIAL FACT IN THE WRITTEN REQUEST FOR
INDEMNIFICATION OR (II) SUCH INDEMNIFICATION IS PROHIBITED BY THE DGCL.  THE
TERMINATION OF ANY PROCEEDING BY JUDGMENT, ORDER, SETTLEMENT, CONVICTION OR UPON
A PLEA OF NOLO CONTENDERE OR ITS EQUIVALENT, SHALL NOT, OF ITSELF, CREATE A
PRESUMPTION THAT THE INDEMNITEE (A) DID NOT ACT IN GOOD FAITH AND IN A MANNER
WHICH THE INDEMNITEE REASONABLY BELIEVED TO BE IN, OR AT LEAST NOT OPPOSED TO,
THE BEST INTERESTS OF THE CORPORATION OR (B) WITH RESPECT TO ANY CRIMINAL ACTION
OR PROCEEDING, HAD REASONABLE CAUSE TO BELIEVE THAT SUCH CONDUCT WAS UNLAWFUL. 
FURTHERMORE, THE KNOWLEDGE OR ACTIONS OR FAILURE TO ACT OF ANY OTHER DIRECTOR,
OFFICER, EMPLOYEE OR AGENT OF THE CORPORATION OR OTHER ENTERPRISE, AS
APPLICABLE, SHALL NOT BE IMPUTED TO THE INDEMNITEE FOR PURPOSES OF DETERMINING
THE INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION UNDER THIS ARTICLE VII.


 


D.                                    ADVANCEMENT OF EXPENSES.  EXPENSES
INCURRED BY AN INDEMNITEE IN DEFENDING A PROCEEDING SHALL BE PAID BY THE
CORPORATION IN ADVANCE OF THE FINAL DISPOSITION OF SUCH PROCEEDING AND WITHIN 15
DAYS OF RECEIPT BY THE SECRETARY OF THE CORPORATION OF (I) A WRITTEN REQUEST
THEREFOR SETTING FORTH THE BASIS FOR SUCH INDEMNIFICATION AND (II) IF REQUIRED
BY LAW AT THE TIME SUCH WRITTEN REQUEST IS MADE, AN UNDERTAKING BY OR ON BEHALF
OF THE INDEMNITEE TO REPAY SUCH AMOUNT IF IT SHALL ULTIMATELY BE DETERMINED THAT
THE INDEMNITEE IS NOT ENTITLED TO BE INDEMNIFIED BY THE CORPORATION AS
AUTHORIZED IN THIS ARTICLE VII.  SUCH ADVANCES SHALL BE MADE ON AN UNSECURED
BASIS, SHALL BE INTEREST-FREE AND SHALL BE MADE WITHOUT REGARD TO THE
INDEMNITEE’S ABILITY TO REPAY SUCH AMOUNTS AND WITHOUT REGARD TO THE
INDEMNITEE’S ULTIMATE ENTITLEMENT TO INDEMNIFICATION UNDER THIS ARTICLE VII OR
OTHERWISE.


 


E.                                      REMEDIES OF THE INDEMNITEE.


 


(I)                                     IF A DETERMINATION IS MADE THAT THE
INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION OR ADVANCEMENT OF EXPENSES UNDER
THIS ARTICLE VII, (A) THE INDEMNITEE SHALL BE ENTITLED TO SEEK AN ADJUDICATION
OF ENTITLEMENT TO SUCH INDEMNIFICATION OR ADVANCEMENT OF EXPENSES EITHER, AT THE
INDEMNITEE’S SOLE OPTION, (1) IN AN APPROPRIATE COURT OF THE STATE OF DELAWARE
OR ANY OTHER COURT OF COMPETENT JURISDICTION OR (2) IN AN ARBITRATION TO BE
CONDUCTED BY A SINGLE ARBITRATOR PURSUANT TO THE RULES OF THE AMERICAN
ARBITRATION ASSOCIATION, (B) ANY SUCH JUDICIAL PROCEEDING OR ARBITRATION SHALL
BE DE NOVO AND THE INDEMNITEE SHALL NOT BE PREJUDICED BY REASON OF SUCH ADVERSE
DETERMINATION, AND (C) IN ANY SUCH JUDICIAL PROCEEDING OR ARBITRATION, THE
CORPORATION SHALL HAVE THE BURDEN OF PROVING BY CLEAR AND CONVINCING EVIDENCE
THAT THE INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION OR ADVANCEMENT OF
EXPENSES UNDER THIS ARTICLE VII.

 

5

--------------------------------------------------------------------------------



 


(II)                                  IF A DETERMINATION SHALL HAVE BEEN MADE OR
DEEMED TO HAVE BEEN MADE THAT THE INDEMNITEE IS ENTITLED TO INDEMNIFICATION, THE
CORPORATION SHALL BE OBLIGATED TO PAY THE AMOUNTS CONSTITUTING SUCH
INDEMNIFICATION WITHIN 15 DAYS AFTER SUCH DETERMINATION HAS BEEN MADE OR DEEMED
TO HAVE BEEN MADE AND SHALL BE CONCLUSIVELY BOUND BY SUCH DETERMINATION UNLESS
(A) THE INDEMNITEE INTENTIONALLY MISREPRESENTED OR FAILED TO DISCLOSE A MATERIAL
FACT IN THE WRITTEN REQUEST FOR INDEMNIFICATION OR (B) SUCH INDEMNIFICATION IS
PROHIBITED BY THE DGCL.  IN THE EVENT THAT (1) ADVANCEMENT OF EXPENSES IS NOT
TIMELY MADE PURSUANT TO SECTION D OF THIS ARTICLE VII OR (2) PAYMENT OF
INDEMNIFICATION IS NOT MADE WITHIN 15 DAYS AFTER A DETERMINATION OF ENTITLEMENT
TO INDEMNIFICATION HAS BEEN MADE OR DEEMED TO HAVE BEEN MADE PURSUANT TO THIS
ARTICLE VII, THE INDEMNITEE SHALL BE ENTITLED TO SEEK JUDICIAL ENFORCEMENT OF
THE CORPORATION’S OBLIGATION TO PAY THE INDEMNITEE SUCH ADVANCEMENT OF EXPENSES
AND INDEMNIFICATION.  IT SHALL BE A DEFENSE TO ANY SUCH ACTION FOR JUDICIAL
ENFORCEMENT (OTHER THAN AN ACTION BROUGHT TO ENFORCE A CLAIM FOR EXPENSES
INCURRED IN DEFENDING ANY PROCEEDING IN ADVANCE OF ITS FINAL DISPOSITION WHERE
THE WRITTEN REQUEST THEREFOR AND THE REQUIRED UNDERTAKING, IF ANY IS REQUIRED,
HAS BEEN RECEIVED BY THE SECRETARY OF THE CORPORATION) THAT THE INDEMNITEE HAS
NOT MET THE STANDARD OF CONDUCT SET FORTH IN THE DGCL, BUT THE BURDEN OF PROVING
SUCH DEFENSE, BY CLEAR AND CONVINCING EVIDENCE, WILL BE ON THE CORPORATION.
NEITHER THE FAILURE OF THE CORPORATION TO HAVE MADE A DETERMINATION PRIOR TO THE
COMMENCEMENT OF SUCH ACTION THAT INDEMNIFICATION OF THE INDEMNITEE IS PROPER IN
THE CIRCUMSTANCES BECAUSE HE OR SHE HAS MET THE APPLICABLE STANDARD OF CONDUCT
SET FORTH IN THE DGCL, NOR AN ACTUAL DETERMINATION BY THE CORPORATION THAT THE
INDEMNITEE HAS NOT MET SUCH APPLICABLE STANDARD OF CONDUCT, SHALL BE A DEFENSE
TO THE ACTION OR CREATE A PRESUMPTION THAT THE INDEMNITEE HAS NOT MET THE
APPLICABLE STANDARD OF CONDUCT.


 


(III)                               THE CORPORATION SHALL BE PRECLUDED FROM
ASSERTING IN ANY JUDICIAL PROCEEDING OR ARBITRATION COMMENCED PURSUANT TO THIS
SECTION E OF ARTICLE VII THAT THE PROCEDURES AND THE PRESUMPTIONS OF THIS
ARTICLE VII ARE NOT VALID, BINDING AND ENFORCEABLE AND SHALL STIPULATE IN ANY
SUCH COURT OR BEFORE ANY SUCH ARBITRATOR THAT THE CORPORATION IS BOUND BY ALL
THE PROVISIONS OF THIS ARTICLE VII.


 


(IV)                              THE CORPORATION SHALL INDEMNIFY THE INDEMNITEE
AGAINST, AND THE INDEMNITEE SHALL BE ENTITLED TO RECOVER FROM THE CORPORATION,
ANY EXPENSES ACTUALLY AND REASONABLY INCURRED IN CONNECTION WITH ANY JUDICIAL
ADJUDICATION, JUDICIAL ENFORCEMENT, OR ARBITRATION COMMENCED PURSUANT TO THIS
SECTION E OF ARTICLE VII TO ENFORCE HIS OR HER RIGHTS UNDER, OR TO RECOVER
DAMAGES FOR BREACH OF, THIS ARTICLE VII.


 


F.                                      DEFINITIONS.  FOR PURPOSES OF THIS
ARTICLE VII:


 


(I)                                     “CORPORATION” SHALL INCLUDE, IN ADDITION
TO THE RESULTING CORPORATION, ANY CONSTITUENT CORPORATION (INCLUDING ANY
CONSTITUENT OF A CONSTITUENT) ABSORBED IN A CONSOLIDATION OR MERGER THAT, IF ITS
SEPARATE EXISTENCE HAD CONTINUED, WOULD HAVE HAD POWER AND AUTHORITY TO
INDEMNIFY ITS DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS, SO THAT ANY PERSON WHO
IS OR WAS A DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF SUCH CONSTITUENT
CORPORATION, OR IS OR WAS SERVING AT THE REQUEST OF SUCH CONSTITUENT CORPORATION
AS A DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF ANOTHER CORPORATION, PARTNERSHIP,
JOINT VENTURE, TRUST OR OTHER ENTERPRISE, SHALL STAND IN THE SAME POSITION UNDER
THE PROVISIONS OF THIS ARTICLE VII WITH RESPECT TO THE RESULTING OR SURVIVING
CORPORATION AS SUCH PERSON WOULD HAVE WITH RESPECT TO SUCH CONSTITUENT
CORPORATION IF ITS SEPARATE EXISTENCE HAD CONTINUED.

 

6

--------------------------------------------------------------------------------



 


(II)                                  “DISINTERESTED DIRECTOR” MEANS A DIRECTOR
OF THE CORPORATION WHO IS NOT OR WAS NOT A PARTY TO THE PROCEEDING IN RESPECT OF
WHICH INDEMNIFICATION IS SOUGHT BY THE INDEMNITEE.


 


(III)                               ACTIONS “IN, OR AT LEAST NOT OPPOSED TO, THE
BEST INTERESTS OF THE CORPORATION” SHALL INCLUDE, WITHOUT LIMITATION, ACTIONS
TAKEN IN GOOD FAITH AND IN A MANNER THE INDEMNITEE REASONABLY BELIEVED TO BE IN
OR NOT OPPOSED TO THE BEST INTERESTS OF THE PARTICIPANTS AND BENEFICIARIES OF AN
EMPLOYEE BENEFIT PLAN.


 


G.                                     INSURANCE.  THE CORPORATION SHALL
PURCHASE AND MAINTAIN INSURANCE ON BEHALF OF ANY PERSON WHO IS OR WAS A DIRECTOR
OR OFFICER OF THE CORPORATION, OR WHO WHILE A DIRECTOR OR OFFICER IS OR WAS
SERVING AT THE REQUEST OF THE CORPORATION AS A DIRECTOR, OFFICER, EMPLOYEE,
TRUSTEE OR AGENT OF ANOTHER CORPORATION, PARTNERSHIP, JOINT VENTURE, TRUST OR
OTHER ENTERPRISE (“D&O INSURANCE”), AGAINST ANY LIABILITY ASSERTED AGAINST THE
PERSON AND INCURRED BY THE PERSON IN ANY SUCH CAPACITY, OR ARISING OUT OF HIS OR
HER STATUS AS SUCH, WHETHER OR NOT THE CORPORATION WOULD HAVE THE POWER OR THE
OBLIGATION TO INDEMNIFY SUCH PERSON AGAINST SUCH LIABILITY UNDER THE PROVISIONS
OF THIS ARTICLE VII.  NOTWITHSTANDING THE FOREGOING, THE CORPORATION SHALL HAVE
NO OBLIGATION TO OBTAIN OR MAINTAIN D&O INSURANCE IF THE CORPORATION DETERMINES
IN GOOD FAITH THAT SUCH INSURANCE IS NOT REASONABLY AVAILABLE, THE PREMIUM COSTS
FOR SUCH INSURANCE ARE MATERIALLY DISPROPORTIONATE TO THE AMOUNT OF COVERAGE
PROVIDED, THE COVERAGE PROVIDED BY SUCH INSURANCE IS LIMITED BY EXCLUSIONS SO AS
TO PROVIDE A MATERIALLY INSUFFICIENT BENEFIT, OR SUCH PERSON IS COVERED BY
SUBSTANTIALLY SIMILAR INSURANCE MAINTAINED BY A SUBSIDIARY OF THE CORPORATION OR
BY ANOTHER PERSON PURSUANT TO A CONTRACTUAL OBLIGATION OWED TO THE CORPORATION.


 


H.                                    SCOPE OF ARTICLE VII.  THE RIGHTS
CONFERRED IN THIS ARTICLE VII SHALL NOT BE EXCLUSIVE OF ANY OTHER RIGHT THAT ANY
PERSON MAY HAVE OR HEREAFTER ACQUIRE UNDER ANY STATUTE, PROVISION OF THIS
CERTIFICATE OF INCORPORATION, ANY CERTIFICATE OF DESIGNATIONS, THE BYLAWS, ANY
AGREEMENT, VOTE OF STOCKHOLDERS OR DISINTERESTED DIRECTORS, OR OTHERWISE, BOTH
AS TO ACTION IN AN OFFICIAL CAPACITY AND AS TO ACTION IN ANOTHER CAPACITY WHILE
HOLDING SUCH OFFICE OR WHILE EMPLOYED BY OR ACTING AS AGENT FOR THE
CORPORATION.  THE RIGHTS PROVIDED BY OR GRANTED PURSUANT TO THIS ARTICLE VII
SHALL, UNLESS OTHERWISE PROVIDED WHEN AUTHORIZED OR RATIFIED, CONTINUE AS TO A
PERSON WHO HAS CEASED TO BE A DIRECTOR OR OFFICER AND SHALL INURE TO THE BENEFIT
OF THE HEIRS, EXECUTORS AND ADMINISTRATORS OF SUCH PERSON.


 


I.                                         RELIANCE ON PROVISIONS.  EACH PERSON
WHO SHALL ACT AS A DIRECTOR OR OFFICER OF THE CORPORATION, OR AS THE LEGAL
REPRESENTATIVE OF SUCH PERSON, OR WHO WHILE A DIRECTOR OR OFFICER SERVES AT THE
REQUEST OF THE CORPORATION AS A DIRECTOR, OFFICER, PARTNER, PRINCIPAL, MEMBER,
MANAGER, FIDUCIARY, EMPLOYEE, TRUSTEE OR AGENT OF ANOTHER CORPORATION OR OF A
PARTNERSHIP, LIMITED LIABILITY COMPANY, JOINT VENTURE, TRUST OR OTHER
ENTERPRISE, SHALL BE DEEMED TO BE DOING SO IN RELIANCE UPON RIGHTS OF
INDEMNIFICATION PROVIDED BY THIS ARTICLE VII.  ANY REPEAL OR MODIFICATION OF THE
PROVISIONS OF THIS ARTICLE VII SHALL NOT ADVERSELY AFFECT ANY RIGHT OR BENEFIT
OF ANY POTENTIAL INDEMNITEE EXISTING AT THE TIME OF SUCH REPEAL OR MODIFICATION.


 


J.                                        INDEMNIFICATION OF OTHER EMPLOYEES. 
THE CORPORATION MAY, TO THE EXTENT AUTHORIZED FROM TIME TO TIME BY THE BOARD,
GRANT RIGHTS TO INDEMNIFICATION, AND RIGHTS TO ADVANCEMENT BY THE CORPORATION OF
ANY EXPENSES ACTUALLY AND REASONABLY INCURRED IN DEFENDING ANY PROCEEDING, TO
ANY EMPLOYEE OR AGENT OF THE CORPORATION TO THE FULLEST EXTENT OF THE

 

7

--------------------------------------------------------------------------------



 


PROVISIONS OF THIS ARTICLE VII WITH RESPECT TO THE INDEMNIFICATION OF AND
ADVANCEMENT OF EXPENSES TO DIRECTORS AND OFFICERS OF THE CORPORATION.


 


K.                                    SEVERABILITY.  IF THIS ARTICLE VII OR ANY
PORTION THEREOF SHALL BE HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE ON ANY
GROUND BY ANY COURT OF COMPETENT JURISDICTION, THEN (I) THE CORPORATION SHALL
NEVERTHELESS INDEMNIFY EACH INDEMNITEE AS TO ALL EXPENSES ACTUALLY AND
REASONABLY INCURRED OR SUFFERED BY SUCH PERSON IN CONNECTION WITH ANY
PROCEEDING, INCLUDING, WITHOUT LIMITATION, A GRAND JURY PROCEEDING, TO THE
FULLEST EXTENT PERMITTED BY (A) ANY APPLICABLE PORTION OF THIS ARTICLE VII THAT
SHALL NOT HAVE BEEN INVALIDATED, (B) THE DGCL OR (C) ANY OTHER APPLICABLE LAW,
AND (II) TO THE FULLEST EXTENT POSSIBLE, THE PROVISIONS OF THIS ARTICLE VII
(INCLUDING, WITHOUT LIMITATION, EACH PORTION OF ANY PARAGRAPH OF THIS
ARTICLE VII CONTAINING ANY SUCH PROVISION HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE) SHALL BE CONSTRUED SO AS TO GIVE EFFECT TO THE INTENT MANIFESTED
BY THE PROVISION HELD INVALID, ILLEGAL OR UNENFORCEABLE.


 


L.                                      CONTRACT RIGHTS.  THE PROVISIONS OF THIS
ARTICLE VII SHALL BE DEEMED TO BE A CONTRACT RIGHT BETWEEN THE CORPORATION AND
EACH PERSON WHO IS ENTITLED TO INDEMNIFICATION OR ADVANCEMENT OF EXPENSES
PURSUANT TO THIS ARTICLE VII AT ANY TIME WHILE THIS ARTICLE VII AND THE RELEVANT
PROVISIONS OF THE DGCL OR OTHER APPLICABLE LAW ARE IN EFFECT, AND ANY REPEAL OR
MODIFICATION OF THIS ARTICLE VII OR ANY SUCH LAW SHALL NOT IN ANY WAY DIMINISH
ANY RIGHTS TO INDEMNIFICATION OF SUCH PERSON OR THE OBLIGATIONS OF THE
CORPORATION ARISING HEREUNDER WITH RESPECT TO ANY PROCEEDING ARISING OUT OF, OR
RELATING TO, ANY ACTIONS, TRANSACTIONS OR FACTS OCCURRING PRIOR TO THE FINAL
ADOPTION OF SUCH MODIFICATION OR REPEAL.


 


ARTICLE VIII

AMENDMENT OF BYLAWS


 

In furtherance and not in limitation of the powers conferred by the DGCL, the
Board is expressly authorized to make, adopt, repeal, alter, amend and rescind
the Bylaws by resolutions adopted by a majority of the directors or as otherwise
provided in the Bylaws.

 


ARTICLE IX


 


AMENDMENT OF CERTIFICATE OF INCORPORATION


 

The Corporation reserves the right, at any time and from time to time, to amend,
alter, change or repeal any provision contained in this Certificate of
Incorporation, in the manner now or hereafter prescribed by the laws of the
State of Delaware.  All rights, preferences and privileges of any nature
conferred upon stockholders, directors, or any other persons or entities by and
pursuant to this Certificate of Incorporation in its present form or as
hereafter amended are granted subject to the right reserved in this Article IX;
provided, however, any amendment or repeal of Article VII of this Certificate of
Incorporation shall only be prospective and shall not adversely affect any right
or protection existing hereunder at the time of the alleged occurrence of any
action or omission to act giving rise to liability or indemnification.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation has caused this Certificate of Incorporation
to be signed by [                          ], its [                          ],
this [      ] day of December, 2009.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT H

 

 

REGISTRATION RIGHTS AGREEMENT

 

by and among

 

IDEARC INC.

 

and

 

THE HOLDERS NAMED HEREIN

 

--------------------------------------------------------------------------------

 

Dated as of [·], 2009

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

1.   Definitions

1

 

 

2.   Securities Act Shelf Registration

4

 

 

 

 

 

(a)

Shelf Registration

4

 

 

 

 

 

(b)

Effective Registration Statement

5

 

 

 

 

3.   Securities Act Registration on Request

6

 

 

 

 

 

(a)

Request

6

 

 

 

 

 

(b)

Registration of Other Securities

7

 

 

 

 

 

(c)

Registration Statement Form

7

 

 

 

 

 

(d)

Effective Registration Statement

7

 

 

 

 

 

(e)

Selection of Underwriters

8

 

 

 

 

 

(f)

Priority in Registration

9

 

 

 

 

 

(g)

Shelf Registrations

9

 

 

 

 

4.   Piggyback Registration

10

 

 

5.   Expenses

11

 

 

6.   Registration Procedures

11

 

 

7.   Underwritten Offerings

16

 

 

 

 

 

(a)

Requested Underwritten Offerings

16

 

 

 

 

 

(b)

Piggyback Underwritten Offerings: Priority

16

 

 

 

 

 

(c)

Selling Holders to be Parties to Underwriting Agreement

17

 

 

 

 

 

(d)

Holdback Agreements

17

 

 

 

 

8.   Preparation: Reasonable Investigation

18

 

 

 

 

 

(a)

Registration Statements

18

 

 

 

 

 

(b)

Confidentiality

19

 

i

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

9.   Postponements

19

 

 

10.   Indemnification

20

 

 

 

 

 

(a)

Indemnification by the Company

20

 

 

 

 

 

(b)

Indemnification by the Offerors and Sellers

21

 

 

 

 

 

(c)

Notices of Losses, etc.

22

 

 

 

 

 

(d)

Contribution

22

 

 

 

 

 

(e)

Indemnification Payments

23

 

 

 

 

11.   Registration Rights to Others

23

 

 

12.   Adjustments Affecting Registrable Common Stock

23

 

 

13.   Exchange Act Reports

23

 

 

14.   Rule 144 and Rule 144A

23

 

 

15.   Amendments and Waivers

24

 

 

16.   Nominees for Beneficial Owners

24

 

 

17.   Assignment

24

 

 

18.   Calculation of Percentage or Number of Shares of Registrable Common Stock

25

 

 

19.   Termination of Registration Rights

25

 

 

20.   Miscellaneous

25

 

 

 

 

 

(a)

Further Assurances

25

 

 

 

 

 

(b)

Headings

25

 

 

 

 

 

(c)

Conflicting Instructions

25

 

 

 

 

 

(d)

Remedies

25

 

 

 

 

 

(e)

Entire Agreement

26

 

 

 

 

 

(f)

Notices

26

 

 

 

 

 

(g)

Governing Law

26

 

 

 

 

 

(h)

Venue; No Jury Trial

26

 

ii

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

 

(i)

Severability

26

 

 

 

 

 

(j)

Counterparts

27

 

SCHEDULES:

 

SCHEDULE A – ORIGINAL HOLDERS

SCHEDULE B – NOTICES

 

EXHIBIT:

 

EXHIBIT A – FORM OF SELLING STOCKHOLDER QUESTIONNAIRE

 

iii

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT, dated as of [·], 2009 (this “Agreement”), is
entered into by and among Idearc Inc., a Delaware corporation (the “Company”),
Paulson & Co. Inc., a Delaware corporation, on behalf of the several investment
funds and accounts managed by it ( “Paulson”), and each other holder of
Registrable Common Stock (as hereinafter defined) which (i) together with its
Affiliates (as defined below), beneficially owns at least five percent (5%) of
the then outstanding shares of Registrable Common Stock and (ii) is a signatory
to this Agreement (the “Other Holders”; each of Paulson and, for so long as the
ownership requirement set forth in clause (i) is satisfied, each Other Holder,
individually, a “Holder” and, collectively, the “Holders”).

 

This Agreement is being entered into in connection with the acquisition of
Common Stock (as hereinafter defined) on the date hereof by Paulson and the
Other Holders (collectively, the “Original Holders”) pursuant to the Plan (as
hereinafter defined) and, with respect to Paulson, pursuant to that certain
Standby Purchase Agreement, dated as of [·], 2009, by and between Paulson and
the Company.  The Original Holders are listed on Schedule A hereto.

 

To induce the Original Holders to vote in favor of the Plan, and to accept the
issuance of Common Stock by the Company under the Plan, the Company has
undertaken to register Registrable Common Stock under the Securities Act (as
hereinafter defined) and to take certain other actions with respect to the
Registrable Common Stock.  This Agreement sets forth the terms and conditions of
such undertaking.

 

In consideration of the premises and the mutual agreements set forth herein, the
parties hereto hereby agree as follows:

 

1.   Definitions.  Unless otherwise defined herein, capitalized terms used
herein and in the recitals above shall have the following meanings:

 

“Affiliate” of a Person means any Person that directly, or indirectly through
one or more intermediaries, controls, or is controlled by, or is under common
control with, such other Person.  For purposes of this definition, “control”
means the ability of one Person to direct the management and policies of another
Person.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“beneficial ownership” (and related terms such as “beneficially owned” or
“beneficial owner”) has the meaning set forth in Rule 13d-3 under the Exchange
Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to be
closed.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

--------------------------------------------------------------------------------


 

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

 

“Company” has the meaning set forth in the preamble hereto.

 

“Company Indemnitee” has the meaning set forth in Section 10(a) hereof.

 

“Effective Date” means the effective date of the Plan pursuant to the terms
thereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, or any similar or successor statute.

 

“Expenses” means all expenses incident to the Company’s performance of or
compliance with its obligations under this Agreement, including, without
limitation, all registration, filing, listing, stock exchange and FINRA fees
(including, without limitation, all fees and expenses of any “qualified
independent underwriter” required by the rules of FINRA), all fees and expenses
of complying with state securities or blue sky laws (including, without
limitation, the fees, disbursements and other charges of counsel for the
underwriters in connection with blue sky filings), all word processing,
duplicating and printing expenses, messenger, telephone and delivery expenses,
all rating agency fees, the fees, disbursements and other charges of counsel for
the Company and of its independent public accountants, including, without
limitation, the expenses incurred in connection with “cold comfort” letters
required by or incident to such performance and compliance, the fees and
expenses incurred in connection with the listing of the securities to be
registered on each securities exchange or national market system on which
similar securities issued by the Company are then listed, any fees and
disbursements of underwriters customarily paid by issuers or sellers of
securities, the reasonable fees, disbursements and other charges of one firm of
counsel in each applicable jurisdiction (per registration statement prepared) to
the Holders making a request pursuant to Section 2(a), 3(a) or 4 hereof
(selected by the Holders beneficially owning a majority of the shares of
Registrable Common Stock covered by such registration), the fees and expenses of
any special experts retained by the Company in connection with such
registration, and the fees and expenses of other Persons retained by the
Company, but excluding underwriting discounts and commissions and applicable
transfer taxes, if any, in each case relating to the shares of Registrable
Common Stock sold by the Selling Holders, which discounts, commissions and
transfer taxes shall be borne by the seller or Selling Holders; provided, that,
if the Company shall, in accordance with Section 4 or Section 9 hereof, not
register any securities with respect to which it had given written notice of its
intention to register to Holders, notwithstanding anything to the contrary in
the foregoing, all reasonable out-of-pocket expenses incurred by such requesting
Holders in connection with such registration (other than the reasonable fees,
disbursements and other charges of counsel other than the one firm of counsel
referred to above) shall be deemed to be Expenses.

 

“FINRA” shall mean the Financial Industry Regulatory Authority.

 

“Holder” and “Holders” have the meanings set forth in the preamble hereto.

 

“Initial Shelf” has the meaning set forth in Section 3(a) hereof.

 

2

--------------------------------------------------------------------------------


 

“Initiating Holder” has the meaning set forth in Section 3(a) hereof.

 

“Initiating Request” has the meaning set forth in Section 3(a) hereof.

 

“Loss” and “Losses” have the meanings set forth in Section 10(a) hereof.

 

“Minimum Ownership Trigger” has the meaning set forth in Section 2(a) hereof.

 

“Offering Documents” has the meaning set forth in Section 10(a) hereof.

 

“Original Holders” has the meaning set forth in the preamble hereto.

 

“Other Holders” has the meaning set forth in the preamble hereto.

 

“Person” means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint stock company, trust,
unincorporated organization, governmental or regulatory body or subdivision
thereof or other entity.

 

“Piggyback Requesting Holder” has the meaning set forth in Section 4 hereof.

 

“Plan” means the Plan of Reorganization confirmed by order of the United States
Bankruptcy Court for the Northern District of Texas, Dallas Division, dated [·],
2009, in the chapter 11 case commenced by the Company and certain of its
Subsidiaries.

 

“Public Offering” means a public offering and sale of Common Stock pursuant to
an effective registration statement under the Securities Act.

 

“Questionnaire” has the meaning set forth in Section 2(a) hereof.

 

“Registrable Common Stock” means any share of Common Stock beneficially owned by
the Holders from time to time, provided, however, that a share of Common Stock
will cease to be Registrable Common Stock (i) after it has been sold under a
registration statement effected pursuant hereto, (ii) after it has been sold to
the public in compliance with Rule 144 promulgated under the Securities Act, or
(iii) if it may be sold to the public in compliance with Rule 144 promulgated
under the Securities Act; provided that, in the case of clause (iii), a share of
Common Stock beneficially owned by a Holder from time to time will cease to be
Registrable Common Stock only at such time, if any, as all shares of Registrable
Common Stock beneficially owned by such Holder are able to be sold in a single
transaction under Rule 144.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any similar or successor statute.

 

“Selling Holder Indemnitee” has the meaning set forth in Section 10(b) hereof.

 

“Selling Holders” means the Holders requesting to be registered pursuant hereto.

 

“Shelf Filing Date” has the meaning set forth in Section 2(a) hereof.

 

“Shelf Registration” has the meaning set forth in Section 2(a) hereof.

 

3

--------------------------------------------------------------------------------


 

“Shelf Registration Statement” has the meaning set forth in Section 2(a) hereof.

 

“Subsidiary” shall mean, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
fifty percent (50%) or more of the total voting power of shares of capital stock
entitled (without regard to the occurrence of any contingency) to vote generally
in the election of directors, managers or trustees thereof, or fifty percent
(50%) or more of the equity interest therein, is at the time owned or
controlled, directly or indirectly, by any Person or one or more of the other
Subsidiaries of such Person or a combination thereof.

 

“Transfer” means any direct or indirect transfer, sale, offer, assignment,
exchange, distribution, mortgage, pledge, hypothecation or other disposition. 
“Transferor” and “Transferee” have correlative meanings.

 

2.   Securities Act Shelf Registration.

 

(a)   Shelf Registration.  Subject to Paulson and its Affiliates beneficially
owning more than 20% of the then outstanding Registrable Common Stock on the
Effective Date or at any time between the Effective Date and the date that is
270 days after the Effective Date (the “Minimum Ownership Trigger”), within
thirty (30) days after the Company is eligible to file a registration statement
on Form S-3 (the “Shelf Filing Date”), the Company shall file a shelf
registration statement (as it may be amended or supplemented from time to time,
a “Shelf Registration Statement”) pursuant to Rule 415 promulgated under the
Securities Act (a “Shelf Registration”) providing for the sale by Paulson and
its Affiliates (in accordance with the requirements of this Section 2(a)) of any
and all of the Registrable Common Stock beneficially owned by Paulson and its
Affiliates and for the sale of any and all of the Registrable Common Stock
beneficially owned by the Other Holders who comply with the requirements of this
Section 2(a).  The Company shall use its best efforts to have such Shelf
Registration Statement declared effective by the Commission as soon as
practicable.  Subject to Section 9(b), the Company agrees to use its reasonable
best efforts to keep the Shelf Registration Statement continuously effective
under Rule 415 of the Securities Act until the earliest to occur of (i) the
third anniversary of the date such Shelf Registration Statement initially is
declared effective by the Commission (plus a number of Business Days equal to
the number of Business Days, if any, that the Shelf Registration Statement is
not kept effective (including any days for which the use of the prospectus is
suspended pursuant to Section 9(b)) after the initial date of its effectiveness
and prior to the third anniversary thereof), (ii) the day after the date on
which all of the Registrable Common Stock covered by the Shelf Registration
Statement has been sold pursuant to the Shelf Registration Statement or
(iii) the first date on which there shall cease to be any Registrable Common
Stock covered by such Shelf Registration Statement.  The Company further agrees,
if necessary, to supplement or amend the Shelf Registration Statement, if
required by the rules, regulations or instructions applicable to the
registration form used by the Company for such Shelf Registration or by the
Securities Act or by any other rules and regulations thereunder for shelf
registration, and the Company agrees to furnish to the Holders whose Registrable
Common Stock is included in such Shelf Registration Statement copies of any such
supplement or amendment promptly after its being issued or filed with the
Commission.

 

4

--------------------------------------------------------------------------------


 

Notwithstanding any other provision hereof, no Selling Holders’ Registrable
Common Stock shall be included in the Shelf Registration Statement unless and
until such Selling Holder furnishes to the Company a fully completed notice and
questionnaire substantially in the form attached hereto as Exhibit A (the
“Questionnaire”) and such other information in writing as the Company may
reasonably request in writing for use in connection with the Shelf Registration
Statement and any related application to be filed with or under state securities
laws.  At least thirty (30) days prior to the filing of the Shelf Registration
Statement, the Company will provide to the Holders notice of its intention to
file the Shelf Registration Statement, the form of Questionnaire and such other
information the Company may reasonably request to be provided by the Holders.
 In order to be named as a selling stockholder in the Shelf Registration
Statement at the time of effectiveness of the Shelf Registration Statement and
to include in the Shelf Registration Statement all Registrable Common Stock
requested to be included for sale by the Selling Holders, each Selling Holder
must no later than twenty (20) days following its receipt of notice sent by the
Company as set forth in the previous sentence, furnish to the Company in writing
the completed Questionnaire and such other information reasonably requested by
the Company and the Company will include information in the completed
Questionnaire and such other information, if any, in the Shelf Registration
Statement, as necessary and in a manner so that upon effectiveness of the Shelf
Registration Statement, the Selling Holder will be permitted to deliver the
Shelf Registration Statement to purchasers of the Seller Holder’s Registrable
Common Stock.  From and after the date that the Shelf Registration Statement
becomes effective, upon receipt of a completed Questionnaire and such other
information that the Company may reasonably request in writing, if any, the
Company shall (i) as promptly as practicable after the date on which the
Questionnaire is delivered, and in any event within the later of (x) 10 Business
Days after receipt of such Questionnaire or (y)  10 Business Days after the
expiration of any suspension pursuant to Section 9(b) in effect when the
Questionnaire is delivered, file any amendments or supplements to the Shelf
Registration Statement necessary for such Selling Holder to be named as a
selling stockholder and to include in the Shelf Registration Statement all
Registrable Common Stock requested to be included for sale by such Selling
Holder or, if not permitted to name such Selling Holder as a selling stockholder
by supplement, file any necessary post-effective amendment to the Shelf
Registration Statement or prepare and, if required by applicable law, file any
amendment or supplement to any document so that such Selling Holder is named as
a selling stockholder, and use its reasonable best efforts to cause such
post-effective amendment to be declared effective as promptly as practicable;
provided that the Company shall not be obligated to file more than one
(1) post-effective amendment for Paulson and one (1) post-effective amendment
for Other Holders in any ninety (90) day period.

 

(b)   Effective Registration Statement.  A Shelf Registration pursuant to
Section 2(a) hereof shall not be deemed to have been effected

 


(I)            UNLESS A REGISTRATION STATEMENT WITH RESPECT THERETO HAS BEEN
DECLARED EFFECTIVE BY THE COMMISSION AND REMAINS EFFECTIVE IN COMPLIANCE WITH
THE PROVISIONS OF THE SECURITIES ACT AND THE LAWS OF ANY STATE OR OTHER
JURISDICTION APPLICABLE TO THE DISPOSITION OF REGISTRABLE COMMON STOCK COVERED
BY SUCH REGISTRATION STATEMENT UNTIL SUCH TIME AS ALL OF SUCH REGISTRABLE COMMON
STOCK HAVE BEEN DISPOSED OF IN ACCORDANCE WITH SUCH REGISTRATION STATEMENT OR
THERE SHALL CEASE TO BE ANY REGISTRABLE COMMON STOCK COVERED BY SUCH SHELF
REGISTRATION STATEMENT (PROVIDED THAT SUCH PERIOD NEED NOT EXCEED THE APPLICABLE
PERIOD PROVIDED FOR IN SECTION 2(A)), OR

 

5

--------------------------------------------------------------------------------


 


(II)           IF, AFTER IT HAS BECOME EFFECTIVE, SUCH REGISTRATION IS SUBJECT
TO ANY STOP ORDER, INJUNCTION OR OTHER ORDER OR REQUIREMENT OF THE COMMISSION OR
OTHER GOVERNMENTAL OR REGULATORY AGENCY OR COURT PREVENTING THE SALE OF
SECURITIES UNDER SUCH REGISTRATION STATEMENT FOR ANY REASON (OTHER THAN A
VIOLATION OF APPLICABLE LAW SOLELY BY ANY SELLING HOLDER AND HAS NOT THEREAFTER
BECOME EFFECTIVE).


 

3.   Securities Act Registration on Request.


 

(a)   Request.  At any time and from time to time when a Shelf Registration
Statement filed by the Company pursuant to Section 2(a) hereof (the “Initial
Shelf”) is not effective, any Holder (the “Initiating Holder”) may make a
written request (the “Initiating Request”) to the Company for the registration
with the Commission under the Securities Act (on Form S-3 or, if Form S-3 is not
then available to the Company, Form S-1 or any other appropriate form) covering
the sale of all or part of the Registrable Common Stock then held by the
Initiating Holder, which request shall specify the number of shares to be
disposed of by the Initiating Holder, the proposed plan of distribution therefor
and whether or not a Shelf Registration Statement is being requested.  Upon the
receipt of any Initiating Request for registration pursuant to this
Section 3(a), the Company promptly shall notify in writing all other Holders of
the receipt of such request and will use its reasonable best efforts to effect,
at the earliest practicable date, such registration under the Securities Act of

 


(I)            THE REGISTRABLE COMMON STOCK WHICH THE COMPANY HAS BEEN SO
REQUESTED TO REGISTER BY THE INITIATING HOLDER, AND


 


(II)           ALL OTHER REGISTRABLE COMMON STOCK WHICH THE COMPANY HAS BEEN
REQUESTED TO REGISTER BY ANY OTHER HOLDERS BY WRITTEN REQUEST GIVEN TO THE
COMPANY WITHIN TWENTY (20) DAYS AFTER THE GIVING OF WRITTEN NOTICE BY THE
COMPANY TO SUCH OTHER HOLDERS OF THE INITIATING REQUEST (OR TEN (10) DAYS IF THE
COMPANY STATES IN SUCH WRITTEN NOTICE OR GIVES TELEPHONIC NOTICE TO SUCH OTHER
HOLDERS, WITH WRITTEN CONFIRMATION TO FOLLOW PROMPTLY THEREAFTER, STATING THAT
(I) SUCH REGISTRATION WILL BE ON FORM S-3 (OR, IF FORM S-3 IS NOT THEN AVAILABLE
TO THE COMPANY, FORM S-1 OR ANY OTHER APPROPRIATE FORM) AND (II) SUCH SHORTER
PERIOD OF TIME IS REQUIRED BECAUSE OF A PLANNED FILING DATE),


 

all to the extent necessary to permit the disposition (in accordance with
Section 3(c) hereof) of the Registrable Common Stock to be so registered;
provided, that,

 

(A)          THE COMPANY SHALL NOT BE REQUIRED TO EFFECT MORE THAN A TOTAL OF
SIX (6) REGISTRATIONS PURSUANT TO THIS SECTION 3(A) REQUESTED BY PAULSON (IF THE
MINIMUM OWNERSHIP TRIGGER HAS BEEN MET; OTHERWISE THREE (3) REGISTRATIONS) AND
THREE (3) REGISTRATIONS REQUESTED BY ALL OTHER HOLDERS,

 

(B)           IF THE INTENDED METHOD OF DISTRIBUTION IS AN UNDERWRITTEN PUBLIC
OFFERING, THE COMPANY SHALL NOT BE REQUIRED TO EFFECT SUCH REGISTRATION PURSUANT
TO THIS SECTION 3(A) UNLESS SUCH UNDERWRITING SHALL BE CONDUCTED ON A “FIRM
COMMITMENT” BASIS,

 

(C)           THE COMPANY SHALL NOT BE REQUIRED TO EFFECT ANY REGISTRATION
PURSUANT TO THIS SECTION 3(A) MORE THAN TWO TIMES IN ANY 12-MONTH PERIOD,

 

6

--------------------------------------------------------------------------------


 

(D)          ANY SELLING HOLDER WHOSE REGISTRABLE COMMON STOCK WAS TO BE
INCLUDED IN ANY SUCH REGISTRATION PURSUANT TO THIS SECTION 3(A), BY WRITTEN
NOTICE TO THE COMPANY, MAY WITHDRAW SUCH REQUEST, AND THE COMPANY SHALL NOT
EFFECT SUCH REGISTRATION IN THE EVENT THAT THE SELLING HOLDERS THAT HAVE NOT
ELECTED TO WITHDRAW BENEFICIALLY OWN, IN THE AGGREGATE, LESS THAN THE PERCENTAGE
OF THE SHARES OF REGISTRABLE COMMON STOCK REQUIRED TO INITIATE A REQUEST UNDER
THIS SECTION 3(A),

 

(E)           THE COMPANY SHALL NOT BE REQUIRED TO EFFECT ANY REGISTRATION TO BE
EFFECTED PURSUANT TO THIS SECTION 3(A) UNLESS EITHER (X) AT LEAST FIVE PERCENT
(5%) OF THE SHARES OF COMMON STOCK OUTSTANDING AT THE TIME OF SUCH REQUEST ARE
TO BE INCLUDED IN SUCH REGISTRATION OR (Y) THE MARKET VALUE OF THE SHARES OF
COMMON STOCK TO BE INCLUDED IN SUCH REGISTRATION STATEMENT (MEASURED AS OF THE
DATE OF THE INITIATING REQUEST) IS AT LEAST TEN MILLION DOLLARS ($10,000,000),
AND

 

(F)           A SHELF REGISTRATION EFFECTED UNDER THIS SECTION 3(A) SHALL COMPLY
WITH THE PROCEDURES SET FORTH IN THE SECOND PARAGRAPH OF SECTION 2(A).

 

(b)   Registration of Other Securities.  Whenever the Company shall effect a
registration pursuant to Section 3(a) hereof, no securities other than
(i) Registrable Common Stock and (ii) subject to Section 3(f), Common Stock to
be sold by the Company for its own account shall be included among the
securities covered by such registration unless the Selling Holders beneficially
owning not less than a majority of the shares of Registrable Common Stock to be
covered by such registration shall have consented in writing to the inclusion of
such other securities.

 

(c)   Registration Statement Form.  Except as provided in Section 3(a),
registrations under Section 3(a) hereof shall be on such appropriate
registration statement form prescribed by the Commission under the Securities
Act as shall be selected by the Company and as shall permit the disposition of
the Registrable Common Stock pursuant to an underwritten offering unless the
Selling Holders beneficially owning at least a majority of the shares of
Registrable Common Stock requested to be included in such registration statement
determine otherwise, in which case pursuant to the method of distribution
determined by such Selling Holders.  The Company agrees to include in any such
registration statement filed pursuant to Section 3(a) hereof all information
which the Selling Holders beneficially owning at least a majority of shares of
the Registrable Common Stock covered by such registration statement effected
pursuant hereto, upon advice of counsel, shall reasonably request.  The Company
shall use its reasonable best efforts to become eligible to use Form S-3 and,
after becoming eligible to use Form S-3, shall use its reasonable best efforts
to remain eligible to use Form S-3.

 

(d)   Effective Registration Statement.  A registration requested pursuant to
Section 3(a) hereof shall not be deemed to have been effected

 


(I)            UNLESS A REGISTRATION STATEMENT WITH RESPECT THERETO HAS BEEN
DECLARED EFFECTIVE BY THE COMMISSION AND REMAINS EFFECTIVE IN COMPLIANCE WITH
THE PROVISIONS OF THE SECURITIES ACT AND THE LAWS OF ANY STATE OR OTHER
JURISDICTION APPLICABLE TO THE DISPOSITION OF REGISTRABLE COMMON STOCK COVERED
BY SUCH REGISTRATION STATEMENT

 

7

--------------------------------------------------------------------------------


 


UNTIL SUCH TIME AS ALL OF SUCH REGISTRABLE COMMON STOCK HAVE BEEN DISPOSED OF IN
ACCORDANCE WITH SUCH REGISTRATION STATEMENT OR THERE SHALL CEASE TO BE ANY
REGISTRABLE COMMON STOCK COVERED BY SUCH REGISTRATION STATEMENT, PROVIDED, THAT,
EXCEPT WITH RESPECT TO ANY SHELF REGISTRATION, SUCH PERIOD NEED NOT EXCEED
NINETY (90) DAYS (PLUS A NUMBER OF BUSINESS DAYS EQUAL TO THE NUMBER OF BUSINESS
DAYS, IF ANY, THAT THE REGISTRATION STATEMENT IS NOT KEPT EFFECTIVE (INCLUDING
ANY DAYS FOR WHICH THE USE OF THE PROSPECTUS IS SUSPENDED PURSUANT TO
SECTION 9(B)) AFTER THE INITIAL DATE OF ITS EFFECTIVENESS AND PRIOR TO THE
EXPIRATION OF SUCH NINETY (90) DAY PERIOD), AND, PROVIDED, FURTHER, THAT WITH
RESPECT TO ANY SHELF REGISTRATION, SUCH PERIOD NEED NOT EXTEND BEYOND THE PERIOD
PROVIDED FOR IN SECTION 3(G) HEREOF,


 


(II)           IF, AFTER IT HAS BECOME EFFECTIVE, SUCH REGISTRATION IS SUBJECT
TO ANY STOP ORDER, INJUNCTION OR OTHER ORDER OR REQUIREMENT OF THE COMMISSION OR
OTHER GOVERNMENTAL OR REGULATORY AGENCY OR COURT PREVENTING THE SALE OF
SECURITIES UNDER SUCH REGISTRATION STATEMENT FOR ANY REASON (OTHER THAN A
VIOLATION OF APPLICABLE LAW SOLELY BY ANY SELLING HOLDER AND HAS NOT THEREAFTER
BECOME EFFECTIVE) OR


 


(III)          IF, IN THE CASE OF AN UNDERWRITTEN OFFERING, THE CONDITIONS TO
CLOSING SPECIFIED IN AN UNDERWRITING AGREEMENT TO WHICH THE COMPANY IS A PARTY
ARE NOT SATISFIED OR WAIVED OTHER THAN BY REASON OF ANY BREACH OR FAILURE BY ANY
SELLING HOLDER.


 

The Selling Holders to be included in a registration statement pursuant to
Section 3(a) may at any time terminate such request for registration in
accordance with Section 3(a)(ii)(D).

 

(e)   Selection of Underwriters.  Notwithstanding anything to the contrary set
forth in this Agreement, in connection with any registration requested by
Paulson pursuant to Section 3(a) or any registration pursuant to which Paulson
exercises its piggyback rights pursuant to Section 4 hereof (other than in the
case of any offering or registration initiated by the Company for its own
account), Paulson shall have the right in its sole discretion to require that
the sale of its Registrable Common Stock included in such registration be made
in an underwritten offering on a “firm commitment” basis.  The underwriter or
underwriters of each underwritten offering, if any, of the Registrable Common
Stock to be registered pursuant to Section 2(a) or 3(a) hereof shall be selected
by Paulson or, if Paulson and its Affiliates do not beneficially own a majority
of the shares of Registrable Common Stock to be registered, then the Selling
Holders beneficially owning at least a majority of the shares of Registrable
Common Stock to be registered.  In the case of any offering or registration
initiated by the Company for its own account or any other offering not effected
pursuant to Section 2(a) or 3(a) hereof, including any offering pursuant to
which the Holders shall have piggyback rights pursuant to Section 4 hereof, the
Company shall select a nationally recognized underwriter (or underwriters) for
such offering in its sole discretion; provided that, the Company shall not
identify any Holder or subsequent purchaser of Registrable Common Stock as an
underwriter in any public disclosure with the Commission or any trading market
without the prior written consent of such Holder or such subsequent purchaser,
as the case may be.  If the Company is required by law to identify any such
party as an underwriter in any public disclosure or filing with the Commission
or any trading market, it must notify such party in advance and such party shall
have the option, in its sole discretion, to consent to such identification as an
underwriter within five (5) Business Days or such party shall

 

8

--------------------------------------------------------------------------------


 

be deemed to have consented to have its Registrable Common Stock removed from
the applicable registration statement.

 

(f)    Priority in Registration.  If a registration pursuant to Section 2(a) or
3(a) hereof involves an underwritten Public Offering, and the managing
underwriter of such underwritten offering shall advise the Company in writing
(with a copy to each Selling Holder requesting that Registrable Common Stock be
included in such registration statement) that, in its opinion, the number of
shares of Registrable Common Stock requested to be included in such registration
exceeds the number of such securities that can be sold in such offering within a
price range stated to such managing underwriter by Selling Holders beneficially
owning at least a majority of the shares of Registrable Common Stock requested
to be included in such registration to be acceptable to such Selling Holders
(such writing to state the basis of such opinion and the approximate number of
securities which the managing underwriter believes may be included in such
offering without such effect), then the Company shall include in such
registration, to the extent of the number of shares which the Company is so
advised the managing underwriter believes can be sold in such offering,
(i) first, all Registrable Common Stock requested to be registered or included
in an underwritten Public Offering pursuant to Section 2(a) or 3(a) by Paulson
and its Affiliates (if the Minimum Ownership Trigger has been met), if any,
(ii) second, all Registrable Common Stock requested to be registered or included
in an underwritten Public Offering pursuant to Section 2(a) or 3(a) pro rata
among the Other Holders (or the Holders if clause (i) is not operable because
the Minimum Ownership Trigger has not been met) on the basis of the number of
shares of Registrable Common Stock requested to be registered by all such Other
Holders (or such Holders if clause (i) is not operable because the Minimum
Ownership Trigger has not been met), if any, (iii) third, securities that the
Company proposed to issue and sell for its own account, if any, and (iv) fourth,
other securities, if any.

 

(g)   Shelf Registrations.  If one or more demands made pursuant to
Section 3(a) hereof are for a Shelf Registration, the period for which the Shelf
Registration Statement in connection with the first Shelf Registration requested
pursuant to Section 3(a) must remain effective need not extend beyond one
(1) year from the date on which such Shelf Registration Statement initially was
declared effective by the Commission and the period for which any subsequent
Shelf Registration Statement in connection with the subsequent Shelf
Registration requested pursuant to Section 3(a) must remain effective need not
extend beyond nine (9) months from the date on which such Shelf Registration
Statement initially was declared effective by the Commission (plus, in each
case, a number of Business Days equal to the number of Business Days, if any,
that the Shelf Registration Statement is not kept effective (including any days
for which the use of the prospectus is suspended pursuant to Section 9(b)) after
the initial date of its effectiveness and prior to such first-year or
nine-month, as the case may be, anniversary thereof). The Company further
agrees, if necessary, to supplement or amend the Shelf Registration Statement,
if required by the rules, regulations or instructions applicable to the
registration form used by the Company for such Shelf Registration or by the
Securities Act or by any other rules and regulations thereunder for shelf
registration, and the Company agrees to furnish to the Holders whose Registrable
Common Stock is included in such Shelf Registration Statement copies of any such
supplement or amendment promptly after its being issued or filed with the
Commission.

 

9

--------------------------------------------------------------------------------


 

4.   Piggyback Registration.  If the Company, at any time when a Shelf
Registration Statement covering all outstanding shares of Registrable Common
Stock is not effective, proposes to register Common Stock under the Securities
Act by registration on any forms (other than Form S-4 or S-8 or any successor or
similar form(s)), whether or not pursuant to registration rights granted to
other holders of its securities and whether or not for sale for its own account,
it shall give prompt written notice to all of the Holders of its intention to do
so and of such Holders’ rights under this Section 4, which notice, in any event,
shall be given at least 30 days prior to such proposed registration.  Upon the
written request of any Holder receiving notice of such proposed registration
(each, a “Piggyback Requesting Holder”) made within 20 days after the receipt of
any such notice (or 10 days if the Company states in such written notice or
gives telephonic notice to the Holders, with written confirmation to follow
promptly thereafter, stating that (i) such registration will be on Form S-3 (or,
if Form S-3 is not then available to the Company, Form S-1 or any other
appropriate form) and (ii) such shorter period of time is required because of a
planned filing date), which request shall specify the Registrable Common Stock
intended to be disposed of by such Piggyback Requesting Holder and the minimum
offering price per share at which such Piggyback Requesting Holder is willing to
sell its Registrable Common Stock, the Company shall, subject to
Section 7(b) hereof, effect the registration under the Securities Act of all
Registrable Common Stock which the Company has been so requested to register by
the Piggyback Requesting Holders thereof; provided that,

 

(A)          PRIOR TO THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT FILED IN
CONNECTION WITH SUCH REGISTRATION OR, IN THE CASE OF A SHELF REGISTRATION
STATEMENT, PRIOR TO THE DELIVERY OF A PRELIMINARY PROSPECTUS RELATED TO SUCH
OFFERING, AND, IN ANY EVENT, PROMPTLY FOLLOWING RECEIPT OF NOTIFICATION BY THE
COMPANY FROM THE MANAGING UNDERWRITER (IF AN UNDERWRITTEN OFFERING) OF A RANGE
OF PRICES AT WHICH SUCH SECURITIES ARE LIKELY TO BE SOLD, THE COMPANY SHALL SO
ADVISE EACH PIGGYBACK REQUESTING HOLDER OF SUCH PRICE, AND IF SUCH PRICE IS
BELOW THE MINIMUM PRICE WHICH SHALL BE ACCEPTABLE TO SUCH PIGGYBACK REQUESTING
HOLDER, SUCH PIGGYBACK REQUESTING HOLDER SHALL THEN HAVE THE RIGHT IRREVOCABLY
TO WITHDRAW ITS REQUEST TO HAVE ITS REGISTRABLE COMMON STOCK INCLUDED IN SUCH
REGISTRATION STATEMENT, BY DELIVERY OF WRITTEN NOTICE OF SUCH WITHDRAWAL TO THE
COMPANY WITHIN FIVE (5) BUSINESS DAYS OF ITS BEING ADVISED OF SUCH PRICE,
WITHOUT PREJUDICE TO THE RIGHTS OF ANY SUCH PIGGYBACK REQUESTING HOLDER TO
INCLUDE REGISTRABLE COMMON STOCK IN ANY FUTURE REGISTRATION (OR REGISTRATIONS)
PURSUANT TO THIS SECTION 4 OR TO CAUSE SUCH REGISTRATION TO BE EFFECTED AS A
REGISTRATION UNDER SECTION 3(A) HEREOF, AS THE CASE MAY BE;

 

(B)           IF AT ANY TIME AFTER GIVING WRITTEN NOTICE OF ITS INTENTION TO
REGISTER THE OFFER FOR SALE OF ANY SECURITIES AND PRIOR TO THE EFFECTIVE DATE OF
THE REGISTRATION STATEMENT FILED IN CONNECTION WITH SUCH REGISTRATION OR, IN THE
CASE OF A SHELF REGISTRATION STATEMENT, PRIOR TO THE CONSUMMATION OF SUCH
OFFERING, THE COMPANY SHALL DETERMINE FOR ANY REASON NOT TO REGISTER OR TO DELAY
REGISTRATION OF SUCH SECURITIES, THE COMPANY MAY, AT ITS ELECTION, GIVE WRITTEN
NOTICE OF SUCH DETERMINATION TO EACH PIGGYBACK REQUESTING HOLDER AND (I) IN THE
CASE OF A DETERMINATION NOT TO REGISTER, THE COMPANY SHALL BE RELIEVED OF ITS
OBLIGATION TO REGISTER ANY REGISTRABLE COMMON STOCK IN CONNECTION WITH SUCH
REGISTRATION (BUT NOT FROM ANY OBLIGATION OF THE COMPANY TO PAY THE EXPENSES IN
CONNECTION

 

10

--------------------------------------------------------------------------------


 

THEREWITH), WITHOUT PREJUDICE, HOWEVER, TO THE RIGHTS OF ANY PIGGYBACK
REQUESTING HOLDER TO INCLUDE REGISTRABLE COMMON STOCK IN ANY FUTURE REGISTRATION
(OR REGISTRATIONS) PURSUANT TO THIS SECTION 4 OR, IF APPLICABLE, TO CAUSE SUCH
REGISTRATION TO BE EFFECTED AS A REGISTRATION UNDER SECTION 3(A) HEREOF, AS THE
CASE MAY BE, AND (II) IN THE CASE OF A DETERMINATION TO DELAY REGISTERING, SHALL
BE PERMITTED TO DELAY REGISTERING ANY REGISTRABLE COMMON STOCK, FOR THE SAME
PERIOD AS THE DELAY IN REGISTERING SUCH OTHER SECURITIES; AND

 

(C)           IF SUCH REGISTRATION WAS INITIATED BY THE COMPANY FOR ITS OWN
ACCOUNT AND INVOLVES AN UNDERWRITTEN OFFERING, EACH PIGGYBACK REQUESTING HOLDER
SHALL SELL ITS REGISTRABLE COMMON STOCK ON THE SAME TERMS AND CONDITIONS AS
THOSE THAT APPLY TO THE COMPANY, AND THE UNDERWRITERS OF EACH SUCH UNDERWRITTEN
OFFERING SHALL BE A NATIONALLY RECOGNIZED UNDERWRITER (OR UNDERWRITERS) SELECTED
BY THE COMPANY IN ITS SOLE DISCRETION.

 

No registration effected under this Section 4 shall relieve the Company of its
obligation to effect any registration upon request under Section 3(a) hereof and
no registration effected pursuant to this Section 4 shall be deemed to have been
effected pursuant to Section 3(a) hereof.

 

5.   Expenses.  Except as provided in the last paragraph of Section 6, the
Company shall pay all Expenses in connection with any registration initiated
pursuant to Sections 2(a), 3(a) or 4 hereof, whether or not such registration
shall become effective and whether or not all or any portion of the Registrable
Common Stock originally requested to be included in such registration are
ultimately included in such registration.

 

6.   Registration Procedures.  If and whenever the Company is required to effect
any registration under the Securities Act as provided in Sections 2(a), 3(a) and
4 hereof, the Company shall, as expeditiously as possible:

 

(A)           PREPARE AND FILE WITH THE COMMISSION (PROMPTLY AND, IN THE CASE OF
ANY REGISTRATION PURSUANT TO SECTION 3(A), IN ANY EVENT ON OR BEFORE THE DATE
THAT IS (I) THIRTY (30) DAYS AFTER THE DATE OF ANY INITIATING REQUEST OR
(II) IF, AS OF SUCH THIRTIETH (30TH) DAY, THE COMPANY DOES NOT HAVE THE AUDITED
FINANCIAL STATEMENTS REQUIRED TO BE INCLUDED IN THE REGISTRATION STATEMENT, TEN
(10) DAYS AFTER THE RECEIPT BY THE COMPANY FROM ITS INDEPENDENT PUBLIC
ACCOUNTANTS OF SUCH AUDITED FINANCIAL STATEMENTS, WHICH THE COMPANY SHALL USE
ITS REASONABLE BEST EFFORTS TO OBTAIN AS PROMPTLY AS PRACTICABLE) THE REQUISITE
REGISTRATION STATEMENT TO EFFECT SUCH REGISTRATION AND THEREAFTER USE ITS
REASONABLE BEST EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT TO BECOME AND
REMAIN EFFECTIVE; PROVIDED, HOWEVER, THAT THE COMPANY MAY DISCONTINUE ANY
REGISTRATION OF ITS SECURITIES THAT ARE NOT SHARES OF REGISTRABLE COMMON STOCK
(AND, PURSUANT TO, AND UNDER THE CIRCUMSTANCES SPECIFIED IN, SECTIONS 4 AND
9(B) HEREOF, ITS SECURITIES THAT ARE SHARES OF REGISTRABLE COMMON STOCK) AT ANY
TIME PRIOR TO THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT RELATING THERETO;

 

(B)           PREPARE AND FILE WITH THE COMMISSION SUCH AMENDMENTS AND
SUPPLEMENTS TO SUCH REGISTRATION STATEMENT AND THE PROSPECTUS USED IN CONNECTION
THEREWITH AS MAY BE

 

11

--------------------------------------------------------------------------------


 

NECESSARY TO KEEP SUCH REGISTRATION STATEMENT EFFECTIVE AND TO COMPLY WITH THE
PROVISIONS OF THE SECURITIES ACT AND THE EXCHANGE ACT WITH RESPECT TO THE
DISPOSITION OF ALL REGISTRABLE COMMON STOCK COVERED BY SUCH REGISTRATION
STATEMENT UNTIL SUCH TIME AS ALL OF SUCH REGISTRABLE COMMON STOCK HAS BEEN
DISPOSED OF IN ACCORDANCE WITH THE METHOD OF DISPOSITION SET FORTH IN SUCH
REGISTRATION STATEMENT; PROVIDED, THAT, EXCEPT WITH RESPECT TO ANY SHELF
REGISTRATION, SUCH PERIOD NEED NOT EXTEND BEYOND NINETY (90) DAYS AFTER THE
EFFECTIVE DATE OF THE REGISTRATION STATEMENT (PLUS A NUMBER OF BUSINESS DAYS
EQUAL TO THE NUMBER OF BUSINESS DAYS, IF ANY, THAT THE REGISTRATION STATEMENT IS
NOT KEPT EFFECTIVE (INCLUDING ANY DAYS FOR WHICH THE USE OF THE PROSPECTUS IS
SUSPENDED PURSUANT TO SECTION 9(B)) AFTER THE INITIAL DATE OF ITS EFFECTIVENESS
AND PRIOR TO THE EXPIRATION OF SUCH NINETY- (90) DAY PERIOD); AND PROVIDED,
FURTHER, THAT WITH RESPECT TO THE INITIAL SHELF, SUCH PERIOD NEED NOT EXTEND
BEYOND THE APPLICABLE PERIOD PROVIDED FOR  IN SECTION 2(A) HEREOF AND, WITH
RESPECT TO ANY SHELF REGISTRATION OTHER THAN THE INITIAL SHELF, SUCH PERIOD NEED
NOT EXCEED THE APPLICABLE PERIOD PROVIDED FOR IN SECTION 3(G) HEREOF;

 

(C)           FURNISH TO EACH SELLER OF REGISTRABLE COMMON STOCK COVERED BY SUCH
REGISTRATION STATEMENT AND THEIR REPRESENTATIVES DESIGNATED PURSUANT TO
SECTION 8(A), IF ANY, AND EACH UNDERWRITER, IF ANY, SUCH NUMBER OF COPIES OF
SUCH DRAFTS AND FINAL CONFORMED VERSIONS OF SUCH REGISTRATION STATEMENT AND OF
EACH SUCH AMENDMENT AND SUPPLEMENT THERETO (IN EACH CASE INCLUDING ALL EXHIBITS
AND ANY DOCUMENTS INCORPORATED BY REFERENCE), SUCH NUMBER OF COPIES OF SUCH
DRAFTS AND FINAL VERSIONS OF THE PROSPECTUS CONTAINED IN SUCH REGISTRATION
STATEMENT (INCLUDING EACH PRELIMINARY PROSPECTUS AND ANY SUMMARY PROSPECTUS) AND
ANY OTHER PROSPECTUS FILED UNDER RULE 424 UNDER THE SECURITIES ACT, IN
CONFORMITY WITH THE REQUIREMENTS OF THE SECURITIES ACT, AND SUCH OTHER
DOCUMENTS, INCLUDING WITHOUT LIMITATION NOTIFICATION OF WHETHER SUCH
REGISTRATION STATEMENT OR AMENDMENT OR SUPPLEMENT THERETO WILL BE REVIEWED BY
THE COMMISSION OR ANY OTHER REGULATORY AUTHORITY, AS SUCH SELLER OF REGISTRABLE
COMMON STOCK COVERED BY SUCH REGISTRATION STATEMENT OR ANY UNDERWRITER MAY
REASONABLY REQUEST IN WRITING; PROVIDED, THAT ALL DRAFTS OF SUCH REGISTRATION
STATEMENT OR AMENDMENT OR SUPPLEMENT THERETO SHALL BE FURNISHED TO EACH SELLER
OF REGISTRABLE COMMON STOCK COVERED BY SUCH REGISTRATION STATEMENT AND THEIR
REPRESENTATIVES DESIGNATED PURSUANT TO SECTION 8(A) WHETHER OR NOT SO REQUESTED;

 

(D)           USE ITS REASONABLE BEST EFFORTS (I) TO REGISTER OR QUALIFY ALL
REGISTRABLE COMMON STOCK AND OTHER SECURITIES, IF ANY, COVERED BY SUCH
REGISTRATION STATEMENT UNDER SUCH OTHER SECURITIES OR BLUE SKY LAWS OF SUCH
STATES OR OTHER JURISDICTIONS OF THE UNITED STATES OF AMERICA AS THE SELLING
HOLDERS COVERED BY SUCH REGISTRATION STATEMENT SHALL REASONABLY REQUEST IN
WRITING, (II) TO KEEP SUCH REGISTRATION OR QUALIFICATION IN EFFECT FOR SO LONG
AS SUCH REGISTRATION STATEMENT REMAINS IN EFFECT AND (III) TO TAKE ANY OTHER
ACTION THAT MAY BE NECESSARY OR REASONABLY ADVISABLE TO ENABLE SUCH SELLERS TO
CONSUMMATE THE DISPOSITION IN SUCH JURISDICTIONS OF THE SECURITIES TO BE SOLD BY
SUCH SELLERS, EXCEPT THAT THE COMPANY SHALL NOT FOR ANY SUCH PURPOSE BE REQUIRED
TO QUALIFY GENERALLY TO DO BUSINESS AS A FOREIGN CORPORATION IN ANY JURISDICTION
WHEREIN IT WOULD NOT BUT FOR THE REQUIREMENTS OF THIS SUBSECTION (D) BE
OBLIGATED TO BE SO QUALIFIED, TO SUBJECT ITSELF TO TAXATION IN SUCH JURISDICTION
OR TO CONSENT TO GENERAL SERVICE OF PROCESS IN ANY SUCH JURISDICTION;

 

12

--------------------------------------------------------------------------------


 

(E)           USE ITS REASONABLE BEST EFFORTS TO CAUSE ALL REGISTRABLE COMMON
STOCK COVERED BY SUCH REGISTRATION STATEMENT TO BE REGISTERED WITH OR APPROVED
BY SUCH OTHER FEDERAL OR STATE GOVERNMENTAL AGENCIES OR AUTHORITIES AS MAY BE
NECESSARY UPON THE ADVICE OF COUNSEL TO THE COMPANY OR COUNSEL TO THE SELLER OF
REGISTRABLE COMMON STOCK OR SELLING HOLDERS TO ENABLE THE SELLER OR SELLERS
THEREOF TO CONSUMMATE THE DISPOSITION OF SUCH REGISTRABLE COMMON STOCK;

 

(F)            USE ITS BEST EFFORTS TO OBTAIN AND, IF OBTAINED, FURNISH TO EACH
SELLER OF REGISTRABLE COMMON STOCK, AND EACH SUCH SELLER’S UNDERWRITERS, IF ANY,
A SIGNED

 


(I)            OPINION OF COUNSEL FOR THE COMPANY, DATED THE EFFECTIVE DATE OF
SUCH REGISTRATION STATEMENT (AND, IF SUCH REGISTRATION INVOLVES AN UNDERWRITTEN
OFFERING, DATED THE DATE OF THE CLOSING UNDER THE UNDERWRITING AGREEMENT AND
ADDRESSED TO THE UNDERWRITERS), REASONABLY SATISFACTORY (BASED ON THE CUSTOMARY
FORM AND SUBSTANCE OF OPINIONS OF ISSUERS’ COUNSEL CUSTOMARILY GIVEN IN SUCH AN
OFFERING) IN FORM AND SUBSTANCE TO SUCH SELLER, AND


 


(II)           “COLD COMFORT” LETTER, DATED THE EFFECTIVE DATE OF SUCH
REGISTRATION STATEMENT (AND, IF SUCH REGISTRATION INVOLVES AN UNDERWRITTEN
OFFERING, DATED THE DATE OF THE CLOSING UNDER THE UNDERWRITING AGREEMENT AND
ADDRESSED TO THE UNDERWRITERS) AND SIGNED BY THE INDEPENDENT PUBLIC ACCOUNTANTS
WHO HAVE CERTIFIED THE COMPANY’S FINANCIAL STATEMENTS INCLUDED OR INCORPORATED
BY REFERENCE IN SUCH REGISTRATION STATEMENT, REASONABLY SATISFACTORY (BASED ON
THE CUSTOMARY FORM AND SUBSTANCE OF “COLD COMFORT” LETTERS OF ISSUERS’
INDEPENDENT PUBLIC ACCOUNTANT CUSTOMARILY GIVEN IN SUCH AN OFFERING) IN FORM AND
SUBSTANCE TO SUCH SELLER,


 


IN EACH CASE, COVERING SUBSTANTIALLY THE SAME MATTERS WITH RESPECT TO SUCH
REGISTRATION STATEMENT (AND THE PROSPECTUS INCLUDED THEREIN) AND, IN THE CASE OF
THE ACCOUNTANTS’ COMFORT LETTER, WITH RESPECT TO EVENTS SUBSEQUENT TO THE DATE
OF SUCH FINANCIAL STATEMENTS, AS ARE CUSTOMARILY COVERED IN OPINIONS OF ISSUER’S
COUNSEL AND IN ACCOUNTANTS’ COMFORT LETTERS DELIVERED TO UNDERWRITERS IN SUCH
TYPES OF OFFERINGS OF SECURITIES;

 

(G)           NOTIFY EACH SELLER OF REGISTRABLE COMMON STOCK AND OTHER
SECURITIES COVERED BY SUCH REGISTRATION STATEMENT, IF ANY, AT ANY TIME WHEN A
PROSPECTUS RELATING THERETO IS REQUIRED TO BE DELIVERED UNDER THE SECURITIES
ACT, UPON DISCOVERY THAT, OR UPON THE HAPPENING OF ANY EVENT AS A RESULT OF
WHICH, THE PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT, AS THEN IN
EFFECT, INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE ANY
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE AND FOR WHICH THE COMPANY CHOOSES TO SUSPEND THE USE OF THE REGISTRATION
STATEMENT AND PROSPECTUS PURSUANT TO SECTION 9(B), AND, IN ACCORDANCE WITH
SECTION 9(B), AT THE WRITTEN REQUEST OF ANY SUCH SELLER OF REGISTRABLE COMMON
STOCK, PROMPTLY PREPARE AND FURNISH TO IT A REASONABLE NUMBER OF COPIES OF A
SUPPLEMENT TO OR AN AMENDMENT OF SUCH PROSPECTUS AS MAY BE NECESSARY SO THAT, AS
THEREAFTER DELIVERED TO THE PURCHASERS OF SUCH SECURITIES, SUCH PROSPECTUS, AS
SUPPLEMENTED OR AMENDED, SHALL NOT INCLUDE AN UNTRUE STATEMENT OF A MATERIAL
FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR

 

13

--------------------------------------------------------------------------------


 

NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE;

 

(H)           USE ITS REASONABLE BEST EFFORTS TO OBTAIN THE WITHDRAWAL OF ANY
ORDER SUSPENDING THE EFFECTIVENESS OF A REGISTRATION STATEMENT RELATING TO THE
REGISTRABLE COMMON STOCK AT THE EARLIEST POSSIBLE MOMENT;

 

(I)            OTHERWISE COMPLY WITH ALL APPLICABLE RULES AND REGULATIONS OF THE
COMMISSION AND ANY OTHER GOVERNMENTAL AGENCY OR AUTHORITY HAVING JURISDICTION
OVER THE OFFERING, AND MAKE AVAILABLE TO ITS STOCKHOLDERS, AS SOON AS REASONABLY
PRACTICABLE, AN EARNINGS STATEMENT COVERING THE PERIOD OF AT LEAST TWELVE (12)
MONTHS, BUT NOT MORE THAN EIGHTEEN (18) MONTHS, BEGINNING WITH THE FIRST FULL
CALENDAR MONTH AFTER THE EFFECTIVE DATE OF SUCH REGISTRATION STATEMENT, WHICH
EARNINGS STATEMENT SHALL SATISFY THE PROVISIONS OF SECTION 11(A) OF THE
SECURITIES ACT AND RULE 158 PROMULGATED THEREUNDER, AND FURNISH TO EACH SELLER
OF REGISTRABLE COMMON STOCK AND TO THE MANAGING UNDERWRITER, IF ANY, AT LEAST
TEN (10) DAYS PRIOR TO THE FILING THEREOF (OR SUCH SHORTER TIME PERIOD
REASONABLY NECESSARY IN LIGHT OF APPLICABLE LEGAL REQUIREMENTS) A COPY OF ANY
AMENDMENT OR SUPPLEMENT TO SUCH REGISTRATION STATEMENT OR PROSPECTUS;

 

(J)            USE ITS REASONABLE BEST EFFORTS TO CAUSE ALL REGISTRABLE COMMON
STOCK COVERED BY A REGISTRATION STATEMENT (I) TO BE LISTED ON A NATIONAL
SECURITIES EXCHANGE ON WHICH SIMILAR SECURITIES ISSUED BY THE COMPANY ARE THEN
LISTED, IF THE LISTING OF SUCH REGISTRABLE COMMON STOCK IS THEN PERMITTED UNDER
THE RULES OF SUCH EXCHANGE, OR (II) IF THE COMPANY IS NOT REQUIRED PURSUANT TO
CLAUSE (I) ABOVE TO LIST REGISTRABLE COMMON STOCK ON A SPECIFIC NATIONAL
SECURITIES EXCHANGE, USE ITS REASONABLE BEST EFFORTS TO LIST THE REGISTRABLE
COMMON STOCK ON A NATIONAL SECURITIES EXCHANGE AND, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, USE ITS REASONABLE BEST EFFORTS TO ARRANGE FOR AT
LEAST TWO (2) MARKET MAKERS TO REGISTER WITH FINRA AS SUCH WITH RESPECT TO SUCH
REGISTRABLE COMMON STOCK;

 

(K)           PROVIDE A TRANSFER AGENT AND REGISTRAR FOR THE REGISTRABLE COMMON
STOCK COVERED BY A REGISTRATION STATEMENT NO LATER THAN THE EFFECTIVE DATE
THEREOF;

 

(L)            ENTER INTO SUCH AGREEMENTS (INCLUDING AN UNDERWRITING AGREEMENT
IN CUSTOMARY FORM) AND TAKE SUCH OTHER ACTIONS AS THE SELLING HOLDERS
BENEFICIALLY OWNING AT LEAST A MAJORITY OF THE SHARES OF REGISTRABLE COMMON
STOCK COVERED BY SUCH REGISTRATION STATEMENT SHALL REASONABLY REQUEST IN ORDER
TO EXPEDITE OR FACILITATE THE DISPOSITION OF SUCH REGISTRABLE COMMON STOCK,
INCLUDING CUSTOMARY INDEMNIFICATION;

 

(M)          IF REQUESTED BY THE MANAGING UNDERWRITER(S) OR THE SELLING HOLDERS
BENEFICIALLY OWNING AT LEAST A MAJORITY OF THE SHARES OF REGISTRABLE COMMON
STOCK BEING SOLD IN CONNECTION WITH AN UNDERWRITTEN OFFERING, PROMPTLY
INCORPORATE IN A PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT SUCH
INFORMATION PROVIDED TO THE COMPANY IN WRITING AS THE MANAGING
UNDERWRITER(S) AND THE SELLING HOLDERS BENEFICIALLY OWNING AT LEAST A MAJORITY
OF THE REGISTRABLE COMMON STOCK BEING SOLD AGREE SHOULD BE INCLUDED THEREIN
RELATING TO THE PLAN OF DISTRIBUTION WITH RESPECT TO SUCH REGISTRABLE COMMON
STOCK, INCLUDING WITHOUT LIMITATION, INFORMATION WITH RESPECT TO THE NUMBER OF
SHARES OF

 

14

--------------------------------------------------------------------------------


 

REGISTRABLE COMMON STOCK BEING SOLD TO SUCH UNDERWRITERS, THE PURCHASE PRICE
BEING PAID THEREFOR BY SUCH UNDERWRITERS AND WITH RESPECT TO ANY OTHER TERMS OF
THE UNDERWRITTEN OFFERING OF THE REGISTRABLE COMMON STOCK TO BE SOLD IN SUCH
OFFERING, AND MAKE ALL REQUIRED FILINGS OF SUCH PROSPECTUS SUPPLEMENT OR
POST-EFFECTIVE AMENDMENT AS SOON AS NOTIFIED OF THE MATTERS TO BE INCORPORATED
IN SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT; AND

 

(N)           COOPERATE WITH THE SELLING HOLDERS AND THE MANAGING
UNDERWRITER(S), IF ANY, TO FACILITATE THE TIMELY PREPARATION AND DELIVERY OF
CERTIFICATES REPRESENTING REGISTRABLE COMMON STOCK TO BE SOLD AND NOT BEARING
ANY RESTRICTIVE LEGENDS, AND ENABLE SUCH REGISTRABLE COMMON STOCK TO BE IN SUCH
SHARE AMOUNTS AND REGISTERED IN SUCH NAMES AS THE MANAGING UNDERWRITER(S) OR, IF
NONE, THE SELLING HOLDERS BENEFICIALLY OWNING AT LEAST A MAJORITY OF THE SHARES
OF REGISTRABLE COMMON STOCK BEING OFFERED FOR SALE, MAY REQUEST AT LEAST THREE
BUSINESS DAYS PRIOR TO ANY SALE OF REGISTRABLE COMMON STOCK TO THE UNDERWRITERS.

 

As a condition to the obligations of the Company to complete any registration
pursuant to this Agreement with respect to the Registrable Common Stock of a
Selling Holder, such Selling Holder must furnish to the Company in writing such
information regarding itself, the Registrable Common Stock held by it and the
intended methods of disposition of the Registrable Common Stock held by it as is
necessary to effect the registration of such Selling Holders’ Registrable Common
Stock and is requested in writing by the Company.  Except as otherwise required
by Section 2(a), at least thirty (30) days prior to the first anticipated filing
date of a registration statement for any registration under this Agreement, the
Company will notify in writing each Holder of the information referred to in the
preceding sentence which the Company is requesting from such Holder whether or
not such Holder has elected to have any of its Registrable Common Stock included
in the registration statement.  If, within ten (10) days prior to the
anticipated filing date, the Company has not received the requested information
from such Holder, then the Company may file the registration statement without
including Registrable Common Stock of such Holder if, in the opinion of the
Company’s counsel, such information is required to be included in such
registration statement.

 

Each Holder agrees that as of the date that a final prospectus is made available
to it for distribution to prospective purchasers of Registrable Common Stock it
shall cease to distribute copies of any preliminary prospectus prepared in
connection with the offer and sale of such Registrable Common Stock.  Each
Holder further agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 6(g) and a suspension of
the use of the registration statement and prospectus pursuant to Section 9(b),
such Holder shall forthwith discontinue such Holder’s disposition of Registrable
Common Stock pursuant to the registration statement and prospectus relating to
such Registrable Common Stock until such Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 6(g) and, if so
directed by the Company, shall deliver to the Company (at the Company’s expense)
all copies, other than permanent file copies, then in such Holder’s possession
of the prospectus relating to such Registrable Common Stock at the time of
receipt of such notice.  If any event of the kind described in
Section 6(g) occurs and such event is the fault solely of a Holder (or Holders),
such Holder (or Holders) shall pay all Expenses attributable to

 

15

--------------------------------------------------------------------------------


 

the preparation, filing and delivery of any supplemented or amended prospectus
contemplated by Section 6(g).

 

7.   Underwritten Offerings.

 

(a)   Requested Underwritten Offerings.  If requested by the underwriters in
connection with a request for a registration (that is not a Shelf Registration)
under Section 2(a) or 3(a) hereof or any underwritten “takedown” of securities
under a Shelf Registration Statement filed pursuant to Section 2(a) or 3(a), the
Company shall enter into a firm commitment underwriting agreement with such
underwriters for such offering, such agreement to be reasonably satisfactory in
substance and form to the Company, a majority of the Selling Holders whose
Registrable Common Stock is to be included in such registration and the
underwriters and to contain such representations and warranties by the Company
and the Selling Holders and such other terms as are customary in agreements of
that type, including, without limitation, indemnification and contribution to
the effect and to the extent provided in Section 10 hereof.

 

(b)   Piggyback Underwritten Offerings: Priority.

 


(I)            IF THE COMPANY PROPOSES TO REGISTER ANY OF ITS SECURITIES UNDER
THE SECURITIES ACT FOR ITS OWN ACCOUNT AS CONTEMPLATED BY SECTION 4 HEREOF AND
SUCH SECURITIES ARE TO BE DISTRIBUTED BY OR THROUGH ONE OR MORE UNDERWRITERS,
AND IF THE MANAGING UNDERWRITER OF SUCH UNDERWRITTEN OFFERING SHALL ADVISE THE
COMPANY IN WRITING (WITH A COPY TO THE PIGGYBACK REQUESTING HOLDERS) THAT IF ALL
THE REGISTRABLE COMMON STOCK REQUESTED TO BE INCLUDED IN SUCH REGISTRATION WERE
SO INCLUDED, IN ITS OPINION, THE NUMBER AND TYPE OF SECURITIES PROPOSED TO BE
INCLUDED IN SUCH REGISTRATION WOULD EXCEED THE NUMBER AND TYPE OF SECURITIES
WHICH THE MANAGING UNDERWRITER BELIEVES COULD BE SOLD IN SUCH OFFERING WITHIN A
PRICE RANGE ACCEPTABLE TO THE COMPANY (SUCH WRITING TO STATE THE BASIS OF SUCH
OPINION AND THE APPROXIMATE NUMBER AND TYPE OF SECURITIES WHICH THE MANAGING
UNDERWRITER BELIEVES MAY BE INCLUDED IN SUCH OFFERING WITHOUT SUCH EFFECT), THEN
THE COMPANY SHALL INCLUDE IN SUCH REGISTRATION PURSUANT TO SECTION 4, TO THE
EXTENT OF THE NUMBER OF SECURITIES WHICH THE COMPANY IS SO ADVISED THE MANAGING
UNDERWRITER BELIEVES CAN BE SOLD IN SUCH OFFERING, (X) FIRST, SECURITIES THAT
THE COMPANY PROPOSES TO ISSUE AND SELL FOR ITS OWN ACCOUNT, (Y) SECOND,
REGISTRABLE COMMON STOCK REQUESTED TO BE REGISTERED BY PIGGYBACK REQUESTING
HOLDERS PURSUANT TO SECTION 4 HEREOF, PRO RATA AMONG THE PIGGYBACK REQUESTING
HOLDERS ON THE BASIS OF THE NUMBER OF SHARES OF REGISTRABLE COMMON STOCK
REQUESTED TO BE REGISTERED BY ALL SUCH PIGGYBACK REQUESTING HOLDERS, IF ANY, AND
(Z) THIRD , OTHER SECURITIES, IF ANY.


 


(II)           IF THE COMPANY PROPOSES TO REGISTER ANY OF ITS SECURITIES UNDER
THE SECURITIES ACT OTHER THAN FOR ITS OWN ACCOUNT AS CONTEMPLATED BY SECTION 4
HEREOF AND SUCH SECURITIES ARE TO BE DISTRIBUTED BY OR THROUGH ONE OR MORE
UNDERWRITERS, AND IF THE MANAGING UNDERWRITER OF SUCH UNDERWRITTEN OFFERING
SHALL ADVISE THE COMPANY IN WRITING (WITH A COPY TO THE PIGGYBACK REQUESTING
HOLDERS) THAT IF ALL REGISTRABLE COMMON STOCK REQUESTED TO BE INCLUDED IN SUCH
REGISTRATION WERE SO INCLUDED, IN ITS OPINION, THE NUMBER AND TYPE OF SECURITIES
PROPOSED TO BE INCLUDED IN SUCH REGISTRATION WOULD EXCEED THE NUMBER AND TYPE OF
SECURITIES WHICH THE MANAGING UNDERWRITER BELIEVES COULD BE SOLD IN SUCH
OFFERING WITHIN A PRICE RANGE STATED TO SUCH MANAGING UNDERWRITER BY SELLING

 

16

--------------------------------------------------------------------------------


 


HOLDERS BENEFICIALLY OWNING AT LEAST A MAJORITY OF THE SHARES OF REGISTRABLE
COMMON STOCK REQUESTED TO BE INCLUDED IN SUCH REGISTRATION TO BE ACCEPTABLE TO
SUCH SELLING HOLDERS (SUCH WRITING TO STATE THE BASIS OF SUCH OPINION AND THE
APPROXIMATE NUMBER AND TYPE OF SECURITIES WHICH THE MANAGING UNDERWRITER
BELIEVES MAY BE INCLUDED IN SUCH OFFERING WITHOUT SUCH EFFECT), THEN THE COMPANY
SHALL INCLUDE IN SUCH REGISTRATION PURSUANT TO SECTION 4, TO THE EXTENT OF THE
NUMBER OF SECURITIES WHICH THE COMPANY IS SO ADVISED THE MANAGING UNDERWRITER
BELIEVES CAN BE SOLD IN SUCH OFFERING, (W) FIRST, REGISTRABLE COMMON STOCK
REQUESTED TO BE REGISTERED BY PAULSON AND ITS AFFILIATES PURSUANT TO SECTION 4
HEREOF (IF THE MINIMUM OWNERSHIP TRIGGER HAS BEEN MET), IF ANY, (X) SECOND,
REGISTRABLE COMMON STOCK REQUESTED TO BE REGISTERED BY PIGGYBACK REQUESTING
HOLDERS (OTHER THAN PAULSON AND ITS AFFILIATES WHERE CLAUSE (W) IS OPERABLE
BECAUSE THE MINIMUM OWNERSHIP TRIGGER HAS BEEN MET BUT INCLUDING PAULSON AND ITS
AFFILIATES WHERE CLAUSE (W) IS NOT OPERABLE BECAUSE THE MINIMUM OWNERSHIP
TRIGGER HAS NOT BEEN MET) PURSUANT TO SECTION 4 HEREOF, PRO RATA AMONG THE
PIGGYBACK REQUESTING HOLDERS (OTHER THAN PAULSON AND ITS AFFILIATES WHERE CLAUSE
(W) IS OPERABLE BECAUSE THE MINIMUM OWNERSHIP TRIGGER HAS BEEN MET BUT INCLUDING
PAULSON AND ITS AFFILIATES WHERE CLAUSE (W) IS NOT OPERABLE BECAUSE THE MINIMUM
OWNERSHIP TRIGGER HAS NOT BEEN MET) ON THE BASIS OF THE NUMBER OF SHARES OF
REGISTRABLE COMMON STOCK REQUESTED TO BE REGISTERED BY ALL SUCH PIGGYBACK
REQUESTING HOLDERS (OTHER THAN PAULSON AND ITS AFFILIATES WHERE CLAUSE (W) IS
OPERABLE BECAUSE THE MINIMUM OWNERSHIP TRIGGER HAS BEEN MET BUT INCLUDING
PAULSON AND ITS AFFILIATES WHERE CLAUSE (W) IS NOT OPERABLE BECAUSE THE MINIMUM
OWNERSHIP TRIGGER HAS NOT BEEN MET), IF ANY, (Y) THIRD, SECURITIES THAT THE
COMPANY PROPOSED TO ISSUE AND SELL FOR ITS OWN ACCOUNT, IF ANY, AND (Z) FOURTH,
OTHER SECURITIES, IF ANY.


 

Any Selling Holder may withdraw its request to have all or any portion of its
Registrable Common Stock included in any such offering by notice to the Company
within ten (10) Business Days after receipt of a copy of a notice from the
managing underwriter pursuant to this Section 7(b).

 

(c)   Selling Holders to be Parties to Underwriting Agreement.  Each Selling
Holder whose Registrable Common Stock is to be distributed by underwriters in an
underwritten offering contemplated by subsections (a) or (b) of this Section 7
shall be a party to the underwriting agreement between the Company, such
underwriters and any such Selling Holder in form and substance reasonably
satisfactory to such Selling Holder and, at its option, may reasonably require
that any or all of the representations and warranties by, and the other
agreements on the part of, the Company to and for the benefit of such
underwriters shall also be made to and for the benefit of such Selling Holder
(except to the extent any such provision contradicts the terms of this
Agreement) and that any or all of the conditions precedent to the obligations of
such underwriters under such underwriting agreement be conditions precedent to
the obligations of such Selling Holder.  No such Selling Holder shall be
required to make any representations or warranties to or agreements with the
Company or the underwriters other than representations, warranties or agreements
regarding such Selling Holder, such Selling Holder’s Registrable Common Stock
and such Selling Holder’s intended method of distribution.

 

(d)   Holdback Agreements.  Each Holder agrees, unless otherwise agreed to by
the managing underwriter for any underwritten offering pursuant to this
Agreement, not to effect any

 

17

--------------------------------------------------------------------------------


 

sale or distribution of any equity securities of the Company or securities
convertible into or exchangeable or exercisable for equity securities of the
Company, including any sale under Rule 144 under the Securities Act, during the
ten (10) days prior to the date on which an underwritten registration of
Registrable Common Stock pursuant to Section 2(a), 3 or 4 hereof has become
effective and until the earlier of (a) the date on which all Registrable Common
Stock to be sold pursuant to such underwritten registration has been sold by the
underwriters and (b) ninety (90) days after the effective date of such
underwritten registration or such shorter period of time acceptable to the
managing underwriter of such underwritten offering, if any, except as part of
such underwritten registration or to the extent that such Holder is prohibited
by applicable law from agreeing to withhold securities from sale or is acting in
its capacity as a fiduciary or an investment adviser.  Without limiting the
scope of the term “fiduciary,” a Holder shall be deemed to be acting as a
fiduciary or an investment adviser if its actions or the securities proposed to
be sold are subject to the Employee Retirement Income Security Act of 1974, as
amended, the Investment Company Act of 1940, as amended, or the Investment
Advisers Act of 1940, as amended, or if such securities are held in a separate
account under applicable insurance law or regulation.

 

The Company agrees (i) not to effect any sale or distribution of any equity
securities of the Company, or securities convertible into or exchangeable or
exercisable for equity securities of the Company (except pursuant to
registrations on Form S-4 or Form S-8 or any successor thereto), during the ten
(10) days prior to the date on which an underwritten registration of Registrable
Common Stock pursuant to Section 2(a), 3 or 4 hereof has become effective and
until the earlier of (a) the date on which all Registrable Common Stock to be
sold pursuant to such underwritten registration has been sold by the
underwriters and (b) ninety (90) days after the effective date of such
underwritten registration or such shorter period of time approved in writing by
the managing underwriter of such underwritten offering, if any, except as part
of such underwritten registration, and (ii) to cause each holder of any equity
securities, or securities convertible into or exchangeable or exercisable for
equity securities, in each case, acquired from the Company at any time on or
after the date of this Agreement (other than in a Public Offering or sale under
Rule 144 promulgated under the Securities Act), who is a director or employee of
or a consultant to the Company or who has received registration rights from the
Company, to agree not to effect any sale or distribution of such securities
during the applicable period (or such shorter period of time approved in writing
by the managing underwriter of such underwritten offering, if any).

 

8.   Preparation: Reasonable Investigation.

 

(a)   Registration Statements.  In connection with the preparation and filing of
each registration statement under the Securities Act pursuant to this Agreement,
the Company shall (i) give representatives (designated to the Company in
writing) of each Selling Holder or group of Selling Holders, the underwriters,
if any, and one firm of counsel, one firm of accountants and one firm of other
agents retained on behalf of all underwriters and one firm of counsel, one firm
of accountants and one firm of other agents retained by Selling Holders
beneficially owning a majority of the shares of Registrable Common Stock covered
by such registration statement on behalf of all Selling Holders, the reasonable
opportunity to participate in the preparation of such registration statement,
each prospectus included therein or filed with the Commission, and each
amendment thereof or supplement thereto, (ii) upon reasonable advance notice to
the Company,

 

18

--------------------------------------------------------------------------------


 

give each of them such reasonable access to all financial and other records,
corporate documents and properties of the Company and its Subsidiaries, as shall
be necessary, in the reasonable opinion of such Selling Holders’ and such
underwriters’ counsel, to conduct a reasonable due diligence investigation for
purposes of the Securities Act, and (iii) upon reasonable advance notice to the
Company, provide such reasonable opportunities to discuss the business of the
Company with its officers, directors, employees and the independent public
accountants who have certified its financial statements as shall be necessary,
in the reasonable opinion of such Selling Holders’ and such underwriters’
counsel, to conduct a reasonable due diligence investigation for purposes of the
Securities Act.

 

(b)   Confidentiality.  Each Selling Holder shall maintain the confidentiality
of any confidential information received from or otherwise made available by the
Company to such Selling Holder in its capacity as such.  Information that (i) is
or becomes available to a Selling Holder from a public source other than as a
result of a disclosure by such Selling Holder or any of its Affiliates, (ii) is
disclosed to a Selling Holder by a third-party source who the Selling Holder
reasonably believes is not bound by an obligation of confidentiality to the
Company or (iii) is or becomes required to be disclosed by a Selling Holder by
law, including by court order, shall not be deemed to be confidential
information for purposes of this Agreement.  The Selling Holders shall not grant
access, and the Company shall not be required to grant access, to information
under this Section 8 to any Person who will not agree to maintain the
confidentiality (to the same extent a Selling Holder is required to maintain
confidentiality) of any confidential information received from or otherwise made
available to it by the Company or the Selling Holders under this Agreement.

 

9.   Postponements.

 

(a)  Without limiting any other rights of the Holders under this Agreement, if
the Company shall fail to file any registration statement to be filed pursuant
to a request for registration under Section 3(a) hereof within the time
prescribed therefor, (i) any Selling Holder whose Registrable Common Stock was
to be included in such registration shall have the right to withdraw such
request and (ii) one or more Selling Holders requesting registration shall have
the right to withdraw such request to file a registration statement if and only
if the Selling Holders that have not elected to withdraw beneficially own, in
the aggregate, less than the percentage of shares of Registrable Common Stock
required to initiate a request under Section 3(a).  Any withdrawal shall be made
by giving written notice to the Company within twenty (20) days after the date
on which a registration statement would otherwise have been required to have
been filed with the Commission under clause (i) of Section 6(a) hereof (i.e., 20
days after the date that is thirty (30) days after the date of the relevant
Initiating Request, or, if, as of such thirtieth (30th) day, the Company does
not have the audited financial statements required to be included in the
registration statement, thirty (30) days after the receipt by the Company from
its independent public accountants of such audited financial statements).  In
the event of a withdrawal described in clause (ii) of this Section 9(a), the
request for registration shall not be counted for purposes of determining the
number of registrations to which the Holders are entitled pursuant to
Section 3(a) hereof.  The Company shall pay all Expenses incurred in connection
with any withdrawal described in clauses (i) and (ii) of this Section 9(a).

 

19

--------------------------------------------------------------------------------


 

(b)  The Company shall not be obligated to file any registration statement, or
file any amendment or supplement to any registration statement, and may suspend
the registration process and/or any Selling Holder’s ability to use a
prospectus, at any time (but not to exceed one time in any twelve-month period)
when the Company, in the good faith judgment of its Board of Directors,
reasonably believes that (i) the continuation of the registration process
thereof at the time requested would adversely affect a pending or proposed
material financing or a material acquisition, merger, recapitalization,
consolidation, reorganization or similar transaction, or negotiations,
discussions or pending proposals with respect thereto or (ii) the registration
statement and any prospectus contains or would contain a material misstatement
of fact or omission as a result of an event that has occurred or is continuing. 
The filing of a registration statement, or any amendment or supplement thereto,
by the Company cannot be deferred, and the Selling Holders’ rights to make sales
pursuant to an effective registration statement cannot be suspended, pursuant to
the provisions of the preceding sentence, (x) in the case of clause (i) above,
for more than ten (10) days after the abandonment or consummation of any of the
proposals or transactions set forth in such clause (i), (y) in the case of
clause (ii) above, following such time as the Company no longer believes, in its
good faith judgment, that the registration statement and any prospectus contains
or would contain a material misstatement of fact or omission as a result of an
event that has occurred or is continuing; provided that the Company will use its
reasonable best efforts to update the disclosure in such registration statement
and prospectus (whether by amendment or by incorporation by reference) as soon
as practicable such that the registration statement and prospectus will not
contain a material misstatement of fact or omission, or (z) in any event, in the
case of either clause (i) or clause (ii) above, for more than one hundred twenty
(120) days after the date of the Board of Directors’ determination; provided
that the Company may not suspend any Selling Holder’s ability to use a
prospectus pursuant to this Section 9(b) (including but not limited to as set
forth in Section 6(g)) for more than an aggregate of ninety (90) days in any
365-day period.  The Company shall give notice to the Selling Holders that the
registration process has been suspended and upon notice duly given pursuant to
Section 20(f) hereof, each Selling Holder agrees not to sell any Registrable
Common Stock pursuant to any registration statement until such Selling Holder’s
receipt of copies of the supplemented or amended prospectus, or until it is
advised in writing by the Company that the prospectus may be used, and has
received copies of any additional or supplemental filings that are incorporated
or deemed incorporated by reference in such prospectus.  The Company shall not
specify the nature of the event giving rise to a suspension in any notice to the
Selling Holders of the existence of such a suspension. If the Company suspends
the Selling Holders’ rights to make sales pursuant hereto, the applicable
registration period shall be extended by the number of days of such suspension.

 

10.   Indemnification.

 

(a)   Indemnification by the Company.  In connection with any registration
statement filed by the Company pursuant to Section 2(a), 3(a) or 4 hereof, to
the fullest extent permitted by law the Company shall, and hereby agrees to,
indemnify and hold harmless, each Holder and seller of any Registrable Common
Stock covered by such registration statement and each other Person who
participates as an underwriter in the offering or sale of such securities and
each other Person, if any, who controls (within the meaning of the Exchange Act)
such Holder or seller or any such underwriter, and their respective
stockholders, directors, managers, officers, employees, partners, agents and
Affiliates (each, a “Company Indemnitee” for purposes of this

 

 

20

--------------------------------------------------------------------------------


 

Section 10(a)), against any losses, claims, damages, liabilities (or actions or
proceedings, whether commenced or threatened, in respect thereof and whether or
not such indemnified party is a party thereto), joint or several, and expenses,
including, without limitation, the reasonable fees, disbursements and other
charges of legal counsel and reasonable costs of investigation, to which such
Company Indemnitee may become subject under the Securities Act or otherwise
(collectively, a “Loss” or “Losses”), insofar as such Losses arise out of, are
based upon or relate to (i) any breach of any representation or warranty made by
the Company in this Agreement or any other certificate, instrument or document
contemplated hereby, (ii) any breach of any covenant, agreement or obligation of
the Company contained in this Agreement or any other certificate, instrument or
document contemplated hereby, or (iii) any untrue statement or alleged untrue
statement of any material fact contained in any registration statement under
which such securities were registered or otherwise offered or sold under the
Securities Act or otherwise, any preliminary prospectus, final prospectus or
summary prospectus related thereto, or any amendment or supplement thereto (or
in any document incorporated by reference in any of the foregoing)
(collectively, “Offering Documents”), or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein in the light of the circumstances in which they were made
not misleading or any violation by the Company of any federal or state law,
rule or regulation applicable to the Company and relating to action required of
or inaction by the Company in connection with any such registration; provided
that, in the case of the foregoing clause (iii), the Company shall not be liable
to any Company Indemnitee in any such case to the extent that any such Loss
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in such Offering Documents in reliance upon
and in conformity with information furnished to the Company in a writing duly
executed by such Company Indemnitee specifically stating that it is expressly
for use therein.  Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Company Indemnitee
and shall survive the transfer of such securities by such Company Indemnitee.

 

(b)   Indemnification by the Offerors and Sellers.  In connection with any
registration statement filed by the Company pursuant to Section 2(a), 3(a) or 4
hereof in which a Selling Holder has registered for sale Registrable Common
Stock, each such Selling Holder or seller of Registrable Common Stock shall, and
hereby agrees to, on a several and not joint basis, indemnify and hold harmless
to the fullest extent permitted by law the Company and each of its directors,
officers, employees, agents, partners, stockholders, Affiliates and each other
Person, if any, who controls (within the meaning of the Exchange Act) the
Company and each other seller and such seller’s employees, directors, managers,
officers, stockholders, partners, agents and Affiliates (each, a “Selling Holder
Indemnitee” for purposes of this Section 10(b)), against all Losses insofar as
such Losses arise out of, are based upon or relate to any untrue statement or
alleged untrue statement of a material fact contained in any Offering Documents
or any omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein in the light of
circumstances in which they were made not misleading, but only to the extent
that such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with information furnished
to the Company in a writing duly executed by such Selling Holder or seller of
Registrable Common Stock expressly for use therein; provided, however, that the
liability of such indemnifying party under this Section 10(b) shall be limited
to the amount of the net proceeds received by such indemnifying party in the
sale of Registrable Common Stock giving

 

21

--------------------------------------------------------------------------------


 

rise to such liability.  Such indemnity shall remain in full force and effect,
regardless of any investigation made by or on behalf of the Selling Holder
Indemnitee and shall survive the transfer of such securities by such
indemnifying party.

 

(c)   Notices of Losses, etc.  Promptly after receipt by an indemnified party of
written notice of the commencement of any action or proceeding involving a Loss
referred to in the preceding subsections of this Section 10, such indemnified
party will, if a claim in respect thereof is to be made against an indemnifying
party, give written notice to the latter of the commencement of such action;
provided, however, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
under the preceding subsections of this Section 10, except to the extent that
the indemnifying party is materially and actually prejudiced by such failure to
give notice.  In case any such action is brought against an indemnified party,
the indemnifying party shall be entitled to participate in and, unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist in respect of such Loss, to
assume and control the defense thereof, in each case at its own expense, jointly
with any other indemnifying party similarly notified, to the extent that it may
wish, with counsel reasonably satisfactory to such indemnified party, and after
its assumption of the defense thereof, the indemnifying party shall not be
liable to such indemnified party for any legal or other expenses subsequently
incurred by the latter in connection with the defense thereof other than
reasonable costs of investigation, unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties arises in respect of such claim after the assumption of the defense
thereof.  No indemnifying party shall be liable for any settlement of any such
action or proceeding effected without its written consent, which shall not be
unreasonably withheld.  No indemnifying party shall, without the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect of such Loss or which requires action on the part of such indemnified
party or otherwise subjects the indemnified party to any obligation or
restriction to which it would not otherwise be subject.

 

(d)   Contribution.  If the indemnification provided for in this Section 10
shall for any reason be unavailable to an indemnified party under subsection
(a) or (b) of this Section 10 in respect of any Loss, then, in lieu of the
amount paid or payable under subsection (a) or (b) of this Section 10, the
indemnified party and the indemnifying party under subsection (a) or (b) of this
Section 10 shall contribute to the aggregate Losses (including legal or other
expenses reasonably incurred in connection with investigating the same) (i) in
such proportion as is appropriate to reflect the relative fault of the Company
and the prospective Selling Holders covered by the registration statement which
resulted in such Loss or action in respect thereof, with respect to the
statements, omissions or action which resulted in such Loss or action in respect
thereof, as well as any other relevant equitable considerations, or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as shall be appropriate to reflect the relative benefits
received by the Company, on the one hand, and such prospective sellers, on the
other hand, from their sale of Registrable Common Stock; provided that, for
purposes of this clause (ii), the relative benefits received by the prospective
sellers shall be deemed not to exceed the net proceeds received by such
sellers.  No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be

 

22

--------------------------------------------------------------------------------


 

entitled to contribution from any Person who was not guilty of such fraudulent
misrepresentation.  The obligations, if any, of the Selling Holders to
contribute as provided in this subsection (d) are several in proportion to the
relative value of their respective Registrable Common Stock covered by such
registration statement and not joint.  In addition, no Person shall be obligated
to contribute hereunder any amounts in payment for any settlement of any action
or Loss effected without such Person’s consent, which shall not be unreasonably
withheld.

 

(e)   Indemnification Payments.  The indemnification and contribution required
by this Section 10 shall be made by periodic payments of the amount thereof
during the course of any investigation or defense, as and when any Loss is
incurred and is due and payable.

 

11.   Registration Rights to Others.

 

If the Company shall at any time hereafter provide to any holder of any
securities of the Company rights with respect to the registration of such
securities under the Securities Act or the Exchange Act, such rights shall not
be in conflict with or adversely affect any of the rights provided to the
Holders in, or conflict (in a manner that adversely affects the Holders) with
any other provisions included in, this Agreement.

 

12.   Adjustments Affecting Registrable Common Stock.

 

Without the written consent of the Holders beneficially owning a majority of the
outstanding shares of Registrable Common Stock, the Company shall not effect or
permit to occur any combination, subdivision or reclassification of Registrable
Common Stock that would materially adversely affect the ability of the Holders
to include such Registrable Common Stock in any registration of its securities
under the Securities Act contemplated by this Agreement or the marketability of
such Registrable Common Stock under any such registration or other offering.

 

13.   Exchange Act Reports.

 

So long as any Holder beneficially owns Registrable Common Stock, if the Company
is not required to file reports pursuant to Section 13(a) or Section 15(d) of
the Exchange Act, it will prepare and furnish to the Holders and make publicly
available in accordance with Rule 144(c) promulgated under the Securities Act
annual and quarterly financial statements, together with a  discussion and
analysis of such financial statements in form and substance similar to those
that would otherwise be required to be included in reports required by
Section 13(a) or Section 15(d) of the Exchange Act, as well as any other
information required thereby, in the time period that such filings would have
been required to have been made under the Exchange Act.

 

14.   Rule 144 and Rule 144A.

 

If the Company has a class of equity securities registered under the Exchange
Act, the Company shall take all actions reasonably necessary to enable the
Holders to sell Registrable Common Stock without registration under the
Securities Act to the maximum extent permitted by the exemptions provided by
(a) Rule 144 under the Securities Act, as such Rule may be amended from time to
time, (b) Rule 144A under the Securities Act, as such Rule may be

 

23

--------------------------------------------------------------------------------


 

amended from time to time, or (c) any similar rules or regulations hereafter
adopted by the Commission, including, without limiting the generality of the
foregoing, filing on a timely basis all reports required to be filed under the
Exchange Act.  Upon the written request of any Holder, the Company shall deliver
to such Holder a written statement as to whether it has complied with such
requirements.

 

15.   Amendments and Waivers.

 

Any provision of this Agreement may be amended, modified or waived if, but only
if, the written consent to such amendment, modification or waiver has been
obtained (i) except as provided in clauses (ii), (iii) and (iv) below, from the
Holders of at least two-thirds of the shares of Registrable Common Stock
affected by such amendment, modification or waiver, (ii) in the case of any
amendment, modification or waiver of any provision of Section 5, 9 or 10 hereof
or this Section 15 or any provisions as to the number of requests for
registration to which Paulson and its Affiliates are entitled under Section 3
hereof, from Paulson, (iii) in the case of any amendment, modification or waiver
of any provision of Section 5, 9 or 10 hereof or this Section 15 or any
provisions as to the number of requests for registration to which the Other
Holders are entitled under Section 3 hereof, from the Other Holders beneficially
owning at least a majority of the outstanding shares of Registrable Common Stock
held by the Other Holders, and (iv) in the case of any other amendment,
modification or waiver of any provision of this Agreement which adversely
affects any right and/or obligation under this Agreement of Paulson and its
Affiliates or the Other Holders, from Paulson or the Other Holders beneficially
owning at least a majority of the outstanding shares of Registrable Common Stock
held by the Other Holders, respectively.  Any amendment, modification or waiver
of any provision of this Agreement requires the approval of the Company, and any
amendment, modification or waiver of any provision of this Agreement that
affects Paulson shall be approved by a majority of the directors of the Company
independent of Paulson and management of the Company.

 

16.   Nominees for Beneficial Owners.

 

In the event that any Registrable Common Stock is held by a nominee for the
beneficial owner thereof, the beneficial owner thereof may, at its election in
writing delivered to the Company, be treated as the holder of such Registrable
Common Stock for purposes of any request or other action by any Holder or
Holders pursuant to this Agreement or any determination of the number or
percentage of shares of Registrable Common Stock held by any Holder or Holders
contemplated by this Agreement.  If the beneficial owner of any Registrable
Common Stock so elects, the Company may require assurances reasonably
satisfactory to it of such owner’s beneficial ownership of such Registrable
Common Stock.

 

17.   Assignment.

 

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, successors and permitted
assigns.  Any Holder may Transfer to any Transferee (and any transferee of such
Holder may Transfer to any subsequent Transferee) (in each case as permitted
under applicable law) its Registrable Common Stock and its rights and
obligations under this Agreement, provided that such Transferee shall agree in
writing prior to the assignment to be bound by this Agreement as if it were an
original party

 

24

--------------------------------------------------------------------------------


 

hereto, whereupon such Transferee shall for all purposes be deemed to be a
Holder under this Agreement but only if the Transferor Transfers to such
Transferee at least five percent (5%) of the shares of Registrable Common Stock
outstanding as of the date of this Agreement.  Except as provided above or
otherwise permitted by this Agreement, neither this Agreement nor any right,
remedy, obligation or liability arising hereunder or by reason hereof shall be
assignable by any Holder without the prior written consent of the other parties
hereto.  The Company may not assign this Agreement or any right, remedy,
obligation or liability arising hereunder or by reason hereof without the
consent of Paulson and the Holders beneficially owning a majority of the
outstanding shares of Registrable Common Stock.

 

18.   Calculation of Percentage or Number of Shares of Registrable Common Stock.

 

For purposes of this Agreement, all references to a percentage or number of
shares of Registrable Common Stock or Common Stock shall be calculated based
upon the number of shares of Registrable Common Stock or Common Stock, as the
case may be, outstanding at the time such calculation is made and shall exclude
any Registrable Common Stock or Common Stock, as the case may be, beneficially
owned by the Company or any Subsidiary of the Company.  For the purposes of
calculating any percentage or number of shares of Registrable Common Stock or
Common Stock as contemplated by the previous sentence, the terms “Holder”,
“Original Holder” and “Initiating Holder” shall include all Affiliates thereof
(other than the Company and its Subsidiaries) beneficially owning any shares of
Registrable Common Stock or Common Stock.

 

19.   Termination of Registration Rights.  This Agreement, including, without
limitation, the Company’s obligations under Sections 2(a), 3(a) and 4 hereof to
register Common Stock for sale under the Securities Act shall terminate on the
first date on which there are no Holders parties this Agreement. 
Notwithstanding any termination of this Agreement pursuant to this Section 19,
the parties’ obligations under Section 5 and Section 10 hereof shall continue in
full force and effect.

 

20.   Miscellaneous.

 

(a)   Further Assurances.  The Company shall execute such documents and other
papers and perform such further acts as may be reasonably required or advisable
to carry out the provisions of this Agreement and the transactions contemplated
hereby.

 

(b)   Headings.  The headings in this Agreement are for convenience of reference
only and shall not control or affect the meaning or construction of any
provisions hereof.

 

(c)   Conflicting Instructions.  A Person is deemed to be a holder of
Registrable Common Stock whenever such Person owns of record Registrable Common
Stock.  If the Company receives conflicting instructions, notices or elections
from two or more Persons with respect to the same Registrable Common Stock, the
Company will act upon the basis of instructions, notice or election received
from the registered owner of such Registrable Common Stock.

 

(d)   Remedies.  Each Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its

 

25

--------------------------------------------------------------------------------


 

rights under this Agreement.  The Company agrees that monetary damages would not
be adequate compensation for any loss incurred by reason of a breach by it of
the provisions of this Agreement and the Company hereby agrees to waive the
defense in any action for specific performance that a remedy at law would be
adequate.

 

(e)   Entire Agreement.  This Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter contained
herein, and there are no restrictions, promises, representations, warranties,
covenants, or undertakings with respect to the subject matter hereof, other than
those expressly set forth or referred to herein.  This Agreement supersedes all
prior agreements and understandings between the parties hereto with respect to
the subject matter hereof.

 

(f)    Notices.  All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered by hand, or two Business Days after being delivered
to a recognized courier (whose stated terms of delivery are two Business Days or
less to the destination of such notice), or five calendar days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as set forth on Schedule B hereto to the parties hereto, or
to such other address as may be hereafter notified by the respective parties
hereto.

 

(g)   Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed therein.

 

(h)   Venue; No Jury Trial.  The parties agree that any action or proceeding
with respect to any controversy, claim or dispute arising out of or relating to
this Agreement or any other agreement entered into in connection herewith shall
be brought against any of the parties exclusively in either the United States
District Court for the Southern District of New York or any state court of the
State of New York located in such district, and each of the parties hereby
consents to the personal jurisdiction of such court (and to the appropriate
appellate courts) in any such action or proceeding and waives any objection,
including, without limitation, any objection to the laying of venue or on the
grounds of forum non conveniens, which any of them may now or hereafter have to
the bringing of such action or proceeding in such respective jurisdictions. 
Each party hereby irrevocably consents to the service of process of any of the
aforesaid courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to the other parties
to such action or proceeding.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY.

 

(i)    Severability.  Notwithstanding any provision of this Agreement, neither
the Company nor any other party hereto shall be required to take any action
which would be in violation of any applicable federal or state securities law. 
The invalidity or unenforceability of any provision of this Agreement in any
jurisdiction shall not affect the validity, legality or

 

26

--------------------------------------------------------------------------------


 

enforceability of any other provision of this Agreement in such jurisdiction or
the validity, legality or enforceability of this Agreement, including any such
provision, in any other jurisdiction, it being intended that all rights and
obligations of the parties hereunder shall be enforceable to the fullest extent
permitted by law.

 

(j)    Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same Agreement.

 

[Remainder of this page intentionally left blank.]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

IDEARC INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

PAULSON & CO. INC., on behalf of the several investment funds and accounts
managed by it

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

[NAME OF HOLDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Original Holders

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

NOTICES

 

If to the Company, to:

 

Idearc Inc.

2200 West Airfield Drive

P.O. Box 619810

DFW Airport, Texas 75261-9810

Tel:  972-453-3718

Fax:  972-453-6869

Attention:  Cody Wilbanks

 

with a copy to (which shall not constitute notice):

 

Fulbright & Jaworski L.L.P.

2200 Ross Avenue, Suite 2800

Dallas, Texas 75201-2784

Fax:  214-855-8200

Attention:  Glen Hettinger

 

If to Paulson, to:

 

Paulson & Co. Inc.

1251 Avenue of the Americas, 50th Floor

New York, NY  10020

Fax: (212) 977-9505

Attention:  Daniel B. Kamensky

 

with a copy to (which shall not constitute notice):

 

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, New York 10036

Fax:  (212) 872-1002

Attention:  Andrew Hulsh
Fred Hodara

 

If to the Other Holders, to:

 

such Holder, at such Holder’s address or to such Holder’s telephone or telecopy
number reflected in the Company’s books and records,

 

and, with respect to the Original Holders and their permitted Transferees, with
a copy to (which shall not constitute notice):

 

--------------------------------------------------------------------------------


 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue
New York, New York 10017

Attention:  Peter J. Gordon, Esq.

Fax:                           (212) 455-2502

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF SELLING STOCKHOLDER QUESTIONNAIRE

 

The undersigned beneficial owner (the “Selling Stockholder”) of shares (the
“Registrable Common Stock”) of common stock, par value $0.01 per share, of
Idearc Inc. (the “Company”), hereby gives notice to the Company of its intention
to sell or otherwise dispose of Registrable Common Stock beneficially owned by
it and listed below in Item 3 (unless otherwise specified under Item 3) pursuant
to the Shelf Registration Statement.  The undersigned, by signing and returning
this Selling Stockholder Questionnaire, understands that it will be bound by the
terms and conditions of this Selling Stockholder Questionnaire and the
Registration Rights Agreement, dated as of [·], 2009, among the Company and the
Holders named therein (the “Registration Rights Agreement”).  Capitalized terms
used and not defined herein shall have the meaning ascribed to them in the
Registration Rights Agreement.

 

In accordance with the Registration Rights Agreement, Selling Stockholders that
do not complete this Selling Stockholder Questionnaire and deliver it to the
Company as provided below will not be named selling stockholders in the
prospectus and therefore will not be permitted to sell any Registrable Common
Stock pursuant to the Shelf Registration Statement.

 

Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the Company’s directors, the Company’s officers and
each person, if any, who controls the Company within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act from and
against certain losses arising in connection with statements concerning the
undersigned made in the Shelf Registration Statement or the related prospectus
in reliance upon the information provided in this Selling Stockholder
Questionnaire.  The undersigned hereby acknowledges its obligations under the
Registration Rights Agreement to indemnify and hold harmless certain persons set
forth therein.

 

Certain legal consequences arise from being named a selling stockholder in the
Shelf Registration Statement and the related prospectus.  Accordingly, holders
and beneficial owners are advised to consult their own securities law counsel
regarding the consequences of being named or not named as a selling stockholder
in the Shelf Registration Statement and the related prospectus.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:

 

(1)

(a)

Full Legal Name of Selling Stockholder:

 

 

 

 

(b)

Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Common Stock listed in (3) below is held:

 

 

 

 

(c)

Full Legal Name of DTC Participant  (if applicable and if not the same as
(b) above) through which Registrable Common Stock listed in (3) below is held:

 

 

 

(2)

Address for Notices to Selling Stockholder:

 

A-1

--------------------------------------------------------------------------------


 

 

 

 

Telephone (including area code):

 

Fax (including area code):

 

Contact Person:

(3)

Beneficial Ownership of Registrable Common Stock:

 

 

 

(a)

Type and Principal Amount/Number of Registrable Common Stock beneficially owned:

 

 

 

 

(b)

CUSIP No(s). of such Registrable Common Stock beneficially owned:

 

 

 

(4)

Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder:

 

Except as set forth below in this Item (4), the undersigned is not the
beneficial or registered owner of any securities of the Company other than the
Registrable Common Stock listed above in Item (3).

 

(a)

Type and Amount of Other Securities beneficially owned by the Selling
Stockholder:

 

 

 

 

(b)

CUSIP No(s). of such Other Securities beneficially owned:

 

 

 

(5)

Relationship with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (5% or more) has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.

 

State any exceptions here:

(6)

Is the Selling Stockholder a registered broker-dealer?

 

Yes                            ¨

No                                o

If “Yes”, please answer subsection (a) and subsection (b):

(a)                Did the Selling Stockholder acquire the Registrable Common
Stock as compensation for underwriting/broker-dealer activities to the Company?

Yes                 ¨

No                     ¨

(b)               If you answered “No” to question 6(a), please explain your
reason for acquiring the Registrable Common Stock:

 

(7)

Is the Selling Stockholder an affiliate of a registered broker-dealer?

 

Yes                            ¨

No                                ¨

If “Yes”, please identify the registered broker-dealer(s), describe the nature
of the affiliation(s) and answer subsection (a) and subsection (b):

 

(a)                Did the Selling Stockholder purchase the Registrable Common
Stock in the ordinary course of business (if no, please explain)?

Yes                   ¨

No                       ¨                                       Explain:

 

A-2

--------------------------------------------------------------------------------


 

 

(b)               Did the Selling Stockholder have an agreement or
understanding, directly or indirectly, with any person to distribute the
Registrable Common Stock at the same time the Registrable Common Stock were
originally purchased (if yes, please explain)?

Yes                      ¨                                               
Explain:

No                          ¨

(8)

Is the Selling Stockholder a non-public entity?

 

Yes                            ¨

No                                ¨

If “Yes”, please answer subsection (a):

(a)                Identify the natural person or persons that have voting or
investment control over the Registrable Common Stock that the non-public entity
owns:

 

(9)

Plan of Distribution:

 

Except as set forth below, the undersigned Selling Stockholder (including its
donees and pledgees) intends to distribute the Registrable Common Stock listed
above in Item (3) pursuant to the Shelf Registration Statement only as follows
(if at all):  Such Registrable Common Stock may be sold from time to time
directly by the undersigned Selling Stockholder or, alternatively, in accordance
with the Registration Rights Agreement, through underwriters, broker-dealers or
agents.  If the Registrable Common Stock is sold through underwriters or
broker-dealers, the Selling Stockholders will be responsible for underwriting
discounts or commissions or agent commissions.  Such Registrable Common Stock
may be sold in one or more transactions at fixed prices, at prevailing market
prices at the time of sale, at varying prices determined at the time of sale, or
at negotiated prices.  Such sales may be effected in transactions (which may
involve cross or block transactions) (i) on any national securities exchange or
quotation service on which the Registrable Common Stock may be listed or quoted
at the time of sale, (ii) in the over-the-counter market, (iii) in transactions
otherwise than on such exchanges or services or in the over-the-counter market,
or (iv) through the writing of options.  In connection with sales of the
Registrable Common Stock or otherwise, the undersigned Selling Stockholder may
enter into hedging transactions with broker-dealers, which may in turn engage in
short sales of the Registrable Common Stock in the course of hedging positions
they assume.  The undersigned Selling Stockholder may also sell Registrable
Common Stock short and deliver Registrable Common Stock to close out short
positions, or loan or pledge Registrable Common Stock to broker-dealers that in
turn may sell such securities.

 

State any exceptions here:

 

The undersigned Selling Stockholder acknowledges that it understands its
obligations to comply with the provisions of the Exchange Act, and the
rules thereunder relating to stock manipulation, particularly Regulation M
thereunder (or any successor rules or regulations), in connection with any
offering of Registrable Common Stock pursuant to the Shelf Registration
Agreement.  The undersigned agrees that neither it nor any person acting on its
behalf will engage in any transaction in violation of such provisions.

 

Pursuant to the Registration Rights Agreement, the Company has agreed under
certain circumstances to indemnify the Selling Stockholder against certain
liabilities.

 

A-3

--------------------------------------------------------------------------------


 

In the event the undersigned transfers all or any portion of the Registrable
Common Stock listed in Item (3) above after the date on which such information
is provided to the Company other than pursuant to the Shelf Registration
Statement, the undersigned agrees to notify the transferee(s) at the time of the
transfer of its rights and obligations under this Selling Stockholder
Questionnaire and the Registration Rights Agreement.

 

In accordance with the undersigned’s obligation under the Registration Rights
Agreement to provide such information as may be required by law or by the staff
of the Commission for inclusion in the Shelf Registration Statement, the
undersigned agrees to promptly notify the Company of any inaccuracies or changes
in the information provided herein that may occur subsequent to the date hereof
at any time while the Shelf Registration Statement remains effective.  All
notices hereunder and pursuant to the Registration Rights Agreement shall be
made in writing, by hand-delivery, first-class mail, or air courier guaranteeing
overnight delivery to the address set forth below.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (9) above and the inclusion
of such information in the Shelf Registration Statement and the related
prospectus.  The undersigned understands that such information will be relied
upon by the Company in connection with the preparation or amendment of the Shelf
Registration Statement and the related prospectus.

 

By signing below, the undersigned agrees that if the Company notifies the
undersigned in accordance with and pursuant to the Registration Rights Agreement
that Shelf Registration Statement is not available, the undersigned will in
accordance with and pursuant to the Registration Rights Agreement suspend use of
the prospectus until notice from the Company that the prospectus is again
available.

 

Once this Selling Stockholder Questionnaire is executed by the undersigned and
received by the Company, the terms of this Selling Stockholder Questionnaire,
and the representations, warranties and agreements contained herein, shall be
binding on, shall inure to the benefit of and shall be enforceable by the
respective successors, heirs, personal representatives and assigns of the
Company and the undersigned with respect to the Registrable Common Stock
beneficially owned by the undersigned and listed in Item (3) above.  This
Selling Stockholder Questionnaire shall be governed in all respects by the laws
of the State of New York.

 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Selling Stockholder Questionnaire to be executed and delivered either in person
or by its duly authorized agent.

 

Dated:

 

 

 

 

 

 

 

 

Beneficial Owner

 

 

 

By:

 

 

A-4

--------------------------------------------------------------------------------


 

 

Name:

 

 

Title:

 

 

PLEASE RETURN THE COMPLETED AND EXECUTED
SELLING STOCKHOLDER QUESTIONNAIRE TO THE COMPANY AT:

 

Idearc Inc.

2200 West Airfield Drive

P.O. Box 619810

DFW Airport, Texas 75261-9810

Tel:  972-453-3718

Fax:  972-453-6869

Attention:  Cody Wilbanks

 

A-5

--------------------------------------------------------------------------------